            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 1 of 291




                       EIGHTEENTH REPORT
                         Independent Monitor
                               for the
                    Maricopa County Sheriff’s Office




                 Reporting Period – Third Quarter 2018
                    Chief (Ret.) Robert S. Warshaw
                         Independent Monitor
                           February 20, 2019




WAI 36897
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 2 of 291




       Table of Contents
             Section 1: Introduction…………………………………………………...……..3
             Section 2: Methodology and Compliance Summary…………………………...5
             Section 3: Implementation Unit Creation and Documentation Request………..8
             Section 4: Policies and Procedures……………………..………………….….13
             Section 5: Pre-Planned Operations………………………………..…….……..45
             Section 6: Training………………………………………………………….....50
             Section 7: Traffic Stop Documentation and Data Collection……………..…...62
             Section 8: Early Identification System (EIS)………….………………..…....107
             Section 9: Supervision and Evaluation of Officer Performance…….…….....132
             Section 10: Misconduct and Complaints…………………………………......156
             Section 11: Community Engagement………………………………………...161
             Section 12: Misconduct Investigations, Discipline, and Grievances………...174
             Section 13: Community Outreach and Community Advisory Board………..260
             Section 14: Supervision and Staffing………………………………………...262
             Section 15: Document Preservation and Production…………………………265
             Section 16: Additional Training……………………………………………...270
             Section 17: Complaints and Misconduct Investigations Relating to
                         Members of the Plaintiff Class………………………………....271
             Section 18: Concluding Remarks………………………………………….....289
             Appendix: Acronyms………………………………………………………...290




                                                 Page 2 of 291




WAI 36898
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 3 of 291




       Section 1: Introduction
       This is the eighteenth report issued in my capacity as the Court-appointed Monitor in the case of
       Manuel de Jesus Ortega Melendres, et al., v. Paul Penzone, et al. (No. CV-07-02513-PHX-
       GMS), and documents activities that occurred during the third quarter of 2018.
       On May 13, 2016, the Court issued its Findings of Fact in the civil contempt proceedings that
       commenced in April 2015. This led to the issuance of a Second Supplemental Permanent
       Injunction/Judgment Order (Second Order) on July 20, 2016, significantly expanding the duties
       of the Monitor. Our reports cover the additional requirements of the Second Order while
       continuing to document MCSO’s compliance efforts with the First Supplemental Permanent
       Injunction/Judgment Order (First Order) issued in October 2013. We will provide summaries of
       compliance with both Orders separately, as well as a summary of MCSO’s overall, or
       combined, compliance.
       The compliance Paragraphs of the Second Order commence where the First Order ends, and
       they are numbered from Paragraph 160 through and including Paragraph 337. Not all are
       subject to our review. For example, the Second Order outlines the duties of the Independent
       Investigator and the Independent Disciplinary Authority. These are autonomous positions, not
       subject to oversight of the Court or its Monitor.
       The Second Order also delineates in great detail requirements in the areas of misconduct
       investigations, training, discipline and discipline review, transparency and reporting,
       community outreach, document preservation, and misconduct investigations involving members
       of the Plaintiffs’ class. The Court granted the Monitor the authority to supervise and direct all
       of the investigations that fall into the latter category.
       This report covers the period from July 1-September 30, 2018. We continue to enjoy a close
       working relationship with the Sheriff; his upper command staff; and the Maricopa County
       Attorney’s Office (MCAO), which has taken over exclusive representation of MCSO as it
       pertains to compliance. We interact with the Court Implementation Division (CID) almost
       daily; and CID personnel continue to be responsive to our requests and facilitate the production
       of all compliance-related documents.
       Shortly after our October site visit, our designated point of contact in CID (as required by
       Paragraph 9 of the First Order) was promoted from lieutenant to captain. He remains the point
       of contact for us and the Parties.




                                                 Page 3 of 291




WAI 36899
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 4 of 291




       As noted in our recent quarterly status reports, MCSO completed the delivery of Misconduct
       Investigative Training late last year. Though overall compliance percentages for the completion
       of administrative misconduct investigations did not increase during this reporting period, we
       found that the number of serious deficiencies has continued to decrease. We also found that
       administrative investigations completed after the training are of a much higher quality than
       those completed prior to the training. District command personnel are now taking an active role
       in addressing deficiencies in investigations conducted by their personnel, and this is resulting in
       overall improvement in quality of these investigations.
       As documented in our last quarterly status report, MCSO ended its contractual relationship with
       the outside vendor who, in addition to assisting MCSO with other analyses of traffic stop data,
       produced the Second and Third Traffic Stop Annual Reports (TSARs). Prior to and during our
       October site visit, MCSO facilitated briefings for us and the Parties from MCSO’s new vendor,
       CNA. Our initial impression is that CNA appears well-qualified to assist MCSO with coming
       into compliance with the various analyses required by the First Order. CNA has assembled a
       fairly large team, including a local contact in the Phoenix area, to work with MCSO. There will
       be some delays associated with their getting up to speed and proposing different, improved
       methodologies, but we are optimistic that the benefits will outweigh any adverse impacts on the
       schedule.
       During this reporting period, MCSO began the process of addressing the deputies identified as
       potential outliers in the Third TSAR. The efforts have been coordinated out of the Early
       Intervention Unit, which has taken on a more substantive role in the process based on the
       lessons learned from the Second TSAR. The process now includes a preliminary discussion and
       action plan with the involved deputies, followed by a more substantive discussion once all of
       the analyses and document review are completed. We have begun to receive documentation of
       the discussions and resulting action plans, and we will comment on the overall process in more
       detail once it is completed.




                                                  Page 4 of 291




WAI 36900
             Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 5 of 291




       Section 2: Methodology and Compliance Summary
       The Monitor’s primary responsibility is to determine the status of compliance of the Maricopa
       County Sheriff’s Office (MCSO) with the requirements of the requirements in the Order. To
       accomplish this, the Monitoring Team makes quarterly visits to Maricopa County to meet with
       the agency’s Court Implementation Division (CID) and other Office personnel – at
       Headquarters, in Patrol District offices, or at the office that we occupy when onsite. We also
       observe Office practices; review Office policies and procedures; collect and analyze data using
       appropriate sampling and analytic procedures; and inform the Parties and, on a quarterly basis,
       the Court, about the status of MCSO’s compliance.
       This report documents compliance with applicable Order requirements, or Paragraphs, in two
       phases. For Phase 1, we assess compliance according to whether MCSO has developed and
       approved requisite policies and procedures, and MCSO personnel have received documented
       training on their contents. For Phase 2 compliance, generally considered operational
       implementation, MCSO must demonstrate that it is complying with applicable Order
       requirements more than 94% of the time, or in more than 94% of the instances under review.
       We use four levels of compliance: In compliance; Not in compliance; Deferred; and Not
       applicable. “In compliance” and “Not in compliance” are self-explanatory. We use “Deferred”
       in circumstances in which we are unable to fully determine the compliance status – due to a lack
       of data or information, incomplete data, or other reasons that we explain in the narrative of our
       report. We will also use “Deferred” in situations in which MCSO, in practice, is fulfilling the
       requirements of a Paragraph, but has not yet memorialized the requirements in a formal policy.
       For Phase 1 compliance, we use “Not applicable” for Paragraphs where a policy is not required;
       for Phase 2 compliance, we use “Not applicable” for Paragraphs that do not necessitate a
       compliance assessment.
       The tables below summarize the compliance status of Paragraphs tracked in this report.1 This is
       our ninth quarterly status report in which we report on MCSO’s compliance with both the First
       and Second Orders. During this reporting period, MCSO’s overall Phase 1 compliance rate
       with the First Order increased by 12 percentage points, to 97%. MCSO’s overall Phase 1
       compliance rate with the Second Order remained the same, at 78%.




       1
         The percent in compliance for Phase 1 is calculated by dividing the number of Order Paragraphs determined to be
       in compliance by the total number of Paragraphs requiring a corresponding policy or procedure. Paragraphs with
       the status of Deferred are included in the denominator, while Paragraphs with the status of Not Applicable are not
       included. Therefore, the number of Paragraphs included in the denominator totals 190 for Phase 1. The number of
       Paragraphs included in the denominator totals 213 for Phase 2.


                                                         Page 5 of 291




WAI 36901
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 6 of 291




       During this reporting period, MCSO’s overall Phase 2 compliance rate with the First Order
       increased by 11 percentage points, from 66% to 77%. MCSO’s overall Phase 2 compliance rate
       with the Second Order increased by one percentage point, from 80% to 81%.


                              Eighteenth Quarterly Status Report
                                     First Order Summary
                       Compliance Status           Phase 1               Phase 2
                            Not Applicable            14                     1
                                  Deferred             0                     2
                        Not in Compliance              3                    21
                            In Compliance             83                    76
                   Percent in Compliance             97%                   77%



                              Eighteenth Quarterly Status Report
                                   Second Order Summary
                       Compliance Status           Phase 1               Phase 2
                            Not Applicable            19                     9
                                  Deferred             1                    12
                        Not in Compliance             22                    10
                            In Compliance             81                    92
                   Percent in Compliance             78%                   81%




                                              Page 6 of 291




WAI 36902
               Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 7 of 291




                MCSO’s Compliance with the Requirements of the First Order (October 2, 2013)




                                                                                                                                        Report 10
                      Report 1


                                  Report 2


                                              Report 3


                                                          Report 4


                                                                            Report 5


                                                                                        Report 6


                                                                                                    Report 7


                                                                                                                 Report 8


                                                                                                                             Report 9
            Phase 1        4%       10%         44%         40%               51%         57%          61%          60%        67%        60%
            Phase 2        0%         0%        26%         25%               28%         37%          38%          39%        44%        49%
                      Report 11


                                  Report 12


                                              Report 13


                                                          Report 14


                                                                            Report 15


                                                                                        Report 16


                                                                                                    Report 17


                                                                                                                 Report 18
            Phase 1      63%        79%         88%         85%               85%         85%          85%          97%
            Phase 2      50%        57%         67%         62%               65%         64%          66%          77%




                MCSO’s Compliance with the Requirements of the Second Order (July 20, 2016)




                                                                                                                                        Report 10
                      Report 1


                                  Report 2


                                              Report 3


                                                          Report 4


                                                                           Report 5


                                                                                        Report 6


                                                                                                    Report 7


                                                                                                                Report 8


                                                                                                                             Report 9
            Phase 1                                                           N/A                                                           1%
            Phase 2                                                           N/A                                                         43%
                      Report 11


                                  Report 12


                                              Report 13


                                                          Report 14


                                                                            Report 15


                                                                                        Report 16


                                                                                                    Report 17


                                                                                                                 Report 18




            Phase 1     10%         12%         72%         75%                77%         77%        78%          78%
            Phase 2     46%         60%         63%         66%                72%         75%        80%          81%




                                                                      Page 7 of 291




WAI 36903
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 8 of 291




       First Supplemental Permanent Injunction/Judgment Order
       Section 3: Implementation Unit Creation and Documentation Requests
       COURT ORDER III. MCSO IMPLEMENTATION UNIT AND INTERNAL AGENCY-
       WIDE ASSESSMENT (Court Order wording in italics)


       Paragraph 9. Defendants shall hire and retain, or reassign current MCSO employees to form
       an interdisciplinary unit with the skills and abilities necessary to facilitate implementation of
       this Order. This unit shall be called the MCSO Implementation Unit and serve as a liaison
       between the Parties and the Monitor and shall assist with the Defendants’ implementation of
       and compliance with this Order. At a minimum, this unit shall: coordinate the Defendants’
       compliance and implementation activities; facilitate the provision of data, documents,
       materials, and access to the Defendants’ personnel to the Monitor and Plaintiffs
       representatives; ensure that all data, documents and records are maintained as provided in this
       Order; and assist in assigning implementation and compliance-related tasks to MCSO
       Personnel, as directed by the Sheriff or his designee. The unit will include a single person to
       serve as a point of contact in communications with Plaintiffs, the Monitor and the Court.
       Phase 1: In compliance
            •    Court Implementation Division Operations Manual, most recently revised on August 17,
                 2018.
       Phase 2: In compliance
       To verify Phase 2 compliance with this Paragraph, we reviewed the monthly personnel rosters
       for the Court Implementation Division (CID). As of this reporting period, CID has one captain,
       one lieutenant, three sergeants, two deputies, one management assistant, and one administrative
       assistant. CID continues to be supported by MCAO attorneys, who frequently participate in our
       meetings and telephone calls with Division personnel.
       During this reporting period, CID continued to provide documents through MCSO’s counsel via
       an Internet-based application. The Monitoring Team, the Plaintiffs, and the Plaintiff-
       Intervenors receive all files and documents simultaneously, with only a few exceptions
       centering on open internal investigations. CID effectively facilitates the Monitoring Team and
       Parties’ access to MCSO’s personnel.
       During the last reporting period, we learned that CID created a “Melendres Compliance Corner”
       page on MCSO’s website which provides information to the public about CID’s role. The
       webpage contains a historical overview of the case, the Monitor’s compliance reports, and
       additional links to both the First and Second Orders. The page also provides a link to
       information about the Immigration Stops and Detention Compensation Fund. The webpage can
       be read in both English and Spanish. MCSO continues to update the website to include our
       most recent quarterly status reports.


                                                  Page 8 of 291




WAI 36904
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 9 of 291




       Paragraph 10. MCSO shall collect and maintain all data and records necessary to: (1)
       implement this order, and document implementation of and compliance with this Order,
       including data and records necessary for the Monitor to conduct reliable outcome assessments,
       compliance reviews, and audits; and (2) perform ongoing quality assurance in each of the areas
       addressed by this Order. At a minimum, the foregoing data collection practices shall comport
       with current professional standards, with input on those standards from the Monitor.
       Phase 1: In compliance
            •    Court Implementation Division Operations Manual, most recently revised on August 17,
                 2018.
       Phase 2: In compliance
       As discussed above, during this reporting period, CID continued to be responsive to our
       requests. CID also addresses with immediacy any issues we encounter in the samples we
       request – be they technical issues, missing documents, or other problems. For example, several
       reporting periods ago, we faced problems downloading of voluminous documents, and raised
       this with CID. CID now sends us these documents on flash drives for review.
       In addition, MCSO has established a robust Bureau of Internal Oversight (BIO), which routinely
       audits the work products of the Office, particularly in the areas that directly affect compliance
       with the requirements of the Orders. In many instances, BIO will review the same material we
       request in our samples, and BIO frequently notes – and addresses – the same deficiencies we
       identify in our reviews.


       Paragraph 11. Beginning with the Monitor’s first quarterly report, the Defendants, working
       with the unit assigned for implementation of the Order, shall file with the Court, with a copy to
       the Monitor and Plaintiffs, a status report no later than 30 days before the Monitor’s quarterly
       report is due. The Defendants’ report shall (i) delineate the steps taken by the Defendants
       during the reporting period to implement this Order; (ii) delineate the Defendants’ plans to
       correct any problems; and (iii) include responses to any concerns raised in the Monitor’s
       previous quarterly report.
       Phase 1: In compliance
            •    Court Implementation Division Operations Manual, most recently revised on August 17,
                 2018.
       Phase 2: In compliance




                                                  Page 9 of 291




WAI 36905
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 10 of 291




       On December 28, 2018, CID published its most recent quarterly report as required by this
       Paragraph. The report covered the second quarter of 2018, July 1-September 30, 2018. For
       each section, MCSO provided an overview of the agency’s activities working toward
       compliance. For each Paragraph, MCSO offered comments on the compliance status; and in
       some instances, provided responses to concerns raised in our previous quarterly status report,
       published on November 5, 2018. MCSO’s report, as is customary, included a table showing the
       compliance of the numbered Paragraphs, developed with the information provided in our
       previous quarterly status report.
       For the first time, MCSO asserted full and effective compliance with Paragraphs 9-13, 23, 26,
       28-30, 35-38, 40, 48-51, 55, 59-60, 68, 71, 77, 88, and 101. These Paragraphs relate to the
       Court Implementation Division, policies and procedures, pre-planned operations, training,
       traffic stop data, EIS, and supervision.


       Paragraph 12. The Defendants, working with the unit assigned for implementation of the
       Order, shall conduct a comprehensive internal assessment of their Policies and Procedures
       affecting Patrol Operations regarding Discriminatory Policing and unlawful detentions in the
       field as well as overall compliance with the Court’s orders and this Order on an annual basis.
       The comprehensive Patrol Operations assessment shall include, but not be limited to, an
       analysis of collected traffic-stop and high-profile or immigration-related operations data;
       written Policies and Procedures; Training, as set forth in the Order; compliance with Policies
       and Procedures; Supervisor review; intake and investigation of civilian Complaints; conduct of
       internal investigations; Discipline of officers; and community relations. The first assessment
       shall be conducted within 180 days of the Effective Date. Results of each assessment shall be
       provided to the Court, the Monitor, and Plaintiffs’ representatives.
       Phase 1: In compliance
            •    Court Implementation Division Operations Manual, most recently revised on August 17,
                 2018.
       Phase 2: In compliance
       See Paragraph 13.




                                                 Page 10 of 291




WAI 36906
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 11 of 291




       Paragraph 13. The internal assessments prepared by the Defendants will state for the Monitor
       and Plaintiffs’ representatives the date upon which the Defendants believe they are first in
       compliance with any subpart of this Order and the date on which the Defendants first assert
       they are in Full and Effective Compliance with the Order and the reasons for that assertion.
       When the Defendants first assert compliance with any subpart or Full and Effective Compliance
       with the Order, the Monitor shall within 30 days determine whether the Defendants are in
       compliance with the designated subpart(s) or in Full and Effective Compliance with the Order.
       If either party contests the Monitor’s determination it may file an objection with the Court, from
       which the Court will make the determination. Thereafter, in each assessment, the Defendants
       will indicate with which subpart(s) of this Order it remains or has come into full compliance
       and the reasons therefore. The Monitor shall within 30 days thereafter make a determination as
       to whether the Defendants remain in Full and Effective Compliance with the Order and the
       reasons therefore. The Court may, at its option, order hearings on any such assessments to
       establish whether the Defendants are in Full and Effective Compliance with the Order or in
       compliance with any subpart(s).
       Phase 1: In compliance
            •    Court Implementation Division Operations Manual, most recently revised on August 17,
                 2018.
       Phase 2: In compliance
       CID and the Monitoring Team established that the schedule for the submission of
       comprehensive annual assessments as required by these Paragraphs will run according to
       MCSO’s fiscal year cycle, July 1-June 30. MCSO will submit reports on or before September
       15 of each year.
       MCSO submitted its 2018 Annual Compliance Report on September 17, 2018 in compliance
       with Paragraphs 12 and 13. The report offers as an assessment of MCSO’s compliance with the
       Court orders for the period of July 1, 2017-June 30, 2018. MCSO did not make any assertion of
       Full and Effective Compliance as defined in the First Order.
       MCSO highlighted a number of advancements in the past year. MCSO has established the
       hardware and software technology used to collect traffic stop data and data required for the
       Early Identification System (EIS). MCSO has promulgated Offices Policies and Procedures
       related to Patrol Operations and completed the associated training required. MCSO has also
       increased the number of supervisors, as well as their responsibilities.
       MCSO reported that since Sheriff Penzone took office, he has made several structural changes
       to prioritize compliance with the Orders. He also petitioned the Court to retake the community
       outreach sections of the First Order. On August 3, 2017, the Court granted MCSO’s request
       that it take on the responsibility for planning, organizing, advertising, and hosting the
       community meetings. In addition, the Court granted MCSO’s request that the Community
       Advisory Board (CAB) be expanded with appointments from MCSO, and a joint appointment
       from MCSO and the ACLU.


                                                 Page 11 of 291




WAI 36907
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 12 of 291




       On September 21, 2017, MCSO filed with the Court its Plan to Promote Constitutional Policing.
       The plan is scheduled to be republished twice per year, in January and July. Work also
       continues on the refinement and expansion of MCSO’s Traffic Stop Collection Data System
       (TraCS).
       MCSO and the Monitor both prepare quarterly reports, which MCSO distributes to all
       employees via its online learning tool, the HUB. All employees can access them, and they are
       required reading for lieutenants and above. MCSO developed the Court Implementation
       Division Liaison Program with the Patrol Districts, as recommended by the Monitoring Team.
       According to MCSO, the Training Division finalized and delivered several Court Order-related
       training curriculums including the following: 2017 Supervisor Responsibility: Effective Law
       Enforcement (SRELE), 2017 Early Identification System (EIS), 2017 4th and 14th Amendment
       Training/Bias Free Policing Annual Combined Training (ACT), and 2017 Misconduct
       Investigative Training.




                                               Page 12 of 291




WAI 36908
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 13 of 291




       Section 4: Policies and Procedures
       COURT ORDER V. POLICIES AND PROCEDURES


       Paragraph 18. MCSO shall deliver police services consistent with the Constitution and laws of
       the United States and State of Arizona, MCSO policy, and this Order, and with current
       professional standards. In conducting its activities, MCSO shall ensure that members of the
       public receive equal protection of the law, without discriminating based on actual or perceived
       race or ethnicity, and in a manner that promotes public confidence.


       Paragraph 19. To further the goals in this Order, the MCSO shall conduct a comprehensive
       review of all Patrol Operations Policies and Procedures and make appropriate amendments to
       ensure that they reflect the Court’s permanent injunction and this Order.
       Phase 1: In compliance
            •    GA-1 (Development of Written Orders), most recently amended on January 9, 2018.
       Phase 2: In compliance
       MCSO has taken steps toward a comprehensive review of its Patrol Operations Policies and
       Procedures in four phases. First, on December 31, 2013, prior to my appointment as Monitor,
       MCSO filed with the Court all of its policies and procedures, with amendments, that MCSO
       believed complied with the various Paragraphs of the First Order. Second, in the internal
       assessment referenced above, MCSO discussed its ongoing evaluation of Patrol Operations and
       its development of policies and procedures. Third, in response to our requests, MCSO provided
       all of the policies and procedures it maintains are applicable to the First Order for our review
       and that of the Plaintiffs. We provided our feedback, which also included the Plaintiffs’
       comments, on these policies on August 12, 2014. Based on that feedback, MCSO made
       adjustments to many of the policies, concentrating first on the policies to be disseminated in
       Detentions, Arrests, and the Enforcement of Immigration-Related Laws Training; and the Bias
       Free Policing Training (often referred to as Fourth and Fourteenth Amendment Training) that
       commenced in early September. We reviewed MCSO’s updated policies and provided our
       approval for several on August 25, 2014.
       Fourth, in discussions during 2016, MCSO requested more specific guidance on what we
       considered to be Patrol-related policies and procedures. In response, we provided MCSO with a
       list of the Patrol-related policies for the purposes of Paragraph 19. We included on this list
       policies that were not recently revised or currently under review. Several policies required
       changes to comport with the First Order, Second Order, or both.
       In 2018, MCSO published the last of the outstanding policies, placing it into compliance with
       this Paragraph.



                                                 Page 13 of 291




WAI 36909
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 14 of 291




       Paragraph 20. The MCSO shall comply with and operate in accordance with the Policies and
       Procedures discussed in this Order and shall take all reasonable measures to ensure that all
       Patrol Operations personnel comply with all such Policies and Procedures.


       Paragraph 21. The MCSO shall promulgate a new, department-wide policy or policies clearly
       prohibiting Discriminatory Policing and racial profiling. The policy or policies shall, at a
       minimum:
       a.        define racial profiling as the reliance on race or ethnicity to any degree in making law
                 enforcement decisions, except in connection with a reliable and specific suspect
                 description;
       b.        prohibit the selective enforcement or non-enforcement of the law based on race or
                 ethnicity;
       c.        prohibit the selection or rejection of particular policing tactics or strategies or locations
                 based to any degree on race or ethnicity;
       d.        specify that the presence of reasonable suspicion or probable cause to believe an
                 individual has violated a law does not necessarily mean that an officer’s action is race-
                 neutral; and
       e.        include a description of the agency’s Training requirements on the topic of racial
                 profiling in Paragraphs 48–51, data collection requirements (including video and audio
                 recording of stops as set forth elsewhere in this Order) in Paragraphs 54–63 and
                 oversight mechanisms to detect and prevent racial profiling, including disciplinary
                 consequences for officers who engage in racial profiling.
       Phase 1: In compliance
            •    CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •    CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                 September 26, 2018.
            •    EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •    GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                 April 19, 2018.
            •    GJ-33 (Significant Operations), most recently amended on May 10, 2018.
       Phase 2: Not applicable



                                                     Page 14 of 291




WAI 36910
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 15 of 291




       MCSO has developed and published the policies required by Paragraph 21. MCSO distributed
       these policies and has trained agency personnel during the required Fourth and Fourteenth
       Amendment training, on an annual basis, since 2014.
       MCSO’s implementation of these policies is covered in other Paragraphs.


       Paragraph 22. MCSO leadership and supervising Deputies and detention officers shall
       unequivocally and consistently reinforce to subordinates that Discriminatory Policing is
       unacceptable.
       Phase 1: In compliance
            •    CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                 September 26, 2018.
            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
       Phase 2: In compliance
       With input from the Parties, the methodology for delivering reinforcement that discriminatory
       policing is unacceptable was modified. Whereas supervisors were previously required to meet
       with employees to discuss CP-8 (Preventing Racial and Other Bias-Based Policing) once per
       quarter and document these discussions in Blue Team, the reinforcement of the policy will now
       be a two-step process conducted annually. MCSO describes Part 1 of the process as the
       following: “On an annual basis, within the first six months, supervisors will have discussions,
       either individual or group, and view videos from the Training library with assigned employees,
       reserve deputies, and posse members. The videos will be available through the HUB and
       attestation of the training will be through the HUB.” Part 2 of the process as described by
       MCSO: “On an annual basis, within the last six months, supervisors shall ensure that all
       employees, reserve deputies, and posse members complete their annual review and
       acknowledgment of office policy. In addition, employees will be required to view a video from
       the Sheriff or designee, which reinforces the policy. Acknowledgement is done through the
       HUB.”
       As an additional measure, supervisors will have the latitude to review and discuss the policy
       with their employees, and document the discussion in Blue Team. MCSO will provide proof of
       compliance biannually, at the end of the six-month periods, when each of the elements of the
       process is completed. MCSO will also provide progress reports in the interim. The first proof
       of compliance report will cover the third and fourth quarters of 2018, and will be submitted in
       January 2019. Since MCSO has been in compliance with this Paragraph for some time, they
       will retain their compliance rating until the biannual proof of compliance reports are submitted
       for evaluation.




                                                 Page 15 of 291




WAI 36911
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 16 of 291




       Paragraph 23. Within 30 days of the Effective Date, MCSO shall modify its Code of Conduct to
       prohibit MCSO Employees from utilizing County property, such as County e-mail, in a manner
       that discriminates against, or denigrates, anyone on the basis of race, color, or national origin.
       Phase 1: In compliance
            •    CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •    GM-1 (Electronic Communications, Data, and Voice Mail), most recently amended on
                 May 24, 2018.
       Phase 2: In compliance
       BIO uses a randomizing program to select samples for each inspection. BIO reviews CAD
       messages in an effort to identify compliance with CP-2 (Code of Conduct), CP-3 (Workplace
       Professionalism: Discrimination and Harassment), and GM-1 (Electronic Communications,
       Data and Voice Mail). In its submission, MCSO includes the specific nature of any potential
       concerns identified during the audits. In May 2016, a Monitoring Team member observed the
       processes BIO uses to conduct CAD and email audits, to ensure that we thoroughly understand
       the mechanics involved in conducting these audits. For CAD and email audits, we receive
       copies of the audits completed by BIO, the details of any violations found, and copies of the
       memoranda of concern or BIO Action Forms that are completed.
       During this reporting period, MCSO submitted three CAD and Alpha Paging inspection reports,
       pursuant to our request for verification of compliance with this Paragraph. BIO inspected
       26,388 CAD/Alpha Paging messages for July 2018, and reported a 100% compliance rate
       (BI2018-0090). BIO inspected 22,005 CAD/Alpha Paging messages for August 2018, and
       reported a 100% compliance rate (BI2018-0103). BIO inspected 23,666 CAD/Alpha Paging
       messages for September 2018, and reported a compliance rate of 100% (BI2018-0116).
       During this reporting period, MCSO submitted three email inspection reports, pursuant to our
       request for verification of compliance with this Paragraph. The number of emails reviewed is
       usually less than the total number of emails, due to the elimination of routine business-related
       and administrative emails such as training announcements and Administrative Broadcasts. For
       July 2018, the BIO inspection report (BI2018-0089) states that there were a total of 8,746
       emails, of which BIO reviewed 7,704. The inspection found that 100% of the inspected emails
       were in compliance. BIO inspected 7,607 of 8,699 emails for August 2018 (Inspection Report
       BI2018-0102), and reported a 100% compliance rate. For September 2018, BIO inspected
       12,984 of 14,588 emails. The BIO inspection report (BI2018-0115) reported a 99.99%
       compliance rate. MCSO identified one email that was not in compliance with GM-1 (Electronic
       Communications, Data and Voice Mail).




                                                 Page 16 of 291




WAI 36912
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 17 of 291




       During this reporting period, BIO conducted facility inspections of the Classification Division,
       the Extraditions Unit, and the Pre-Employment Services Division. On July 24, 2018, BIO
       conducted an inspection of the Classification Division, which is located in the Fourth Avenue
       Jail, and is staffed by 53 employees. This Division is a 24-hour a day operation, 365 days a
       year. The Classification Division uses a point system to determine the risk factor for each
       inmate, and then determines the inmates’ level of security. The three areas of inspection were
       Administration/Supervision, Facility, and Property and Evidence. The BIO inspection report
       (BI2018-0083) noted no areas of concern and no deficiencies. The inspection resulted in a
       100% compliance rating.
       On August 21, 2018, BIO conducted an inspection of the Extraditions Unit. The Extraditions
       Unit consists of 14 employees, and has the responsibility of securing and returning wanted
       subjects back to Maricopa County. The Unit also coordinates with law enforcement agencies
       from outside the state to assist with the extradition of individuals wanted in their respective
       jurisdictions. Two deficiencies were noted pertaining to documentation of inspections in the
       work environment, and documentation of vehicle inspections. One BIO Action Form was
       issued for the deficiencies. Inspection report BI2018-0095 yielded a compliance rate of 94%.
       On September 12, 2018, BIO conducted an inspection of the Pre-Employment Services
       Division, inspection report BI2018-0109. The mission of the Pre-Employment Division is to
       conduct background checks on agency applicants, which include deputies, Detention officers,
       and civilians. BIO found two areas that were non-compliant. The first deficiency related to the
       quarterly inspection of Division vehicles. It was determined that the Division had not been
       conducting quarterly inspection of vehicles. The second deficiency found was that the Division
       had not been maintaining a briefing book. The Division’s personnel do not routinely handle
       property or evidence; no property and evidence inspection was conducted. BIO personnel
       reviewed the property and evidence policy with supervisory personnel to ensure familiarity with
       the requirements. The inspection resulted in a 92% compliance rating. One BIO Action Form
       was generated for the two deficiencies found.
       The inspections of the listed facilities found that there was no evidence indicating that any of
       the facilities were used in a manner that would discriminate, or denigrate anyone on the basis of
       race, color, national origin, age, religious beliefs, gender, culture, sexual orientation, veteran
       status, or disability. We reviewed the Matrix Checklist used for these inspections, and it
       contains a specific question regarding the use of any Office or County equipment that would
       violate this Paragraph. During our October visits to Districts 1, 2, 3, and 6, and Lake Patrol, we
       observed no evidence to indicate a violation of this Paragraph.
       MCSO’s September inspection reports, which we review to assess compliance with this
       Paragraph, were completed somewhat late. MCSO has experienced timeliness issues with
       inspection reports previously, due to staffing shortages and turnover of personnel in BIO. We
       remain concerned with the availability and timeliness of inspection reports. MCSO risks
       impacting its compliance findings if the reports are not available for our review when we
       conduct our quarterly assessments.


                                                 Page 17 of 291




WAI 36913
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 18 of 291




       Paragraph 24. The MCSO shall ensure that its operations are not motivated by or initiated in
       response to requests for law enforcement action based on race or ethnicity. In deciding to take
       any law enforcement action, the MCSO shall not rely on any information received from the
       public, including through any hotline, by mail, email, phone or in person, unless the
       information contains evidence of a crime that is independently corroborated by the MCSO, such
       independent corroboration is documented in writing, and reliance on the information is
       consistent with all MCSO policies.
       Phase 1: In compliance
            •    GI-7 (Processing of Bias-Free Tips), published August 23, 2017.
       Phase 2: In compliance
       MCSO created the Sheriff’s Intelligence Leads and Operations (SILO) Unit in the first quarter
       of 2016. The SILO Unit became operational on September 11, 2017. GI-7 requires that any
       tips received by MCSO components be forwarded to the SILO Unit for recording and
       processing. The SILO Unit classifies this information by the type of alleged criminal activity,
       or service requested, and forwards it to the appropriate unit for action and response. In some
       cases, residents email or call with requests for traffic enforcement, or for MCSO to address
       quality-of-life issues; these are considered calls for service rather than tips on criminal activity.
       If the information provided pertains to criminal activity in another jurisdiction, MCSO forwards
       the information to the appropriate law enforcement agency and documents it in the SILO
       database. Generally, if there is any bias noted in the information received, MCSO closes the tip
       and takes no action. We review all tips that MCSO closes due to bias.
       During this reporting period, we reviewed 415 tips submitted for July, 377 tips submitted for
       August, and 317 tips submitted for September. The SILO Unit received a total of 1,109 tips,
       which were classified and recorded according to the type of alleged violation or service
       requested. Our reviews indicate that a major percentage of tips are related to warrants (24%),
       animal crimes (10%), and drug-related offenses (14%). The other two categories that result in
       large numbers of tips are “information only” (23%) and “other” (13%). During this reporting
       period, MCSO did not receive any tips that suggested any type of bias by the caller. During our
       October site visit, we confirmed that all information provided by the public, as it pertains to
       alleged criminal activity, is screened, and logged by the SILO Unit.
       Our reviews of the documentation provided, pursuant to the requirements of this Paragraph,
       have not discovered any evidence of bias in the processing of tips. We have also determined
       that MCSO is independently corroborating information received through tips before it is acted
       upon, to ensure that there is an appropriate criminal predicate.




                                                  Page 18 of 291




WAI 36914
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 19 of 291




       b. Policies and Procedures to Ensure Bias-Free Traffic Enforcement
       Paragraph 25. The MCSO will revise its policy or policies relating to traffic enforcement to
       ensure that those policies, at a minimum:
       a.        prohibit racial profiling in the enforcement of traffic laws, including the selection of
                 which vehicles to stop based to any degree on race or ethnicity, even where an officer
                 has reasonable suspicion or probable cause to believe a violation is being or has been
                 committed;
       b.        provide Deputies with guidance on effective traffic enforcement, including the
                 prioritization of traffic enforcement resources to promote public safety;
       c.        prohibit the selection of particular communities, locations or geographic areas for
                 targeted traffic enforcement based to any degree on the racial or ethnic composition of
                 the community;
       d.        prohibit the selection of which motor vehicle occupants to question or investigate based
                 to any degree on race or ethnicity;
       e.        prohibit the use of particular tactics or procedures on a traffic stop based on race or
                 ethnicity;
       f.        require deputies at the beginning of each stop, before making contact with the vehicle, to
                 contact dispatch and state the reason for the stop, unless Exigent Circumstances make it
                 unsafe or impracticable for the deputy to contact dispatch;
       g.        prohibit Deputies from extending the duration of any traffic stop longer than the time
                 that is necessary to address the original purpose for the stop and/or to resolve any
                 apparent criminal violation for which the Deputy has or acquires reasonable suspicion
                 or probable cause to believe has been committed or is being committed;
       h.        require the duration of each traffic stop to be recorded;
       i.        provide Deputies with a list and/or description of forms of identification deemed
                 acceptable for drivers and passengers (in circumstances where identification is required
                 of them) who are unable to present a driver’s license or other state-issued identification;
                 and
       j.        instruct Deputies that they are not to ask for the Social Security number or card of any
                 motorist who has provided a valid form of identification, unless it is needed to complete
                 a citation or report.
       Phase 1: In compliance
            •    CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                 September 26, 2018.
            •    EA-11 (Arrest Procedures), most recently amended on June 14, 2018.



                                                    Page 19 of 291




WAI 36915
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 20 of 291




            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •    GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                 April 19, 2018.
            •    GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on March 30, 2018.
            •    GJ-27 (Sheriff’s Posse Program), currently under revision.
       Phase 2: In compliance
       During the finalization of the Fourth and Fourteenth Amendment training curricula required by
       the Order, the Parties agreed to a list and/or description of forms of identification deemed
       acceptable for drivers and passengers, as required by this Paragraph. The data required for
       verification to ensure compliance with these policies is captured by the TraCS system. The
       system documents the requirements of the Order and MCSO policies. MCSO has continued to
       make technical changes to the TraCS system to ensure that the mandatory fields on the forms
       used to collect the data are completed and that deputies are capturing the required information.
       TraCS is a robust system that allows MCSO to make technical changes to improve how
       required information is captured.
       To verify Phase 2 compliance with this Paragraph, we reviewed MCSO’s Vehicle Stop Contact
       Form (VSCF), Vehicle Stop Contact Form Supplemental Sheet, Incidental Contact Receipt,
       Written Warning/Repair Form, Arizona Traffic Ticket and Complaint Form, Internet I/Viewer
       Event Form, Justice Web Interface Form, CAD printout, and any Incident Report generated by
       the traffic stop. MCSO created many of these forms to capture the requirements of Paragraphs
       25 and 54.
       During our previous site visits, we met with personnel from Arizona State University, MCSO’s
       vendor, and reviewed the analysis of the traffic stop data that they presented. Since our July
       2015 site visit, there has been significant improvement in the TraCS system that has enhanced
       the reliability and validity of the data provided by MCSO. This improvement has been
       buttressed by the introduction of data quality control procedures now being implemented and
       memorialized in the EIU Operations Manual. (This is further discussed in Paragraph 56,
       below.) We also compared traffic stop data between Latino and non-Latino drivers in the
       samples provided to us.
       Paragraph 25.a. prohibits racial profiling in the enforcement of traffic laws, including the
       selection of which vehicles to stop based to any degree on race or ethnicity, even where a
       deputy has reasonable suspicion or probable cause to believe a violation is being or has been
       committed. The selection of the sample size and the sampling methodology employed for
       drawing our sample is detailed in Section 7: Traffic Stop Documentation and Data Collection.




                                                   Page 20 of 291




WAI 36916
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 21 of 291




       Our review of a sample of 105 traffic stops that occurred during this reporting period in
       Districts 1, 2, 3, 4, 6, and 7, and Lake Patrol indicated that MCSO was following protocol, and
       that the stops did not violate the Order or internal policies. During our October 2018 site visit,
       we met with the commanding officers from Districts 2, 3, and 6 and Lake Patrol, who advised
       us that they had not received any complaints during this reporting period from Latino drivers
       alleging racial profiling. We interviewed the District Commanders and inquired if their
       respective Districts had received any complaints alleging selective enforcement targeting
       specific communities or enforcement based on race. None of the District Commanders were
       aware of any complaints alleging racial or ethnic-based traffic enforcement. Paragraphs 66 and
       67 require an annual comprehensive analysis of all traffic stop data, which will more accurately
       determine if MCSO is meeting the requirements of this Paragraph. MCSO remains in
       compliance with this Subparagraph.
       Paragraph 25.b. requires MCSO to provide deputies with guidance on effective traffic
       enforcement, including the prioritization of traffic enforcement resources to promote public
       safety. EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), Sections A-E,
       address these concerns. The policy specifies that driving under the influence and speeding are
       the main causes of accidents, and should be the focus of traffic enforcement. Based on our
       review of the data provided for this reporting period, the most common traffic stop violations
       are as follows: 66 stops for speed above the posted limit (63%); 13 stops for failure to obey
       official traffic control devices (13%); five stops for failure to possess valid registrations or tags
       (5%); seven stops for equipment violations (7%); five stops for failure to maintain a lane of
       traffic (5%); and nine stops for other moving violations (9%).
       As the policy specifically identifies speeding violations as one of the contributing factors of
       traffic accidents, MCSO deputies have targeted this violation. In our review, we break down
       the specific traffic violation for each stop and use each traffic stop form completed by deputies
       during the stop to make a determination if the stop is justified and fulfills the requirements of
       this Paragraph. When we review the sample traffic stops from across all Districts, we note the
       locations of the stops contained on the VSCF, the CAD printout, and the I/Viewer system to
       ensure that they are accurate. We continue to identify instances where the location of the stop
       contained on the VSCF and the location of the stop contained on the CAD printout are
       inconsistent. Reviewing supervisors are not identifying and addressing this issue. We
       recommend that reviewing supervisors closely review the VSCFs and CAD printouts and
       address such deficiencies. MCSO remains in compliance with this Subparagraph.




                                                  Page 21 of 291




WAI 36917
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 22 of 291




       Paragraph 25.c. requires MCSO to prohibit the selection of particular communities, locations, or
       geographic areas for targeted traffic enforcement based to any degree on the racial or ethnic
       composition of the community. During our inspection, we document the location of every stop
       and note the GPS coordinates if available. Our review of the sample data covering all MCSO
       Districts during this reporting period did not indicate that MCSO was targeting any specific area
       or ethnicity to conduct traffic stops. During our October 2018 visits to Districts 2, 3, and 6 and
       Lake Patrol, we inquired if the District Commanders had received any complaints from the
       public regarding MCSO enforcement activities in their communities. None of the Districts had
       received any complaints with regard to racial or ethnic-based targeted enforcement.
       MCSO is in compliance with this Subparagraph.
       Paragraph 25.d. requires MCSO to prohibit the selection of which motor vehicle occupants to
       question or investigate based, to any degree, on race or ethnicity. During this reporting period’s
       review of the sample of 105 traffic stops, we noted three instances where deputies contacted the
       passengers.
            •    In one case, the deputy stopped a Latino driver for speeding. The deputy made contact
                 with the front seat passenger, a Latino, as he made inquiries to as to whether any
                 marijuana was in the vehicle. The passenger produced a plastic container where
                 marijuana was stored. The deputy seized the marijuana. The deputy then obtained the
                 identity of the front seat Latino passenger. The deputy did not provide the passenger
                 with an Incidental Contact Receipt. The vehicle’s other occupants were a Latino and a
                 Black male.
            •    In one case, the deputy stopped a White male driver for speeding. The passenger, a
                 Latina, was contacted to verify whether she was in possession of a valid driver’s license
                 after the deputy discovered that the driver did not have a valid driver’s license. The
                 deputy allowed the passenger to drive the vehicle. The deputy did not provide the
                 passenger with an Incidental Contact Receipt.
            •    In one case, the deputy stopped a White female driver for a stop sign violation. During
                 the stop, the passengers, a Black male and a Latina, asked the deputy questions and
                 explained that they had just attended Teen Court. The deputy noted on his VSCF that he
                 informed the passengers about MCSO’s Explorer Program.
       There were eight cases identified in the stops that we reviewed for Paragraph 54.k in which the
       passengers were contacted.
            •    In one case, a Latino driver was stopped for traveling the wrong way on the roadway.
                 The vehicle was occupied by an Asian/Pacific Islander female passenger. The driver
                 was arrested for driving under the influence. The deputy contacted the passenger to
                 advise her regarding the arrest of the driver.
            •    In one case, the deputy stopped a Black female driver for driving with no lights on. The
                 vehicle was occupied by a Black male passenger. The deputy smelled the odor of


                                                   Page 22 of 291




WAI 36918
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 23 of 291




                 marijuana and investigated. The driver was subsequently arrested for driving under the
                 influence and possession of marijuana. The deputy contacted the passenger to determine
                 if he had a valid driver’s license. Upon verifying the license was valid, the deputy
                 released the vehicle to the passenger.
            •    In one case, the deputy stopped a White female driver for an illegal turn on a red light.
                 The vehicle was occupied by a White male passenger. Prior to the stop, the deputy had
                 observed the vehicle being driven by the passenger. After stopping at a local food
                 establishment, the two vehicle occupants switched seats. The deputy detected the odor
                 of alcohol from the passenger compartment of the vehicle and investigated the driver
                 and passenger for driving under the influence, after which both were arrested and
                 charged with the offense.
            •    In one case, the deputy stopped a Black male for speeding. The vehicle was occupied by
                 a Black female (child). A warrant check revealed that the driver was wanted on two
                 warrants. The driver was placed into custody. The deputy contacted the passenger,
                 removed her from the vehicle to ensure that she stayed in a cool environment in the
                 patrol unit. The driver was later released after the agencies that issued the warrants
                 indicated that they would not extradite the driver.
            •    In one case, the deputy stopped a Latino driver for failure to maintain a lane of traffic.
                 The vehicle was occupied by a White female passenger. The driver was arrested for
                 driving under the influence. The passenger was contacted to determine if she was sober
                 so that she could to take custody of the vehicle. It was determined that she too had been
                 drinking.
            •    In one case, a deputy stopped a Black male for speeding. The vehicle was occupied by a
                 Black male passenger, a Black female passenger and a White male passenger. During
                 the stop, the deputy detected the odor of marijuana coming from the interior of the
                 vehicle. The driver was arrested for driving under the influence and driving with a
                 suspended driver’s license. During a search of the vehicle, marijuana and narcotic
                 paraphernalia was located. The Black male passenger was arrested for possession of
                 narcotics. The White male passenger and White female passenger both provided
                 consent to be searched. The deputy conducted a search of both individuals, and found
                 no contraband.
            •    In one case, a White male was stopped for failure to maintain a lane of traffic. The
                 vehicle was occupied by a White male passenger, a White female passenger and a Latino
                 passenger. The driver was arrested for the offense of aggravated driving under the
                 influence. The reason for addition of “aggravated” to the charge was due to the presence
                 of a minor under the age of 15 being in the vehicle. The White female passenger, who
                 was a minor, was contacted as part of the investigation.
            •    In one case, a deputy stopped a White male driver for speeding. The vehicle was
                 occupied by a White female passenger, a White male passenger and a Latino passenger.


                                                   Page 23 of 291




WAI 36919
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 24 of 291




                 During the stop, the deputy detected the odor of marijuana coming from the interior of
                 the vehicle. The driver was arrested for possession of narcotics. The White male
                 passenger was also arrested for possession of narcotics. The White female passenger
                 consented to the search of her purse. No contraband was found.
       There were 29 cases identified in the stops that we reviewed for Paragraph 54.g. in which the
       passengers were contacted. In six cases, the passengers and the deputies engaged in general
       conversation. In three cases, the vehicles were released to the passengers after the drivers were
       placed under arrest. In two cases, the passengers contacted the deputies to provide insurance
       information for the vehicles. In one case, the passenger was provided a courtesy ride by a
       deputy after the driver was placed under arrest. In one case, the passenger was contacted to
       determine if she had a valid driver’s license after it was determined that the driver was being
       placed under arrest. In one case, the passenger was contacted to determine if she had a valid
       driver’s license as the driver was in possession of a learner’s permit and is required to drive with
       a licensed driver. In the remaining instances where MCSO made contact with passengers, the
       following occurred:
            •    In one case, the deputy stopped a White male for speeding. The vehicle was occupied
                 by a White female and a White child of an unknown gender (unable to determine by
                 viewing the body-worn camera recording). The deputy detected a faint odor of
                 marijuana coming from the vehicle. During the stop, he asked the passenger if she had a
                 valid driver’s license in case she needed to drive. The deputy did not request that she
                 produce the license and she did not produce the license. The deputy then determined
                 that the odor of marijuana was so faint as to not require any further investigation.
            •    In one case, a deputy stopped a White male for speeding. The vehicle was occupied by a
                 Latino passenger. The deputy noted that he smelled the odor of fresh marijuana. The
                 deputy documented on the VSCF that he requested and obtained consent to search the
                 driver and passenger. However, a review of the body-worn camera recording reveals
                 that the deputy did not request and obtain consent from the driver and passenger for
                 conducting a search of their persons. The deputy conducted a pat-down of the driver
                 and passenger after he requested them to exit the vehicle. We discussed this case with
                 MCSO during our October 2018 site visit.
            •    In one case, the deputy stopped an American Indian/Alaskan Native female driver for
                 speeding. The vehicle was occupied by an American Indian/Alaskan Native female
                 passenger and an American Indian/Alaskan Native male passenger. Due to the deputy
                 detecting the odor of alcohol from the passenger compartment of the vehicle, he
                 evaluated the driver and determined she was sober. The deputy then contacted the
                 American Indian/Alaskan Native male passenger to determine if he had consumed
                 alcohol, since he appeared to be under the age of 21. The deputy determined that the
                 passenger was also sober; however, the deputy discovered via a records check that the
                 American Indian/Alaskan Native male passenger was listed as a runaway. The deputy
                 contacted the facility that reported him missing, and they advised the deputy that his


                                                  Page 24 of 291




WAI 36920
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 25 of 291




                 missing status is no longer an issue since he has reached the age of 18. The deputy took
                 action to have the passenger’s name removed from the law enforcement database as
                 missing.
            •    In one case, the deputy stopped a Latina driver for failure to maintain lane of traffic.
                 The vehicle was occupied by a Latina passenger. The driver was arrested for driving
                 under the influence. The deputy contacted the passenger, who was the registered owner
                 of the vehicle, to determine if she was too impaired to drive. The deputy determined
                 that she also had been drinking and advised to arrange for transportation home.
            •    In one case, the deputy stopped a 16-year-old Latino driver for a stop sign violation.
                 The vehicle was occupied by three Latino passengers. The deputy detected the smell of
                 recently burnt marijuana. The driver admitted to having smoked marijuana within the
                 past hour. The deputy had the passengers exit the vehicle and so that a search of the
                 vehicle could be conducted. No contraband was found. The deputy contacted the
                 parents of the driver who arrived and took custody of the driver and the vehicle.
            •    In one case, the deputy stopped a White male driver for passing in a no passing zone.
                 The deputy detected the odor of alcohol, evaluated the driver, and determined that the
                 driver had been drinking but was not impaired. The deputy contacted the passenger to
                 determine if she was sober. The passenger consented to a preliminary breath test, and
                 the results indicated that she had no alcohol in her system.
            •    In one case, a deputy stopped a White male for failure to maintain a lane of traffic. The
                 vehicle was occupied by a Latina passenger. During the stop, the driver was arrested for
                 a felony probation violation warrant. Also, narcotic paraphernalia was located in the
                 vehicle. The deputy asked the passenger for consent to conduct a search of her purse
                 and her person and she agreed. No contraband was found. The deputy did not provide
                 the passenger with an Incidental Contact Receipt.
            •    In one case, the deputy stopped a Latino driver for driving with no license plate on a
                 vehicle. The vehicle was occupied by a Latino passenger. The driver was arrested for
                 possession of narcotics. The deputy contacted the passenger, obtained his identification,
                 and ran his name for warrants. The deputy then released the passenger. The deputy did
                 not provide the passenger with an Incidental Contact Receipt.
            •    In one case, the deputy was looking in the area for a person who had reportedly been
                 involved in single vehicle crash on the roadside, and left the scene in a vehicle with
                 another person. The deputy observed a vehicle stopped on the roadside, with a White
                 male driver and a Black male passenger. The deputy asked the vehicle occupants if they
                 were aware of the vehicle that crashed. The passenger informed the deputy that he was
                 the driver of the vehicle that was involved in a crash, due to trouble with a tire. The
                 deputy determined that the vehicle that was involved in the crash was registered to the
                 passenger’s father. The deputy provided an Incidental Contact Receipt to the driver;
                 however, the passenger was not provided with an Incidental Contact Receipt.


                                                   Page 25 of 291




WAI 36921
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 26 of 291




            •    In one case, a Latino driver was stopped for speeding. The vehicle was occupied by six
                 Latina passengers. During the traffic stop, a Latina passenger provided assistance with
                 translating from English to Spanish for the driver as the deputy communicated with the
                 driver.
            •    In one case, the deputy stopped a White female driver for failure to maintain a lane of
                 traffic. The vehicle was occupied by a Latina passenger. The passenger voluntarily
                 offered her driver’s license to the deputy. The deputy ran the passenger’s name for
                 warrants. The passenger was not provided with an Incidental Contact Receipt.
            •    In one case, the deputy stopped a Latino driver for speeding. The vehicle was occupied
                 by a Latina passenger. Upon running the driver’s name for warrants, the deputy learned
                 that he had an order of protection prohibiting contact with a certain individual. The
                 deputy then contacted the passenger to determine if she was the person who was listed
                 on the order of protection. It was determined that the passenger was not the person
                 named in the order of protection.
            •    In one case, a Latino driver was stopped for driving with an expired license plate. The
                 vehicle was occupied by a Latino passenger. During the traffic stop, the passenger
                 helped with translating from English to Spanish for the driver as the deputy
                 communicated with the driver.
            •    In one case, a Latino driver was stopped for speeding. The vehicle was occupied by a
                 Latina passenger and a Latino passenger. The driver was arrested for driving with a
                 suspended driver’s license and for a warrant that was issued from a local jurisdiction.
                 The deputy detected the odor of alcohol from the vehicle and contacted the two
                 passengers to determine if they had consumed alcohol, as they appeared to be under the
                 age of 21. Both passengers submitted to a preliminary breath test. The Latina passenger
                 was found to have consumed alcohol and was detained briefly before being issued a
                 citation and then released.
       As noted in some of the cases above, deputies have not been consistent in preparing and
       providing passengers with Incidental Contact Receipts during traffic stops in which the
       passenger is contacted and asked by the deputy to provide identification. Supervisors should
       identify such omissions during their reviews of the VSCFs and take corrective action. During
       our October 2018 site visit, we discussed with MCSO that we have noted an increase in the
       number of passengers being contacted and not being provided with an Incidental Contact
       Receipt. During this reporting period, MCSO provided the Incidental Contact Receipt when
       required in 36% of the cases. We will follow up with MCSO regarding this issue during our
       next site visit. While MCSO consistently documents passenger contacts in the VSCFs in
       compliance with this subparagraph, they should also consistently follow their own policy, which
       requires Incidental Contact Receipts in these instances as well.




                                                  Page 26 of 291




WAI 36922
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 27 of 291




       We reviewed the demographic data of Maricopa County (according to 2014 U.S. Census data,
       30.3% of the population is Latino), and found that the ratio of Latino drivers stopped during this
       reporting period was lower than in past reporting periods in comparison to the ethnicity of the
       population in the County. (See Paragraph 54.e.) Eleven (28%) of the 39 stops where passenger
       contacts occurred involved Latino drivers. A review of citizen complaints for this reporting
       period did not reveal any allegations against MCSO personnel that would indicate that deputies
       were conducting pre-textual traffic stops to question drivers or passengers regarding their
       ethnicity, or to determine whether they are unlawfully present in the country. MCSO has fully
       implemented body-worn cameras, and we review a sample of the recordings each reporting
       period to verify if deputies are questioning occupants to determine if they are legally in the
       country.
       During this reporting period, we observed that 24 of the 105 stops occurred during nighttime
       hours. During our visits to Districts 2, 3, and 6 and Lake Patrol in October 2018, we inquired if
       any Latino drivers or passengers made any complaints regarding deputies using particular
       tactics or procedures to target Latinos. None of the personnel we interviewed were aware of
       any complaints alleging discrimination or the targeting of Latinos in traffic enforcement. Our
       review of the sample data indicated that generally, traffic stops were not based on race or
       ethnicity and reflected the general makeup of the population of the County. MCSO is in
       compliance with this Subparagraph.
       Paragraph 25.e. requires MCSO to prohibit the use of particular tactics or procedures on a traffic
       stop based on race or ethnicity. We reviewed a sample of CAD audio recordings and CAD
       printouts where the dispatcher entered the reason for the stop when advised by the deputy in the
       field. We also reviewed body-worn camera recordings of deputies making traffic stops. The
       methodology that we employed to select our cases is described in detail in Section 7. In the
       cases we reviewed, the CAD audio recordings and the body-worn camera video revealed that
       deputies were not making traffic stops using tactics based on race or ethnicity. MCSO remains
       in compliance with this Subparagraph.
       Paragraph 25.f. requires deputies at the beginning of each stop, before making contact with the
       vehicle, to verbally contact dispatch and state the reason for the stop unless exigent
       circumstances make it unsafe for the deputy to contact Communications. When the deputy
       advises Communications of the location, tag number, and reason for the stop, this information is
       digitally logged on the CAD printout and it is audio recorded. (See Subparagraph 54.e.) We
       reviewed 30 CAD audio recordings and the CAD printouts; in each, the deputy advised dispatch
       of the reason for the stop. Through our reviews of BWC recordings and CAD printouts, we
       verified that the reason for the stop was voiced prior to making contact with the drivers in 30 of
       the 30 cases we reviewed. For the 75 other cases that were part of our sample, we reviewed the
       VSCFs and the CAD printouts to ensure that deputies properly advised dispatch of the reason
       for the stop prior to making contact with the violator. In all 75 stops, the deputy properly
       advised dispatch the reason for the stop. MCSO is in compliance with this Subparagraph.




                                                 Page 27 of 291




WAI 36923
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 28 of 291




       Paragraph 25.g. prohibits deputies from extending the duration of any traffic stop longer than
       the time that is necessary to address the original purpose for the stop and/or to resolve any
       apparent criminal violation for which the deputy has or acquires reasonable suspicion or
       probable cause to believe has been committed or is being committed. MCSO employs a series
       of five questions on the VSCF to document the circumstances that might require a stop to be
       prolonged. In our review of 105 traffic stops, we determined that MCSO documented a
       response to one of the series of five questions in 16 of the stops. Our review of those stops
       revealed that in seven of the stops, the deputies indicated that they experienced a technological
       difficulty; however, the duration of those stops was not significant, ranging from 12 minutes to
       19 minutes. For one stop, the deputy noted that he experienced technical difficulties; however,
       the only issue he listed was that he delayed activating his body-worn camera in error. The
       duration of that stop was 21 minutes. For the remaining eight stops, the responses to the five
       questions provided an adequate explanation for the duration of the stop. The particulars of
       those stops are as follows:
            •    A White male was stopped for a red signal violation. The driver was investigated for
                 Driving Under the Influence. The vehicle was towed and impounded. The deputy
                 prepared a report for review by the Maricopa County Attorney’s Office in relation to
                 potential criminal charges against the driver.
            •    An American Indian/Native American male was stopped for a stop sign violation. The
                 driver had a suspended driver’s license, and a warrant check revealed a warrant for his
                 arrest in a local jurisdiction. The driver was arrested and the vehicle was towed and
                 impounded. The driver was issued a citation.
            •    A Latino driver was stopped for speeding. The driver had a suspended driver’s license
                 and a warrant check revealed a warrant for his arrest in a local jurisdiction. The deputy
                 seized narcotics and narcotic paraphernalia during the stop. The vehicle was occupied
                 by a Black male passenger and two Latino passengers. The driver was arrested and the
                 vehicle was towed and impounded. The driver was issued a citation.
            •    A White male was stopped for driving with an expired registration. The driver’s license
                 was suspended. The vehicle was towed and impounded. The deputy seized the driver’s
                 license and the vehicle’s license plate and placed the items into evidence. The driver
                 was issued a citation.
            •    A White male driver was stopped for a red light violation. The vehicle was occupied by
                 a White male passenger and a White female passenger. The deputy indicated on the
                 VSCF that a language barrier existed due to the driver stating that English is not his first
                 language. In addition, the deputy documented on his VSCF that his scanner was not
                 operational, which required him to manually input the driver’s and vehicle information
                 into TraCS. The driver was issued a citation.
            •    A White male driver was stopped for a stop sign violation. The deputy indicated on the
                 VSCF that the stop was extended due to the driver experiencing difficulty locating the


                                                    Page 28 of 291




WAI 36924
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 29 of 291




                 vehicle registration and verifying his insurance online via his cell phone. The driver was
                 issued a warning. The deputy incorrectly listed this as a technological issue on the
                 VSCF.
            •    A Black male driver was stopped for following too closely. The vehicle was occupied
                 by a Black male passenger. The driver’s license was suspended. The vehicle was towed
                 and impounded. The driver was issued a citation.
            •    A Latino driver was stopped for driving in reverse on the highway. The driver was
                 arrested for Driving Under the Influence and the vehicle was towed and impounded.
                 The driver was issued a citation.
       In addition to the review of the responses to the series of five questions on the VSCF, we also
       review any other circumstances that may provide an explanation for a stop being conducted by a
       deputy for an extended duration. Our review revealed an additional five stops that were
       extended for various reasons:
            •    In one case, a deputy initially stopped to assist a 16-year-old White male motorist with a
                 vehicle that was overheating. The vehicle was occupied by three White male
                 passengers. The deputy then discovered that the license plate was not valid for highway
                 use and that the driver had driving restrictions. Due to the circumstances, the deputy
                 contacted a parent of the driver and the registered owner of the vehicle and required that
                 proper paperwork be provided. The parent responded to the location and the driver was
                 issued a warning.
            •    In one case, a Latino driver was stopped for failure to maintain a lane of traffic. The
                 vehicle was occupied by two Latino passengers and another passenger, whose
                 race/ethnicity and gender were unknown (unable to determine via review of body-worn
                 camera recording). The deputy detected the odor of alcohol coming from the passenger
                 compartment of the vehicle. The driver complied with a request by the deputy to
                 conduct a preliminary breath test (PBT). The results indicated that no alcohol was
                 detected. In addition, the deputy had to verify that the driver had a valid out-of-state
                 driver’s license as he did not have it on his person. The deputy also had to manually
                 enter the information into TraCS, in lieu of scanning. The driver was issued a warning.
            •    In one case, a White male was stopped for speeding. The driver’s license was
                 suspended. The deputy contacted the Latina passenger, who was the registered owner of
                 the vehicle. The deputy confirmed that the passenger’s driver’s license was valid before
                 he released the vehicle to her. The driver was issued a citation.
            •    In one case, a White male was stopped for failure to maintain lane of traffic. The deputy
                 noted on the VSCF that the driver provided inconsistent information during the stop.
                 The deputy requested that the Phoenix Police Department contact the registered owner
                 of the vehicle to confirm whether the driver had permission to drive the vehicle. The
                 deputy seized the license plate (suspended) from the vehicle and placed it into evidence.
                 The driver was issued a citation.

                                                   Page 29 of 291




WAI 36925
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 30 of 291




            •    In one case, a White male was stopped for driving with a suspended license plate. The
                 driver did not have any identification on his person. The vehicle was occupied by a
                 White female passenger. The deputy discovered via a records check that the driver’s
                 license was suspended. The deputy seized the license plate and placed it into evidence.
                 The driver was issued a citation.
       MCSO remains in compliance with this Subparagraph.
       Paragraph 25.h. requires the duration of each traffic stop to be recorded. The time of the stop
       and its termination is now auto-populated on the VSCF by the CAD system. To ensure data
       entry accuracy, MCSO implemented a technical change to the TraCS system on November 29,
       2016. The change automatically creates a red field in the stop contact times if the deputy
       manually changes these times on the VSCF. In our review, we determined that the duration was
       recorded accurately in 104 of the 105 traffic stops. In one case, the time in the termination of
       the stop in the CAD system did not match the termination time on the VSCF; there was a 10-
       minute time difference. We will follow up with MCSO on this case. MCSO is in compliance
       with this Subparagraph, with 99% compliance.
       Paragraph 25.i. requires that MCSO provide deputies with a list and/or description of forms of
       identification deemed acceptable for drivers and passengers (in circumstances where
       identification is required of them) who are unable to present a driver’s license or other state-
       issued identification. The Plaintiffs’ attorneys and MCSO have agreed on acceptable forms of
       identification, and this information has been included in the Fourth and Fourteenth Amendment
       training. EA-11 (Arrest Procedures), most recently amended on June 14, 2018, provides a list
       of acceptable forms of identification if a valid driver’s license cannot be produced. During this
       reporting period’s review of the sample of 105 traffic stops, there were nine drivers who did not
       present a valid driver’s license to deputies. Four of the cases involved a Latino driver. The
       cases are described in detail below:
            •    A White male driver was stopped for a red light violation. The driver did not have any
                 identification on his person. The driver was arrested for driving under the influence.
                 The deputy prepared a report for review by the Maricopa County Attorney’s Office in
                 relation to potential criminal charges against the driver.
            •    An American Indian/Native American male was stopped for a stop sign violation. The
                 driver presented an Arizona identification card. The driver’s license was suspended and
                 a warrant check revealed a warrant for his arrest in a local jurisdiction. The driver was
                 arrested and the vehicle was towed and impounded. The driver was issued a citation.
            •    A Latino driver was stopped for speeding. The driver did not have any identification on
                 his person. The vehicle was occupied by a Black male passenger and two Latino
                 passengers. The driver had a suspended driver’s license and a warrant check revealed a
                 warrant for his arrest in a local jurisdiction. The deputy seized narcotics and narcotic
                 paraphernalia during the stop. The driver was arrested and the vehicle was towed and
                 impounded. The driver was issued a citation.


                                                   Page 30 of 291




WAI 36926
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 31 of 291




            •    A Latino driver was stopped for speeding. The driver did not have any identification on
                 his person. The deputy confirmed via records check that the driver had a valid driver’s
                 license. The driver was issued a citation.
            •    A Black male driver was stopped for following too closely. The driver produced an
                 Arizona identification card. The vehicle was occupied by a Black male passenger. The
                 driver’s license was suspended. The vehicle was towed and impounded. The driver was
                 issued a citation.
            •    A White female driver was stopped for speeding. The driver did not have any
                 identification on her person. The occupant of the vehicle was listed on the VSCF as
                 being White, with an unknown gender, due to the vision of the deputy being obstructed.
                 The driver was issued a citation and released.
            •    A Latino driver was stopped for failure to maintain a lane of traffic. The driver did not
                 have any identification on his person. The vehicle was occupied by two Latino
                 passengers and another passenger, whose race/ethnicity and gender were unknown
                 (unable to determine via review of body-worn camera recording). The driver was issued
                 a warning.
            •    A White male was stopped for driving with an expired registration. The driver did not
                 have any identification on his person. The vehicle was occupied by a White female
                 passenger. The driver’s license was suspended. The deputy seized the driver’s license
                 and the vehicle’s license plate and placed the items into evidence. The driver was issued
                 a citation.
            •    A Latino driver was stopped for speeding. The driver presented a Mexican driver’s
                 license to the deputy. The vehicle was occupied by a Latina passenger and another
                 passenger, whose race/ethnicity and gender were unknown (unable to determine via
                 review of body-worn camera recording). The driver was issued a citation and released.
       In our review of the sample of cases in relation to Paragraph 54.k., searches of persons, there
       were seven cases identified where the drivers did not present a valid driver’s license to the
       deputies. The cases are described in detail below:
            •    An Asian/Pacific Islander male driver was stopped for failure to maintain a lane of
                 traffic. The driver initially produced a driver’s license to the deputy that was not his;
                 however, after further inquiries by the deputy, he produced a green card (permanent
                 resident card). The vehicle was occupied by an Asian/Pacific Islander male passenger.
                 The driver was arrested for driving under the influence. The driver was issued a citation.
            •    A Latino was stopped for a speeding. The driver did not have any identification on his
                 person. The vehicle was occupied by a White male passenger. The driver’s license was
                 suspended and a warrant check revealed a warrant for his arrest in a local jurisdiction.
                 The driver was arrested, and the vehicle was towed and impounded. The driver was
                 issued a citation.


                                                   Page 31 of 291




WAI 36927
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 32 of 291




            •    An American Indian/Alaskan Native female driver was stopped for speeding. The driver
                 did not have any identification on her person. The vehicle was occupied by an
                 American Indian/Alaskan Native female passenger and two small children passengers,
                 an American Indian/Alaskan Native female, and an American Indian/Alaskan male. The
                 driver was arrested for driving with a suspended license and for a warrant from a local
                 jurisdiction. The passenger was arrested for a warrant from a local jurisdiction. The
                 driver was issued a citation. Family members responded to the location of the stop to
                 pick up the children.
            •    A Latino male was stopped for no license plate light. The driver did not have any
                 identification on his person. The driver was issued a warning.
            •    A Black male was stopped for speeding. The driver produced an Arizona identification
                 card. The vehicle was occupied by a Black male passenger, a Black female passenger,
                 and a White male passenger. The driver’s license was suspended and he was arrested
                 for driving under the influence. The vehicle was towed and impounded. The driver was
                 issued a citation.
            •    A White male was stopped for speeding. The driver produced a California identification
                 card. The vehicle was occupied by a White male passenger, a White female passenger,
                 and a Latino passenger. The driver was arrested for driving under the influence and
                 driving with a suspended driver’s license. The White male passenger was arrested for
                 possession of narcotics. The driver was issued a citation.
            •    A Latino driver was stopped for operating a vehicle with no license plate. The driver did
                 not have any identification on his person. The driver was arrested for driving under the
                 influence. The vehicle was towed and impounded. The driver was issued a citation.
       In our review of the sample of cases in relation to Paragraphs 25.d. and 54.g., passenger
       contacts, there were eight cases identified where the drivers did not present a valid driver’s
       license to the deputies. The cases are described in detail below:
            •    A Latina driver was stopped for failure to maintain a lane of traffic. The driver did not
                 have any identification on her person. The vehicle was occupied by a Latina passenger.
                 The driver was arrested for driving under the influence. The vehicle was released to the
                 passenger, the registered owner of the vehicle. The deputy prepared a report for review
                 by the Maricopa County Attorney’s Office in relation to potential criminal charges
                 against the driver.
            •    A White male driver was stopped for failure to maintain a lane of traffic. The driver
                 presented a driver’s license to the deputy; however, the license was not the driver’s. The
                 driver did not have any valid identification on his person. The vehicle was occupied by
                 a Latina passenger. The driver was arrested for felony warrant. The vehicle was towed
                 and impounded and the driver’s license was seized and placed on evidence. The driver
                 was issued a citation.



                                                   Page 32 of 291




WAI 36928
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 33 of 291




            •    A Latino driver was stopped for operating a vehicle with no visible license plate. The
                 driver produced an Arizona identification card. The vehicle was occupied by a Latina
                 passenger. The driver was arrested for two warrants that were issued from local
                 jurisdictions and possession of narcotics, which were recovered during the stop. The
                 vehicle was towed and impounded. The driver was issued a citation.
            •    A Latino driver was stopped for speeding. The driver did not have any identification on
                 his person. The vehicle was occupied by six Latina passengers. The driver was issued a
                 citation.
            •    A White male driver was stopped for driving with an expired registration. The driver
                 did not have any identification on his person. The vehicle was occupied by a White
                 female passenger. The deputy seized the license plate and placed it into evidence. The
                 vehicle was released to the passenger, who was the registered owner. The driver was
                 issued a citation.
            •    A Latino driver was stopped for driving with an expired registration. The driver
                 produced a Mexican passport. The vehicle was occupied by a Latino passenger. The
                 deputy seized the license plate and placed it into evidence. The driver was issued a
                 citation.
            •    A Latino driver was stopped for speeding. The driver produced an Arizona
                 identification card. The vehicle was occupied by a Latino passenger and a Latina
                 passenger. The deputy arrested the driver for driving with a suspended driver’s license
                 and for a warrant that was issued for his arrest from a local jurisdiction. The deputy also
                 investigated the passengers, both of whom were under the age of 21, to determine if they
                 had consumed alcohol. The driver was issued a citation.
       MCSO remains in compliance with this Subparagraph.
       Paragraph 25.j. requires MCSO to instruct deputies that they are not to ask for the Social
       Security Number or card of any motorist who has provided a valid form of identification, unless
       it is needed to complete a citation or report. EB-1 (Traffic Enforcement, Violator Contacts, and
       Citation Issuance) prohibits deputies from asking for the Social Security Number of any
       motorist who has provided a valid form of identification. During this reporting period’s review
       of the sample of 105 traffic stops, we did not identify any cases where a deputy requested the
       Social Security Number or card of a driver. In our review of the sample of traffic stops
       reviewed for Paragraph 54.k., one case was identified where the deputy made an arrest of a
       Latino driver for a criminal charge of speeding. The deputy requested and obtained the driver’s
       social security number for the purposes of the preparing an Arrest Report, which is permissible.
       MCSO remains in compliance with this Subparagraph.




                                                    Page 33 of 291




WAI 36929
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 34 of 291




       Paragraph 26. The MCSO shall revise its policy or policies relating to Investigatory
       Detentions and arrests to ensure that those policies, at a minimum:
       a.        require that Deputies have reasonable suspicion that a person is engaged in, has
                 committed, or is about to commit, a crime before initiating an investigatory seizure;
       b.        require that Deputies have probable cause to believe that a person is engaged in, has
                 committed, or is about to commit, a crime before initiating an arrest;
       c.        provide Deputies with guidance on factors to be considered in deciding whether to cite
                 and release an individual for a criminal violation or whether to make an arrest;
       d.        require Deputies to notify Supervisors before effectuating an arrest following any
                 immigration-related investigation or for an Immigration-Related Crime, or for any
                 crime by a vehicle passenger related to lack of an identity document;
       e.        prohibit the use of a person’s race or ethnicity as a factor in establishing reasonable
                 suspicion or probable cause to believe a person has, is, or will commit a crime, except
                 as part of a reliable and specific suspect description; and
       f.        prohibit the use of quotas, whether formal or informal, for stops, citations, detentions, or
                 arrests (though this requirement shall not be construed to prohibit the MCSO from
                 reviewing Deputy activity for the purpose of assessing a Deputy’s overall effectiveness
                 or whether the Deputy may be engaging in unconstitutional policing).
       Phase 1: In compliance
            •    EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
       Phase 2: In compliance
       MCSO has not reported any immigration-related arrests or investigations for some time, and
       there were none reported during this reporting period. There was one report of identity theft
       that occurred in July. This was a Driving Under the Influence (DUI) arrest in which the subject
       arrested provided deputies with identification information that belonged to the arrestee’s sister.
       There was one arrest made in August for failing to provide identification. This individual was
       stopped for speeding, and was subsequently cited for speeding and for not having a valid
       driver’s license. There were no incidents or arrests that would fall under the reporting
       requirements of this Paragraph in September.
       We also received a booking list and a criminal citation list for each month of this reporting
       period. From each list, we selected a 10% random sample of incidents. In total, we reviewed
       64 incidents resulting in arrest and 74 incidents in which criminal citations were issued. In
       addition, we reviewed 251 Incident Reports for the quarter. All of the documentation we
       reviewed during this reporting period indicates that MCSO is in compliance with this
       Paragraph.


                                                    Page 34 of 291




WAI 36930
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 35 of 291




       We carefully review field interviews and contacts with members of the community to assess
       compliance with Paragraph 26. These types of contacts, that do not involve traffic stops, are
       being documented in Non-Traffic Contact Forms. For this reporting period, we reviewed 74
       NTCFs. Our reviews of the NTCFs for this reporting period did not reveal any issues of
       concern.


       d. Policies and Procedures Governing the Enforcement of Immigration-Related Laws
       Paragraph 27. The MCSO shall remove discussion of its LEAR Policy from all agency written
       Policies and Procedures, except that the agency may mention the LEAR Policy in order to
       clarify that it is discontinued.
       Phase 1: In compliance
       MCSO asserts that it does not have an agency LEAR policy. We have verified, through our
       document reviews and site compliance visits, that MCSO does not have a LEAR policy.
       Phase 2: In compliance


       Paragraph 28. The MCSO shall promulgate a new policy or policies, or will revise its existing
       policy or policies, relating to the enforcement of Immigration-Related Laws to ensure that they,
       at a minimum:
       a.     specify that unauthorized presence in the United States is not a crime and does not itself
              constitute reasonable suspicion or probable cause to believe that a person has
              committed or is committing any crime;
       b.     prohibit officers from detaining any individual based on actual or suspected “unlawful
              presence,” without something more;
       c.     prohibit officers from initiating a pre-textual vehicle stop where an officer has
              reasonable suspicion or probable cause to believe a traffic or equipment violation has
              been or is being committed in order to determine whether the driver or passengers are
              unlawfully present;
       d.     prohibit the Deputies from relying on race or apparent Latino ancestry to any degree to
              select whom to stop or to investigate for an Immigration-Related Crime (except in
              connection with a specific suspect description);
       e.     prohibit Deputies from relying on a suspect’s speaking Spanish, or speaking English
              with an accent, or appearance as a day laborer as a factor in developing reasonable
              suspicion or probable cause to believe a person has committed or is committing any
              crime, or reasonable suspicion to believe that an individual is in the country without
              authorization;




                                                Page 35 of 291




WAI 36931
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 36 of 291




       f.        unless the officer has reasonable suspicion that the person is in the country unlawfully
                 and probable cause to believe the individual has committed or is committing a crime,
                 the MCSO shall prohibit officers from (a) questioning any individual as to his/her
                 alienage or immigration status; (b) investigating an individual’s identity or searching
                 the individual in order to develop evidence of unlawful status; or (c) detaining an
                 individual while contacting ICE/CBP with an inquiry about immigration status or
                 awaiting a response from ICE/CBP. In such cases, the officer must still comply with
                 Paragraph 25(g) of this Order. Notwithstanding the foregoing, an officer may (a)
                 briefly question an individual as to his/her alienage or immigration status; (b) contact
                 ICE/CBP and await a response from federal authorities if the officer has reasonable
                 suspicion to believe the person is in the country unlawfully and reasonable suspicion to
                 believe the person is engaged in an Immigration-Related Crime for which unlawful
                 immigration status is an element, so long as doing so does not unreasonably extend the
                 stop in violation of Paragraph 25(g) of this Order;
       g.        prohibit Deputies from transporting or delivering an individual to ICE/CBP custody
                 from a traffic stop unless a request to do so has been voluntarily made by the individual;
       h.        Require that, before any questioning as to alienage or immigration status or any contact
                 with ICE/CBP is initiated, an officer check with a Supervisor to ensure that the
                 circumstances justify such an action under MCSO policy and receive approval to
                 proceed. Officers must also document, in every such case, (a) the reason(s) for making
                 the immigration-status inquiry or contacting ICE/CBP, (b) the time approval was
                 received, (c) when ICE/CBP was contacted, (d) the time it took to receive a response
                 from ICE/CBP, if applicable, and (e) whether the individual was then transferred to
                 ICE/CBP custody.
       Phase 1: In compliance
            •    CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                 September 26, 2018.
            •    EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
       Phase 2: In compliance
       During the third quarter of 2018, there were no reported instances of deputies having contact
       with Immigration and Customs Enforcement (ICE) or Customs and Border Protection (CBP) for
       the purpose of making an immigration status inquiry, and there were no reported arrests for any
       immigration-related investigations, or for any immigration-related crimes. The reviews of
       documentation submitted for this reporting period indicate that MCSO has complied with the
       reporting requirements related to Paragraph 28. In our reviews of incidents involving contact
       with the public, including traffic stops, arrests, and investigative stops, we monitor deputies’
       actions to verify compliance with this Order.

                                                   Page 36 of 291




WAI 36932
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 37 of 291




       For September, MCSO submitted one incident as responsive to this Paragraph. This incident
       involved a VSCF wherein a deputy noted an immigration status inquiry. MCSO stated that this
       was an error in the entry, which was later corrected by the deputy. The individual in question
       was a Bulgarian citizen who was arrested for speeding and possession of marijuana. The error
       made in the VSCF was a result of booking procedures that require the notification of the
       arrestee’s foreign consulate, whenever a foreign national is arrested. In addition to
       documentation provided in response to this Paragraph, our reviews of documentation provided
       for other Paragraphs of this Order have found no evidence to indicate a violation of this
       Paragraph. In total, we reviewed 64 Arrest Reports, 74 criminal citations, 165 traffic stops, 74
       NTCFs, and 251 Incident Reports for this reporting period and found no issues of concern, as it
       relates to this Paragraph.


       e. Policies and Procedures Generally
       Paragraph 29. MCSO Policies and Procedures shall define terms clearly, comply with
       applicable law and the requirements of this Order, and comport with current professional
       standards.
       Phase 1: Not applicable
       Phase 2: In compliance
       See Paragraph 30.


       Paragraph 30. Unless otherwise noted, the MCSO shall submit all Policies and Procedures
       and amendments to Policies and Procedures provided for by this Order to the Monitor for
       review within 90 days of the Effective Date pursuant to the process described in Section IV.
       These Policies and Procedures shall be approved by the Monitor or the Court prior to their
       implementation.
       Phase 1: Not applicable
       Phase 2: In compliance
       MCSO continues to provide us, the Plaintiffs’ attorneys, and the Plaintiff-Intervenors with
       drafts of its Order-related policies and procedures prior to publication, as required by the Order.
       We, the Plaintiffs’ attorneys, and the Plaintiff-Intervenors review the policies to ensure that they
       define terms clearly, comply with applicable law and the requirements of the Order, and
       comport with current professional standards. Once drafts are finalized, incorporating the
       feedback of the Plaintiffs’ attorneys, the Plaintiff-Intervenors, and the Monitoring Team, MCSO
       provides them to the Monitoring Team for final review and approval. As this process has been
       followed for the Order-related policies published thus far, MCSO is in compliance with this
       Paragraph.



                                                  Page 37 of 291




WAI 36933
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 38 of 291




       Paragraph 31. Within 60 days after such approval, MCSO shall ensure that all relevant MCSO
       Patrol Operation Personnel have received, read, and understand their responsibilities pursuant
       to the Policy or Procedure. The MCSO shall ensure that personnel continue to be regularly
       notified of any new Policies and Procedures or changes to Policies and Procedures. The
       Monitor shall assess and report to the Court and the Parties on whether he/she believes
       relevant personnel are provided sufficient notification of and access to, and understand each
       policy or procedure as necessary to fulfill their responsibilities.
       Phase 1: In compliance
            •    GA-1 (Development of Written Orders), most recently amended on January 9, 2018.
       Phase 2: In compliance
       GA-1 indicates that Office personnel shall be notified of new policies and changes to existing
       policies via Briefing Boards and via the HUB, Maricopa County’s adaptation of the online
       training software program, Cornerstone, that MCSO implemented in July 2017 to replace its E-
       Policy system. Per GA-1, “Prior to some policies being revised, time-sensitive changes are
       often announced in the Briefing Board until the entire policy can be revised and finalized.” As
       noted previously, we recognize the authority of Briefing Boards and understand their utility in
       publishing critical policy changes quickly, but we have advised MCSO that we generally do not
       grant Phase 1 compliance for an Order requirement until the requirement is memorialized in a
       more formal policy.
       During this reporting period, MCSO issued (or issued revisions of) five Order-related policies,
       including: CP-8 (Preventing Racial and Other Bias-Based Profiling); DJ-3 (Inmate Grievances);
       GC-7 (Transfer of Personnel); GH-2 (Internal Investigations); and GJ-24 (Community Relations
       and Youth Services). MCSO also published the Court Implementation Division Operations
       Manual.
       During this reporting period, MCSO also issued several Briefing Boards and Administrative
       Broadcasts that touched on Order-related topics and revised the language of General Orders.
       During our October 2018 site visit, MCSO updated us on the status of its implementation of the
       HUB. As noted above, the HUB replaced E-Policy, after several delays related to licensing and
       other technical issues, in July 2017. Initially, MCSO intended to continue using E-Policy to
       distribute policies mandated by the Orders, and to distribute non-Court-mandated training via
       the HUB. During our January 2018 site visit, Training Division personnel reported that MCSO
       would soon begin using the HUB for distributing Court-mandated policies as well; and MCSO
       officially made this change in March. The Training Division has experienced a few technical
       problems during the transition, but it has mostly been smooth. Employees are required to
       complete personal attestations that indicate that they have read and understand the policy.




                                                 Page 38 of 291




WAI 36934
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 39 of 291




       Paragraph 32. The MCSO shall require that all Patrol Operation personnel report violations
       of policy; that Supervisors of all ranks shall be held accountable for identifying and responding
       to policy or procedure violations by personnel under their command; and that personnel be
       held accountable for policy and procedure violations. The MCSO shall apply policies
       uniformly.
       Phase 1: In compliance
            •    CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •    CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                 amended on April 10, 2018.
            •    CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •    CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •    GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •    GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •    GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •    Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •    Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: Not in compliance
       Since we began reviewing internal investigations conducted by MCSO, we have reviewed more
       than 700 administrative misconduct investigations submitted to our Team for this Paragraph.
       During our reviews, we have continued to observe deficiencies in both the investigations and
       the associated documentation, but have also continued to note overall improvement.
       During each site visit, we meet with the Professional Standards Bureau (PSB) and District and
       Division Command personnel to provide them with information regarding the cases that we find
       to be deficient in structure, format, investigation, or reporting requirements. We also highlight
       those cases we find to be properly investigated and in full compliance with Order requirements.
       In 2016, PSB developed and implemented the use of an investigative checklist and specific
       format for the completion of internal investigations. MCSO trained all supervisors who conduct
       investigations in the use of these documents. Since June 1, 2016, the use of these investigative
       protocol documents has been required for all administrative investigations.
       Revised policies related to internal investigations and the discipline process were finalized and
       implemented on May 18, 2017. Since that time, additional revisions have been made to GC-17
       (Employee Disciplinary Procedures), GH-2 (Internal Investigations), and the investigative
       checklist and format.




                                                  Page 39 of 291




WAI 36935
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 40 of 291




       During our site visits, we meet with PSB to discuss our concerns with the overall quality of
       administrative investigations, and provide specific case examples from the Paragraph 32
       submissions that illustrate these concerns. PSB personnel have remained responsive to our
       feedback, and the investigations they submit for compliance with this Paragraph continue to
       remain near full compliance. Their reviews of investigations conducted by District personnel
       continue to be thorough and have identified appropriate concerns.
       We have noted many improvements in those investigations conducted at the District level, but
       we continue to observe some deficiencies in the investigations they conduct. Investigations are
       still being returned by PSB after review for additional follow-up or corrections. This review by
       PSB continues to allow some District cases to be near full compliance when they are finalized.
       However, as we have noted in previous reports, it continues to delay the timely completion of
       many of these same investigations. PSB continues to assign liaison personnel to each District to
       provide assistance while the investigations are underway. While we have noted the positive
       effects of PSB’s efforts to assist investigators in the Districts, the time commitment involved
       with conducting these reviews continues to result in significant personnel hours being dedicated
       to this effort by PSB personnel.
       During our District visits in July 2018, members of our Team spoke to sworn supervisors and
       command personnel in Districts 1, 2, 3, and 7 about internal investigations. As was the case in
       prior District visits, those we spoke to provided positive feedback on the 40-hour Misconduct
       Investigative Training that was completed in late 2017, though some indicated they believed
       additional training was still necessary. They also continued to note their appreciation for the
       assistance of PSB. The time required to complete administrative investigations continued to be
       a concern for District personnel; but we noted that some personnel in the Districts believed that
       as they had gained experience in conducting these investigations, it had become easier to
       complete them and they were better able to manage the time commitment.
       During our District visits in October 2018, members of our Team spoke with sworn supervisors
       and command personnel in Districts 1, 2, 3, 6, and 7, and Lake Patrol about internal misconduct
       investigations. In each of these Districts, District leadership told us that they believed that the
       quality of the investigations their personnel are now conducting has improved. Some District
       supervisors and command personnel continue to identify the difficulty in locating and
       interviewing complainants and witnesses, and the time it takes to complete investigations as
       barriers to completing investigations in a timely manner. Overall, the personnel we talked to
       believe that adequate training has been provided and has been helpful, though several identified
       the need for ongoing or refresher training, as significant time sometimes passes between
       training and the necessity to conduct an investigation.
       As in prior District visits, during our District visits in October 2018, we provided feedback to
       the supervisory personnel present at the meetings regarding our reviews of internal affairs
       investigations and areas where we note the need for improvement. We also asked District
       Captains and lieutenants how they are addressing any deficient investigations now that training
       has been completed. Several District command personnel advised of instances where they have


                                                  Page 40 of 291




WAI 36936
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 41 of 291




       identified concerns or deficiencies in investigations and have provided training, mentoring, or
       other intervention strategies to assist their personnel in improving. This is consistent with what
       we are observing in the monthly document submissions from MCSO that we have received
       since March 2018. We again found this reporting period that these submissions document
       appropriate actions, and we agree with the current methods MCSO is using to assist personnel.
       We will continue to monitor the intervention strategies being documented by MCSO to ensure
       that if intervention strategies do not result in improvement, MCSO takes additional appropriate
       action.
       During the last reporting period, we reviewed all 28 administrative misconduct investigations
       submitted for compliance with this Paragraph. Of the 11 conducted by PSB, 91% complied
       with all investigative and administrative requirements over which the PSB Commander has
       authority. Of the 17 conducted by Districts, 65% were in compliance with requirements of the
       Order.
       During this reporting period, we reviewed all 26 administrative misconduct investigations
       submitted for compliance with this Paragraph. PSB conducted eight of these investigations, and
       District personnel conducted the remaining 18. Sworn supervisors with the rank of sergeant or
       higher completed all the investigations conducted at the District level. There were 73 potential
       policy violations included in the 26 cases. Fourteen of the investigations resulted from external
       complainants, and 12 were internally generated. All but two of the 26 investigations were both
       initiated and completed after July 20, 2016. Twenty-one of the 26 were both initiated and
       completed after the new investigation and discipline policies became effective in May 2017.
       Seven were both initiated and concluded after the completion of the 40-hour Misconduct
       Investigative Training that was completed in late 2017.
       Of the 26 administrative cases we reviewed for this Paragraph, 15 resulted in sustained findings
       against one or more employee. We concur with all of the sustained findings, and concur with
       the final discipline imposed in all but one of these cases. Discipline included: coachings;
       written reprimands; suspensions of eight hours or more; and in one case, a demotion. In all of
       these cases, the PSB Commander properly identified the category and offense number, as well
       as the presumptive discipline or range of discipline. We agree with his decisions in all 15 cases.
       There were two cases we reviewed for compliance with this Paragraph where the Appointing
       Authority mitigated the presumptive discipline. In one case, the Appointing Authority assessed
       discipline that fell within the range, but was not the presumptive discipline established in the
       policies revised in May 2017. We believe the facts of the investigation, the employee’s work
       history, and the justification provided by the Appointing Authority support the decision to
       mitigate the discipline; and we agree with the decision to do so. In the second case, the
       Appointing Authority mitigated the discipline outside of the discipline range after the employee
       filed an appeal. Without written documentation of some kind to review, we are unable to
       support this decision.




                                                 Page 41 of 291




WAI 36937
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 42 of 291




       All but two of the 26 cases we reviewed for this Paragraph were completed on or after July 20,
       2016. Of the eight investigations conducted by PSB, seven were not completed within the 85-
       day timeframe. All but one of these investigations contained a request for, and an authorization
       of, an extension. Thirteen of the 18 investigations conducted at the District level were not
       initially completed and submitted to PSB for review within the required 60-day timeframe. All
       but one included an appropriate request for, and an authorization of, an extension. We will
       continue to reinforce that these extensions need to be authored and approved when appropriate.
       All but one of the eight administrative investigations submitted for this Paragraph and
       conducted by PSB were completed after July 20, 2016. We continue to find that PSB
       investigations are thorough and well-documented. Seven (88%) of the eight cases PSB
       investigated for compliance with this Paragraph were in compliance with all investigative and
       administrative requirements. One case was not compliant, only because there was not a timely
       investigative extension request. Investigations by PSB continue to be near full compliance.
       District personnel outside of PSB conducted 18 of the investigations MCSO submitted for
       review for this Paragraph. All but one were completed after July 20, 2016. We found 11 (61%)
       in compliance with all investigative and documentation requirements. This represents a
       decrease from the 65% compliance finding the last reporting period. We have some concerns
       with seven of the investigations. The concerns include: failure to complete a thorough
       investigation, lack of detail in the investigative report; failure to both audio and video-record
       interviews of witnesses or investigative leads without explanation; and ongoing administrative
       concerns. Six were returned to the Districts by PSB for additional investigation or corrections,
       and we believe that District command personnel should have identified many of the deficiencies
       and corrections prior to forwarding the cases to PSB. One of the seven cases was not returned
       to the District for corrections, as it was a failure to complete a proper extension request, which
       cannot be corrected after the fact. We noted that 12 of the 18 investigations were completed
       prior to the completion of the Misconduct Investigative Training. Six (50%) of these 12
       investigations required additional investigation or corrections and were returned to the Districts.
       Five (83%) of the six investigations completed after the Misconduct Investigative Training were
       in compliance. One was not in compliance, only because there was not a required request or
       approval of an investigative extension. We are encouraged with the overall improvement we
       are observing, particularly in those cases initiated after the training was completed.
       All District command personnel provide monthly documentation of any instances where they
       find concerns or deficiencies in investigations conducted by their personnel. During this
       reporting period, five District Commanders identified concerns or deficiencies and employed
       appropriate intervention strategies to assist their employees. In one District, an administrative
       misconduct investigation was initiated after intervention strategies were unsuccessful.
       Our review of cases submitted for this Paragraph indicates a continuing effort by PSB and
       District personnel to complete proper investigations. PSB investigations reviewed under this
       Paragraph remain near full compliance and District cases are continuing to show ongoing
       improvement.


                                                  Page 42 of 291




WAI 36938
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 43 of 291




       Paragraph 33. MCSO Personnel who engage in Discriminatory Policing in any context will be
       subjected to administrative Discipline and, where appropriate, referred for criminal
       prosecution. MCSO shall provide clear guidelines, in writing, regarding the disciplinary
       consequences for personnel who engage in Discriminatory Policing.
       Phase 1: In compliance
            •    CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                 September 26, 2018.
            •    GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •    GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
       Phase 2: In compliance
       The investigations that we review for compliance with this Paragraph do not include biased
       policing complaints involving the Plaintiffs’ class. Those investigations have additional
       compliance requirements and are discussed in Paragraphs 275-283.
       During the last reporting period, we reviewed one administrative misconduct investigation
       submitted in compliance with this Paragraph. This complaint was investigated by PSB. It was
       initiated after July 20, 2016, but prior to May 18, 2017. The investigation involved a sworn
       employee who was sustained for misconduct, resulting in an eight-hour suspension. In addition
       to the suspension, the Training Division facilitated the deputy’s attendance at training specific to
       biased policing and decision-making. We found the investigation to be compliant, and MCSO
       remained in Phase 2 compliance with this Paragraph.
       During this reporting period, we reviewed one administrative misconduct investigation
       submitted in compliance with this Paragraph. This was an internally generated complaint by a
       supervisor alleging that an employee had shown bias in favor of an individual due to the
       individual’s age and had been insubordinate to his supervisor. While we agree with the not
       sustained and exonerated findings relative to the principal in this investigation once the IA was
       initiated by PSB, we have concerns that the issues the supervisor identified were initially
       handled with a supervisory note and PSB was not notified of the alleged misconduct. As was
       identified by the Bureau of Internal Oversight (BIO) during their review of supervisory notes,
       this type of alleged misconduct should have been immediately handled as an administrative
       misconduct investigation. While both BIO and PSB properly handled the alleged misconduct
       by the principal when they became aware of it, there does not appear to have been any action
       taken to address the initial handling of this incident by the supervisor and his chain of
       command.
       MCSO remains in compliance with this Paragraph, but we will withdraw Phase 2 compliance if
       MCSO fails to satisfactorily meet the Paragraph’s requirements in the next reporting period.




                                                  Page 43 of 291




WAI 36939
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 44 of 291




       While biased policing allegations that involve members of the Plaintiffs’ class are not reported
       in this Paragraph, we note here that MCSO completed three investigations that were determined
       to be Class Remedial Matters (CRMs) during this reporting period, and all three were in
       compliance.


       Paragraph 34. MCSO shall review each policy and procedure on an annual basis to ensure
       that the policy or procedure provides effective direction to MCSO Personnel and remains
       consistent with this Order, current law and professional standards. The MCSO shall document
       such annual review in writing. MCSO also shall review Policies and Procedures as necessary
       upon notice of a policy deficiency during audits or reviews. MCSO shall revise any deficient
       policy as soon as practicable.
       Phase 1: In compliance
            •    GA-1 (Development of Written Orders), most recently amended on January 9, 2018.
       Phase 2: In compliance
       MCSO now conducts annual written reviews of Office policies. Policy GA-1 (Development of
       Written Orders) guides these assessments. These reviews ensure effectiveness and consistency
       with Constitutional policing, current law, professional standards, and any Court Order or
       Judgment. MCSO documents each examination; and after the Parties and we evaluate them, our
       Team approves the policies.
       During this reporting period, nine (19%) of the 48 required policies received their annual
       review. The current reviews assessed: CP-8 (Preventing Racial and Other Bias-Based Policing);
       EB-4 (Traffic Records); GC-7 (Transfer of Personnel); GF-5 (Incident Report Guidelines); GH-
       2 (Internal Investigations; GH-4 (Bureau of Internal Oversight); GH-5 (Early Identification
       System); GI-5 (Voiance Language Services); and GJ-35 (Body-Worn Cameras). During this
       reporting period, MCSO requested to rescind EB-4 (Traffic Records), maintaining that
       information contained in this policy also appears in GF-5 (Incident Report Guidelines), EB-2
       (Traffic Stop Data Collection), and EB-7 (Traffic Control and Services). After reviewing the
       identified policies, we did not note a direct correlation of some of the pertinent information in
       the other policies. We did not rule out the rescission of this policy in the future, but we must
       ensure that the required information is incorporated in the other policies before granting any
       rescission.




                                                 Page 44 of 291




WAI 36940
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 45 of 291




       Section 5: Pre-Planned Operations

       Paragraph 35. The Monitor shall regularly review the mission statement, policies and
       operations documents of any Specialized Unit within the MCSO that enforces Immigration-
       Related Laws to ensure that such unit(s) is/are operating in accordance with the Constitution,
       the laws of the United States and State of Arizona, and this Order.
       Phase 1: In compliance
            •    Special Investigations Division Operations Manual, most recently amended on April 1,
                 2018.
            •    Special Investigations Division Organizational Chart, most recently amended on April 1,
                 2018.
            •    Memorandum from Executive Chief Trombi to Deputy Chief Lopez directing the
                 elimination of the Criminal Employment Unit, dated January 6, 2015.
       Phase 2: In compliance
       To verify Phase 2 compliance with this Paragraph, we previously verified that the Criminal
       Employment Unit (CEU) was disbanded and removed from the Special Investigations Division
       organizational chart. The Human Smuggling Unit (HSU) was also disbanded and personnel
       reassigned to the Anti-Trafficking Unit (ATU).
       During our review of the arrests made by the Special Investigations Division ATU between
       March 2015-March 2017, we did not note any arrests for immigration or human smuggling
       violations. The cases submitted by MCSO and reviewed for the ATU were primarily related to
       narcotics trafficking offenses.
       MCSO reported in April 2017 that it had disbanded the Anti-Trafficking Unit and formed a new
       unit, Fugitive Apprehension and Tactical Enforcement (FATE). The primary mission of FATE
       is to locate and apprehend violent fugitives. We reviewed FATE’s mission statement and
       objectives, as well as the organizational chart for the Special Investigations Division. MCSO
       had removed the ATU from the organizational chart, and the mission of FATE did not include
       any reference to the enforcement of Immigration-Related Laws.
       The revised organizational chart for SID and documentation provided by MCSO regarding the
       implementation of FATE supported that the ATU no longer existed, and that there were no
       specialized units in MCSO that enforced Immigration-Related Laws.
       During this reporting period, we received and reviewed the most current Special Investigations
       Division Operations Manual and organizational chart. Both continue to confirm that MCSO has
       no specialized units that enforce Immigration-Related Laws, that the Human Smuggling Unit
       (HSU) was disbanded, and that the Anti-Trafficking Unit (ATU) no longer exists.



                                                  Page 45 of 291




WAI 36941
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 46 of 291




       Paragraph 36. The MCSO shall ensure that any Significant Operations or Patrols are initiated
       and carried out in a race-neutral fashion. For any Significant Operation or Patrol involving 10
       or more MCSO personnel, excluding posse members, the MCSO shall develop a written
       protocol including a statement of the operational motivations and objectives, parameters for
       supporting documentation that shall be collected, operations plans, and provide instructions to
       supervisors, deputies and posse members. That written protocol shall be provided to the
       Monitor in advance of any Significant Operation or Patrol.
       Phase 1: In compliance
            •    GJ-33 (Significant Operations), most recently amended on May 10, 2018.
       Phase 2: In compliance
       Since the requirements for conducting significant operations were implemented, MCSO has
       reported conducting only one significant operation that invoked the requirements of this
       Paragraph. “Operation Borderline” was conducted from October 20-27, 2014, to interdict the
       flow of illegal narcotics into Maricopa County. MCSO met all of the requirements of this
       Paragraph during the operation.
       In February 2016, we became aware of “Operation No Drug Bust Too Small” when it was
       reported in the media, and requested details on this operation from MCSO. After reviewing the
       documentation provided by MCSO, we were satisfied that it did not meet the reporting
       requirements of this Paragraph.
       In October 2016, we became aware of “Operation Gila Monster” when it was reported in the
       media. According to media reports, this was a two-week operation conducted by a special
       operations unit in MCSO and was intended to interdict the flow of illegal drugs into Maricopa
       County. We requested all documentation regarding this operation for review. The
       documentation indicated that this operation was conducted from October 17-23, 2016. The
       documentation provided by MCSO was sufficient for us to determine that this operation did not
       meet the reporting criteria for this, or other Paragraphs, related to significant operations. The
       Plaintiffs also reviewed the documentation submitted by MCSO on this operation and agreed
       that the operation did not invoke the requirements of this Paragraph. We and the Plaintiffs
       noted that “Operation Gila Monster” involved traffic stops of Latinos, and that those arrested
       were undocumented Latinos.
       We continue to review documentation submitted for this Paragraph by all Districts, the
       Enforcement Support Division, and the Investigations Division on a monthly basis. During this
       reporting period, and since October 2014, MCSO continues to report that it has not conducted
       any additional significant operations. In addition, we have not learned of any potential
       significant operation through media releases or other sources during this reporting period. We
       will continue to monitor and review any operations we become aware of to ensure continued
       compliance with this and other Paragraphs related to significant operations.




                                                 Page 46 of 291




WAI 36942
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 47 of 291




       Paragraph 37. The MCSO shall submit a standard template for operations plans and standard
       instructions for supervisors, deputies and posse members applicable to all Significant
       Operations or Patrols to the Monitor for review pursuant to the process described in Section IV
       within 90 days of the Effective Date. In Exigent Circumstances, the MCSO may conduct
       Significant Operations or Patrols during the interim period but such patrols shall be conducted
       in a manner that is in compliance with the requirement of this Order. Any Significant
       Operations or Patrols thereafter must be in accordance with the approved template and
       instructions.
       Phase 1: In compliance
            •    GJ-33 (Significant Operations), most recently amended on May 10, 2018.
       Phase 2: In compliance
       In late 2014, we reviewed all the documentation submitted by MCSO regarding the significant
       operation conducted from October 24-27, 2014. This operation was intended to interdict the
       flow of illegal narcotics into Maricopa County and fully complied with the requirements of this
       Paragraph.
       MCSO continues to report that it has not conducted any operations that invoke the requirements
       of this Paragraph since October 2014.


       (Note: Unchanged language is presented in italicized font. Additions are indicated by
       underlined font. Deletions are indicated by crossed-out font.)
       Paragraph 38. If the MCSO conducts any Significant Operations or Patrols involving 10 or
       more MCSO Personnel excluding posse members, it shall create the following documentation
       and provide it to the Monitor and Plaintiffs within 30 days after the operation:
       a.        documentation of the specific justification/reason for the operation, certified as drafted
                 prior to the operation (this documentation must include analysis of relevant, reliable,
                 and comparative crime data);
       b.        information that triggered the operation and/or selection of the particular site for the
                 operation;
       c.        documentation of the steps taken to corroborate any information or intelligence received
                 from non-law enforcement personnel;
       d.        documentation of command staff review and approval of the operation and operations
                 plans;
       e.        a listing of specific operational objectives for the patrol;
       f.        documentation of specific operational objectives and instructions as communicated to
                 participating MCSO Personnel;



                                                     Page 47 of 291




WAI 36943
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 48 of 291




       g.        any operations plans, other instructions, guidance or post-operation feedback or
                 debriefing provided to participating MCSO Personnel;
       h.        a post-operation analysis of the patrol, including a detailed report of any significant
                 events that occurred during the patrol;
       i.        arrest lists, officer participation logs and records for the patrol; and
       j.        data about each contact made during the operation, including whether it resulted in a
                 citation or arrest.
       Phase 1: In compliance
            •    GJ-33 (Significant Operations), most recently amended on May 10, 2018.
       Phase 2: In compliance
       Since the initial publication of GJ-33, MCSO has reported that it has conducted only one
       significant operation, “Operation Borderline,” in October 2014. At the time of this operation,
       we reviewed MCSO’s compliance with policy; attended the operational briefing; and verified
       the inclusion of all the required protocols, planning checklists, supervisor daily checklists, and
       post-operation reports. MCSO was in full compliance with this Paragraph for this operation.
       During this reporting period, MCSO again reported that it did not conduct any significant
       operations invoking the requirements of this Paragraph.


       Paragraph 39. The MCSO shall hold a community outreach meeting no more than 40 days
       after any Significant Operations or Patrols in the affected District(s). MCSO shall work with
       the Community Advisory Board to ensure that the community outreach meeting adequately
       communicates information regarding the objectives and results of the operation or patrol. The
       community outreach meeting shall be advertised and conducted in English and Spanish.
       Phase 1: In compliance
            •    GJ-33 (Significant Operations), most recently amended on May 10, 2018.
       Phase 2: In compliance
       The Amendments to the Supplemental Permanent Injunction/Judgment Order (Document 2100)
       issued on August 3, 2017 returned the responsibility for compliance with this Paragraph to
       MCSO.
       During this reporting period, MCSO again reported that it did not conduct any significant
       operations that invoked the requirements of this Paragraph.




                                                     Page 48 of 291




WAI 36944
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 49 of 291




       Paragraph 40. The MCSO shall notify the Monitor and Plaintiffs within 24 hours of any
       immigration related traffic enforcement activity or Significant Operation involving the arrest of
       5 or more people unless such disclosure would interfere with an on-going criminal investigation
       in which case the notification shall be provided under seal to the Court, which may determine
       that disclosure to the Monitor and Plaintiffs would not interfere with an on-going criminal
       investigation. In any event, as soon as disclosure would no longer interfere with an on-going
       criminal investigation, MCSO shall provide the notification to the Monitor and Plaintiffs. To
       the extent that it is not already covered above by Paragraph 38, the Monitor and Plaintiffs may
       request any documentation related to such activity as they deem reasonably necessary to ensure
       compliance with the Court’s orders.
       Phase 1: In compliance
            •    GJ-33 (Significant Operations), most recently amended on May 10, 2018.
       Phase 2: In compliance
       Since MCSO first developed GJ-33 (Significant Operations) in 2014, MCSO has reported
       conducting only one operation, “Operation Borderline,” that required compliance with this
       Paragraph. We verified that MCSO employed the appropriate protocols and made all required
       notifications. MCSO was in full compliance with this Paragraph during this operation.
       Based on a concern raised by the Plaintiffs, and to provide clarification regarding the portion of
       this Paragraph that addresses the requirement for MCSO to notify the Monitor and Plaintiffs
       within 24 hours of any immigration-related traffic enforcement activity or significant operations
       involving “the arrest of 5 or more persons,” we requested during our October 2015 site visit that
       MCSO provide a statement regarding this requirement each month. MCSO began including this
       information in its November 2015 submission and continues to do so.
       MCSO continues to report that it has not conducted any operations that meet the reporting
       requirements for this Paragraph since October 2014.




                                                 Page 49 of 291




WAI 36945
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 50 of 291




       Section 6: Training
       COURT ORDER VII. TRAINING


       a. General Provisions
       Paragraph 41. To ensure that the Policies and Procedures provided for by this Order are
       effectuated, the MCSO shall implement the following requirements regarding Training.


       Paragraph 42. The persons presenting this Training in each area shall be competent
       instructors with significant experience and expertise in the area. Those presenting Training on
       legal matters shall also hold a law degree from an accredited law school and be admitted to a
       Bar of any state and/or the District of Columbia.
       Phase 1: In compliance
            •    GG-1 (Peace Officer Training Administration), most recently amended on May 16,
                 2018.
            •    GG-2 (Detention/Civilian Training Administration), most recently amended on May 16,
                 2018
            •    Training Division Operations Manual, most recently amended on September 21, 2017.
       Phase 2: In compliance
       During this reporting period, MCSO continued to make strides in correcting previously
       identified deficiencies with individuals selected as FTOs who did not meet the criteria of GG-1.
       MCSO had already implemented an internal tracking document for FTOs. This document
       captures the five requirements for FTOs as outlined in GG-1. Previously missing General
       Instructor (GI) documentation for two individuals was located. An additional seven individuals
       attended an AZ POST General Instructor course. An additional six individuals provided
       satisfactory EPAs. During our October site visit, the Training Division advised that 34
       individuals currently meet all criteria of GG-1. We will continue to monitor all FTO files.
       Annual Combined Training (ACT) instructors consist of attorneys either provided by the
       Maricopa County Attorney’s Office (MCAO), or others who teach on a contract basis. During
       this reporting period, the Training Division removed two previously utilized instructors from
       the ACT instructor list. We discussed this during our October site visit and requested additional
       documentation. The Training Division analyzed the 2017 ACT in three areas; Missed Question
       Analysis; Instructor Critiques; and Course Assessments. The Training Division indicates that it
       has not adopted a standardized process to utilize these analyses to aid with instructor selection.
       We encourage MCSO to continue developing the instructor selection process for both external
       and internal instructors. It will assist MCSO in identifying the best instructors for Order-related
       training.


                                                  Page 50 of 291




WAI 36946
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 51 of 291




       During our October site visit, Training Division personnel expressed concerns with the impact
       that PSB reviews of instructors/FTOs has on both the Training Division and the PSB. GG-1
       requires that all instructors/FTOs receive an annual PSB review. A second review is required
       30 days before being assigned an Officer in Training (OIT) for FTOs, or 30 days before
       teaching an Order-related class for instructors. For accountability, the Training Division is
       attempting to develop a standardized request form for submission to PSB. This form is intended
       to address requirements for both FTOs and instructors. We encourage the Training Division to
       continue with these efforts.


       Paragraph 43. The Training shall include at least 60% live training (i.e., with a live
       instructor), which includes an interactive component, and no more than 40% on-line training.
       The Training shall also include testing and/or writings that indicate that MCSO Personnel
       taking the Training comprehend the material taught whether via live training or via on-line
       training.
       Phase 1: In compliance
            •    GG-1 (Peace Officer Training Administration), most recently amended on May 16,
                 2018.
            •    GG-2 (Detention/Civilian Training Administration), most recently amended on May 16,
                 2018.
            •    Training Division Operations Manual, most recently amended on September 21, 2017.
       Phase 2: In compliance
       We verify compliance with this Paragraph by reviewing all completed tests, documentation of
       all failures, and all failure remediation efforts for each Order-related class delivered during each
       reporting period.
       During this reporting period, MCSO delivered the following training: Blue Team (BT); Body-
       Worn Camera (BWC); Detention, Arrests, and Immigration-Related Laws; Bias-Free Policing;
       2017 Early Identification System (EIS); and TraCS.
       Blue Team Training was delivered once to 18 sworn personnel.               No staff required test
       remediation.
       MCSO delivered the Body-Worn Camera Training once to 18 sworn personnel. No staff
       required test remediation.
       MCSO delivered the Detention, Arrests, and Immigration-Related Laws, and Bias-Free Policing
       Training once to 25 personnel (19 sworn, six Posse members). No staff required test
       remediation.
       MCSO delivered the 2017 Early Identification System Training once during this reporting
       period to two personnel (two civilians). No staff required test remediation.


                                                  Page 51 of 291




WAI 36947
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 52 of 291




       MCSO delivered the TraCS Training once to 18 sworn personnel. No staff required test
       remediation.
       During our October site visit, we continued our discussions of staff and student instructor
       evaluations with MCSO. During this reporting period, we provided recommendations for an
       evaluation form supplied by the Training Division. Although we offered suggestions, the
       structure of the form was not finalized or adopted during this reporting period. Training
       Division staff conducted five Instructor Observations during this reporting period. The
       Commander of the Training Division personally performed three. We believe this activity was
       a significant effort by the Commander to address one of the more critical training issues related
       to instructor selection. We also noted that his reviews were significantly more thorough and in-
       depth than others we had reviewed.             Each observation occurred during Supervisor
       Responsibilities Effective Law Enforcement (SRELE) deliveries and was of supervisory level
       instructors.
       During this reporting period, Training Division personnel continued to participate in ride-alongs
       as required by GG-1. Training staff conducted two ride-alongs. During these observed ride-
       alongs, deputies were asked to respond to five questions related to the previous ACT training
       program. Question topics included implicit bias, deputy-civilian voluntary contacts, the use of
       race or ethnicity to initiate voluntary contacts and consent searches, frisk criteria, and the
       enforcement of immigration laws. Training Division personnel then documented the responses
       from the deputies along with their observations.
       During our October site visit, we requested copies of Districts 1 and 6 ride-along reviews. We
       also requested documentation of the formalized process developed for inclusion in the Training
       Division Operations Manual. Within the returned documents, Training Division personnel
       advised us that both ride-alongs were considered pilots; and they were not moving forward with
       this style field ride, and no formalized process would be developed. They also indicated that
       MCSO policy notes ride-alongs as optional and not required. The Training Division incorrectly
       considers ride-alongs “as an option...not required by MCSO policy or the Order.” We remind
       the Training Division that GG-1 requires a training diagnosis and needs review which “will
       include a review of deputy performance through the Training Division participation in ride-
       alongs with deputy sheriffs of varying levels of tenure with the Office.” Ride-alongs are not
       duplicative of the efforts of BIO and PSB. Training Division ride-along observations provide
       the Training Division with information to assess the effectiveness of training delivered. We
       encourage the Training Division to develop a standardized process and schedule for ride-alongs.
       During this reporting period, Training did not conduct any train-the-trainers. There has been no
       standardization of this process. We encourage the Training Division to continue to improve the
       train-the-trainer format, and to include any changes adopted in either GG-1 or the Training
       Division Operations Manual.




                                                 Page 52 of 291




WAI 36948
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 53 of 291




       Paragraph 44. Within 90 days of the Effective Date, MCSO shall set out a schedule for
       delivering all Training required by this Order. Plaintiffs’ Representative and the Monitor shall
       be provided with the schedule of all Trainings and will be permitted to observe all live trainings
       and all on-line training. Attendees shall sign in at each live session. MCSO shall keep an up-
       to-date list of the live and on-line Training sessions and hours attended or viewed by each
       officer and Supervisor and make that available to the Monitor and Plaintiffs.
       Phase 1: In compliance
            •    GG-1 (Peace Officer Training Administration), most recently amended on May 16,
                 2018.
            •    GG-2 (Detention/Civilian Training Administration), most recently amended on May 16,
                 2018.
            •    Training Division Operations Manual, most recently amended on September 21, 2017.
       Phase 2: In compliance
       MCSO continues to maintain the Master Training Calendar.              We did not identify any
       inaccuracies during this reporting period.
       Master Personnel Rosters are used to determine the number of personnel requiring Order-related
       training. At the end of this reporting period, MCSO reports that 685 sworn members, 24
       reserve members, 23 retired reserve members, 541 Posse members, 1,851 Detention members,
       and 699 civilian employees require Order-related instruction. These categories vary by
       reporting period, as a result of the attrition in the organization.


       Paragraph 45. The Training may incorporate adult-learning methods that incorporate
       roleplaying scenarios, interactive exercises, as well as traditional lecture formats.
       Phase 1: Not applicable
       Phase 2: In compliance
       During this reporting period, we continued to review new and revised lesson plans for inclusion
       of the requirements of this Paragraph. These requirements apply to both MCSO-developed
       lesson plans, as well as vendor-created lesson plans. The 2018 ACT, 2018 BWC, and the 2018
       eight-hour PSB Annual In-service Training (PSB8) for District personnel are currently under
       review. A vendor provided the eight-hour PSB Annual In-service Training for PSB personnel.
       At our recommendation, the vendor adjusted the testing process to accommodate Order
       requirements. This class was conducted November 16, 2018, and appeared on the Master
       Training Calendar.




                                                 Page 53 of 291




WAI 36949
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 54 of 291




       Paragraph 46. The curriculum and any materials and information on the proposed instructors
       for the Training provided for by this Order shall be provided to the Monitor within 90 days of
       the Effective Date for review pursuant to the process described in Section IV. The Monitor and
       Plaintiffs may provide resources that the MCSO can consult to develop the content of the
       Training, including names of suggested instructors.
       Phase 1: Not applicable
       Phase 2: In compliance
       The Training Division provides all new and revised lesson plans and supporting materials for
       review by our Team and the Parties, as well as background information on all instructors for
       Order-related training.
       As previously discussed, during this reporting period we noted preliminary attempts to create a
       standardized train-the-trainer process for the selection and evaluation of instructors. We are
       encouraged by these efforts and believe MCSO will benefit from this process.


       Paragraph 47. MCSO shall regularly update the Training to keep up with developments in the
       law and to take into account feedback from the Monitor, the Court, Plaintiffs and MCSO
       Personnel.
       Phase 1: In compliance
            •    GG-1 (Peace Officer Training Administration), most recently amended on May 16,
                 2018.
            •    GG-2 (Detention/Civilian Training Administration), most recently amended on May 16,
                 2018.
            •    Training Division Operations Manual, most recently amended on September 21, 2017.
       Phase 2: In compliance
       The Monitoring Team and Parties continue to comment on lesson plans and training support
       material for all training required by both Orders. This review includes the material produced by
       vendors retained by MCSO to produce and deliver curriculum on their behalf. Where
       applicable, we, MCSO, and the Parties ensure inclusion in the training material of the most
       recent developments in state and federal law.
       During this reporting period, we reviewed the overview and test for the eight-hour PSB Annual
       In-service Training for PSB personnel. As a result of our review, the vendor modified the test
       to comply with Order requirements.
       The Training Division continued to revise the 2018 ACT, 2018 SRELE, and BWC lesson plans.
       Previously the Training Division advised us it had retained a vendor to create and deliver the
       eight-hour PSB Annual In-service Training (PSB8) for District personnel. During our October
       site visit, Training Division personnel informed us that MCSO had terminated the contract with


                                                 Page 54 of 291




WAI 36950
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 55 of 291




       the vendor. The lesson plan remained with the Training Division for continued revisions. A
       former member of PSB provided subject matter expertise and worked with Training Division to
       continue drafting this lesson plan. The lesson plan was approved and delivered in December.
       We did not review any roll-call briefings and videos to support the ACT, SRELE, or the
       Constitutional Policing Plan during this reporting period.
       MCSO can reasonably expect that members of the Monitoring Team and the Parties will
       observe training sessions and provide appropriate feedback.


       B. Bias-Free Policing Training
       Paragraph 48. The MCSO shall provide all sworn Deputies, including Supervisors and chiefs,
       as well as all posse members, with 12 hours of comprehensive and interdisciplinary Training on
       bias-free policing within 240 days of the Effective Date, or for new Deputies or posse members,
       within 90 days of the start of their service, and at least 6 hours annually thereafter.
       Phase 1: Not applicable
       Phase 2: In compliance
       MCSO did not deliver the 2017 ACT during this reporting period.
       During this reporting period, the Training Division continued to develop the ACT for the
       current year. The Training Division is experiencing difficulties in expanding the bias-free
       section of the ACT. The curriculum was intended to include enhanced elements on implicit
       bias, fair and impartial decision-making, and cultural competency. MCSO is considering
       retaining a vendor to provide the implicit bias component. The slow pace of the development
       process raises concerns regarding the successful delivery of the curriculum before the end of the
       calendar year. We did not receive the first draft for the 2018 ACT until August. The submitted
       curriculum appeared deficient in incorporating accepted principals for adult learning, and failed
       to provide adequate direction as an instructor guide for the contracted and MCAO individuals
       who deliver this training for MCSO. Both we and the Plaintiffs recommended the inclusion of
       more group learning activities and knowledge checkpoints where specific student outcomes are
       determined. Also provided in the ACT materials was a draft training video script titled “History
       of Law Enforcement in Maricopa County and How it Relates to Diversity Within the County.”
       Our team and the Plaintiffs were critical of its content, which we believed was inappropriate for
       the ACT lesson plan. We participated in a conference call on August 13 to discuss these
       materials. After this discussion, MCSO decided that the content would not be part of the 2018
       ACT curriculum. The many issues affecting the development of the ACT stem from a failure
       on the part of the Training Division to adhere to the Training Cycle as adopted by GG-1. The
       cycle encompasses seven steps that provide the basis for identifying training needs, proper
       curriculum development to include adult learning models, timely delivery of training, testing,
       revision of curriculum, evaluating deputy activities in the field employing the concepts taught,
       and ultimately documenting each step of the process. Policy GG-1 was adopted in May 2017


                                                 Page 55 of 291




WAI 36951
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 56 of 291




       and revised in May 2018. Phase 2 compliance is predicated upon MCSO adhering to the
       requirements of the issued policy. We advise MCSO that a continued failure to follow the
       needs of their published policy may jeopardize its compliance assessment with this Paragraph.
       During our October site visit, we further discussed enhancements to the ACT that are also
       intended to support the Constitutional Policing Plan. The upgrades are designed to assist with
       developing new roll-call briefings for Patrol personnel. During this reporting period, two
       videos were distributed to Patrol personnel on Order-required topics. Neither of these videos or
       the accompanying information received the required reviews by the Parties and our Team before
       distribution. We remind MCSO that the development of new roll-call briefings supplementing
       Order-required components of the ACT requires a review by the Parties and our Team.
       Training Division advised us they are responsible for the acquisition and maintenance of a video
       library to support these and other training initiatives.
       MCSO delivered Bias-Free Policing Training once during this reporting period to 25 personnel
       (19 sworn, six Posse members). No staff required remedial testing.


       Paragraph 49. The Training shall incorporate the most current developments in federal and
       Arizona law and MCSO policy, and shall address or include, at a minimum:
       a.     definitions of racial profiling and Discriminatory Policing;
       b.     examples of the type of conduct that would constitute Discriminatory Policing as well as
              examples of the types of indicators Deputies may properly rely upon;
       c.     the protection of civil rights as a central part of the police mission and as essential to
              effective policing;
       d.     an emphasis on ethics, professionalism and the protection of civil rights as a central
              part of the police mission and as essential to effective policing;
       e.     constitutional and other legal requirements related to equal protection, unlawful
              discrimination, and restrictions on the enforcement of Immigration-Related Laws,
              including the requirements of this Order;
       f.     MCSO policies related to Discriminatory Policing, the enforcement of Immigration-
              Related Laws and traffic enforcement, and to the extent past instructions to personnel on
              these topics were incorrect, a correction of any misconceptions about the law or MCSO
              policies;
       g.     MCSO’s protocol and requirements for ensuring that any significant pre-planned
              operations or patrols are initiated and carried out in a race-neutral fashion;
       h.     police and community perspectives related to Discriminatory Policing;
       i.     the existence of arbitrary classifications, stereotypes, and implicit bias, and the impact
              that these may have on the decision-making and behavior of a Deputy;


                                                Page 56 of 291




WAI 36952
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 57 of 291




       j.     methods and strategies for identifying stereotypes and implicit bias in Deputy decision-
              making;
       k.     methods and strategies for ensuring effective policing, including reliance solely on non-
              discriminatory factors at key decision points;
       l.     methods and strategies to reduce misunderstanding, resolve and/or de-escalate conflict,
              and avoid Complaints due to perceived police bias or discrimination;
       m.     cultural awareness and how to communicate with individuals in commonly encountered
              scenarios;
       n.     problem-oriented policing tactics and other methods for improving public safety and
              crime prevention through community engagement;
       o.     the benefits of actively engaging community organizations, including those serving
              youth and immigrant communities;
       p.     the MCSO process for investigating Complaints of possible misconduct and the
              disciplinary consequences for personnel found to have violated MCSO policy;
       q.     background information on the Melendres v. Arpaio litigation, as well as a summary
              and explanation of the Court’s May 24, 2013 Findings of Fact and Conclusions of Law
              in Melendres v. Arpaio, the parameters of the Court’s permanent injunction, and the
              requirements of this Order; and
       r.     Instruction on the data collection protocols and reporting requirements of this Order.
       Phase 1: Not applicable
       Phase 2: In compliance
       MCSO did not conduct an annual review of the lesson plan for the Bias-Free Policing Training
       during this reporting period.


       c. Training on Detentions, Arrests, and the Enforcement of Immigration-Related Laws
       Paragraph 50. In addition to the Training on bias-free policing, the MCSO shall provide all
       sworn personnel, including Supervisors and chiefs, as well as all posse members, with 6 hours
       of Training on the Fourth Amendment, including on detentions, arrests and the enforcement of
       Immigration-Related Laws within 180 days of the effective date of this Order, or for new
       Deputies or posse members, within 90 days of the start of their service. MCSO shall provide all
       Deputies with 4 hours of Training each year thereafter.
       Phase 1: Not applicable
       Phase 2: In compliance
       MCSO did not deliver the 2017 ACT during this reporting period.



                                                Page 57 of 291




WAI 36953
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 58 of 291




       During this reporting period, the Training Division continued to develop the ACT for the
       current year. MCSO is considering retaining a vendor to provide enhanced elements on implicit
       bias, fair and impartial decision-making, and cultural competency since MCSO does not have
       this expertise within the Office. The slow pace of the development process raises concerns
       regarding the successful delivery of the curriculum before the end of the calendar year. As
       previously noted, we believe that the many issues affecting the development of the ACT stem
       from a failure on the part of the Training Division to adhere to the Training Cycle as adopted by
       GG-1. Policy GG-1 was adopted in May 2017 and revised in May 2018. Phase 2 compliance is
       predicated upon MCSO adhering to the requirements of the issued policy. We advise MCSO
       that a continued failure to follow the needs of its published policy may jeopardize compliance.
       During our October site visit, MCAO advised us that a training component for discretionary
       searches was nearing completion. The lesson plan still requires review. It remains undecided if
       the discretionary search component would be included in the ACT or delivered as a stand-alone
       curriculum.
       MCSO delivered the Detention, Arrests, and Immigration-Related Laws Training once in
       September to 25 personnel (19 sworn, six Posse members). No staff required remedial testing.


       Paragraph 51. The Training shall incorporate the most current developments in federal and
       Arizona law and MCSO policy, and shall address or include, at a minimum:
       a.     an explanation of the difference between various police contacts according to the level
              of police intrusion and the requisite level of suspicion; the difference between
              reasonable suspicion and mere speculation; and the difference between voluntary
              consent and mere acquiescence to police authority;
       b.     guidance on the facts and circumstances that should be considered in initiating,
              expanding or terminating an Investigatory Stop or detention;
       c.     guidance on the circumstances under which an Investigatory Detention can become an
              arrest requiring probable cause;
       d.     constitutional and other legal requirements related to stops, detentions and arrests, and
              the enforcement of Immigration-Related Laws, including the requirements of this Order;
       e.     MCSO policies related to stops, detentions and arrests, and the enforcement of
              Immigration-Related Laws, and the extent to which past instructions to personnel on
              these topics were incorrect, a correction of any misconceptions about the law or MCSO
              policies;
       f.     the circumstances under which a passenger may be questioned or asked for
              identification;




                                                 Page 58 of 291




WAI 36954
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 59 of 291




       g.     the forms of identification that will be deemed acceptable if a driver or passenger (in
              circumstances where identification is required of them) is unable to present an Arizona
              driver’s license;
       h.     the circumstances under which an officer may initiate a vehicle stop in order to
              investigate a load vehicle;
       i.     the circumstances under which a Deputy may question any individual as to his/her
              alienage or immigration status, investigate an individual’s identity or search the
              individual in order to develop evidence of unlawful status, contact ICE/CBP, await a
              response from ICE/CBP and/or deliver an individual to ICE/CBP custody;
       j.     a discussion of the factors that may properly be considered in establishing reasonable
              suspicion or probable cause to believe that a vehicle or an individual is involved in an
              immigration-related state crime, such as a violation of the Arizona Human Smuggling
              Statute, as drawn from legal precedent and updated as necessary; the factors shall not
              include actual or apparent race or ethnicity, speaking Spanish, speaking English with an
              accent, or appearance as a Hispanic day laborer;
       k.     a discussion of the factors that may properly be considered in establishing reasonable
              suspicion or probable cause that an individual is in the country unlawfully, as drawn
              from legal precedent and updated as necessary; the factors shall not include actual or
              apparent race or ethnicity, speaking Spanish, speaking English with an accent, or
              appearance as a day laborer;
       l.     an emphasis on the rule that use of race or ethnicity to any degree, except in the case of
              a reliable, specific suspect description, is prohibited;
       m.     the MCSO process for investigating Complaints of possible misconduct and the
              disciplinary consequences for personnel found to have violated MCSO policy;
       n.     Provide all trainees a copy of the Court’s May 24, 2013 Findings of Fact and
              Conclusions of Law in Melendres v. Arpaio and this Order, as well as a summary and
              explanation of the same that is drafted by counsel for Plaintiffs or Defendants and
              reviewed by the Monitor or the Court; and
       o.     Instruction on the data collection protocols and reporting requirements of this Order,
              particularly reporting requirements for any contact with ICE/CBP.
       Phase 1: Not applicable
       Phase 2: In compliance
       The 2018 ACT remained under development during this reporting period.




                                                Page 59 of 291




WAI 36955
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 60 of 291




       d. Supervisor and Command Level Training
       Paragraph 52. MCSO shall provide Supervisors with comprehensive and interdisciplinary
       Training on supervision strategies and supervisory responsibilities under the Order. MCSO
       shall provide an initial mandatory supervisor training of no less than 6 hours, which shall be
       completed prior to assuming supervisory responsibilities or, for current MCSO Supervisors,
       within 180 days of the Effective Date of this Order. In addition to this initial Supervisor
       Training, MCSO shall require each Supervisor to complete at least 4 hours of Supervisor-
       specific Training annually thereafter. As needed, Supervisors shall also receive Training and
       updates as required by changes in pertinent developments in the law of equal protection, Fourth
       Amendment, the enforcement of Immigration-Related Laws, and other areas, as well as
       Training in new skills.
       Phase 1: Not applicable
       Phase 2: In compliance
       MCSO delivered the Supervisor Responsibilities: Effective Law Enforcement (SRELE)
       Training eight times to a total of 175 sworn supervisory personnel. No personnel required test
       remediation. The SRELE train-the-trainer was delivered previously to 15 personnel. Total
       personnel receiving SRELE training was 190.


       Paragraph 53. The Supervisor-specific Training shall address or include, at a minimum:
       a.     techniques for effectively guiding and directing Deputies, and promoting effective and
              constitutional police practices in conformity with the Policies and Procedures in
              Paragraphs 18–34 and the Fourth and Fourteenth Amendment Training in Paragraphs
              48–51;
       b.     how to conduct regular reviews of subordinates;
       c.     operation of Supervisory tools such as EIS;
       d.     evaluation of written reports, including how to identify conclusory, “canned,” or
              perfunctory language that is not supported by specific facts;
       e.     how to analyze collected traffic stop data, audio and visual recordings, and patrol data
              to look for warning signs or indicia of possible racial profiling or unlawful conduct;
       f.     how to plan significant operations and patrols to ensure that they are race-neutral and
              how to supervise Deputies engaged in such operations;
       g.     incorporating integrity-related data into COMSTAT reporting;
       h.     how to respond to calls from Deputies requesting permission to proceed with an
              investigation of an individual’s immigration status, including contacting ICE/CBP;
       i.     how to respond to the scene of a traffic stop when a civilian would like to make a
              Complaint against a Deputy;

                                                Page 60 of 291




WAI 36956
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 61 of 291




       j.     how to respond to and investigate allegations of Deputy misconduct generally;
       k.     evaluating Deputy performance as part of the regular employee performance
              evaluation; and
       l.     building community partnerships and guiding Deputies to do the Training for Personnel
              Conducting Misconduct Investigations.
       Phase 1: Not applicable
       Phase 2: In compliance
       The 2018 SRELE curriculum was previously approved for delivery. The curriculum previously
       incorporated all requirements of this Paragraph.




                                               Page 61 of 291




WAI 36957
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 62 of 291




       Section 7: Traffic Stop Documentation and Data Collection
       COURT ORDER VIII.    TRAFFIC STOP DOCUMENTATION AND DATA
       COLLECTION AND REVIEW


       For Paragraphs 54 and 55, in particular, we request traffic stop data from MCSO. The
       following describes how we made that request and how we handled the data once we received
       it. These data may also be referred to in other areas of Section 7 and the report as a whole.
       In selecting traffic stop cases for our compliance review, we modified our statistical technique
       in that, rather than selecting a representative random sample of 100 cases per quarter, we instead
       pulled a sample of about 35 cases per month (or 105 cases per quarter). Our original selection
       of a sample size of 35 cases was based on information from MCSO TraCS data that reported the
       average number of traffic stops per month was fewer than 2,000 during the April 2014-June
       2015 time period when TraCS data were first available. The selection of 35 cases reflects a
       sample based on this average per month. This gave us a 95 percent confidence level (the
       certainty associated with our conclusion).
       We continue to pull our monthly sample of traffic stop cases from the six Districts (Districts 1,
       2, 3, 4, 6, and 7) and Lake Patrol. By way of background, MCSO reported a total of 3,740 cases
       of traffic stop events for these areas between January 1-March 31, 2018 (averaging 1,247 per
       month). This number of traffic stops represents a significant decline from previous reporting
       periods. We discussed this issue with MCSO during our April 2018 site visit. MCSO personnel
       informed us that they were aware of the issue and were exploring ways to ensure that deputies
       effectively perform their duties, which includes the enforcement of traffic laws.
       Once we received files each month containing traffic stop case numbers from MCSO, denoting
       from which area they came, we selected a sample of up to 35 cases representing the areas and
       then selected a subsample averaging 10 cases, from the 35 selected cases, to obtain CAD
       audiotapes and body-worn camera recordings. Our sampling process involved selecting a
       sample of cases stratified by the areas according to the proportion of specific area cases relative
       to the total area cases. Stratification of the data was necessary to ensure that each area was
       represented proportionally in our review. Randomization of the cases and the selection of the
       final cases for CAD review were achieved using a statistical software package (IBM SPSS
       Version 22), which contains a specific function that randomly selects cases and that also allows
       cases to be weighted by the areas. Our use of SPSS required that we first convert the MCSO
       Excel spreadsheet into a format that would be readable in SPSS. We next pulled the stratified
       sample each month for the areas and then randomly selected a CAD audio subsample from the
       selected cases. In February 2016, we began pulling cases for our body-worn camera review
       from the audio subsample. Since that time, we began pulling additional samples for passenger
       contacts and persons’ searches (10 each per month). The unique identifiers for these two
       samples were relayed back to MCSO personnel, who produced documentation for the selected
       sample (including the CAD documentation for the subsample).


                                                  Page 62 of 291




WAI 36958
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 63 of 291




       On October 10, 2014, the Court issued an Order Granting Stipulation to Amend
       Supplemental/Permanent Injunction/Judgment Order (Document 748). The stipulation affects
       Paragraphs 57, 61, 62, and Paragraph 1.r.xv.; and has been incorporated in the body of this
       report. The stipulation referenced amends the First Order, and will be addressed in Section 7.


       a. Collection of Traffic Stop Data
       Paragraph 54. Within 180 days of the Effective Date, MCSO shall develop a system to ensure
       that Deputies collect data on all vehicle stops, whether or not they result in the issuance of a
       citation or arrest. This system shall require Deputies to document, at a minimum:
       a.     the name, badge/serial number, and unit of each Deputy and posse member involved;
       b.     the date, time and location of the stop, recorded in a format that can be subject to
              geocoding;
       c.     the license plate state and number of the subject vehicle;
       d.     the total number of occupants in the vehicle;
       e.     the Deputy’s subjective perceived race, ethnicity and gender of the driver and any
              passengers, based on the officer’s subjective impression (no inquiry into an occupant’s
              ethnicity or gender is required or permitted);
       f.     the name of any individual upon whom the Deputy runs a license or warrant check
              (including subject’s surname);
       g.     an indication of whether the Deputy otherwise contacted any passengers, the nature of
              the contact, and the reasons for such contact;
       h.     the reason for the stop, recorded prior to contact with the occupants of the stopped
              vehicle, including a description of the traffic or equipment violation observed, if any,
              and any indicators of criminal activity developed before or during the stop;
       i.     time the stop began; any available data from the E-Ticketing system regarding the time
              any citation was issued; time a release was made without citation; the time any arrest
              was made; and the time the stop/detention was concluded either by citation, release, or
              transport of a person to jail or elsewhere or Deputy’s departure from the scene;
       j.     whether any inquiry as to immigration status was conducted and whether ICE/CBP was
              contacted, and if so, the facts supporting the inquiry or contact with ICE/CBP, the time
              Supervisor approval was sought, the time ICE/CBP was contacted, the time it took to
              complete the immigration status investigation or receive a response from ICE/CBP, and
              whether ICE/CBP ultimately took custody of the individual;
       k.     whether any individual was asked to consent to a search (and the response), whether a
              probable cause search was performed on any individual, or whether a pat-and-frisk
              search was performed on any individual;


                                                 Page 63 of 291




WAI 36959
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 64 of 291




       l.        whether any contraband or evidence was seized from any individual, and nature of the
                 contraband or evidence; and
       m.        The final disposition of the stop, including whether a citation was issued or an arrest
                 was made or a release was made without citation.
       Phase 1: In compliance
            •    CP-8 (Preventing Racial and Other Bias-Based Policing), most recently amended on
                 September 26, 2018.
            •    EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
            •     EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                  amended on January 11, 2018.
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •    GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                 April 19, 2018.
            •    GJ-3 (Search and Seizure), most recently amended on March 2, 2018.
       Phase 2: Deferred
       To verify the information required for this Paragraph, MCSO created, and we reviewed, the
       Vehicle Stop Contact Form (VSCF), the Vehicle Stop Contact Form Supplemental Sheet, the
       Incidental Contact Receipt, and the Written Warning/Repair Order, all in electronic form, for
       those motorists who, during this reporting period, committed a traffic violation or operated a
       vehicle with defective equipment and received a warning. We also reviewed the Arizona
       Traffic Ticket and Complaint Forms issued for violations of Arizona Statutes, Internet I/Viewer
       Event Unit printout, Justice Web Interface printout, and any Incident Report associated with the
       event. We selected a sample of 105 traffic stops conducted by deputies from July 1-September
       30, 2018, for the purposes of this review; and assessed the collected data from the above-listed
       documents for compliance with Subparagraphs 54.a.-54.m. All of the listed documentation was
       used for our review of the following subsections of this Paragraph.
       The Paragraph requires that MCSO create a system for data collection. The data collected
       pursuant to this Paragraph will be captured in the Early Identification System, which we discuss
       further in this report.
       Paragraph 54.a. requires MCSO to document the name, badge/serial number, and unit of each
       deputy and Posse member involved. Our review indicated that in the 105 vehicle traffic stops,
       there were 20 cases where the deputy’s unit had another deputy assigned to the vehicle or one or
       more other deputy units or Posse members were on the scene. In 18 of the 20 cases where there
       were multiple units or deputies on a stop, the deputy properly documented the name, badge, and
       serial number of the deputies and Posse members on the VSCF. In one case, a deputy who was
       listed on the CAD document and prepared an Assisting Deputy and Body-worn Camera Log
       was not listed on the VSCF. In one case, a Posse member was observed at the scene of the stop

                                                  Page 64 of 291




WAI 36960
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 65 of 291




       during a review of the BWC video; however, the deputy did not effectively document the
       presence of the Posse member. In the 30 cases we reviewed for passenger contacts under
       Subparagraph 54.g., there were 14 cases where there were multiple units or deputies on a stop.
       In 12 of the 14 cases, the deputy properly documented the required information on the VSCF.
       In two cases, the deputies did not effectively document the presence of Posse members who
       were at the scene of the traffic stops. In the 30 cases we reviewed for searches of persons under
       Subparagraph 54.k., there were 19 cases where the deputy’s unit had another deputy assigned to
       the vehicle, or one or more other deputies or Posse members were on the scene. In 17 of the 19
       cases, the deputy properly documented the required information on the VSCF. In two cases, the
       deputies did not effectively document the presence of Posse members who were at the scene of
       the traffic stops. During our October 2018 site visit, we discussed the issue of MCSO deputies
       not consistently documenting the presence of other units and deputies at traffic stops.
       For this reporting period, all of the primary deputies indicated their own serial numbers for
       every stop they initiated. We review the VSCF, I/Viewer Event document, the Justice Web
       Interface, and the CAD printout to determine which units are on the scene. If back-up units
       arrive on a scene and do not announce their presence to dispatch, CAD does not capture this
       information. A TraCS change was made to the VSCF during 2016 to secure this information.
       MCSO added a drop-down box so the deputy could enter the number of units on the scene and
       the appropriate fields would be added for the additional deputies. While this addition is an
       improvement, if the deputy fails to enter the number of additional units on the form, the drop-
       down boxes do not appear.
       The identification of personnel on scenes is a core issue in this case, and we shall consistently
       evaluate MCSO’s measure of compliance with this requirement. This Paragraph requires that
       all deputies on the scene be identified with their names, and serial and unit numbers, on the
       appropriate forms. For this reporting period, MCSO attained a compliance rate of 89%. MCSO
       shall remain in compliance with this requirement during this reporting period; however, MCSO
       shall be required to attain a compliance rate of greater than 94% to remain in compliance in the
       next reporting period.
       Paragraph 54.b. requires MCSO to document the date, time, and location of the stop, recorded
       in a format that can be subject to geocoding. Our reviews of the CAD printout for all 105 traffic
       stops in our sample indicated that the date, time, and location is captured with the time the stop
       is initiated and the time the stop is cleared. In previous reporting periods, we noted instances
       where the GPS coordinates could not be located on the documentation received (CAD
       printout/I/Viewer). We contacted MCSO about this issue, and MCSO now provides us with the
       GPS coordinates via a separate document that lists the coordinates for the traffic stop sample we
       provide. MCSO uses GPS to determine location for the CAD system. GPS collects coordinates
       from three or more satellites to enhance the accuracy of location approximation. The data from
       the satellites can be decoded to determine the longitude and latitude of traffic stop locations
       should that be necessary. During our quarterly site visits, we review the GPS coordinates with
       CID personnel to ensure the accuracy of the data. The CAD system was upgraded in 2014 to
       include geocoding of traffic stops. CID continues to provide us with a printout of all case


                                                 Page 65 of 291




WAI 36961
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 66 of 291




       numbers in the sample containing the associated coordinates. For this reporting period, the
       CAD or I/Viewer system contained the coordinates in about 43% of the cases. In a separate
       spreadsheet, MCSO provided GPS coordinates for all 105 cases we reviewed, for 100%
       compliance with this portion of the Subparagraph.
       Occasionally, the CAD time of stop and end of stop time do not exactly match those listed on
       the Vehicle Stop Contact Form, due to extenuating circumstances the deputy may encounter.
       During this reporting period, we found one instance where the end time on the VSCF Contact
       differed by 10 minutes from the CAD printout. We will follow up with MCSO regarding the
       specifics of this case during our next site visit. In monthly audits of traffic stop data, the Bureau
       of Internal Oversight (BIO) reviews the beginning/ending times of the stops and sends Action
       Forms to the Districts when there are discrepancies. The CAD system is more reliable than the
       VSCF in determining stop times, as it is less prone to human error. When the deputy verbally
       advises dispatch that s/he is conducting a traffic stop, the information is digitally time-stamped
       into the CAD system without human input; and when the deputy clears the stop, s/he again
       verbally advises dispatch.
       During our April 2016 site visit, we discussed with MCSO the possibility of using the CAD
       printout instead of the TraCS data to determine stop times. We determined that using the CAD
       system to determine stop end times created additional challenges. However, a decision was
       made to use the CAD printout to determine traffic stop beginning and ending times for data
       analysis. MCSO issued Administrative Broadcast 16-62 on June 29, 2016, which indicated that,
       beginning with the July 2016 traffic stop data collection, the stop times captured on the CAD
       system would be used for reporting and analytical purposes. Several additional TraCS technical
       changes were made and implemented in 2016. Some of the changes implemented include: a
       feature that automatically imports the CAD time onto the VSCF; mandatory fields requiring the
       selection of an ARS Offense Classification (Civil, Traffic, Criminal Traffic, Criminal, or Petty
       Offense) – including a series of five questions (and responses) to document circumstances that
       frequently require a stop to be prolonged; the addition of help features to assist deputies using
       the TraCS system; the addition of a search feature that allows for the search of citations and
       warnings by a driver’s last name or license plate; and permitting a reviewing supervisor to reject
       a VSCF if a deficiency is identified and to request that a deputy make the appropriate changes to
       the document.
       The first change listed above should ensure that the start and end time of the stop from the CAD
       system and VSCF should be consistent. MCSO remains in compliance with this Subparagraph.
       Paragraph 54.c. requires MCSO to document the license plate and state of the subject vehicle.
       During this reporting period, we found that deputies properly recorded the vehicle tag number
       and state of issuance in 105 of 105 cases.
       MCSO remains in compliance with this Subparagraph, with a compliance rate of 100%.




                                                  Page 66 of 291




WAI 36962
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 67 of 291




       Paragraph 54.d. requires MCSO to document the total number of occupants in the vehicle when
       a stop is conducted. The VSCF, completed by the deputy on every traffic stop, is used to
       capture the total number of occupants and contains a separate box on the form for that purpose.
       EB-2 (Traffic Stop Data Collection) requires deputies to collect data on all traffic stops using
       the VSCF; this includes incidental contacts with motorists. In 44 of the 105 traffic stops we
       reviewed, the driver had one or more passengers in the vehicle (79 total passengers). In 42 of
       the 44 cases, the deputies properly documented the total number of occupants in the vehicles.
       In two cases, the deputies did not document the presence of passengers on the VSCF. In one
       case, a White male driver was stopped for speeding. The deputy indicated that the driver was
       the only occupant of the vehicle. During a review of the body-worn camera recording, a White
       female passenger was observed in the front passenger seat of the vehicle. MCSO’s Audits and
       Inspections Unit (AIU) identified the same issue during its inspection of traffic stop data. AIU
       issued a BIO Action Form to the District personnel to ensure corrective action is taken. In one
       case, a Latino driver was stopped for speeding. The deputy indicated that the driver was the
       only occupant of the vehicle. During a review of the body-worn camera recording, a Latino
       male (child) passenger was observed in the rear passenger seat of the vehicle. The Latino
       passenger was identified during the review of the body-worn camera recording of the traffic
       stop. We will follow up with MCSO regarding this case.
       With a compliance rate of 95%, MCSO remains in compliance with this Subparagraph.
       Paragraph 54.e. requires MCSO to document the perceived race, ethnicity, and gender of the
       driver and any passengers, based on the deputy’s subjective impression. (No inquiry into the
       occupant’s ethnicity or gender is required or permitted.) In 44 of the 105 stops from the traffic
       stop data sample, there was more than one occupant in the vehicle (79 total passengers). In our
       sample of 30 that contained body-worn camera recordings, we identified one stop in which the
       gender of the driver was listed as male, when it should have been listed as female on the VSCF.
       We discussed this case with MCSO during our October 2018 site visit.
       Sixty-eight, or 65%, of the 105 traffic stops involved White drivers. Twenty-six, or 25%, of the
       105 stops involved Latino drivers. Eight, or 8%, of the 105 traffic stops involved Black drivers.
       Two, or less than 1%, of the 105 traffic stops involved American Indian/Alaskan Native drivers.
       One, or 1%, of the 105 traffic stops involved an Asian/Pacific Islander driver. Sixty-one traffic
       stops, or 58%, resulted in citations. The breakdown of those motorists issued citations is as
       follows: 40 White drivers (66% of drivers who were issued citations); 14 Latino drivers (23% of
       drivers who were issued citations); five Black drivers (5% of drivers who were issued citations);
       one Asian/Pacific Islander driver (2% of drivers who were issued citations); and one American
       Indian/Alaskan Native driver (2% of drivers who were issued citations). Forty-one, or 39%, of
       the 105 traffic stops we reviewed resulted in a written warning. The breakdown of those
       motorists issued warnings is as follows: 25 White drivers (61% of the total who were issued
       warnings); 11 Latino drivers (27% of the drivers who were issued warnings); three Black
       drivers (7% of the drivers who were issued warnings); and one Asian or Pacific Islander driver
       (2% of the drivers who were issued warnings). There were three stops in which the deputy did
       not issue a warning or a citation. In two of the cases, the drivers were found to not have


                                                 Page 67 of 291




WAI 36963
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 68 of 291




       violated any traffic laws. In those two stops, the deputies issued the drivers Incidental Contact
       Receipts. In one case, a White male driver was arrested for driving under the influence. The
       deputy prepared a report for review by the Maricopa County Attorney’s Office in relation to
       potential criminal charges against the driver.
       In one case, which was reviewed under Paragraph 54.k., the deputy, while processing a Latino
       driver for driving under the influence, asked the driver whether he was White or Latino, which
       is in violation of MCSO policy and this requirement. We will follow up with MCSO on this
       issue.
       This Paragraph requires deputies to document the perceived race, ethnicity, and gender of any
       passengers whether contact is made with them or not. By way of our previous reviews as well
       as BIO’s inspections, MCSO has learned of deputies’ failure to properly document the race or
       ethnicity of passengers. MCSO’s policy does not require that the names of passengers be
       documented unless a passenger is contacted and the deputy requests and obtains the identity of
       the passenger. In such instances, the passenger’s name and the reason for the contact is required
       to be documented on the VSCF and an Incidental Contact Receipt. In addition, in such
       situations, MCSO’s policy requires that the deputy provide the passenger with a copy of the
       Incidental Contact Receipt. During our October 2018 site visit, we discussed with MCSO that
       we have noted an increase in the number of passengers being contacted and not being provided
       with an Incidental Contact Receipt. This trend continues.
       During the last two reporting periods of 2017, supervisors attended MCSO’s Supervisor
       Responsibilities: Effective Law Enforcement (SRELE) Training, which included a video
       component, accompanied with a discussion, specific to traffic stops and properly classifying the
       ethnicity of drivers and persons with Latino surnames on the VSCFs. Upon completion of the
       SRELE Training, supervisors provided roll-call training on this topic for sworn personnel.
       We have noted that MCSO has improved the accuracy of documenting the perceived race or
       ethnicity of drivers and passengers.
       For this reporting period, MCSO remains in compliance with this requirement.
       Paragraph 54.f. requires that MCSO record the name of any individual upon whom the deputy
       runs a license or warrant check (including the subject’s surname). Our review found that
       deputies recorded the name of each driver and passenger on the VSCF in each instance that a
       driver’s license or warrant check was run. In addition, MCSO’s policy requires that deputies
       perform a license plate check on each vehicle stopped by its deputies, as well as warrant checks
       on every driver stopped by its deputies. For this reporting period, we found that of the 105
       traffic stops we reviewed, 105 included a check on the license plate. There were 102 stops
       where the deputies ran warrant checks on the drivers. In three cases, there was no explanation
       provided as to why the deputies failed to perform a warrant check on the drivers. During its
       monthly inspections of the traffic stop data, BIO identified these same three cases that we
       identified in which a warrant check was not run on the drivers. BIO issued Action Forms in
       those three cases. In one of the cases, the deputy did not perform a warrant check on a driver


                                                 Page 68 of 291




WAI 36964
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 69 of 291




       after he realized his misread the license plate on the vehicle and determined that there was no
       traffic violation. The deputy issued an Incidental Contact Receipt to the driver.
       MCSO’s compliance rate is 100%, and MCSO remains in compliance with this Subparagraph.
       Paragraph 54.g. requires the deputy to document whether contact was made with any
       passengers, the nature of the contact, and the reasons for the contact. Due to the low number of
       cases where contact is made with passengers in our sample of 105 traffic stop cases per quarter,
       we pulled an additional sample for those cases involving passenger contacts. For this reporting
       period, we reviewed 30 traffic stops where the deputy had interaction with one or more
       passengers. Each passenger contact is described in detail in Paragraph 25.d. All passenger
       contacts in the traffic stops we reviewed for Paragraph 25.d. were noted in the VSCFs.
       To ensure that deputies are accurately capturing passenger information and to verify if
       passengers are contacted, we compare the number of passengers listed by the deputy with the
       number of passengers entered in the passenger drop-down box on the Vehicle Stop Contact
       Form. We also review any Incidental Contact Receipts issued to passengers by deputies. We
       also review the deputies’ notes on the VSCF, the Arizona Citation, and the CAD printout for
       any information involving the passengers. We reviewed MCSO’s I/Viewer System and the
       Justice Web Interface (JWI) to verify if a record check was requested for the driver or any
       passengers.
       In our experience, the vast majority of traffic stops do not require contact with a passenger
       unless the driver is arrested, the vehicle will be towed, or there are minor children in the vehicle
       that will need care. The other type of traffic stop where we noted that deputies routinely contact
       passengers is when upon approaching a vehicle, the deputy detects the smell of burnt marijuana.
       In the stops we reviewed where this has occurred, deputies have inquired if the driver or any
       passengers possess a medical marijuana card. In other instances, the deputy may, for safety
       purposes, approach the vehicle from the passenger side, which often results in contact with the
       passenger who may be seated in the front seat.
       As noted under Paragraph 25.d, we have noted that there has been an increase in the number of
       passengers being contacted and not being provided with an Incidental Contact Receipt when
       required. During this reporting period, MCSO provided the Incidental Contact Receipt when
       required in 36% of the cases. While MCSO consistently documents passenger contacts in the
       VSCFs in compliance with this subparagraph, they should also consistently follow their own
       policy, which requires Incidental Contact Receipts in these instances as well.




                                                  Page 69 of 291




WAI 36965
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 70 of 291




       Paragraph 54.h. requires deputies to record, prior to the stop, the reason for the vehicle stop,
       including a description of the traffic or equipment violation observed, and any indicators of
       criminal activity developed before or during the stop. For this reporting period, we identified a
       random sample of 10 cases from the 35 cases we initially requested each month, and requested
       CAD audio and body-worn camera (BWC) footage for those cases. We listened to CAD
       dispatch audio recordings, reviewed the CAD printouts, and reviewed body-worn camera
       recordings for 30 traffic stops from the sample of 105 traffic stops used for this review; and
       found that the deputies advised Communications of the reason for the stop, location of the stop,
       license plate, and state of registration for all 30 stops.
       For the remaining 75 traffic stops where body-worn camera recordings and CAD audiotapes
       were not requested, we review the CAD printout and the VSCF to ensure that the reason for the
       stop has been captured. These forms are included in our monthly sample requests. The
       dispatcher enters the reason for the stop in the system as soon as the deputy verbally advises
       Communications of the stop, location, and tag number. The VSCF and the CAD printout
       documents the time the stop begins and when it is concluded – either by arrest, citation, or
       warning. Deputies need to be precise when advising dispatch of the reason for the traffic stop,
       and likewise entering that information on the appropriate forms.
       MCSO’s compliance rating for this Subparagraph is 100%.
       Paragraph 54.i. requires deputies to document the time the stop began; any available data from
       the E-Ticketing system regarding the time any citation was issued; the time a release was made
       without a citation; the time any arrest was made; and the time the stop/detention was concluded
       either by citation, release, or transport of a person to jail or elsewhere, or the deputy’s departure
       from the scene. In our review of the documentation provided, the CAD printouts, the Vehicle
       Stop Contact Forms created by MCSO, along with the E-Ticketing system and the Arizona
       Ticket and Complaint Form, capture the information required. As we noted in Subparagraph
       54.b., the stop times on the CAD printout and the Vehicle Stop Contact Form vary slightly on
       occasion. We understand that this may occur due to extenuating circumstances, and we will
       report on those instances where there is a difference of five minutes or more from either the
       initial stop time or the end time.
       We review the circumstances of each stop and the activities of the deputies during each stop to
       assess whether the length of the stop was justified. During this reporting period, we did not
       identify any stops that were extended for an unreasonable amount of time.
       Supervisors conducted timely reviews and discussions of 101 of the 105 VSCFs reviewed.
       Deputies accurately entered beginning and ending times of traffic stops in 105 of the 105 cases
       that we reviewed. MCSO accurately entered the time citations and warnings were issued in all
       105 cases.
       MCSO remains in compliance with this Subparagraph.




                                                  Page 70 of 291




WAI 36966
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 71 of 291




       Paragraph 54.j. requires MCSO to document whether any inquiry as to immigration status was
       conducted and whether ICE/CBP was contacted, and if so, the facts supporting the inquiry or
       contact with ICE/CBP, the time supervisor approval was sought, the time ICE/CBP was
       contacted, the time it took to complete the immigration status investigation or receive a response
       from ICE/CBP, and whether ICE/CBP ultimately took custody of the individual.
       On November 7, 2014, a United States District Court Judge issued an Order permanently
       enjoining enforcement of Arizona Revised Statute (A.R.S.) 13-2319, commonly referred to as
       the Arizona Human Smuggling Act. On November 17, 2014, MCSO issued Administrative
       Broadcast 14-75, prohibiting deputies from enforcing the above state statute, including
       arresting, detaining, or questioning persons for suspected (or even known) violations of the act
       and from extending the duration of traffic stops or other deputy-civilian encounters to do so.
       We reviewed 105 traffic stops submitted for this Paragraph, and found that none of the stops
       involved any contacts with ICE/CBP. None of the stops we reviewed involved any inquires as
       to immigration status. In addition, our reviews of Incident Reports and Arrest Reports
       conducted as part of the audits for Paragraphs 89 and 101 revealed no immigration status
       investigations. MCSO remains in compliance with this Subparagraph.
       Paragraph 54.k. requires MCSO to document whether any individual was asked to consent to a
       search (and the response), whether a probable-cause search was performed on any individual, or
       whether a pat-and-frisk search was performed on any individual. During our January 2018 site
       visit, we discussed with MCSO whether any other method may be feasible to identify a larger
       population of searches of individuals specific to the requirements of this Paragraph. MCSO’s
       response was that the current method is appropriate, and that there may be more cases identified
       once deputies properly document the searches of persons consistent with this Paragraph. We
       encourage MCSO to continue to explore methods to identify the overall population of cases that
       fit the criteria of this Paragraph. Due to the limited number of cases being identified that fit the
       criteria of this Paragraph, MCSO’s rate of compliance continues to stagnate. In the last
       reporting period of 2017, we identified two cases in which deputies documented on the VSCFs
       that a consent search of individuals had occurred. However, in one case, a pat-and-frisk search
       was performed on the driver and passenger, without requesting or obtaining consent; and in the
       other case, no search appeared to have been conducted. During the first reporting period of
       2018, we identified only one case that met the criteria of this Paragraph. During the second
       reporting period of 2018, we identified four cases that met the criteria of this Paragraph.
       MCSO’s Compliance Report for the 17th Quarter reporting period indicates that MCSO is
       considering training opportunities for deputies to assist them to better identify and document
       searches of persons. We continue to recommend that MCSO implement training to ensure that
       deputies properly document consent searches of persons, probable-cause searches of persons,
       and pat-and-frisk searches of persons.




                                                  Page 71 of 291




WAI 36967
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 72 of 291




       The method MCSO currently employs to identify our sample of cases to review is to identify
       the population of all traffic stops in which searches of individuals were documented on the
       VSCF. Once that population is identified, a random sample of 10 traffic stops from each month
       (30 total for the reporting period) is identified and reviewed. In addition, we also review any
       cases in which the deputies performed searches of individuals in the sample of 105 traffic stops
       reviewed in relation to Paragraphs 25 and 54 and the sample of 30 traffic stops reviewed in
       relation to Subparagraphs 25.d. and 54.g. Generally, we review 165 traffic stops each reporting
       period to identify stops where a deputy may have performed a search of an individual specific to
       the requirements of this Subparagraph. However, in some instances, there are some stops that
       are reviewed for compliance in relation to both Paragraph 54.k and Subparagraphs 25.d. and
       54.g., which means that total number of traffic stops reviewed would be less than 165. There
       were no cases that met these criteria in our sample of 105 traffic stops reviewed in relation to
       Paragraphs 25 and 54. In relation to the sample of 30 traffic stops reviewed in relation to
       Subparagraphs 25.d. and 54.g., there were three stops identified that met the criteria of this
       Subparagraph.
            •    In one case, a deputy stopped a White male for speeding. The vehicle was occupied by a
                 Latino passenger. The deputy noted that he smelled the odor of fresh marijuana. The
                 deputy documented on the VSCF that he requested and obtained consent to search the
                 driver and passenger. However, a review of the body-worn camera recording reveals
                 that the deputy did not request and obtain consent from the driver and passenger for the
                 conducting of a search of their persons. The deputy conducted a pat-down of the driver
                 and passenger after he requested them to exit the vehicle. We discussed this case with
                 MCSO during our October 2018 site visit.
            •    In one case, a deputy stopped a White male for failure to maintain a lane of traffic. The
                 vehicle was occupied by a Latina passenger. During the stop, the driver was arrested for
                 a felony probation violation warrant. Also, narcotic paraphernalia was located in the
                 vehicle. The deputy asked the passenger for consent to conduct a search of her purse
                 and her person and she agreed. Due to the angle of the body-worn camera device, one is
                 unable to view the search of the passenger. MCSO’s policy concerning consent
                 searches, GJ-3 (Search and Seizure), requires that when a deputy seeks consent for a
                 search, that the individual is to be informed of the right to refuse and revoke consent at
                 any time. In this instance, the deputy did not inform the passenger of her right to refuse
                 or revoke the consent to search.
            •    In one case, a Black female was stopped for speeding. The vehicle was occupied by a
                 Black male passenger. The driver was arrested for driving under the influence and the
                 vehicle was towed and impounded. The passenger was offered a courtesy ride. Prior to
                 the courtesy ride a deputy conducted a pat-down search of the passenger. The search
                 was not documented on the VSCF.
       In the sample of 30 traffic stops identified in relation to this Subparagraph, there were six cases
       that appeared to meet the criteria specific to searches of individuals.


                                                   Page 72 of 291




WAI 36968
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 73 of 291




            •    In one case, a deputy stopped a Latino driver for speeding. The vehicle was occupied by
                 a White male passenger. The driver did not have any identification on his person. His
                 driver’s license was suspended and he had a warrant for his arrest. The driver was
                 arrested. The passenger was offered a courtesy ride and a pat-down of the passenger
                 was conducted prior to the courtesy ride. The search of the passenger was not
                 documented on the VSCF.
            •    In one case, a deputy stopped a White female driver for driving with one headlight. The
                 driver was driving with a suspended driver’s license and the deputy towed and
                 impounded the vehicle. The deputy offered the driver a courtesy ride and conducted a
                 pat-down of the driver. The driver later declined the courtesy ride.
            •    In one case, a deputy stopped a Latino driver for driving with a suspended registration.
                 The deputy indicated on the VSCF in the driver’s search field that a “protective sweep”
                 was conducted of the driver. The body-worn camera was not operable at the beginning
                 of the stop, so the event related to the search was not recorded. We discussed this case
                 with MCSO during our October 2018 site visit and we will continue to follow up on the
                 issue. MCSO may want to consider eliminating the option to select “protective sweep”
                 in relation to searches of persons on the VSCF.
            •    In one case, a deputy stopped a White male driver for speeding. As the deputy
                 approached the driver, the driver informed the deputy that he had a firearm and stated it
                 was in the backpack on the passenger seat. The deputy advised that driver that they
                 would jointly go through the backpack together. The deputy then seized the handgun for
                 the duration of the stop, with the driver’s consent. The actions of the deputy appeared
                 appropriate; however, the deputy erroneously classified the search on the VSCF as a
                 search of an individual.
            •    In one case, a deputy stopped a Black male for speeding. The vehicle was occupied by a
                 Black male passenger, a Black female passenger, and a White male passenger. During
                 the stop, the deputy detected the odor of marijuana coming from the interior of the
                 vehicle. The driver was arrested for driving under the influence and driving with a
                 suspended driver’s license. During a search of the vehicle, marijuana and narcotic
                 paraphernalia was located. The Black male passenger was arrested for possession of
                 narcotics. The White male passenger and White female passenger both provided
                 consent to be searched. The deputy conducted a search of both individuals, with no
                 contraband being found. However, in relation the search of the White male, the VSCF
                 indicates that no search of his person was conducted. In addition, based on a review of
                 the body-worn camera recordings, the passengers were not informed of their right to
                 refuse or revoke the consent to search.
            •    In one case, a deputy stopped a White male driver for speeding. The vehicle was
                 occupied by a White female passenger, a White male passenger, and a Latino passenger.
                 During the stop, the deputy detected the odor of marijuana coming from the interior of
                 the vehicle. The driver was arrested for possession of narcotics. The White male

                                                   Page 73 of 291




WAI 36969
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 74 of 291




              passenger was also arrested for possession of narcotics. The White female passenger
              consented to a search of her purse. No contraband was found. Based on a review of the
              body-worn camera recordings, the White female passenger was not informed of her right
              to refuse or revoke the consent to search.
       The remaining cases were not specific to the requirements of this Subparagraph, as they
       involved searches of individuals incident to arrest.
       MCSO has indicated that it does not require its deputies to use Consent to Search Forms as the
       primary means for documenting consent searches. MCSO requires that deputies document
       requests to conduct consent searches by way of video-recording the event via the BWCs. In the
       event the BWC is not operational, MCSO policy requires deputies to document requests to
       conduct consent searches on the Consent to Search Form. MCSO reports that deputies have
       electronic access to the Consent to Search Forms. We continue to recommend that MCSO
       revisit the requirements of this section of the policy and require deputies to read the Consent to
       Search Form to the subject and require a signature from the individual for every request for
       consent to search unless the search is an actual search incident to arrest. Due to the small
       population of cases that MCSO and the Monitoring Team have identified, it is important that
       deputies accurately document each search and/or request to a consent search, as required by this
       Subparagraph, to attain and maintain compliance with the requirement. Based on some of the
       cases we reviewed this reporting period, it appears that some deputies are not aware of the
       policy requirements as it relates to informing individuals that a consent search may be refused;
       or, if granted, that the consent search may be revoked by the individual at any time. We
       recommend that MCSO implement training on the specific policy requirements regarding
       consent searches.
       In the last reporting period of 2017, MCSO’s compliance rate with this Subparagraph was 67%,
       with only three cases identified. During the first reporting period of 2018, we identified only
       one case that was applicable to this requirement and determined that the compliance status
       would be deferred. Due to the low number of cases identified in the last reporting period,
       coupled with the inaccuracies in the some of the cases that were reviewed, we again determined
       that the compliance status would be deferred. Based on the number of cases reviewed this
       reporting period that fit the criteria of this Subparagraph, MCSO’s compliance rate is 71%.
       Paragraph 54.l. requires MCSO to document whether any contraband or evidence was seized
       from any individual, and the nature of the contraband or evidence. Of a total sample of 165
       stops reviewed for the reporting period, which includes 105 stops for Paragraph 25; 30 stops for
       Subparagraph 54.k.; and 30 stops for Subparagraphs 25.d and 54.g., there were 20 cases
       identified in which MCSO deputies documented the seizure of contraband or evidence on the
       VSCFs. A summary of the cases is listed below. There were six cases where the deputies did
       not properly document the seizure of contraband or evidence on the VSCFs. A summary of
       those cases is also listed below. During our October 2018 site visit, we discussed with MCSO
       the issue of deputies failing to properly document the seizure of contraband and/or evidence on
       the VSCFs.


                                                 Page 74 of 291




WAI 36970
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 75 of 291




       During our review of the collected traffic stop data (our sample of 105) during this reporting
       period, we identified one case in which a license plate and a driver’s license were seized by a
       deputy and placed into evidence. In two cases, deputies seized license plates and placed them
       into evidence. In one case, a deputy seized narcotics and narcotic paraphernalia and placed the
       items into evidence.
       In the 30 cases we reviewed for searches of individuals under Subparagraph 54.k., the following
       items were seized by deputies and placed into evidence or safekeeping. In five cases, deputies
       seized driver’s licenses and placed the items into evidence. In one case, the deputy seized a
       driver’s license and a license plate and placed the items into evidence. In one case, the deputy
       seized marijuana and placed the item into evidence. In one case, a deputy seized narcotics and a
       license plate and placed the items into evidence. In one case, the deputy seized narcotics and
       narcotics paraphernalia and placed the items into evidence. In one case, the deputy seized a
       license plate and placed the item into evidence. In four cases, deputies seized driver’s licenses
       and placed the items into evidence; however, the deputies did not list the items on the VSCFs.
       In the 30 cases we reviewed for passenger contacts under Subparagraph 54.g., there were four
       cases in which deputies seized license plates and placed the items into evidence. In one case, a
       deputy seized a driver’s license, a license plate, and narcotic paraphernalia and placed the items
       into evidence. In one case, a deputy seized several bottles containing a narcotic and placed the
       items into evidence. In one case, a deputy seized narcotics and placed the item on evidence;
       however, the deputy did not list the seizure on the VSCF. In one case, a driver’s license was
       seized and placed into evidence; however, the deputy did not list the seizure on the VSCF.
       During our October 2018 site visit we discussed with MCSO the noted increase in the number
       of cases in which deputies were not effectively documenting the seizure of contraband or
       evidence on the VSCF. We noted in the previous reporting period that there was an increase in
       the number of errors and omissions in relation to deputies documenting the seizure of
       contraband or evidence on the VSCF. MCSO’s compliance rate in the last reporting period was
       85% and we reported that MCSO would remain in compliance with this Subparagraph for that
       reporting period. We also reported that MCSO would be required to attain a rate of compliance
       of greater than 94% to maintain compliance for this reporting period. MCSO attained a
       compliance rate of 70% for this reporting period. MCSO is not in compliance with this
       Subparagraph.
       Paragraph 54.m. requires the documentation of the final disposition of the stop, including
       whether a citation was issued or an arrest was made or a release was made without a citation. In
       all 105 cases we reviewed, we found documentation indicating the final disposition of the stop;
       and whether the deputy made an arrest, issued a citation, issued a warning, or made a release
       without a citation. MCSO is in compliance with this Subparagraph.




                                                 Page 75 of 291




WAI 36971
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 76 of 291




       Paragraph 55. MCSO shall assign a unique ID for each incident/stop so that any other
       documentation (e.g., citations, incident reports, tow forms) can be linked back to the stop.
       Phase 1: In compliance
            •    GI-1 (Radio and Enforcement Communications Procedures), most recently amended on
                 April 19, 2018.
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
       Phase 2: In compliance
       To verify compliance for this Paragraph, we reviewed a sample of the Vehicle Stop Contact
       Forms, CAD printouts, I/Viewer documentation, citations, warning forms, and any Incident
       Report that may have been generated as a result of the traffic stop.
       The unique identifier “went live” in September 2013 when the CAD system was implemented.
       This number provides the mechanism to link all data related to a specific traffic stop. The
       number is automatically generated by the CAD software and is sent to the deputy’s MDT at the
       time the deputy advises Communications of the traffic stop. The unique identifier is visible and
       displayed at the top of the CAD printout and also visible on the Vehicle Stop Contact Form, the
       Arizona Traffic Citation, and the Warning/Repair Form.
       We visited Districts 2, 3, and 6 and Lake Patrol during our October 2018 site visit; and found no
       indications from any personnel that there were recurring issues with the unique identifier,
       including duplicates. Once the deputy scans the motorist’s driver’s license, the system
       automatically populates most of the information into one or more forms required by the Order.
       If the data cannot be entered into TraCS from the vehicle (due to malfunctioning equipment),
       policy requires the deputy to enter the written traffic stop data electronically prior to the end of
       the shift. The start and end times of the traffic stop are now auto-populated into the Vehicle
       Stop Contact Form from the CAD system.
       Since our first visit for monitoring purposes in June 2014, TraCS has been implemented in all
       Districts; and the unique identifier (CFS number) is automatically entered from the deputy’s
       MDT. No user intervention is required.
       To determine compliance with this requirement, we reviewed 105 traffic stop cases and
       reviewed the CAD printouts and the Vehicle Stop Contact Forms for all stops. We reviewed the
       Warning/Repair Forms, when applicable, for those stops where a warning was issued or the
       vehicle had defective equipment. The unique identification number assigned to each event was
       listed on correctly on all CAD printouts for every stop.




                                                  Page 76 of 291




WAI 36972
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 77 of 291




       Paragraph 56. The traffic stop data collection system shall be subject to regular audits and
       quality control checks. MCSO shall develop a protocol for maintaining the integrity and
       accuracy of the traffic stop data, to be reviewed by the Monitor pursuant to the process
       described in Section IV.
       Phase 1: Not in compliance
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •    EIU Operations Manual, currently under revision.
       Phase 2: Not in compliance
       To verify compliance for this Paragraph, we reviewed the monthly audits of the traffic stop data
       conducted by BIO on the samples we selected. While audits require in-depth analysis, quality
       control checks serve as more of an inspection or spot-check of the data. We reviewed the BIO
       traffic stop audits for July-September 2018, and found that the audits were thorough and
       captured most deficiencies. During our review of the sample dataset, we identified additional
       deficiencies, and brought them to the attention of CID while onsite; we identify them in other
       areas of this report.
       We reviewed the draft EIU Operations Manual, which includes procedures for traffic stop data
       quality assurance. During our October 2018 site visit, EIU provided an update about the status
       of its effort to compete the EIU Operations Manual. EIU reported that 13 of the total 30
       sections of the manual had been approved, six sections were under development, and 11
       sections were submitted to us for review. EIU presented a tracking table that it uses to monitor
       its progress in finalizing the EIU Operations Manual. We note that some sections of the EIU
       Operations Manual cannot be finalized, as they required finalizing methodologies related to
       monthly analyses of traffic stop data in accordance with the requirements of Paragraph 67. (See
       below.) As is discussed in Paragraph 66 below, MCSO’s new vendor, CNA, is reviewing
       methodologies used to analyze traffic stop data; the results of their review may affect the
       content of those sections of the EIU Operations Manual pertaining to traffic stop data. We
       continue to encourage MCSO to submit completed sections of the operations manual for review
       and approval to enable Phase 1 compliance with those Paragraphs covered by those sections of
       the operations manual.
       On September 8, 2015, MCSO issued Administrative Broadcast 15-96, which addressed the
       security of paper traffic stop forms. The procedure requires that paper forms (prior to April 1,
       2014) be stored in a locked cabinet box at the District. The protocol also includes traffic stop
       data that may be handwritten by deputies in the field if the TraCS system is nonoperational due
       to maintenance or lack of connectivity. Any personnel who require access to those files must
       contact the Division Commander or his/her designee who will unlock the cabinet. Once the
       deputy accesses his file, a TraCS file log must be completed and signed by the deputy. During
       our October 2018 site visits to the Districts, we inspected the written (hardcopy) files and
       verified that all records were locked and secure, that logs were properly maintained, and that
       only authorized personnel had access to these files.


                                                  Page 77 of 291




WAI 36973
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 78 of 291




       MCSO began auditing traffic stop data in January 2014; and since April 2014, MCSO has
       conducted audits of the data monthly and provided those results to us. We reviewed BIO’s
       monthly audits of the traffic samples from July 1-September 30, 2018, and found them to be
       satisfactory. MCSO conducts audits of the 105 traffic stop samples that we request each
       reporting period. It also conducts a more expansive review of 30 of the 105 sample pulls we
       request each reporting period to include passenger contacts and persons’ searches. EB-2 also
       requires regularly scheduled audits of traffic stop data on a monthly basis.
       As we reiterated during our recent site visits, MCSO will achieve Phase 1 compliance with this
       Paragraph when it incorporates in its EIU Operations Manual procedures for ensuring the
       integrity and accuracy of traffic stop data. To achieve Phase 2 compliance with this Paragraph,
       MCSO must demonstrate ongoing use of the procedures to ensure traffic stop data quality
       assurance.


       Paragraph 57. MCSO shall explore the possibility of relying on the CAD and/or MDT systems
       to check if all stops are being recorded and relying on on-person recording equipment to check
       whether Deputies are accurately reporting stop length. In addition, MCSO shall implement a
       system for Deputies to provide motorists with a copy of non-sensitive data recorded for each
       stop (such as a receipt) with instructions for how to report any inaccuracies the motorist
       believes are in the data, which can then be analyzed as part of any audit. The receipt will be
       provided to motorists even if the stop does not result in a citation or arrest.
       Phase 1: In compliance
            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •    GJ-35 (Body-Worn Cameras), most recently amended on January 7, 2017.
       Phase 2: In compliance
       To verify compliance for this Paragraph, we reviewed all TraCS forms for each traffic stop that
       were included in the sample. In addition, we reviewed a subset of CAD audio recordings and
       body-worn camera footage of the stops.
       The system for providing “receipts” is outlined in EB-1 (Traffic Enforcement, Violator
       Contacts, and Citation Issuance) and EB-2 (Traffic Stop Data Collection). GJ-35 addresses the
       requirement that supervisors review recordings to check whether deputies are accurately
       reporting stop length. In addition to GJ-35, BIO developed a Body-Worn Camera Matrix for its
       inspectors to review camera recordings.
       The deputy should provide every person contacted on a traffic stop with an Arizona Traffic
       Ticket or Complaint (Citation), a Written Warning/Repair Order (Warning), or an MCSO
       Incidental Contact Receipt. To verify compliance that the violator received the required


                                                  Page 78 of 291




WAI 36974
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 79 of 291




       “receipt” from the deputy, a signature is required, or, if the violator refuses to sign, the deputy
       may note the refusal on the form. We are unable to verify that motorists have been issued a
       receipt without a signature on the form, or the deputy advising of the refusal of the receipt from
       the driver. Placing “SERVED” in the signature box without any explanation does not comply
       with the requirement. For this reporting period, deputies issued citations or written warnings in
       102 of the 105 cases we reviewed. In three cases, no warning or citation was issued. In two of
       the cases, the drivers were found to not have violated any traffic laws. In those two stops, the
       deputies issued the drivers Incidental Contact Receipts. In one case, a White male driver was
       arrested for driving under the influence. The deputy prepared a report for review by the
       Maricopa County Attorney’s Office in relation to potential criminal charges against the driver.
       In our review of passenger contacts, Subparagraph 54.g., there was one case where the deputy’s
       scanner was not operational and the signature was not scanned into TraCS. In our review of
       searches of individuals, Subparagraph 54.k., a Latino driver was stopped for speeding and
       issued a citation. The signature of the driver was not obtained on the citation, and there was no
       explanation for the omission. The signature field contained “SERVED” instead of the driver’s
       signature. MCSO’s compliance rate with this requirement is 99%. MCSO remains in
       compliance with this portion of the Subparagraph.
       The approved policies dictate that the CAD system will be used for verification of the recording
       of the initiation and conclusion of the traffic stop and that MCSO will explore the possibility of
       relying on the BWC recordings to verify that the stop times reported by deputies are accurate.
       The deputy verbally announces the stops initiation and termination on the radio, and then CAD
       permanently records this information. In May 2016, MCSO advised us that all deputies and
       sergeants who make traffic stops had been issued body-worn cameras and that they were fully
       operational. We verified this assertion during our July 2016 site visit; and since that time, we
       have been reviewing the BWC recordings to determine if stop times indicated by CAD were
       accurate. MCSO’s Audit and Inspections Unit (AIU) conducts monthly inspections of traffic
       stop data, which includes an assessment as to whether the BWC video captured the traffic stop
       in its entirety; to verify the time the stop began; and to verify if all information on forms
       prepared for each traffic stop match the BWC video. AIU conducts reviews of 30 body-worn
       camera recordings each reporting period.
       During this reporting period, we requested from MCSO 30 body-worn camera recordings for
       our review. We are able to use the BWC recordings that were provided for each stop to assess
       whether deputies are accurately reporting the stop length. The compliance rate for the sample
       of 30 cases selected from the 105 for using the BWC to determine if deputies are accurately
       reporting stop length is 100%.




                                                  Page 79 of 291




WAI 36975
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 80 of 291




       Paragraph 58. The MCSO shall ensure that all databases containing individual-specific data
       comply with federal and state privacy standards governing personally identifiable information.
       MCSO shall develop a process to restrict database access to authorized, identified users who
       are accessing the information for a legitimate and identified purpose as defined by the Parties.
       If the Parties cannot agree, the Court shall make the determination.
       Phase 1: In compliance
            •     GF-1 (Criminal Justice Data Systems), most recently amended on January 9, 2018.
            •     GF-3 (Criminal History Record Information and Public Records), most recently
                  amended on May 24, 2018.
       Phase 2: In compliance
       To verify compliance for this Paragraph, we reviewed the applicable policies and met with
       Technology Management Bureau personnel to determine if any unauthorized access and/or
       illegitimate access to any of MCSO’s database systems had occurred during this reporting
       period. The policies state that the dissemination of Criminal History Record Information
       (CHRI) is based on federal guidelines, Arizona statutes, the Department of Public Safety
       (ASDPS), and the Arizona Criminal Justice Information System; and that any violation is
       subject to fine. No secondary dissemination is allowed. The policies require that the
       Professional Standards Bureau (PSB) provide written notification to the System Security
       Officer whenever it has been determined that an employee has violated the policy by improperly
       accessing any Office computer database system. Every new recruit class receives three hours of
       training on this topic during initial Academy training. In addition, MCSO’s Chief Information
       Officer informed us on previous site visits that a Standard Operating Procedure (SOP) for the
       processing of any requests from PSB had been implemented in relation to any alleged misuse or
       unauthorized access to any of MCSO’s database systems. The SOP requires that the
       Technology Management Bureau create and maintain a tracking log of PSB requests for any
       database system audit logs.
       During our October 2018 site visit, MCSO informed us that its Chief Information Officer was
       no longer employed with MCSO. We inquired whether there had been any instances of
       unauthorized access to and/or any improper uses of the database systems. We advised MCSO
       that we identified a case that was recently listed on the monthly summaries of closed cases from
       the Professional Standards Bureau (PSB), which indicated that an employee was alleged to have
       accessed a database for an improper purpose. MCSO personnel reported to us that were not
       aware of the case, and explained that the former Chief Information Officer likely would have
       been the person prepared to respond to that issue. While we understand that oftentimes there
       are key personnel who are aware of specific issues such as this one, MCSO has policies and
       procedures in place that should ensure that such information does not rest with one person.




                                                  Page 80 of 291




WAI 36976
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 81 of 291




       Paragraph 59. Notwithstanding the foregoing, the MCSO shall provide full access to the
       collected data to the Monitor and Plaintiffs’ representatives, who shall keep any personal
       identifying information confidential. Every 180 days, MCSO shall provide the traffic stop data
       collected up to that date to the Monitor and Plaintiffs’ representatives in electronic form. If
       proprietary software is necessary to view and analyze the data, MCSO shall provide a copy of
       the same. If the Monitor or the Parties wish to submit data with personal identifying
       information to the Court, they shall provide the personally identifying information under seal.
       Phase 1: Not applicable
       Phase 2: In compliance
       Electronic traffic stop data capture began on April 1, 2014. The forms created by MCSO
       capture the traffic stop details required by MCSO policy and Paragraphs 25 and 54. BIO
       provides the traffic stop data on a monthly basis, which includes a spreadsheet of all traffic
       stops for the reporting period, listing Event Numbers as described at the beginning of Section 7.
       All marked patrol vehicles used for traffic stops are now equipped with the automated TraCS
       system, and all Patrol deputies have been trained in TraCS data entry. MCSO has provided full
       access to all available electronic and written collected data since April 1, 2014. MCSO did not
       collect electronic data before this time. MCSO has continued to provide full access to the traffic
       stop data.


       b. Electronic Data Entry
       Paragraph 60. Within one year of the Effective Date, the MCSO shall develop a system by
       which Deputies can input traffic stop data electronically. Such electronic data system shall
       have the capability to generate summary reports and analyses, and to conduct searches and
       queries. MCSO will explore whether such data collection capability is possible through the
       agency’s existing CAD and MDT systems, or a combination of the CAD and MDT systems with
       a new data collection system. Data need not all be collected in a single database; however, it
       should be collected in a format that can be efficiently analyzed together. Before developing an
       electronic system, the MCSO may collect data manually but must ensure that such data can be
       entered into the electronic system in a timely and accurate fashion as soon as practicable.
       Phase 1: In compliance
            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
       Phase 2: In compliance




                                                  Page 81 of 291




WAI 36977
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 82 of 291




       To verify compliance with this Paragraph, we reviewed the documents generated electronically
       that capture the required traffic stop data. The electronic data entry of traffic stop data by
       deputies in the field went online on April 1, 2015. If TraCS experiences a malfunction in the
       field, there is a protocol that requires the deputy to electronically enter the traffic stop data prior
       to the end of the shift.
       MCSO continues to conduct monthly traffic stop inspections and forwards them for our review.
       Initially, the traffic stop data was captured on handwritten forms created by MCSO, completed
       by the deputy in the field, and manually entered in the database by administrative personnel
       located at each District. Now all traffic stop data is entered electronically, whether in the field
       or at MCSO District offices. Occasionally, connectivity is lost in the field due to poor signal
       quality, and citations are handwritten. Per policy, deputies must enter electronically any written
       traffic stop data they have created by the end of the shift in which the event occurred. As noted
       in our Paragraph 90 review, VSCFs are routinely entered into the system by the end of the shift.
       During our October 2018 site visit, we met with MCSO and the Parties; and reviewed the
       deficiencies BIO and our reviews discovered for this reporting period, along with the results of
       the Action Forms generated by BIO.
       Deputies have demonstrated their ability to access and use TraCS, as evidenced by the fact that
       their total time on a traffic stop averages 16 minutes or less.


       c. Audio-Video Recording of Traffic Stops
       Paragraph 61. The MCSO will issue functional video and audio recording equipment to all
       patrol deputies and sergeants who make traffic stops, and shall commence regular operation
       and maintenance of such video and audio recording equipment. Such issuance must be
       complete within 120 days of the approval of the policies and procedures for the operation,
       maintenance, and data storage for such on-person body cameras and approval of the purchase
       of such equipment and related contracts by the Maricopa County Board of Supervisors. Subject
       to Maricopa County code and the State of Arizona’s procurement law, The Court shall choose
       the vendor for the video and audio recording equipment if the Parties and the Monitor cannot
       agree on one.
       Phase 1: In compliance
            •    GJ-35 (Body-Worn Cameras), most recently amended on January 7, 2017.
       Phase 2: In compliance
       During our September 2014 site visit, we met with two MCSO Deputy Chiefs and other
       personnel to discuss MCSO’s progress of acquiring in-car video and audio equipment for all
       patrol vehicles used to conduct traffic stops. MCSO had initially set out to purchase fixed in-
       car cameras as required by the Order, but expressed an interest in acquiring body-worn video
       and audio recording devices for deputies. The Court issued an Order providing an
       amendment/stipulation on October 10, 2014, requiring on-body cameras. This was a prudent


                                                   Page 82 of 291




WAI 36978
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 83 of 291




       decision, in that it allows for capturing additional data, where a fixed mounted camera has
       limitations. We have documented MCSO’s transition from in-car to body-worn cameras
       (BWC) in our previous quarterly status reports.
       Body-worn cameras were fully implemented and operational in May 2016, and the equipment
       has worked well. The BWC recordings are stored in a cloud-based system (on evidence.com)
       that can be easily accessed by supervisors and command personnel. The retention requirement
       for the recordings is three years.
       We verified during our District visits that MCSO has issued body-worn cameras to all Patrol
       deputies. Records indicate that MCSO began distribution of the body-worn cameras on
       September 14, 2015, and full implementation occurred on May 16, 2016. Every reporting
       period, we review a printout provided by CID that documents each deputy, by District, who has
       been issued a BWC.
       During our October 2018 site visit, we met with District 2, 3, and 6 and Lake Patrol supervisors
       and commanders; and inquired if Patrol supervisors had experienced any difficulty with the
       BWC equipment and the BWC system. As reported in previous reporting periods, MCSO
       informed us that it continues to experience minor issues with cords breaking and batteries not
       lasting for deputies’ entire shifts. There were also reports of BWC recordings not properly
       uploading. In some instances, BWC recordings had to be manually uploaded into the system.
       MCSO is currently procuring a new body-worn camera system for all of its deputies. The new
       BWC system will resolve the current issues of cords breaking and becoming disconnected, as
       there is no cord. MCSO also anticipates that the issues related to battery life will be remedied
       with the new equipment. During our July 2018 site visit, MCSO provided a proposed revised
       policy and lesson plan to the Parties and the Monitoring Team in relation to the new BWC
       system and equipment for review and comments.


       Paragraph 62. Deputies shall turn on any video and audio recording equipment as soon the
       decision to initiate the stop is made and continue recording through the end of the stop. MCSO
       shall repair or replace all non-functioning video or audio recording equipment, as necessary
       for reliable functioning. Deputies who fail to activate and to use their recording equipment
       according to MCSO policy or notify MCSO that their equipment is nonfunctioning within a
       reasonable time shall be subject to Discipline.
       Phase 1: In compliance
            •    GJ-35 (Body-Worn Cameras), most recently amended on January 7, 2017.
            •    Body-Worn Camera Operations Manual, published on December 22, 2016.
       Phase 2: Not in compliance




                                                Page 83 of 291




WAI 36979
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 84 of 291




       MCSO evaluated on-person body cameras from other jurisdictions and selected a vendor
       (TASER International, now known as Axon). Body-worn cameras have been implemented in
       all Districts since May 2016 and are fully operational.
       To verify compliance for this Paragraph, we reviewed the body-worn camera recordings
       included in our monthly samples. During this reporting period, in our sample of 30 body-worn
       camera recordings reviewed for Subparagraph 54.k. there were three cases which were also
       reviewed as part of the sample for Subparagraph 54.g. and two cases that were also reviewed as
       part of the sample for Paragraphs 25 and 54. In addition, during this reporting period the
       Plaintiffs requested BWC recordings for an additional eight cases from the remaining sample of
       75 stops that were under review for Paragraphs 25 and 54. Accordingly, for the purposes of
       calculating compliance with this requirement, the total number of cases reviewed for this
       reporting period is 93.
       For our selection of a sample to review BWC recordings, we used the same sample of 30 cases
       we selected for the CAD audio request. Of the 30 cases in which we requested BWC
       recordings, there were two cases that had no recordings available. In both cases, the deputies
       documented on the VSCF that the BWC devices did not operate properly during the stop. A
       supervisor was made aware of the issue in both instances. In the remaining 28 cases, 27 were in
       compliance with the deputy activating the video- and audio-recording equipment as soon as the
       deputy decided to initiate the stop, and continuing to record through the end of the stop. In one
       case, the BWC recording concluded approximately 10 minutes before the stop concluded.
       There was no documentation made by the deputy or a supervisor in relation to any type of
       malfunction of the BWC device in this instance. We also reviewed an additional eight cases out
       of the sample of 105 stops in relation to a request made by the Plaintiffs for the production of
       additional BWC recordings. Of those eight cases, six were in compliance with the deputy
       activating the video- and audio-recording equipment as soon as the deputy decided to initiate
       the stop, and continuing to record through the end of the stop. In the other two cases, there were
       no BWC recordings provided. MCSO provided documentation regarding one of the cases
       where no BWC recording was provided, indicating that the BWC device had not been uploading
       properly for a period of time. In the other case, there was no documentation made by the deputy
       or a supervisor in relation to any type of malfunction of the BWC device. In relation to the
       sample of 67 cases in which BWC recordings were not provided, there were two cases in which
       the deputies noted on the VSCF that they did not activate their BWCs at the beginning of the
       stops. In one case, the deputy indicated that he delayed the activation of the BWC in error, but
       that he did activate the BWCs during the stop. In one case, the deputy indicated that he was
       wearing search and rescue uniform attire due to the nature of his assignment at the time of the
       stop and did not have his BWC device affixed at the initiation of the stop; however, he indicated
       that he activated the BWC during the stop.
       In our sample of 25 body-worn camera recordings reviewed for Subparagraph 54.k., 23 cases
       were in compliance with the deputy activating the video- and audio-recording equipment as
       soon as the deputy decided to initiate the stop, and continuing to record through the end of the
       stop. In one case, the deputy noted on the VSCF that he had forgot to turn the device on after


                                                 Page 84 of 291




WAI 36980
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 85 of 291




       having recently replaced the battery. When the deputy tried activating the BWC device, he
       realized the error, turned it on after the traffic stop was initiated and recorded the remainder of
       the stop. In one case, the BWC recording began after the traffic stop was initiated and the
       driver was placed in the rear seat of the patrol unit. In that case, the deputy noted on the VSCF
       that the BWC device deactivated at some point during the stop and that he had to reactivate the
       device. In one case, there were periods of time not accounted for on the BWC recordings
       during the traffic stop. In addition, the deputy deactivated his BWC once he issued the driver a
       warning; however, the deputy appeared to have remained at the location of the stop while
       MCSO detectives, who arrived during the stop, investigated the driver and a vehicle in the
       driveway. The deputy did not indicate on the VSCF that the BWC was not operating properly.
       In our review of the sample of 30 body-worn camera recordings for Subparagraph 54.g., 29
       cases were in compliance with the deputy activating the video- and audio-recording equipment
       as soon as the deputy decided to initiate the stop, and continuing to record through the end of
       the stop. In one cases there was no BWC recording of the initial stop from the deputy that
       conducted the traffic stop. In addition, there were other segments of the stop that were not
       recorded by the deputy who initiated the stop. The deputy noted on the VSCF that he had been
       experiencing issues with the BWC device and that it had become inoperable and was taken out
       of service. Other deputies assisting in the stop captured some portions of the stop.
       The compliance rate for the sample of 93 cases reviewed is 95%.
       We also identified cases in which the deputies did not use the BWC according to policy.
       Although it is less frequent, we still have identified some instances in which the deputies have
       failed to ensure that the BWC is positioned properly during contact with the driver and/or
       passenger(s).
       We continue to identify instances in which deputies that respond to assist at traffic stops do not
       complete the Assisting Deputy and Body-Worn Camera Log. AIU also continues to identify
       this issue during its monthly inspections of traffic stops. We discussed this issue with MCSO
       during our October 2018 site visit. We recommend that supervisors enhance their reviews of
       traffic stops to ensure that the log is completed when required.
       Our reviews of the body-worn camera recordings often reveal instances of deputies exhibiting
       positive, model behavior; and, at times, instances of deputies making errors, or exhibiting less
       than model behavior – all of which would be useful for training purposes. During our October
       2018 visits to the Districts, District personnel informed that in some instances, allegations
       against deputies have been disproven after reviews of the body-worn camera recordings were
       conducted. In some instances, allegations of improper demeanor by a deputy have been
       substantiated after a review of body-worn camera recordings. At one District, personnel
       informed us that they identified a body-worn camera recording in which a deputy effectively
       utilized Narcan on a member of the public who was experiencing distress after ingesting
       narcotics. We encourage MCSO to ensure that any body-worn camera recordings that may be
       useful for training purposes be forwarded to the Training Division.



                                                  Page 85 of 291




WAI 36981
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 86 of 291




       MCSO has already discovered the value of body-worn cameras – including in instances where
       community members have lodged accusations against deputies and the recordings proved to be
       invaluable in resolving complaints.


       Paragraph 63. MCSO shall retain traffic stop written data for a minimum of 5 years after it is
       created, and shall retain in-car camera recordings for a minimum of 3 years unless a case
       involving the traffic stop remains under investigation by the MCSO or the Monitor, or is the
       subject of a Notice of Claim, civil litigation or criminal investigation, for a longer period, in
       which case the MCSO shall maintain such data or recordings for at least one year after the
       final disposition of the matter, including appeals. MCSO shall develop a formal policy, to be
       reviewed by the Monitor and the Parties pursuant to the process described in Section IV and
       subject to the District Court, to govern proper use of the on-person cameras; accountability
       measures to ensure compliance with the Court’s orders, including mandatory activation of
       video cameras for traffic stops; review of the camera recordings; responses to public records
       requests in accordance with the Order and governing law; and privacy protections. The MCSO
       shall submit such proposed policy for review by the Monitor and Plaintiff’s counsel within 60
       days of the Court’s issuance of an order approving the use of on-body cameras as set forth in
       this stipulation. The MCSO shall submit a request for funding to the Maricopa County Board of
       Supervisors within 45 days of the approval by the Court or the Monitor of such policy and the
       equipment and vendor(s) for such on-body cameras.
       Phase 1: In compliance
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •    GJ-35 (Body-Worn Cameras), most recently amended on January 7, 2017.
            •    Body-Worn Camera Operations Manual, published on December 22, 2016.
       Phase 2: In compliance
       MCSO developed and issued a protocol and policy that requires the original hardcopy form of
       any handwritten documentation of data collected during a traffic stop to be stored at the District
       level and filed separately for each deputy. When a deputy is transferred, his/her written traffic
       stop information follows the deputy to his/her new assignment. During our October 2018 site
       visit, we inspected the traffic stop written data files of Districts 2, 3, and 6 and Lake Patrol; to
       ensure that hardcopies of traffic stop cases are stored for a minimum of five years. We found
       that the files were in order and properly secured, and did not note any issues of concern.




                                                  Page 86 of 291




WAI 36982
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 87 of 291




       d. Review of Traffic Stop Data
       Paragraph 64. Within 180 days of the Effective Date, MCSO shall develop a protocol for
       periodic analysis of the traffic stop data described above in Paragraphs 54 to 59 (“collected
       traffic stop data”) and data gathered for any Significant Operation as described in this Order
       (“collected patrol data”) to look for warning signs or indicia or possible racial profiling or
       other improper conduct under this Order.
       Phase 1: Not in compliance
            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
                 GJ-33 (Significant Operations), most recently amended on May 10, 2018.
            •    GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
            •    GH-5 (Early Identification System), currently under revision, though the proposed
                 revisions do not affect the language pertaining to this Paragraph.
            •    EIU Operations Manual, currently under revision.
       Phase 2: Not in compliance
       MCSO will achieve Phase 1 compliance with this Paragraph when it incorporates its protocols
       for periodic analysis of the traffic stop data into the EIU Operations Manual. To achieve Phase
       2 compliance with this Paragraph, MCSO must demonstrate ongoing use of the methodology
       delineated in the protocol established for Phase 1 compliance in the monthly, quarterly, and
       annual analyses used to identify racial profiling or other bias-based problems.


       Paragraph 65. MCSO shall designate a group with the MCSO Implementation Unit, or other
       MCSO Personnel working under the supervision of a Lieutenant or higher-ranked officer, to
       analyze the collected data on a monthly, quarterly and annual basis, and report their findings to
       the Monitor and the Parties. This review group shall analyze the data to look for possible
       individual-level, unit-level or systemic problems. Review group members shall not review or
       analyze collected traffic stop data or collected patrol data relating to their own activities.
       Phase 1: In compliance
            •    GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
            •    GH-5 (Early Identification System), currently under revision, though the proposed
                 revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Not in compliance




                                                  Page 87 of 291




WAI 36983
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 88 of 291




       MCSO designated the Early Intervention Unit (EIU) as the organizational component
       responsible for this Paragraph. EIU is to conduct analyses of traffic stop data on a monthly,
       quarterly, and annual basis to identify warning signs or indicia or possible racial profiling or
       other improper conduct as prescribed by Paragraph 64. EIU must report the findings of its
       analyses to the Monitor and the Parties.
       We note that Paragraph 65 contemplates quarterly analyses of traffic stop data, but it does not
       specify exactly what such analyses might entail. We have discussed during our prior site visits
       potential topics that might be studied by MCSO under the quarterly traffic stop analysis
       requirement. While many potential topics have been identified, EIU requested permission in
       April 2018 to place the effort to develop the topic list on hold due to competing workload
       demands, essentially related to the second and third Traffic Stop Annual Report (TSAR)
       processes. During our October 2018 site visit, MCSO requested continuation of this status,
       noting its heavy workload demand and its desire to give its new vendor time to provide
       recommendations about potential topics. We agreed to MCSO’s request to keep the
       development of the list of potential study topics on hold.
       MCSO’s original monthly process to analyze traffic stop data began in 2015, and was
       suspended in May 2016 because of our determination that the original process lacked statistical
       validity and required significant refinement to improve the identification of potential alerts in
       EIS. The problems with this original process are documented in our Quarterly Reports from
       that period. MCSO resumed monthly analyses of traffic stop data in May 2017 using a new
       methodology that was statistically based and not subject to the arbitrary, unscientific method
       originally employed by MCSO. MCSO’s resumption of monthly analyses was a significant
       milestone because MCSO employed a more meaningful statistical approach and had automated
       most of it, thereby lessening the chance of human error in the analysis. While vastly improved,
       the methodology generated a substantial number of alerts, many of which did not demonstrate a
       pattern of potential bias sufficient to warrant the setting of an alert in EIS, which could be acted
       on by a supervisor. Because of our concern about the number of potential alerts the monthly
       analysis generated – a concern that MCSO also shared – we suspended the process during our
       July 2017 site visit to allow us and EIU time to consider possible refinements to the existing
       methodology.
       Beginning with our October 2017 site visit, we started exploring refinements to the monthly
       methodology. MCSO provided a demonstration of a promising approach during our site
       January 2018 visit, which it subsequently documented in an April 1, 2018 memorandum. The
       memorandum presented two options that were explored by EIU to refine the methodology to
       analyze monthly traffic stop data. One option involved setting an alert in EIS if a deputy had
       two or more allegations (a traffic stop outlier that is entered into EIS that has the potential of
       becoming an alert) during a rolling three-month period. The second option involved setting an
       alert if a deputy had three allegations or more in a rolling five-month period. The two options
       were tested using Paragraph 67 Benchmarks 1, 2, 4, 5, 10, and 11. (See Paragraph 67 for a
       description of the Benchmarks.) We agreed during our January 2018 site visit to suspend
       Benchmark 9; Benchmarks 6 and 7 are now essentially combined. During our April 2018 site


                                                  Page 88 of 291




WAI 36984
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 89 of 291




       visit, we reviewed both options and agreed that each option was quite promising. During our
       July 2018 site visit, MCSO presented the methodology it believes is the most practical,
       involving a rolling three-month sample using Benchmarks 1, 2, 4, 5, 10, and 11. During our
       October 2018 site visit, MCSO stated its desire to consult with its new vendor about this process
       before finalizing its recommendation for the monthly methodology.
       MCSO will achieve Phase 2 compliance with this Paragraph when its periodic analyses involve
       the consistent use of a statistical methodology designed to identify patterns of deputy behavior
       at odds with their peers, and data that accurately represents deputy traffic stop behavior over
       time.


       Paragraph 66. MCSO shall conduct one agency-wide comprehensive analysis of the data per
       year, which shall incorporate analytical benchmarks previously reviewed by the Monitor
       pursuant to the process described in Section IV. The benchmarks may be derived from the EIS
       or IA-PRO system, subject to Monitor approval. The MCSO may hire or contract with an
       outside entity to conduct this analysis. The yearly comprehensive analysis shall be made
       available to the public and at no cost to the Monitor and Plaintiffs.
       Phase 1: In compliance
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •    GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
            •    GH-5 (Early Identification System), currently under revision, though the proposed
                 revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Not in compliance
       MCSO has completed three comprehensive annual evaluations of traffic stop data to look for
       evidence of racial profiling or other bias-based policing. MCSO released the first annual
       comprehensive evaluation on May 24, 2016 titled, “Preliminary Yearly Report for the Maricopa
       County’s Sheriff’s Office, Years 2014-2015.” It found that there are deputies engaged in
       racially biased policing when compared to the average behavior of their peers. MCSO released
       the second annual evaluation on March 1, 2017. However, the March 1, 2017 final evaluation
       had to be withdrawn due to data problems. It was revised and re-released on July 28, 2017 and
       posted on MCSO’s website in October 2017. There were no significant differences in findings
       from those of the first annual evaluation. The revised second annual evaluation confirmed the
       earlier report’s main finding that racially biased policing within MCSO appears to be both a
       deputy and organizational level problem.
       The third annual comprehensive evaluation was released on May 17, 2018. It employed
       methodologies similar to those in the first two comprehensive evaluations. It found the same
       results of its two predecessor reports: racially biased policing persists within MCSO at the
       organizational level. In other words, potential bias across race/ethnicities is not due to the
       behavior of a few deputies – but occurs over the entirety of the MCSO’s patrol function. And,

                                                  Page 89 of 291




WAI 36985
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 90 of 291




       as was the case with the earlier reports, Hispanic drivers had statistically significantly higher
       rates of citations, arrests, searches, and seizures of contraband; and longer length of stops when
       compared to non-Hispanic drivers. Hispanics and Blacks are more likely to have longer traffic
       stops, even after controlling for factors known to make a stop long – e.g., a tow. All minorities
       are more likely to be arrested compared to Whites. Hispanics are more likely to be searched
       compared to Whites. Blacks and Native Americans are more likely to have a seizure of
       contraband compared to Whites. The evaluation of changes over time in post-stop outcomes
       since 2014 found no improvement (reduction) in organizational bias.
       The contract with the vendor responsible for supporting MCSO’s first three comprehensive
       annual evaluations of traffic stop data ended on June 30, 2018. On May 18, 2018, MCSO
       issued a Request for Proposal (RFP) open to the public to establish a contract to collect,
       maintain, clean, analyze, and disseminate traffic stop data. A contract was awarded to a new
       vendor on August 29, 2018. We were introduced to the new vendor, CNA, telephonically on
       September 21, 2018; and we met with CNA’s representatives in person during our October
       2018 site visit. During our in-person meeting, MCSO presented a projected timeline for
       completion of work by the new vendor on the annual comprehensive analysis. This schedule
       allotted time for the vendor to review the existing methodology to determine what changes they
       would recommend to strengthen the analysis. One change to the methodology that was of
       immediate concern was the use of 18 months of traffic stop data (spanning the July 1, 2017 to
       December 31, 2019 time period) for the first study (the Fourth TSAR) with the intent of
       switching to the calendar year data for subsequent TSARs. This particular change to the
       methodology was approved immediately following our October 2018 site visit. While there are
       milestones in the schedule requiring our approval, assuming there are no concerns affecting the
       schedule, MCSO projects the completion date for the Fourth TSAR to be March 29, 2019.
       MCSO will achieve Phase 2 compliance with this Paragraph when it demonstrates an ability to
       conduct the annual comprehensive evaluation of traffic stop data in a consistent fashion each
       year using a statistical methodology supported by the peer-review literature and data that
       accurately represents deputy traffic stop behavior.


       Paragraph 67. In this context, warning signs or indicia of possible racial profiling or other
       misconduct include, but are not limited to:
       a.     racial and ethnic disparities in deputies’, units’ or the agency’s traffic stop patterns,
              including disparities or increases in stops for minor traffic violations, arrests following
              a traffic stop, and immigration status inquiries, that cannot be explained by statistical
              modeling of race neutral factors or characteristics of deputies’ duties, or racial or
              ethnic disparities in traffic stop patterns when compared with data of deputies’ peers;
       b.     evidence of extended traffic stops or increased inquiries/investigations where
              investigations involve a Latino driver or passengers;




                                                 Page 90 of 291




WAI 36986
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 91 of 291




       c.        a citation rate for traffic stops that is an outlier when compared to data of a Deputy’s
                 peers, or a low rate of seizure of contraband or arrests following searches and
                 investigations;
       d.        indications that deputies, units or the agency is not complying with the data collection
                 requirements of this Order; and
       e.         other indications of racial or ethnic bias in the exercise of official duties.
       Phase 1: In compliance
            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •    GH-5 (Early Identification System), currently under revision, though the proposed
                 revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Deferred
       The EIU provides monthly analyses and documents describing the benchmarks used to set alerts
       for possible cases of racial profiling or other misconduct involving traffic stops. As reported in
       Paragraph 65, this process is suspended pending MCSO’s effort to finalize a refinement to the
       methodology used to analyze traffic stop data for the purposes of setting alerts for deputies
       potentially engaging in bias-based policing. During our July 2018 site visit, MCSO requested
       additional time to enable its new vendor adequate time to review MCSO’s proposed approach
       before formally presenting its final methodology to us for approval. We agreed to that request.
       During our October 2018 site visit, we met with the new vendor, CNA, and EIU to discuss the
       status of the monthly methodology. MCSO presented its proposed refinement the current
       methodology used in the analysis of monthly traffic stop data. It involves a rolling three-month
       analyses of traffic stop data using refinements designed to identify patterns of behavior that
       would substantiate allegations in EIS. The proposed methodology disentangles the overlap
       between months so that there are no duplicative deputies from one month to the next.
       According to the test of the methodology by EIU, the number of alerts triggered during this
       simulation ranged from six to 29 deputies. MCSO reported that its new vendor is evaluating
       this methodology and will provide its recommendations for improving it by the end of calendar
       year 2018 for our consideration and approval.
       Paragraph 67.a. identifies three benchmarks pertaining to racial and ethnic disparities. The first
       benchmark references disparities or increases in stops for minor traffic violations (Benchmark
       1). The second benchmark addresses disparities or increases in arrests following traffic stops
       (Benchmark 2). The third benchmark addresses disparities or increases in immigration status
       inquiries (Benchmark 3). MCSO reported in its May 16, 2017 memorandum that the last areas
       awaiting completion (District-level analysis for benchmarks 67.a. and 67.b.) were completed.
       Since these three benchmarks are operational, MCSO is in compliance with Paragraph 67.a.


                                                      Page 91 of 291




WAI 36987
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 92 of 291




       Paragraph 67.b. identifies a benchmark pertaining to evidence of an extended traffic stop
       involving Latino drivers or passengers (Benchmark 4). MCSO reported in its May 16, 2017
       memorandum that Benchmark 4 became operational on March 1, 2017. Since this benchmark is
       now operational, MCSO is in compliance with Paragraph 67.b.
       Paragraph 67.c. identifies three benchmarks. The first benchmark pertains to the rate of
       citations (Benchmark 5): MCSO is required to identify citation rates for traffic stops that are
       outliers when compared to a deputy’s peers. MCSO’s draft EIS Project Plan 4.0 reported that
       this benchmark became operational at the organization and beat levels as of March 10, 2017.
       The second benchmark (Benchmark 6) pertains to seizures of contraband: MCSO is required to
       identify low rates of seizures of contraband following a search or investigation. The third
       benchmark in Paragraph 67.c. (Benchmark 7) is similar to Benchmark 6, but it pertains to
       arrests following a search or investigation. According to the draft EIS Project Plan 4.0,
       Benchmark 6 became operational by manual entry as of December 1, 2016. This is also the
       case for Benchmark 7. Since the three benchmarks are now operational, MCSO is in
       compliance with Paragraph 67.c.
       Paragraph 67.d. establishes a benchmark pertaining to agency, unit, or deputy non-compliance
       with the data collection requirements under the First Order (Benchmark 8). This benchmark
       requires that any cases involving non-compliance with data collection requirements results in an
       alert in EIS. EIU published an Administrative Broadcast on November 28, 2016 to instruct
       supervisors how to validate data in TraCS in those cases involving duplicate traffic stop records
       to deliver timely data validation for our review. MCSO’s draft EIS Project Plan 4.0 reported
       that MCSO began the data validation process for this benchmark on November 28, 2016.
       Therefore, MCSO is in compliance with Paragraph 67.d.
       Paragraph 67.e. allows for other benchmarks to be used beyond those prescribed by Paragraph
       67.a.-d. MCSO has three benchmarks under Paragraph 67.e. Benchmark 9 is defined as racial
       or ethnic disparities in search rates. Benchmark 10 is defined as a racial or ethnic disparity in
       passenger contact rates. Benchmark 11 is defined for non-minor traffic stops. The May 16,
       2017 memorandum from MCSO reports that Benchmarks 9-11 are operational at the required
       levels of analysis. Therefore, MCSO is in compliance with Paragraph 67.e.




                                                 Page 92 of 291




WAI 36988
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 93 of 291




       MCSO has completed operationalizing the benchmarks required by this Paragraph. That said,
       the monthly analysis that relies on these benchmarks generated a substantial number of alerts in
       the first two months of its use. As discussed in Paragraph 65, the benchmarks used in the
       monthly analysis of traffic stop data for May 2017 generated too many alerts (well over 100 per
       month), most of which lacked sufficient detail to establish a pattern of problematic behavior for
       the individual deputies identified by the methodology. Because of this problem, we suspended
       the monthly analysis process to allow us and MCSO time to explore refinements to the
       methodology, which affects Benchmarks 1, 2, 4, 5, 10, and 11. During our October 2017 site
       visit, we determined that the use of four benchmarks (Benchmark 3, Benchmark 6, Benchmark
       7, and Benchmark 8) to set alerts in EIS should resume. We also approved the suspension of
       Benchmark 9 (search rate for traffic stops that is an outlier) added by MCSO under Paragraph
       67.e.
       Until the methodology is refined in a manner that redresses the problem of too many alerts, we
       are deferring our Phase 2 compliance assessment of Paragraph 67.


       Paragraph 68.       When reviewing collected patrol data, MCSO shall examine at least the
       following:
       a.        the justification for the Significant Operation, the process for site selection, and the
                 procedures followed during the planning and implementation of the Significant
                 Operation;
       b.        the effectiveness of the Significant Operation as measured against the specific
                 operational objectives for the Significant Operation, including a review of crime data
                 before and after the operation;
       c.        the tactics employed during the Significant Operation and whether they yielded the
                 desired results;
       d.        the number and rate of stops, Investigatory Detentions and arrests, and the documented
                 reasons supporting those stops, detentions and arrests, overall and broken down by
                 Deputy, geographic area, and the actual or perceived race and/or ethnicity and the
                 surname information captured or provided by the persons stopped, detained or arrested;
       e.        the resource needs and allocation during the Significant Operation; and
       f.        any Complaints lodged against MCSO Personnel following a Significant Operation.
       Phase 1: In compliance
            •    GJ-33 (Significant Operations), most recently amended on May 10, 2018.
       Phase 2: In compliance




                                                   Page 93 of 291




WAI 36989
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 94 of 291




       MCSO has not conducted a significant operation that met the requirements of the Order since
       Operation Borderline in December 2014. Subsequent activities (i.e., Operation Gila Monster in
       October 2016) have not met the criteria for review under this or other Paragraphs.
       We assess Phase 2 compliance via a combination of responses to monthly document requests
       and interviews of command and District staff during our regular site visits. CID provides
       monthly memoranda from each District, as well as Investigations and Enforcement Support,
       regarding involvement in special operations and immigration-related traffic enforcement. For
       July-September 2018, the memoranda show that no activity meeting the criteria of this
       Paragraph has occurred. Additionally, during our July and October 2018 site visits, our
       interviews with District personnel and central command indicate that no reported significant
       operations or immigration-related traffic enforcement occurred during this time period.


       Paragraph 69. In addition to the agency-wide analysis of collected traffic stop and patrol data,
       MCSO Supervisors shall also conduct a review of the collected data for the Deputies under his
       or her command on a monthly basis to determine whether there are warning signs or indicia of
       possible racial profiling, unlawful detentions and arrests, or improper enforcement of
       Immigration-Related Laws by a Deputy. Each Supervisor will also report his or her
       conclusions based on such review on a monthly basis to a designated commander in the MCSO
       Implementation Unit.
       Phase 1: In compliance
            •    GH-5 (Early Identification System), currently under revision, though the proposed
                 revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Not in compliance
       MCSO has placed into production database interfaces with EIS, inclusive of Incident Reports
       (IRs), Non-Traffic Contact Forms (NTCFs), Arizona Office of Courts (AOC) records, and the
       Cornerstone software program (referred to as “the HUB”), that includes training and policy
       records for MCSO. Supervisors have demonstrated the ability to access these during our recent
       site visits.
       MCSO has automated the dissemination and responses to Action Forms generated from BIO’s
       Audits and Inspections Unit. MCSO has also initiated alert investigations for repetitive issues
       discovered during the audit and inspection process. BIO continues to develop the audit for
       tracking alert investigation processes following the initial proposal reviewed by us and the
       Parties.
       Additionally, the Traffic Stop Monthly Report, incorporating significant benchmarks from
       Paragraph 67, is still under development due to a change in MCSO’s contract vendor. MCSO
       has proposed, and is evaluating, several analytical options. While some of the benchmarks –
       immigration inquiries and data collection issues – continue to trigger alerts that are being
       investigated by supervisors, the remainder continue to be in a holding process while the


                                                Page 94 of 291




WAI 36990
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 95 of 291




       methodological options are being evaluated. Finally, due to the priority of the Traffic Stop
       Annual and Monthly Reports, MCSO has not yet proposed the initiation of quarterly traffic stop
       reports required by the Order. Each of these reports could greatly improve the quality and
       quantity of information that supervisors have at their disposal to oversee their subordinates.
       The routine publication of each of these reports is necessary for the evaluation of Phase 2
       compliance for this Paragraph.
       Each month, MCSO provides a list of completed alert investigations. From this list, we
       randomly select 15 cases, to review the investigations conducted by supervisors and evaluate
       the effectiveness of supervisory oversight. In several cases, there are ongoing PSB
       investigations that limit the ability of supervisors to review materials beyond the brief
       descriptions provided to supervisors, as outlined in Paragraph 75.a. and 75.b. below. During
       our July and October site visits, we requested clarification of what supervisors can view
       regarding materials relevant to an ongoing PSB investigation that also led to an alert
       investigation. MCSO advised us that the majority of materials underlying an ongoing PSB
       investigation would only be closed to supervisors in the most serious cases until such time as
       the PSB investigation is closed. We recommended to MCSO that supervisors be advised to
       review as much material as possible without impacting PSB processes and note these
       circumstances in the closure of the alert investigations.
       MCSO has created an Alert Investigation Review Committee that reviews the investigations of
       supervisors prior to closing an alert. The committee ensures that the reports of the supervisors
       address all aspects of the assigned investigation, and returns those that are deficient to the
       District for continued revision. As a result, the number of closed alert investigations in recent
       months has been fewer than 15 cases per month. Of those available, we have found the
       supervisors’ investigations and actions to be well-founded. In one case, the District, in
       consultation with the committee, instituted an Action Plan for a deputy that included training
       and additional observation of the deputy’s activity by his supervisor. We have reviewed the
       early supervisory notes pertaining to this Action Plan and found them to be clear, concise, and
       comprehensive. Prior to our October site visit, we requested that MCSO provide added
       information pertaining to two closed investigations from July and August. During our October
       site visit, MCSO indicated that the alert investigation for a sergeant in July stemmed from the
       fact that five deputies under his command had received external complaints. The investigation
       of the sergeant was closed due to the fact that there appeared to be no link between these five
       incidents. However, MCSO also noted that one of the deputies receiving these external
       complaints had also triggered an alert since three of the complaints had been lodged against
       him. This alert remains under investigation. The August alert investigation closure was
       reviewed since the supervisor noted that he was recommending “no further action” but then
       included a synopsis of a conversation he had with the deputy regarding the alert. MCSO agreed
       that the closure should have been closed indicating “meeting with a supervisor” and will ensure
       consistency in their review of future closed investigations.




                                                 Page 95 of 291




WAI 36991
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 96 of 291




       AIU conducts monthly audits of supervisory oversight via the Supervisory Notes made for each
       deputy. Minimally, each month supervisors should be making a performance appraisal note,
       reviewing two body-worn camera recordings and reviewing the EIS profile of their subordinate.
       When deficiencies are found, AIU sends out Action Forms to District command for correction.
       In addition, multiple Action Forms for the same supervisor deficiencies over time would result
       in an alert being set on the supervisor. In July, the review found 100% compliance for the
       randomly selected sample of supervisors across all four measures. The compliance rate for
       August was 95%, resulting from five deficiencies found in District 2. During our October site
       visit, AIU personnel confirmed that they had sent out Action Forms to District 2 Command
       Staff but had not yet received a response. AIU also reported that the deficiencies were all
       attributed to one supervisor from District 2. On October 25, 2018 MCSO provided additional
       information on the Action Form indicating that District 2 command staff had provided
       mentoring to the sergeant during one-on-one meetings. In addition, the completed Action Form
       indicated that the sergeant had experienced an FMLA event while he was completing his
       supervisory responsibilities and had failed to make arrangements for another supervisor to
       complete these prior to taking time off to address the FMLA issue. The inspection for
       September has not yet been made available. MCSO is currently revising thresholds for deputy
       and supervisor activity that will result in an alert being triggered. Action Forms due to
       supervisor deficiencies will be included in these thresholds. We will evaluate these as they are
       made available.
       AIU also conducts three inspections of traffic stop information: two of these pertain to the
       timely review and discussion of traffic stops by supervisors for each subordinate; and the third
       is an inspection regarding the correct completion of traffic forms and the coordination of these
       forms with databases like CAD. In the review inspection, AIU found that, overall, the majority
       of supervisors are reviewing the traffic stops of subordinates within three days. The compliance
       rates for July and August were above 98% with one Action Form being sent to District 5. The
       discussion inspections are lagged by one month since supervisors have 30 days to discuss traffic
       stops with their subordinates. The compliance rates for June and July were above 98%,
       resulting in one Action Form being sent to District 1 in June and one Action Form being sent to
       District 4 in July. The traffic stop data inspection is intended to maintain the integrity of the
       data compiled, and to evaluate that in their review of subordinate activity, supervisors are
       catching any traffic form deficiencies. While this inspection typically uncovers a greater
       number of deficiencies, the trend since January of this year has improved from the mid-
       seventieth percentile to a high of 97% in May and a steady 88% from June through August.
       The deficiencies for July and August range from a failure to conduct warrant checks to incorrect
       vehicle, deputy or occupant information on Vehicle Stop Contact Forms. A total of nine Action
       Forms were sent to the Districts due to these deficiencies. MCSO is currently working on
       tracking audits/inspections to ensure that the same supervisors/deputies are not repeating the
       same mistakes over time. The inspections for September have not yet been made available.




                                                 Page 96 of 291




WAI 36992
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 97 of 291




       AIU also conducts inspections of Patrol Activity Logs, to ensure that deputies are accounting
       for their time and that supervisors sign the logs. The shift roster inspections are designed to
       determine that supervisors are working the same shifts as their subordinates and that their span
       of control meets policy guidelines. Each inspection shows compliance rates in the high
       ninetieth percentile for July and August. In August, the inspection notes a span of control issue
       that was handled by the Chief of Patrol with the District 1 Captain, and two other Action Forms
       sent to Districts 2 and 4 due to single shift rosters not being completed on time. During our
       October site visit to District 1, the District Captain noted that the instance where a sergeant was
       supervising 11 deputies occurred when one sergeant left his shift early and had not adequately
       communicated that to his fellow supervisors or command staff. The sergeant was counseled by
       the lieutenant and captain about the importance of ongoing and effective communication among
       supervisors. The inspection for September has not yet been provided.
       AIU also conducts an inspection of County and Justice Court cases that are turned down for
       prosecution. While the major issue being inspected centers on whether probable cause existed
       to support the actions of the deputy during the original activity, AIU also identifies other issues
       that can result in memoranda to Districts that suggest additional training of deputies might be in
       order. For July and August, AIU found one case each month that had been turned down for
       prosecution due to errors of a deputy. In June, a case that was over one year old had been
       submitted and MCAO determined that the report lacked sufficient probable cause statements to
       support the identified violation, although several other violations were indicated in the report
       and the notes from MCAO indicated they would pursue charges for these violations if the
       appropriate documentation was submitted. In August, MCAO reviewed an Incident Reports
       (IR) indicating a physical arrest and questioning that lacked probable cause. A memo of
       concern was sent to PSB for each of these cases. We will follow up on the determination of
       PSB’s review of these cases. The remaining deficiencies noted in the inspection typically
       involve missing signatures or property receipts in the documents submitted. AIU sent Action
       Forms addressing these deficiencies to the respective Districts.
       The inspections of supervisory oversight conducted by MCSO indicate stable compliance trends
       in most areas reviewed. Aside from Traffic Stop Data Inspection, the compliance findings in
       other inspections exceed the 95th percentile. During both our July and October site visits,
       lieutenants and captains indicated that many of the errors they have observed resulted from new
       supervisors that were not yet accustomed to their numerous responsibilities. Each commander
       suggested that the most difficult aspect for new supervisors is time management regarding all
       the requirements of line supervision. After several months of experience, they believe these
       errors will decrease. MCSO indicated during our October site visit that AIU was behind in
       conducting several inspections due to a shuffling of responsibilities. We will continue to
       evaluate this issue in our quarterly status reports.




                                                  Page 97 of 291




WAI 36993
                Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 98 of 291




       Paragraph 70. If any one of the foregoing reviews and analyses of the traffic stop data
       indicates that a particular Deputy or unit may be engaging in racial profiling, unlawful
       searches or seizures, or unlawful immigration enforcement, or that there may be systemic
       problems regarding any of the foregoing, MCSO shall take reasonable steps to investigate and
       closely monitor the situation. Interventions may include but are not limited to counseling,
       Training, Supervisor ride-alongs, ordering changes in practice or procedure, changing duty
       assignments, Discipline, or of other supervised, monitored, and documented action plans and
       strategies designed to modify activity. If the MCSO or the Monitor concludes that systemic
       problems of racial profiling, unlawful searches or seizures, or unlawful immigration
       enforcement exist, the MCSO shall take appropriate steps at the agency level, in addition to
       initiating corrective and/or disciplinary measures against the appropriate Supervisor(s) or
       Command Staff. All interventions shall be documented in writing.
       Phase 1: In compliance
            •    EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                 amended on January 11, 2018.
            •    EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •    GH-5 (Early Identification System), currently under revision, though the proposed
                 revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Not in compliance
       EIU personnel are continuing to develop the next draft of the EIU Operations Manual. MCSO
       continues to evaluate and develop the methods and plans for the Traffic Stop Monthly Reports
       (TSMR) and Traffic Stop Quarterly Reports (TSQR). The manual will provide a basis for the
       transparency of roles and duties of EIS personnel. Given recent transfers into and out of the
       Unit, it is imperative that MCSO complete the manual to ease the process for personnel to
       understand their responsibilities. In addition, the manual will provide the organization as a
       whole an explanation of the goals to be achieved by a fully functioning early intervention
       process. Due to the recent discontinuation of a contract with the outside vendor that assists
       MCSO in the compilation and analysis of traffic data, the TSMR and TSQR have been slowed.
       The issues related to the statistical reports (including the Traffic Stop Annual Report) have been
       a central focus of discussions with MCSO both during and between our site visits. At times,
       these discussions have also included the Parties and their experts. To its credit, MCSO has
       created a “data quality” workgroup consisting of members of all units that participate in the
       compilation, creation, and transmission of traffic data. The regular meetings and reports of this
       committee are intended to ensure that future data anomalies are minimized and reports are
       produced in a timely manner. Several times in the past, the reports were based on data or
       methods that were opaque and undocumented, resulting in the need for recompilation of data or
       new analyses.




                                                  Page 98 of 291




WAI 36994
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 99 of 291




       MCSO has finalized a contract with a new data analysis vendor, CNA, a non-profit research and
       analysis organization located in Arlington, VA. We and the Parties have had several conference
       calls with vendor’s representatives, as well as meeting them during our October site visit.
       MCSO’s vendor has prioritized the assessment of past methodologies used for annual and
       monthly traffic stop analyses; and will assist in the completion of related aspects of the EIU
       Operations Manual. This will provide more confidence in the reports that are produced in the
       future. We will continue to work with MCSO and the Parties toward this end.
       During our October site visit, MCSO also presented a table outlining the current status of
       sections of the EIU Operations Manual. At the time of our site visit, 43% of all sections had
       been approved and 37% were submitted to the Monitoring Team for review. The remaining
       20% pertained to issues related to monthly, quarterly, and annual analyses and definitions that
       remained under development. During our site visit, MCSO requested that they be allowed to
       expand the timeframe of the Fourth Traffic Stop Annual Report (TSAR) from 12 months to 18
       months due to the necessity of hiring a new contractor. This would allow MCSO to include
       data from July 1, 2017 to December 31, 2018. MCSO also requested that thereafter, the annual
       reports would be based upon annual calendar year data rather than fiscal year data. These
       actions would allow MCSO to bring the annual analyses up-to-date without impacting the
       ability to compare results with past annual evaluations. After consultation with the Parties, we
       approved these changes.
       A portion of the monthly alert report produced by EIU depends upon the TSMR required in
       Paragraph 67 of the First Order. The methods for the elements of Paragraph 67 remain under
       evaluation. The EIS also produces alerts for numerous activities, ranging from use of force to
       county attorney turndowns lacking probable cause. The new leadership of BIO has begun the
       process of evaluating and updating the thresholds used to trigger these alerts to ensure that they
       are sufficient to detect behaviors that might indicate bias on the part of deputies, taking into
       consideration the current assignment of the deputies as noted in Paragraph 81.f. The alerts
       triggered are first evaluated by EIS personnel and then transmitted, via Blue Team, to the
       appropriate supervisor and District command. The supervisors conduct an investigation,
       including a potential discussion with the designated deputy, and memorialize their actions in
       Blue Team. These investigations are reviewed by District command staff and a newly formed
       “alert investigation review committee” to ensure that proper investigation and possible
       interventions are clearly outlined. Any deficiencies result in the return of the original
       investigation to the immediate supervisor for revision. The introduction of Attachment B to
       GH-5 (Early Identification System), a checklist of responsibilities for supervisors conducting
       alert investigations, has greatly improved the efficiency of this process. We have noted several
       instances each month where command staff have returned investigations to supervisors; and,
       with the introduction of the alert review committee we have also found that the ARC has
       requested additional information in several cases since April 2018. This dual quality control
       process has resulted in fewer instances of incomplete investigations being discovered during our
       reviews and greater oversight by command personnel to ensure proper responses to problematic
       behavior of deputies when such behavior has been discovered. We also noted during our


                                                 Page 99 of 291




WAI 36995
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 100 of 291




       October site visit that there are fewer instances of false alerts being sent to supervisors for
       investigation. AIU is also developing an alert audit/inspection to further track the timeliness
       and sufficiency of randomly selected alert investigations. We have commented on the first draft
       of this inspection and continue to work with AIU personnel on the refinement of these
       processes.
       We have previously reported on MCSO’s strategy to address systemic issues identified in the
       first two Traffic Stop Annual Reports (TSARs). These issues have persisted, as evidenced in
       the findings of the third TSAR. MCSO had developed a nine-goal plan, known as the “Plan to
       Promote Constitutional Policing,” in response to the findings of the first TSAR. The plan has
       undergone several alterations, but the results of the last TSAR indicate that there are still
       concerns that need to be addressed. Notwithstanding, the third TSAR highlighted some
       positives. The report summary concluded that, “There have been improvements in reducing the
       higher likelihood of Hispanics being cited (when compared to Whites) over time” and noted a
       reduction in the overall length of stops for Hispanic drivers. The third TSAR concluded that
       data suggests there are still racial differences in post-stop outcomes, and Hispanics are more
       likely to be arrested and subjected to searches. During our October site visit, we learned that
       MCSO planned a significant modification of the existing nine-goal plan. The changes to the
       Plan to Promote Constitutional Policing are addressed in this review.
       In September, MCSO submitted a spreadsheet titled “Revised Constitutional Plan Outline” that
       listed five projects related to the Plan to Promote Constitutional Policing. The projects are
       scheduled to begin in the first quarter of 2019, and end in the fourth quarter of 2020. In this
       review there are comments on the five projects, as well as a summary of discussions on the CPP
       that occurred during our October site visit. Also included are comments pertaining to the
       monthly Captains’ meetings, and comments related to the proposed new Constitutional Policing
       Plan.
       With regard to enhanced implicit bias training (Project 1), MCSO noted that it would hire an
       outside expert to deliver enhanced implicit bias. We were made aware that MCSO was
       partnering with the Anti-Defamation League (ADL) to conduct enhanced implicit bias training.
       Some employees had already attended the training at the time of our October site visit, and had
       provided positive feedback. We inquired, but MCSO could not provide, a concrete timeline for
       the completion of the ADL training. According to the revised CPP timeline, enhanced implicit
       bias training should be completed by the third quarter of 2019. MCSO will engage a vendor to
       assess the effectiveness of the enhanced implicit training, and will revise the curriculum based
       on their assessment. MCSO noted in the outline that Captains would continue to address
       implicit bias at the Captains’ monthly meetings, and distribute the information discussed to the
       rank and file.




                                                Page 100 of 291




WAI 36996
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 101 of 291




       As to enhanced cultural competency training (Project 2), MCSO noted that the Office would
       focus on the Latino community. The timetable notes that MCSO plans to engage an outside
       expert in the third quarter of 2019 to teach cultural competency, with focus on the Latino
       community. The training will be delivered in the first quarter of 2020. MCSO will engage a
       vendor to assess the effectiveness of enhanced cultural competency training. The assessment of
       the training will occur in the fourth quarter of 2020.
       Regarding the improvement of recruiting and hiring of qualified candidates (Project 3), MCSO
       listed several initiatives for the first quarter of 2019. These include expanding advertising for
       both sworn and civilian positions. MCSO listed several organizations that they can potentially
       partner with for recruiting, and noted the creation of an “applicant engagement” position to
       assist applicants through the hiring process. The outline also states that MCSO intends to
       evaluate the background investigation procedures to determine if they could be made more
       efficient. The idea of streamlining the background process has been discussed in our previous
       site visits. MCSO advised us during our July site visit that it had hired an outside vendor to
       conduct civilian background investigations. Human Resources had also previously advised us
       that AZPOST has strict requirements on background investigations for sworn personnel, so
       backgrounds for deputy applicants will continue to be done by sworn investigators. MCSO will
       implement a strategic onboarding program in the second quarter of 2019, to support new
       employees’ success. MCSO noted that Human Resources would also develop a recruitment
       video for social media. In the first quarter of 2020, MCSO will evaluate and revise recruitment
       goals. In the second quarter of 2020, MCSO will also develop a new entry-level exam for
       deputy trainees. MCSO noted that it would develop current and future recruitment goals.
       Human Resources will measure the results of the recruitment and hiring strategies in the third
       and fourth quarters of 2019, and again in the third and fourth quarters of 2020.
       Regarding the improvement of retention and promotion of qualified employees (Project 4),
       MCSO plans to create an internal career-planning program in the second quarter of 2019.
       MCSO noted that the Office will implement an employee survey to identify opportunities to
       enhance the work environment, and will work with employees to develop action plans to
       address areas of needed improvement. MCSO listed the implementation of an employee
       recognition program in the fourth quarter of 2019. Also listed is the evaluation and revision of
       retention and promotion practices, in the first quarter of 2020. MCSO noted that the Office
       would develop a baseline measurement of current processes and develop future goals for
       retention and promotion; this will occur in the first quarter of 2019. MCSO will measure the
       outcomes of these goals and analyze the results in the third and fourth quarters of 2019, and
       again in 2020.
       With regard to increasing deputy engagement in non-enforcement contexts (Project 5), MCSO
       noted that it intends to focus its efforts on the Latino community. The MCSO project outline
       notes that MCSO will roll out the Community Policing/Outreach report to the Districts in the
       first quarter of 2019. It is unclear what the report is or what it will report on. For large
       community events, Districts are to coordinate with COrD. MCSO notes that it will roll out
       neighborhood watch programs in Districts 1, 2, and 3, focused on Latino areas. MCSO intends


                                                Page 101 of 291




WAI 36997
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 102 of 291




       to increase employee involvement by having deputies attend neighborhood events and watch
       programs. Although these are positive steps, we suggest that mere attendance at community
       events does not necessarily lead to improved communication and cooperation. MCSO should
       develop a strategy to exchange information, note issues of concern, and respond back on any
       action taken. Deputy-resident interactions in large community events involve dynamics that are
       different than personal encounters. While participation in planned community events can result
       in future collaboration, we also suggest, as we have in the past, that deputies can achieve great
       results through person-to-person interactions with residents. Consistent with the principles of
       problem-oriented policing, deputies and residents can address quality of life concerns and
       achieve quantifiable results by working together.
       As part of Project 5, MCSO will roll out surveys for Districts to use in their events in the first
       quarter of 2019. We have recommended that surveys include an assessment of resident
       satisfaction with MCSO services. During our October site visit, MCSO advised us that surveys
       would include a measurement of citizen satisfaction. MCSO will conduct a community survey
       of neighborhoods where block watches have been implemented in the fourth quarter of 2019.
       MCSO will roll out the neighborhood watch program in Latino areas of District 4 during the
       first and second quarter of 2020. MCSO will conduct another community survey in areas where
       the block watch program has been implemented in the third quarter of 2020.
       MCSO conducted monthly Captains’ meetings on July 31, August 28, and September 25. The
       topics of discussions were implicit bias, cultural competency, and Constitutional policing. We
       received documentation that the information discussed at the July and August meetings was
       disseminated to the rank and file, including two video presentations made by two Captains.
       One of the video presentations contained an inappropriate comment; we commend the Sheriff
       for quickly addressing the issue. We received a copy of the video presentation given at the
       September 25th meeting, the agenda, and sign-in sheet. We received no documentation
       confirming that the material discussed at the September meeting was disseminated to the rank
       and file.
       During our October site visit, we met with MCSO to discuss the progress of the Plan to Promote
       Constitutional Policing. MCSO advised us that the nine-goal plan that MCSO had previously
       developed was changed to a plan with three tenets, which MCSO refers to as the “three pillars.”
       According to MCSO, the goals of the new plan are to provide enhanced implicit bias training,
       improve recruitment and hiring, and increase deputy engagement in non-enforcement contexts.
       The details of the new plan are discussed in the latter part of this review. There are a number of
       projects listed in previous iterations of the CPP that are not addressed in the documents we
       reviewed, and we requested updates.
       We inquired as to the training on the history and impact of discrimination in Maricopa County
       (Goal 3), and learned that the Training Division had “gone back to the drawing board,” as it
       relates to the curriculum. This project has not met the previously established timeline. We
       inquired about the status of consent search training (Goal 3), and it appears that MCSO is still
       working out the logistics for this training. This training has not met the previously established


                                                 Page 102 of 291




WAI 36998
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 103 of 291




       timeline. With regard to the Training Division video library (Goal 5), MCSO has not received
       any BWC submissions to date. This endeavor has not proven very successful. The Training
       Division developed an in-house training video using role-players, but it was pending the
       appropriate approvals before dissemination. We inquired as to the progress of the revision to
       the VSCF (Goal 6), and learned that MCSO is still working on the revision. In our July
       meeting, MCSO personnel informed us that they had other priorities, and had to place this
       project on the “back burner.” With regard to the community engagement worksheet for
       deputies to document non-enforcement interactions (Goal 7), MCSO advised us that it would be
       completed by the end of the year. This project appears to be on schedule. The Deputy Liaison
       program (Goal 5) is active and liaison deputies are working with Patrol Districts to establish
       neighborhood watch programs. MCSO advised us that the protocol to track deputies who have
       made exemplary contributions (Goal 7) was completed, and will be incorporated in the next
       revision of the EPA form. MCSO has continued to meet internally to obtain feedback and work
       out issues related to the EPA process (Goal 2). We inquired about the alternative to the Peer
       Intervention Program (Goal 8), and learned that MCSO was having ongoing internal discussions
       about the program, so there was no definitive answer. We inquired about recruitment (Goal 9),
       and MCSO advised us that it is considering setting up partnerships with local high schools for
       recruitment of Detention officers. Human Resources is advertising near community colleges
       and is looking to expand advertising in other areas. MCSO is not currently recruiting out of the
       state. At the time of our October site visit, MCSO had 46 deputy vacancies of 556 budgeted
       positions, and 269 Detention vacancies of 1,863 budgeted positions.
       During our October site visit, MCSO made a presentation on the proposed new Constitutional
       Policing Plan. We received and reviewed a copy of the PowerPoint presentation. The proposed
       new plan appears to be an abbreviated version of previous iterations. The PowerPoint
       presentation included no measureable goals; we are uncertain if goals and timelines will be
       added to the next draft of the plan. The timeline submitted with the PowerPoint is related to the
       publishing of the plan, not the accomplishment of any of its goals. The final draft of the plan
       was to be submitted to the Monitor and Parties by November 27th.
       As a result of our discussions during our October site visit, and reviews of documents
       submitted, we learned that MCSO held two “listening sessions” in October. An additional
       session was scheduled for October 30, after our site visit; we will include our comments on that
       session in our next report. The first session was conducted in District 1, and the second session
       in District 2. MCSO also met with the Community Advisory Board (CAB), the African
       American Advisory Board (AAAB), the Hispanic Advisory Board (HAB), and the LGBTQ
       Advisory Board, to obtain input on the plan. The PowerPoint presentation listed the
       recommendations discussed at the listening sessions and meeting with the boards, but did not
       specify which recommendations were made by non-MCSO participants. With regard to the
       listening session conducted in District 1, it was recommended that deputies be trained in de-
       escalation techniques, aggression bias awareness, and sensitivity to domestic violence victims.
       It was also recommended that deputies receive orientation as to the demographics of the
       Districts. The leadership of the town of Guadalupe expressed a desire for deputies to take a


                                                Page 103 of 291




WAI 36999
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 104 of 291




       more active role in addressing the drug problem in Guadalupe. With regard to non-enforcement
       contacts, participants suggested that deputies focus their efforts on schools, parks, and public
       events. A participant suggested that MCSO conduct one-day community academies to talk
       about current issues affecting the town. The participants also expressed the desire to be
       informed as to what action had been taken regarding their concerns and suggestions. Insofar as
       the recruitment and retention strategy, there was a recommendation to rebrand MCSO to
       emphasize growth and diversity. It was suggested that current employees be featured in social
       media platforms to inspire prospective candidates to apply. Participants also suggested that
       MCSO engage the public in order to debunk common negative misconceptions about law
       enforcement that are prevalent in many current police movies.
       The participants in the listening session in District 2 recommended that enhanced implicit bias
       training be done in partnership with organizations outside of law enforcement. It was suggested
       that deputies focus on increasing interaction with children by distributing toys during calls for
       service, and by reinstituting the Officer Friendly program. Participants suggested that MCSO
       promote a current program that allows residents to turn in unused prescription medications at
       District offices. Community members advocated for deputies to attend block watch and
       homeowners association meetings, and expressed the desire for MCSO to provide drug
       prevention and cardiopulmonary resuscitation (CPR) training to residents. Participants
       suggested that MCSO combat the negative perception of law enforcement by publicizing
       positive deputy-community interactions; examples included positive encounters captured in
       BWC recordings and awards for outstanding employee performance. It was also suggested that
       MCSO work with high school counselors and parents to attract students interested in law
       enforcement, and recommended holding a career day at the MCSO training facility.
       Discussions also included recommendations for creating an internal mentorship program.
       Participants emphasized that all employees need to be recruiters, and that all employees need to
       promote a consistent positive message.
       The Sheriff’s Advisory Boards and the CAB provided input on the plan as well. The boards
       recommended that MCSO communicate with Latino residents by using Spanish social media. It
       was also suggested that deputies participate in mentorship programs at high schools; that
       deputies volunteer at special events; and that deputies conduct training sessions to educate
       refugee communities on safety. Other suggestions included starting an anti-bullying campaign,
       and promoting the Community Academy. With regard to recruitment, members of the boards
       suggested that MCSO educate prospective job applicants on the positive aspects of living in
       Arizona, and the benefits of working for MCSO. Board members suggested that MCSO
       rebrand itself and distance itself from the prior administration. Board members recommended
       that MCSO endeavor to create a desire in applicants to want to work in MCSO, and implement
       strategies to increase job satisfaction so that employees will want to remain part of MCSO. It
       was suggested that MCSO recruit out of state and streamline the application process for out-of-
       state applicants.




                                                Page 104 of 291




WAI 37000
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 105 of 291




       The PowerPoint presentation states that MCSO intends to change their focus to include more
       community input. MCSO will focus on open communication and providing feedback to
       listening session attendees and Advisory Boards. MCSO plans to continue the listening
       sessions, and notes that the Constitutional Policing Plan is a living document, which suggests
       that the plan may be revised based on the feedback received. During our October site visit, we
       inquired about the goals and objectives that MCSO began as part of the original Plan to Promote
       Constitutional Policing. In particular, we inquired about the goals that were not associated with
       enhanced implicit bias training and enhanced cultural competency training. It is our
       understanding MCSO will continue working on some of the initiatives listed in previous plans.
       MCSO had finalized the Action Plan processes for all deputies found to be outliers in the
       Second TSAR by the time of our October site visit, and had set up a schedule for the
       supervisory discussions for deputies who were found to be outliers in the Third TSAR. We
       have begun receiving documentation of these discussions, and will address our findings in
       future quarterly status reports. When necessary, MCSO has provided additional resources and
       personnel to complete the tasks related to the findings of potential individual (deputy) bias.
       MCSO is not in Phase 2 compliance with this Paragraph; as the TSAR, TSMR, and TSQR are
       undergoing revision and not yet in production. In addition, there is much work to be done to
       finalize and implement the Constitutional Policing Plan. We will continue to evaluate and
       provide feedback to MCSO as these materials are produced.


       Paragraph 71. In addition to the underlying collected data, the Monitor and Plaintiffs’
       representatives shall have access to the results of all Supervisor and agency level reviews of the
       traffic stop and patrol data.
       Phase 1: Not applicable
       Phase 2: In compliance
       MCSO has provided us with access to existing data from monthly and annual reports.
       Prior to MCSO’s decision to discontinue its contract with its former statistical contractor, we
       had been working with MCSO on the refinement of the Traffic Stop Monthly Reports (TSMRs).
       In April 2016, the TSMR was discontinued because the methods employed were not sufficiently
       rigorous or theoretically grounded. After some modification, MCSO reintroduced the TSMR in
       January 2017; we recommended discontinuation a second time (July 2017) as the methods
       employed were not refined to detect patterns of problematic deputy behavior. While MCSO has
       proposed new methods based upon three-month rolling averages of traffic stops, the whole
       TSMR methodology is being reviewed and revised by the new analytic contractor. We will
       evaluate these methods as they are proposed. As noted in Paragraph 69, MCSO continues to set
       alerts for some elements of Paragraph 67 not affected by the TSMR, as well as non-traffic
       activity of deputies. MCSO is also reviewing and refining the thresholds that trigger non-traffic
       alerts. We will continue to work closely with MCSO on these issues.



                                                 Page 105 of 291




WAI 37001
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 106 of 291




       MCSO has not yet published a Traffic Stop Quarterly Report (TSQR) as required by the Order.
       MCSO is working closely with the new statistical contractor, CNA, to produce a proposal for
       special studies that MCSO might conduct that would benefit either the annual or monthly traffic
       stop analyses. Given the priority of the methods being developed for the TSAR and TSMR, the
       quarterly reports proposal has been placed on hold. Additionally, we have requested that
       MCSO and its contractor develop a method to analyze the Non-Traffic Contact Forms that have
       been conducted since the completion of the interface between these data and EIS in July 2017
       (see Paragraph 75.h.). While we have been given access each month to the NTCFs completed,
       there has not been a means of analyzing potential trends across months for these particular
       incidents.
       MCSO has worked with us and the Parties to resolve each of these deficiencies, and has been
       transparent in advising us of problems that have arisen. We have consistently been provided
       access to the data and reports relevant to this Paragraph. The deficiencies noted do impact
       compliance with other Paragraphs.




                                               Page 106 of 291




WAI 37002
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 107 of 291




       Section 8: Early Identification System (EIS)
       COURT ORDER IX. EARLY IDENTIFICATION SYSTEM (“EIS”)


       Paragraph 72. MCSO shall work with the Monitor, with input from the Parties, to develop,
       implement and maintain a computerized EIS to support the effective supervision and
       management of MCSO Deputies and employees, including the identification of and response to
       potentially problematic behaviors, including racial profiling, unlawful detentions and arrests,
       and improper enforcement of Immigration-Related Laws within one year of the Effective Date.
       MCSO will regularly use EIS data to promote lawful, ethical and professional police practices;
       and to evaluate the performance of MCSO Patrol Operations Employees across all ranks, units
       and shifts.
       Phase 1: In compliance
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Not in compliance
       During 2017 and early 2018, MCSO introduced interfaces between EIS and several remote
       databases of importance. EIS now includes Incident Reports (IRs), Non-Traffic Contact Forms
       (NTCFs), records from the Administrative Office of the Courts (AOC), training completion and
       policy acknowledgement records from the Cornerstone software (the HUB). MCSO continues
       to work on the EIU Operations Manual to memorialize the collection, analysis, and
       dissemination of relevant data; as well as the responsibilities and roles of departmental and EIS
       personnel. During our October site visit, MCSO provided a table indicating the current status of
       the EIU Operations Manual. The table indicated that 43% of the manual had been completed
       and that 37% of the manual was being evaluated by the Monitoring Team and the Parties. The
       remaining 20% of the manual pertaining to monthly, quarterly, and annual analyses and
       definitions remain under development.
       MCSO has not produced a consistent Traffic Stop Monthly Report (TSMR) in nearly two years
       as a result of data and methodological problems discovered by MCSO and us. Additionally,
       MCSO has yet to produce a Traffic Stop Quarterly Report (TSQR). We have been working
       with MCSO and the Parties to overcome the problems inhibiting the production of these reports
       and incremental progress has been made. MCSO has recently contracted with a new analytic
       provider who is evaluating current practices and will propose methodologies for all three
       statistical reports within the next several months. To that end, MCSO requested a modification
       in the timeframe for the Fourth Traffic Stop Annual Report from a 12-month to an 18-month
       report to encompass the period from July 1, 2017 to December 31, 2018. This would afford
       MCSO the opportunity to come up-to-date in terms of annual analyses without sacrificing the
       ability to compare trends with past reports. In addition, MCSO would like future annual reports
       to be based upon calendar year data rather than fiscal year data. We thoroughly discussed both


                                                Page 107 of 291




WAI 37003
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 108 of 291




       requests during our site visit, and MCSO was granted approval for both proposals during the
       exit meeting with the Court Implementation Division at the end of our October site visit.
       MCSO continues to regularly publish a number of reports on deputy activity and supervisory
       oversight that are not tied to the methodologies of the TSMR, TSQR, or TSAR.
       The Audits and Inspections Unit (AIU) produces a monthly report evaluating Supervisory Notes
       that indicate whether supervisors are reviewing the EIS data of deputies under their command.
       The inspection looks for indications that supervisors made entries for each person they
       supervise with regard to two randomly selected BWC videos, provide one EPA note, make two
       supervisor entries, and indicate that the supervisor has reviewed their deputies EIS status. In
       July, the inspection found no deficiencies among the supervisors selected for review. In
       August, the overall compliance rate was 95%; however, the deficiencies noted all emanated
       from District 2. AIU sent a BIO Action Form to District 2 via Blue Team. During our October
       site visit meeting, we made a formal request for a copy of the results of this Action Form.
       District 2 command staff indicated that the sergeant in question experienced an FMLA event
       and took some time off to address these issues. During this period of time, due to a
       miscommunication, the oversight responsibilities of this sergeant were not covered. Both the
       District Captain and lieutenant addressed these issues with meetings of all supervisors in the
       District. As of this writing, there has been no publication of the supervisor note inspection from
       September.
       In the Traffic Stop Review and Discussion Inspections for July and August, supervisors were
       found to be in compliance in excess of 98%. These results continue to show a high level of
       oversight and interaction between supervisors and deputies regarding traffic stops. There is a
       slight drop in compliance for the Traffic Stop Data Inspection. For this inspection, AIU uses a
       matrix comparing traffic stop information found on Vehicle Stop Contact Forms (VSCFs) with
       Computer Aided Dispatch (CAD) and Body-Worn Camera (BWC) footage. The overall
       inspection results for July and August were 88% and 86%, respectively. The deficiencies were
       for failure to run warrant checks, incorrect numbers on VSCFs, and failure to document
       passengers or fellow deputies on VSCFs when they were visible on BWC recordings. AIU sent
       out 15 BIO Action Forms for this two-month period. While supervisors only review two BWC
       recordings per month, some of the other deficiencies could have been discovered in the review
       of VSCFs that occur within three days of a citation/stop. This is an excellent quality check for
       supervisors and District command to address when Action Forms are received.
       EIU also produces a monthly report on alerts triggered within EIS. The alerts are reviewed by
       EIU personnel and disseminated to supervisors and District command if potential deficiencies
       or problems may exist. The supervisors employ a template (Attachment B of GH-5) to conduct
       the investigation and report their findings and results to the chain of command through Blue
       Team. Command personnel have improved their effectiveness in reviewing these investigations
       and have indicated that a number of investigations are returned to supervisors for clarification or
       further processing. BIO has also created an alert investigation review committee to check the
       quality of the original investigation and the review of District command staff. During this
       reporting period, the Alert Review Committee (ARC) communicated with District personnel to


                                                 Page 108 of 291




WAI 37004
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 109 of 291




       initiate an Action Plan for a deputy who had received a number of external complaints that at
       first appeared disconnected, but upon closer examination indicated communication issues with
       civilians. The Action Plan involves training as well as added oversight of the deputy. We
       requested a review of the Supervisory Notes pertaining to the Action Plan and found them to
       adequately address the issues of the Plan. Other alert investigations appeared to be properly
       closed.
       AIU is currently working to develop inspections for both the alert inspection process and the
       tracking of Action Forms disseminated to the Districts because of deficiencies discovered. We
       have commented on early drafts of these inspections and will use them as they are published to
       access the compliance of MCSO.
       As noted in Paragraph 70, MCSO has also completed the Action Plans emanating from the
       Second Traffic Stop Annual Report (TSAR). We have evaluated both the supervisory
       discussions leading up to the Action Plans (APs) and the Supervisory Notes describing the
       activity during the AP process. We have shared with MCSO our concern that some supervisors
       did not appear well-prepared or comfortable conducting the taped supervisor discussion.
       Moreover, a few supervisors noted repeated deficiencies of their subordinates during the Action
       Plan process, but did not recommend additional training that may have ameliorated these
       problems. There were also examples of supervisors invested in the process and providing
       significant mentorship to their deputies. MCSO took note of these issues and made several
       modifications in preparation for supervisor discussions emanating from the Third TSAR. These
       processes are ongoing, and we will address our findings in future quarterly reports.


       Paragraph 73. Within 180 days of the Effective Date, MCSO shall either create a unit, which
       shall include at least one full-time-equivalent qualified information technology specialist, or
       otherwise expand the already existing role of the MCSO information technology specialist to
       facilitate the development, implementation, and maintenance of the EIS. MCSO shall ensure
       that there is sufficient additional staff to facilitate EIS data input and provide Training and
       assistance to EIS users. This unit may be housed within Internal Affairs (“IA”).
       Phase 1: In compliance
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
       Phase 2: In compliance
       The EIU is a fully functioning unit. A lieutenant coordinates the Unit, with three sergeants
       conducting investigations, one analyst, and one administrative staff member under the auspices
       of BIO. Over the past six months, this unit has experienced a number of transfers and changes
       to leadership in both EIU and BIO. These transitions occurred during the evaluation and
       implementation of the Second TSAR. At the direction of the new leadership, MCSO provided
       significant additional personnel and support staff to address the volume of activity surrounding
       the creation and evaluation of documents, as well as the execution of supervisory discussions

                                                Page 109 of 291




WAI 37005
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 110 of 291




       and action plan processes in the Districts. While these processes were not without delay, we
       acknowledge MCSO’s commitment. More importantly, the lessons learned during this process
       have prompted MCSO to suggest a special unit within BIO for the future responsibilities
       surrounding annual traffic stop reports and processes. MCSO has quickly moved from the
       implementation of Action Plans for the Second TSAR to organizing the materials and
       supervisory discussions for the Third TSAR. The processes for the Third TSAR eliminated
       some of the redundancies found during the Second TSAR and have attempted to integrate the
       line supervisors into the discussion of TSAR findings with deputies without overwhelming
       them. We will evaluate these discussions in future quarterly evaluations.
       EIU has also overseen the expansion of the EIS database over the 18 months to include Incident
       Reports (IRs), Non-Traffic Contact Forms (NTCFs), records from the Arizona Office of Courts
       (AOC) and training and policy receipt records from the Cornerstone software program (the
       HUB). Supervisors now have much more information available to them about the deputies
       under their command than they ever had before.
       EIU has also overseen the development and revision of the EIU Operations Manual. MCSO has
       provided a table indicating that 43% of the manual has been approved, while another 37% has
       been submitted for review and 20% remains under development. The hiring of a new outside
       contractor to analyze traffic stop data (TSAR, TSMR, and TSQR) will provide the foundation
       for the completion of the remaining aspects of the EIU Operations Manual that are incomplete
       or under revision. The manual is fundamentally important to improve the transparency and
       effectiveness of MCSO data collection and use as a whole.


       Paragraph 74. MCSO shall develop and implement a protocol setting out the fields for
       historical data, deadlines for inputting data related to current and new information, and the
       individuals responsible for capturing and inputting data.
       Phase 1: In compliance
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
            •   EIU Operations Manual, currently under revision.
       Phase 2: Not in compliance




                                                Page 110 of 291




WAI 37006
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 111 of 291




       MCSO continues to work on the development of the EIU Operations Manual. As a result of the
       demands of the Second Traffic Stop Annual Report (TSAR), and the more recent need to
       replace the outside contractor responsible for traffic stop data analysis, MCSO had suspended
       the completion of the EIU Operations Manual. While MCSO continues to develop sections of
       the manual, the sections relating to Traffic Stop Annual Report (TSAR), Traffic Stop Monthly
       Report (TSMR) and Traffic Stop Quarterly Report (TSQR) have been placed on hold. MCSO’s
       new vendor is currently reviewing existing and proposed processes to determine if they meet the
       needs of MCSO and the Court Order. During our October site visit, MCSO provided a tabular
       breakdown indicating that 43% of the manual had been approved, 37% had been submitted for
       review, and 20% remained under development.
       The new leadership of BIO and EIU has also undertaken a re-examination of the thresholds that
       potentially trigger alert investigations. This is responsive to our repeated comments that many
       of the thresholds had never been based upon statistical or theoretical foundations. MCSO is
       revisiting each threshold, particularly the complaints accumulated by subordinates of
       supervisors and the use of force, to ensure that they are set at a level commensurate with the
       type of assignment of deputies and their supervisors in accordance with Paragraph 81.f. While
       the old thresholds remain in place, BIO is conducting a thorough examination of what led to the
       original thresholds and how these might need to be modified, given contemporary experience.
       In addition, the leadership has suggested they will consult with adjoining jurisdictions to further
       solidify the threshold changes that may be proposed.
       MCSO has shown progress in the development of a data-handling protocol. A committee of
       personnel from units responsible for assembling the data used for analysis has been established.
       The monthly reports of these committee meetings appear consistent with the general guidelines
       of this Paragraph. The previous outside contractor for data analyses used methods of analysis
       and software in the publication of the Second TSAR that differed from expectations. With the
       hiring of a new outside contractor, these methods and software programs may need to be
       altered. We will evaluate these proposals as they are produced.
       Finally, during the months of July-September, EIU produced a monthly report for benchmarks
       not related to the above methodologies. Benchmarks 3 and 8 (Paragraph 67) involve incidents
       of immigration inquiries and data validation errors committed by deputies. During this period,
       there was one immigration inquiry that MCSO found to be in error when it reviewed Body-
       Worn Camera (BWC) images, Computer Aided Dispatch (CAD) logs, and Vehicle Stop Contact
       Form (VSCF). The deputy was found to have incorrectly indicated an immigration inquiry
       during a traffic stop that did not involve such an investigation. The District was informed of
       this error and took corrective action with the deputy. MCSO also found 13 data validation
       entries and submitted corrective action to the appropriate Districts for review and action. We
       believe MCSO’s oversight of the benchmarks has been transparent and effective to this date.
       We will evaluate each of these processes as they are produced and ensure that they meet the
       Order requirements. At present, MCSO is not in Phase 2 compliance with this Paragraph.



                                                 Page 111 of 291




WAI 37007
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 112 of 291




       Paragraph 75. The EIS shall include a computerized relational database, which shall be used
       to collect, maintain, integrate, and retrieve:
       a.       all misconduct Complaints or allegations (and their dispositions), excluding those made
                by inmates relating to conditions of confinement or conduct of detention officers (i.e.,
                any complaint or allegation relating to a traffic stop shall be collected and subject to
                this Paragraph even if made by an inmate);
       b.       all internal investigations of alleged or suspected misconduct;
       c.       data compiled under the traffic stop data collection and the patrol data collection
                mechanisms;
       d.       all criminal proceedings initiated, as well as all civil or administrative claims filed with,
                and all civil lawsuits served upon, the County and/or its Deputies or agents, resulting
                from MCSO Patrol Operations or the actions of MCSO Patrol Operation Personnel;
       e.       all arrests;
       f.       all arrests in which the arresting Deputy fails to articulate probable cause in the arrest
                report, or where an MCSO Supervisor, court or prosecutor later determines the arrest
                was not supported by probable cause to believe a crime had been committed, as
                required by law;
       g.       all arrests in which the individual was released from custody without formal charges
                being sought;
       h.       all Investigatory Stops, detentions, and/or searches, including those found by the
                Monitor, an MCSO supervisor, court or prosecutor to be unsupported by reasonable
                suspicion of or probable cause to believe a crime had been committed, as required by
                law;
       i.       all instances in which MCSO is informed by a prosecuting authority or a court that a
                decision to decline prosecution or to dismiss charges, and if available, the reason for
                such decision;
       j.       all disciplinary action taken against employees;
       k.       all non-disciplinary corrective action required of employees;
       l.       all awards and commendations received by employees;
       m.       Training history for each employee; and
       n.       bi-monthly Supervisory observations of each employee.
       Phase 1: In compliance
            •   GC-13 (Awards), most recently revised on November 30, 2017.
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.

                                                   Page 112 of 291




WAI 37008
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 113 of 291




            •   EIU Operations Manual, currently under revision.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: Not in compliance
       During 2017, and the first quarter of 2018, MCSO has made progress toward the automation of
       data in the EIS database relevant to this Paragraph. MCSO has placed into production data
       interfaces for Incident Reports (IRs), Non-Traffic Contact Forms (NTCFs), Justice Court
       turndowns (AOC) and the Cornerstone software program (the HUB) that provides reports for
       training and policy acknowledgment. MCSO continues to develop some inspections that ensure
       that personnel are accurately using the EIS data available to them. We continue to evaluate and
       monitor the use of EIS in furtherance of the First Order.
       Paragraph 75.a. requires that the database include “all misconduct Complaints or allegations
       (and their dispositions),” with some exclusions.
       EIPro, a web-based software application that allows employees and supervisors to view
       information in the IAPro case management system, includes the number of misconduct
       complaints and allegations against deputies.
       Since February 2017, both open and closed cases have been viewable by supervisors. PSB
       controls the ability to view open cases based upon the parties who may be involved. PSB
       personnel developed a protocol to write the summaries for both open and closed cases. This
       protocol has been approved, and will be incorporated into the PSB Operations Manual that is
       currently under revision. As a result of a regular quarterly document request, we receive
       synopses of open and closed external complaints/investigations. Our review of these cases
       confirms that the summaries meet expectations. Additionally, during our July and October site
       visits, we observed that field supervisors could easily access these summaries and understand
       the types of issues involved in the complaints. Supervisors are also advised that they can
       always contact EIU and PSB for clarification if it is necessary.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.b. requires that the database include “all internal investigations of alleged or
       suspected misconduct.”
       Corresponding to the discussion above involving complaints, internal investigation summaries
       also appear in the IAPro system. All complaint summaries, open and closed, have been
       viewable since February 2017. PSB uses a standard protocol to develop the case summaries and
       access limits. This protocol has been approved by us and will be included in the PSB
       Operations Manual that is now being drafted. We receive the synopses of open and closed
       internal investigations each month as a result of a regular quarterly document request. Field
       supervisors have also been able to show that they have access to these summaries in EIS and
       find them to be clear and concise. Field supervisors always have the option of requesting
       additional information from EIU and PSB should they deem the summaries insufficient. We
       have not received any indication that such a request has occurred.


                                                Page 113 of 291




WAI 37009
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 114 of 291




       MCSO is in compliance with this Subparagraph.
       Paragraph 75.c. requires that the database include “data compiled under the traffic stop data
       collection and the patrol data collection mechanisms.”
       As documented in past quarterly reports, MCSO has created electronic forms to collect data
       from traffic stops, incidental contacts and warnings. As noted in Paragraphs 69 and 74, MCSO
       has suspended traffic stop alerts based upon the benchmarks of Paragraph 67. MCSO continues
       to collect this information within EIS and once the methodology is approved this data will be
       used to trigger future alerts.
       MCSO has also created interfaces with EIS for remote databases including Incident Reports
       (IRs) and Non-Traffic Contact Forms (NTCFs). These reports are readily available to
       supervisors to review within EIS. During both our July and October site visits, field supervisors
       have shown that they have the ability to view IRs and NTCFs. AIU already conducts an
       inspection of IRs, and is currently developing a similar quarterly inspection of NTCFs. When
       proposed, we will evaluate the sufficiency of this new inspection. In lieu of the inspection,
       MCSO has made available all NTCFs that we have evaluated. We have found no areas of
       concern regarding the handling of these incidents.
       MCSO has also hired a new outside contractor to conduct the analyses for monthly, quarterly,
       and annual traffic stop data. A review of past practices is ongoing and methodologies are
       currently under development. We have also advised MCSO that they must create a statistical
       methodology for NTCFs that is similar to that for traffic stops to ensure that deputies are not
       acting in a biased fashion during the NTCF incidents. When proposed, we will review these
       analytic strategies.
       MCSO is not in compliance with this Subparagraph.
       Paragraph 75.d. requires that the database include “all criminal proceedings initiated, as well as
       all civil or administrative claims filed with, and all civil lawsuits served upon, the County and/or
       its Deputies or agents, resulting from MCSO Patrol Operations or the actions of MCSO Patrol
       Operation Personnel.”
       MCSO’s Legal Liaison Section receives and forwards this information to EIU for entry into the
       EIS database. Deputies self-report contacts they have with other agencies, and any two contacts
       within a rolling six-month period results in an alert requiring a supervisor to investigate.
       Supervisors have demonstrated the ability to access this information during our July and
       October 2018 site visits.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.e. requires that the database include “all arrests.”




                                                  Page 114 of 291




WAI 37010
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 115 of 291




       Arrests may not always occur as a result of a traffic stop. MCSO, therefore, has placed into
       production an interface between EIS and the Jail Management System (JMS). This interface
       allows supervisors to easily access information regarding arrest that cannot be viewed through
       traffic data. During our site visits, supervisors have demonstrated the ability to access the IRs
       and related arrest information.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.f. requires that the database include “all arrests in which the arresting Deputy fails
       to articulate probable cause in the arrest report, or where an MCSO Supervisor, court or
       prosecutor later determines the arrest was not supported by probable cause to believe a crime
       had been committed, as required by law.”
       Incident Reports (IRs) are housed in the Filebound software system. MCSO has created an
       interface between Filebound and EIS to provide a summary of information to facilitate
       supervisory oversight. Supervisors must review and sign off on IRs for each deputy involving
       an arrest or detention of a suspect within 72 hours of the incident. Supervisors are also required
       to ensure that probable cause exists for each charge or arrest outlined within an IR. AIU
       additionally conducts a quarterly audit of IRs to ensure that all policy requirements are met. In
       both the first and second quarters of 2018, 97% of supervisors memorialized their review of the
       IRs and 100% of IRs contained the necessary probable cause statements. The audit for the third
       quarter has not yet been produced.
       If a court or prosecutor decides not to prosecute a case, both the deputy and their immediate
       supervisor are notified. AIU also conducts an inspection of all cases turned down for
       prosecution. For July and August, there were two cases that were turned down due to errors in
       the reports. One was submitted over one year after the incident and did not include any new
       information to support the charge, although, MCAO indicated that the report included evidence
       that could be used for other charges not originally requested. One involved an IR that did not
       articulate probable cause but led to the arrest and questioning of a suspect at a substation before
       the person was released. These cases were referred to the Districts for further examination, and
       a memo of concern was sent to PSB. In addition, AIU noted several deficiencies as a result of
       the cases turned down for prosecution that did not involve issues of probable cause. These
       cases were also referred to the Districts for corrective action.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.g. requires that the database include “all arrests in which the individual was
       released from custody without formal charges being sought.”




                                                 Page 115 of 291




WAI 37011
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 116 of 291




       The ability to capture this information depends upon what actually occurred within the context
       of the interaction. If the suspect was taken into physical custody but released prior to booking,
       there would be a JMS record, as indicated in Subparagraph 75.e. above. Therefore, MCSO
       could use the interface described above to pull the relevant data elements into EIS. However, if
       the incident does not rise to the point of physical custody and detention, then it would likely
       yield an Incident Report, covered under Subparagraph 75.f. above or an Investigatory Stop
       under Subparagraph 75.h. to follow. The interfaces for IR and NTCF data became operational
       prior to July 1, 2017.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.h. requires that the database include “all Investigatory Stops, detentions, and/or
       searches, including those found by the Monitor, an MCSO supervisor, court or prosecutor to be
       unsupported by reasonable suspicion of/or probable cause to believe a crime had been
       committed, as required by law.”
       MCSO has created interfaces for both IRs and NTCFs. As noted in 75.f., the first and second
       quarter audits of IRs found that 100% had the necessary probable cause or reasonable suspicion
       statements necessary. While the audit for the third quarter has not yet been produced, the
       monthly report of County Attorney turndowns for July and August indicate that there was one
       case each month that was not prosecuted because there was a lack of probable cause described
       in the documents. These cases have been sent to PSB for review.
       In July 2017, the interface between EIS and the database for NTCFs was placed into production.
       MCSO also reissued EA-3 (Non-Traffic Contact) on June 1, 2017 – and further amended the
       policy on June 14, 2018. This policy specifies the responsibility of MCSO personnel regarding
       different types of search occurrences. If the search is related to a traffic stop, it should be
       captured on the VSCF. Searches occurring within activities resulting in an Incident Report will
       be captured under Subparagraph 75.e., and NTCF searches fall under this Subparagraph.
       From January-April 2018, the number of NTCF reports was insignificant; and we reviewed each
       report. However, in May 2018, we selected a sample of 25 cases due to an increased volume.
       In both July and August, the number of NTCF cases numbered 25 and 26, respectively. While
       our review of the July and August NTCF cases reveals no significant issues, the volume of
       cases is getting to the point where examination of each case becomes less impractical. MCSO
       has been working on the development of an audit, like that for IRs, to ensure that the actions of
       deputies and supervisors meet the necessary policy requirements. MCSO must make the
       development of this audit a priority to maintain compliance with this Subparagraph. We have
       also requested under this Subparagraph, and section 75.c. above, as well as Paragraph 68.d., that
       MCSO create a methodology to analyze NTCF cases to ensure that there are no trends or
       indications that bias might be occurring. Except for the month of May 2018, noted above, we
       have reviewed all NTCF documents provided by MCSO. If the volume of NTCFs increases to
       the point that this is no longer feasible, MCSO should be prepared with a plan to conduct
       regular audits of these forms. We will evaluate these processes as they are proposed.
       MCSO is in compliance with this Subparagraph.

                                                Page 116 of 291




WAI 37012
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 117 of 291




       Paragraph 75.i. requires that the database include “all instances in which MCSO is informed by
       a prosecuting authority or a court that a decision to decline prosecution or to dismiss charges,
       and if available, the reason for such decision.”
       The EIS database has included both County Attorney Actions and an interface with the Justice
       Courts (AOC) since July 2017. AIU produces a monthly inspection of these cases, looking for
       the lack of probable cause as well as a host of other issues. The majority of deficiencies found
       result in an Action Form to the relevant District command. In July and August, there was one
       case each month where MCAO indicated that probable cause for the charges listed by the
       deputy were not supported in the documentation. Both cases resulted in memos of concern for
       PSB evaluation. AIU additionally identified seven cases each month where MCAO or Justice
       Court (JC) personnel had noted deficiencies involving missing documentation to support the
       original charge. These and other cases with minor deficiencies were returned to District
       command staff through Action Forms in Blue Team for corrective action and return.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.j. requires that the database include “all disciplinary action taken against
       employees.”
       MCSO currently tracks disciplinary actions in the IAPro system, which allows supervisors to
       search the history of their employees in EIS.
       EIU produces a monthly alert report relevant to Paragraphs 70, 71, 75, and 81. Table 8 of this
       report indicates the disposition of the alerts for the reporting period, ranging from “no further
       action” to “referral to PSB.” Out of the 97 cases referred to supervisors for investigation from
       July to September, 17 cases resulted in a meeting with a supervisor; and supervisors closed 26
       cases, indicating that no further action was required. One case was referred to PSB for further
       processing and has not yet been completed. An additional two cases in September resulted in
       additional training for the deputy. The problem, evident in these numbers, is that there remain a
       significant number of cases with no disposition within the first two months. We have discussed
       this with EIU and AIU personnel. In response, they are working on an alert tracking inspection
       to better capture the time to disposition and the approval of the closure and disposition imposed.
       We have received only the first proposal of this report, and will evaluate subsequent iterations
       as they are made available.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.k. requires that the database include “all non-disciplinary corrective action
       required of employees.”
       MCSO uses a combination of Supervisory Note inspections (in particular, bimonthly reviews of
       a deputy’s performance) and the monthly alert report described in the previous Subparagraph to
       fulfill the requirements for this Subparagraph. As noted previously, the majority of alert
       investigations reported each month are closed by supervisors as requiring no further action. The
       second most frequently used closure is meeting with a supervisor. We also conduct evaluations
       of a randomly selected group of closed alert investigations each month. Those closed with the

                                                 Page 117 of 291




WAI 37013
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 118 of 291




       notation of meeting with a supervisor have generally been found to be supported by the
       documents connected to the investigation. In these reports, supervisors provide a synopsis of
       the instances leading up to the alert being triggered and provide a substantive description of the
       discussion they have had with the respective deputy. It would appear from the sampling that
       deputies are receptive to these meetings, as they provide clarification for the proper processes to
       use should future similar instances arise.
       Supervisors can also search the Supervisory Note field for each deputy using key words and
       phrases to determine if prior supervisors of a particular subordinate had employed briefings,
       trainings, or supervisory discussions to address similar issues.
       AIU also evaluates a supervisor’s use of EIS in the supervision of their deputies. The
       Supervisory Note inspection for July and August shows an overall compliance rate of 100% and
       95% respectively for the criteria investigated. In August, AIU sent an Action Form to District 5
       due to one sergeant with five deficiencies. The District investigation noted that the supervisor
       had experienced a family FMLA event and took time off of work. Due to a lack of
       communication, the supervisory responsibilities of this sergeant had not been covered, resulting
       in the deficiencies. District command held squad and supervisory meetings to ensure that this
       did not occur again. MCSO is planning to initiate an inspection of Action Forms and alerts.
       Neither of these is in place yet, but we have reviewed and commented on draft proposals.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.l. requires that the database include “all awards and commendations received by
       employees.”
       MCSO published GC-13 (Awards) on November 30, 2017. With this publication, EIU created
       categories for awards or commendations within EIS. With the introduction of the newest
       version of EIPro, these fields are also searchable by supervisors. During our July and October
       2018 site visits, supervisors demonstrated how they search and locate these in their
       subordinates’ EIS data. According to the monthly alert inspection report for August, a
       supervisor had recommended a commendation for a deputy under their command.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.m. requires that the database include the “[t]raining history for each employee.”
       MCSO has transitioned from the Skills Manager System to the Cornerstone (the HUB) software
       program. The HUB has replaced the E-Policy and E-Learning programs. The HUB routinely
       updates recent training and policy for deputies and is visible by immediate supervisors. MCSO
       also created an interface between the HUB and EIS.
       During our April and July site visits, all field supervisors stated they were familiar with the
       HUB and were able to access the information contained therein. Several supervisors continued
       to note that they were experiencing difficulty scheduling training for their subordinates, but they
       could view whether subordinates had completed training or logged in to review policy
       documents. During our October site visit, MCSO advised that they had remedied a glitch that


                                                 Page 118 of 291




WAI 37014
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 119 of 291




       was impacting the purview of supervisors. We verified with District personnel that supervisors
       were now able to view all information pertaining to their subordinates. The supervisors also
       noted that when they ran into difficulties they could easily contact Training Division or
       technology staff to assist them. The Technology Management Bureau and Training Division
       noted that they were keeping a running list of problems with the HUB and were incrementally
       correcting them. We will evaluate this again during our next site visit.
       MCSO is in compliance with this Subparagraph.
       Paragraph 75.n. requires that the database include “bi-monthly Supervisory observations of each
       employee.”
       The Audits and Inspections Unit (AIU) conducts a monthly inspection of Supervisory Notes.
       One of the indicators AIU evaluates is whether supervisors are making two notes per deputy
       each month. In July, the compliance rate was 100%,; while in August, the compliance rate was
       93%. An Action Form was sent to District 5 regarding these deficiencies. A supervisor who
       experienced an FMLA event did not have someone make the necessary Supervisory Notes for
       his deputies during his absence, which resulted in the deficient inspection report. The Action
       Form was returned through Blue Team with the notation that the District held squad and
       individual sessions due to a lapse of communication regarding supervisory oversight. EIU has
       already included multiple BIO Action Forms for repetitive deficiencies as a trigger for an alert
       investigation.
       MCSO is not in compliance with this Subparagraph.
       MCSO is making progress toward the development of a functioning relational database that is
       used consistently by MCSO personnel. With the operationalization of interfaces for Incident
       Reports, Non-Traffic Contact Forms, the Arizona Office of the Courts, and the HUB, EIS now
       contains the information required by the Order. MCSO has worked diligently to use some of
       the data above to investigate compliance rates with the Court Orders and continues to work on
       the development of added inspections for alert tracking, BIO Action Form deficiencies, and
       NTCF evaluations similar to those conducted for IRs. We will evaluate these as they are made
       available.


       Paragraph 76. The EIS shall include appropriate identifying information for each involved
       Deputy (i.e., name, badge number, shift and Supervisor) and civilian (e.g., race and/or
       ethnicity).
       Phase 1: In compliance
            •   EB-2 (Traffic Stop Data Collection), most recently amended on April 13, 2018.
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
       Phase 2: In compliance


                                                Page 119 of 291




WAI 37015
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 120 of 291




       MCSO has instituted a quality check process for VSCFs that requires supervisors to review all
       traffic stop documents within three days of the stop. AIU conducts an inspection of the
       timeliness of these reviews. For July and August, the compliance rate for supervisor review
       exceeded 98%. A subsequent inspection by AIU of Traffic Stop Data is designed to ensure that
       all necessary information is included on traffic forms and these forms coincide with CAD and
       BWC images. The compliance rate for the data inspection ranges from 88% in July to 86% in
       August. The inspection for September has not yet been submitted. While none of the
       deficiencies that led to these lower percentages were the result of failing to identify themselves,
       the driver or passengers of the vehicles stopped, or failing to register the perceived
       race/ethnicity of persons contacted, there was one instance in which the identifying call number
       for an additional deputy on scene was incorrect. This resulted in an Action Form being sent to
       the District.
       MCSO has incorporated patrol data into the EIS through the creation of interfaces for Incident
       Report (IR) and Non-Traffic Contact Form (NTCF) documents. Each of these documents lists
       the required name of the deputy and civilian, as well as the ethnicity of the civilian, in
       accordance with the Paragraph. AIU conducts a quarterly inspection of IRs, including a check
       for racial/ethnic bias in the reporting documents and the identification of all parties contacted as
       a result of the incident. The compliance rate for the IR inspection during the second quarter of
       2018 was up slightly to 94%. None of the deficiencies found by AIU were related to the
       identification of persons contacted or deputies involved. Most deficiencies were the result of
       failing to notify supervisors in a timely fashion or filing/signing documents within policy
       timeframes. The IR inspection for the third quarter has not yet been published. Non-Traffic
       Contact Forms contain the same basic information about the identity of the deputy making the
       contact and the persons being contacted. MCSO does not yet have an inspection of NTCFs, but
       they do provide us with copies of the documents. Up to this point we have not found an NTCF
       document that does not include the criteria required by this Paragraph. However, as the volume
       of NTCF documents increases MCSO will have to finalize their plans to create an inspection
       like that used for IRs.


       Paragraph 77. MCSO shall maintain computer hardware, including servers, terminals and
       other necessary equipment, in sufficient amount and in good working order to permit personnel,
       including Supervisors and commanders, ready and secure access to the EIS system to permit
       timely input and review of EIS data as necessary to comply with the requirements of this Order.
       Phase 1: Not applicable
       Phase 2: In compliance
       Since our earliest site visits in 2014, we have addressed the issue of “necessary equipment, in
       sufficient amount and in good working order” with MCSO. As part of our monthly document
       requests, we receive an accounting, by District, of how many vehicles have functioning TraCS
       systems.


                                                 Page 120 of 291




WAI 37016
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 121 of 291




       Since the end of 2015, we have found that all marked patrol vehicles were properly equipped
       with TraCS equipment. MCSO developed EB-2 (Traffic Stop Data Collection), which states
       that in the event that a TraCS vehicle is not operational, or available, each District possesses the
       necessary equipment at the substation for deputies to input his/her traffic stop information
       before the end of the shift. Due to the mountainous regions throughout Maricopa County, there
       have always been connectivity issues. However, these areas are well-known to patrol deputies;
       and they have demonstrated how they adapt to connectivity problems. The VSCF also allows
       deputies to note issues with technology on a traffic stop.
       During our July and October visits to the Districts, we spot-checked the facilities and patrol
       cars, and found that they had functioning TraCS equipment, and each District office had
       available computers for any occurrence of system failures with vehicle equipment. In addition,
       each District had spare parts in the eventuality that body-worn camera issues arose. Even so,
       command staff in the Districts have repeatedly noted that the old body-worn camera systems are
       experiencing battery and cable issues on a regular basis.
       At present, the technology and equipment available at MCSO meet the requirements of the
       Order.


       Paragraph 78. MCSO shall maintain all personally identifiable information about a Deputy
       included in the EIS for at least five years following the Deputy’s separation from the agency.
       Information necessary for aggregate statistical analysis will be maintained indefinitely in the
       EIS. On an ongoing basis, MCSO shall enter information into the EIS in a timely, accurate,
       and complete manner, and shall maintain the data in a secure and confidential manner. No
       individual within MCSO shall have access to individually identifiable information that is
       maintained only within EIS and is about a deputy not within that individual’s direct command,
       except as necessary for investigative, technological, or auditing purposes.
       Phase 1: In compliance
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
       Phase 2: In compliance
       GH-5 (Early Identification System) clearly states that employees only have access to EIS in
       furtherance of the performance of their duties, and that any other unauthorized access will be
       addressed under MCSO’s discipline policy. The policy also notes that access to individual
       deputy information will be limited to appropriate supervisory/administrative personnel of that
       deputy. In addition, the policy states that personal information will be maintained in the
       database for at least five years following an employee’s separation from the agency; however,
       all other information will be retained in EIS indefinitely




                                                  Page 121 of 291




WAI 37017
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 122 of 291




       The most recent occurrences of a misuse of MCSO’s computer system occurred in 2011 and
       2015. These instances were discovered as a result of a quality audit by the FBI in 2017. As a
       result, MCSO published a System Log Audit operating procedure in November 2017 that
       required PSB to notify the Technology Management Bureau of any investigations involving a
       system breach. This operating procedure (BAS SOP 17-4) was fully vetted during the January
       2018 site visit. MCSO reported no system breaches occurring between our July and October
       site visits. We will continue to inquire about these issues during subsequent site visits.
       MCSO’s concern for the integrity of information in EIS is further exemplified by the protocols
       that PSB has created to meet the requirements of Subparagraphs 75.a. and 75.b. regarding
       purview of open complaints and internal investigations. PSB not only controls who can view
       summaries of open investigations, but has created a protocol for creating the summary of open
       investigations to protect the integrity of the case while it is being processed.
       MCSO has also created a work group to ensure the integrity of traffic stop data used for
       analysis. These protocols will be incorporated into the next draft of the EIU Operations
       Manual. Moreover, although the annual report includes analyses that identifies deputies who
       are outliers compared to their peers with regard to traffic stops, citations, warnings and arrests
       that may indicate racial/ethnic bias, the identities of these deputies are removed from documents
       prior to being made public.


       Paragraph 79. The EIS computer program and computer hardware will be operational, fully
       implemented, and be used in accordance with policies and protocols that incorporate the
       requirements of this Order within one year of the Effective Date. Prior to full implementation
       of the new EIS, MCSO will continue to use existing databases and resources to the fullest extent
       possible, to identify patterns of conduct by employees or groups of Deputies.
       Phase 1: In compliance
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Not in compliance
       During 2017 and early 2018, MCSO added four interfaces between remote databases and EIS.
       The EIS now includes Incident Reports (IRs), Non-Traffic Contact Forms (NTCFs), Justice
       Court turndowns (AOC) and the Cornerstone software program (the HUB) that replaced the
       Skills Management System (SMS). Supervisors now have the ability to search this additional
       information for their subordinates without having to access multiple systems. While a
       significant improvement, the employment of the EIS database remains limited as MCSO is still
       developing methodologies for the Traffic Stop Monthly and Quarterly Reports, as well as
       reviewing the methods used for the Traffic Stop Annual Report with the hiring of a new outside
       contractor who will propose new methodologies prior to the next quarterly report. Until these
       are complete and operational, MCSO will not achieve Phase 2 compliance with this Paragraph.


                                                 Page 122 of 291




WAI 37018
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 123 of 291




       In the meantime, EIU and AIU pull together data to produce reports and inspections of both
       deputy and supervisor activity. The EIS automatically triggers alerts for behaviors ranging from
       unscheduled absences to external complaints. The EIU uses this information to create monthly
       reports and to determine whether an investigation by a supervisor is required. EIU and AIU are
       continuing to work on the tracking of alert investigations to ensure that they do not languish
       without some form of closure.
       AIU uses the EIS database to generate numerous inspections of Traffic Stop data, Supervisory
       Notes, County Attorney turndowns, among many others. When deficiencies are found, AIU
       sends out BIO Action Forms to the District command to rectify the situation and memorialize
       what was done. AIU has already automated an alert threshold for repeated Action Forms for the
       same events. AIU personnel are developing a monthly inspection for Action Forms that allows
       command staff to pinpoint if there are patterns occurring that may not be evident by looking at
       individual cases. The goal is to track deficiencies by Districts, shifts, and squads to focus
       corrective measures in the most beneficial way.
       MCSO has hired a new outside contractor for data analysis. Progress on the methodologies for
       the TSMR and TSQR have been limited to allow the contractor the opportunity to evaluate the
       proposals that have been developed so far. In addition, MCSO is awaiting the review of past
       TSAR’s by their new analytic vendor to determine if future annual methodologies might be
       modified. We will review these as they are made available.


       b. Training on the EIS
       Paragraph 80. MCSO will provide education and training to all employees, including
       Deputies, Supervisors and commanders regarding EIS prior to its implementation as
       appropriate to facilitate proper understanding and use of the system. MCSO Supervisors shall
       be trained in and required to use EIS to ensure that each Supervisor has a complete and current
       understanding of the employees under the Supervisor’s command. Commanders and
       Supervisors shall be educated and trained in evaluating and making appropriate comparisons
       in order to identify any significant individual or group patterns. Following the initial
       implementation of the EIS, and as experience and the availability of new technology may
       warrant, MCSO may propose to add, subtract, or modify data tables and fields, modify the list
       of documents scanned or electronically attached, and add, subtract, or modify standardized
       reports and queries. MCSO shall submit all such proposals for review by the Monitor pursuant
       to the process described in Section IV.
       Phase 1: In compliance
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
       Phase 2: In compliance




                                                Page 123 of 291




WAI 37019
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 124 of 291




       MCSO completed the EIS and SRELE Training for all supervisory personnel overseeing patrol
       or traffic operations in November 2017. During our visits to the Districts, several supervisors
       have noted that they had finally received training on systems they had been using for over one
       year; while others commented that they did not understand how many tasks had been automated
       to make their supervisory roles easier. Nearly all supervisors remarked that they believe that
       future training should include more hands-on activities that they encounter on a regular basis.
       We recommended that the supervisors contact EIU and the Training Division to develop these
       ideas.
       We will continue to evaluate how the delivery of this training impacts the use of EIS tools by
       supervisors. We have noted in previous Paragraphs that the Supervisory Note inspections
       produced on a monthly basis show compliance rates in excess of 95% during July and August f
       2018. MCSO has not yet produced the inspection for September.


       c. Protocol for Agency and Supervisory Use of the EIS
       Paragraph 81. MCSO shall develop and implement a protocol for using the EIS and
       information obtained from it. The protocol for using the EIS shall address data storage, data
       retrieval, reporting, data analysis, pattern identification, identifying Deputies for intervention,
       Supervisory use, Supervisory/agency intervention, documentation and audit. Additional
       required protocol elements include:
       a.     comparative data analysis, including peer group analysis, to identify patterns of activity
              by individual Deputies and groups of Deputies;
       b.     identification of warning signs or other indicia of possible misconduct, including, but
              not necessarily limited, to:
                      i.      failure to follow any of the documentation requirements mandated
                              pursuant to this Order;
                      ii.     racial and ethnic disparities in the Deputy’s traffic stop patterns,
                              including disparities or increases in stops for minor traffic violations,
                              arrests following a traffic stop, and immigration status inquiries, that
                              cannot be explained by statistical modeling of race neutral factors or
                              characteristics of Deputies’ specific duties, or racial or ethnic disparities
                              in traffic stop patterns when compared with data of a Deputy’s peers;
                      iii.    evidence of extended traffic stops or increased inquiries/investigations
                              where investigations involve a Latino driver or passengers;
                      iv.     a citation rate for traffic stops that is an outlier when compared to data
                              of a Deputy’s peers, or a low rate of seizure of contraband or arrests
                              following searches and investigations;
                      v.      complaints by members of the public or other officers; and


                                                 Page 124 of 291




WAI 37020
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 125 of 291




                       vi.    other indications of racial or ethnic bias in the exercise of official duties;
       c.       MCSO commander and Supervisor review, on a regular basis, but not less than
                bimonthly, of EIS reports regarding each officer under the commander or Supervisor’s
                direct command and, at least quarterly, broader, pattern-based reports;
       d.       a requirement that MCSO commanders and Supervisors initiate, implement, and assess
                the effectiveness of interventions for individual Deputies, Supervisors, and units, based
                on assessment of the information contained in the EIS;
       e.       identification of a range of intervention options to facilitate an effective response to
                suspected or identified problems. In any cases where a Supervisor believes a Deputy
                may be engaging in racial profiling, unlawful detentions or arrests, or improper
                enforcement of Immigration-Related Laws or the early warning protocol is triggered,
                the MCSO shall notify the Monitor and Plaintiffs and take reasonable steps to
                investigate and closely monitor the situation, and take corrective action to remedy the
                issue. Interventions may include but are not limited to counseling, Training, Supervisor
                ride-alongs, ordering changes in practice or procedure, changing duty assignments,
                Discipline, or other supervised, monitored, and documented action plans and strategies
                designed to modify activity. All interventions will be documented in writing and entered
                into the automated system;
       f.       a statement that the decision to order an intervention for an employee or group using
                EIS data shall include peer group analysis, including consideration of the nature of the
                employee’s assignment, and not solely on the number or percentages of incidents in any
                category of information recorded in the EIS;
       g.       a process for prompt review by MCSO commanders and Supervisors of the EIS records
                of all Deputies upon transfer to their supervision or command;
       h.       an evaluation of whether MCSO commanders and Supervisors are appropriately using
                the EIS to enhance effective and ethical policing and reduce risk; and
       i.       mechanisms to ensure monitored and secure access to the EIS to ensure the integrity,
                proper use, and appropriate confidentiality of the data.
       Phase 1: In compliance
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Not in compliance
       MCSO produces a number of reports and inspections that are relevant for this Paragraph.
       However, due to issues with EIS data and methods of analysis, MCSO has not been able to
       reliably produce the Traffic Stop Monthly Report based upon the criteria outlined in Paragraph
       67; nor has MCSO ever produced a Traffic Stop Quarterly Report. Additionally, each of the
       Annual Reports have been delayed, or had to be rewritten, because of anomalies that arose in


                                                  Page 125 of 291




WAI 37021
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 126 of 291




       the data or the manner in which it was analyzed. MCSO has contracted with a new outside
       vendor to conduct analyses of traffic stop data. MCSO’s vendor is currently reviewing past
       TSAR methodologies and proposals for the TSMR to ensure that the methods employed are
       efficient and meet the requirements of the Order. We will work in concert with MCSO to find
       solutions for the issues that currently limit the full use of the EIS database.
       Paragraph 81.a. requires that MCSO’s EIS protocols include “comparative data analysis,
       including peer group analysis, to identify patterns of activity by individual Deputies and groups
       of Deputies.”
       The EIU has conducted monthly and annual analyses looking for outliers that may indicate that
       an individual is behaving in a biased or unprofessional manner, in accordance with Paragraphs
       65, 66, and 67. The TSMR has been suspended and under revision since April 2016. We
       anticipate that MCSO’s new vendor will have some suggestions regarding the methodology that
       MCSO has been developing for the past several months. We will work with them to test and
       implement these processes as soon as possible.
       MCSO has never produced a TSQR. There have been several proposals regarding the substance
       and form these reports may take, but no data has been used to produce an analysis to date. The
       Second and Third Traffic Stop Annual Reports, like the first, were delayed due to unforeseen
       data and analytical problems. When these issues were discovered, they were addressed as
       quickly as possible. MCSO initiated the supervisory oversight and action plans associated with
       the findings of the Second TSAR. We and the Parties have commented on the supervisory
       discussions with deputies and action plan processes. MCSO provided documentation on the
       completion of Action Plans stemming from the Second TSAR and has employed approved
       modified processes to begin the supervisory discussions stemming from the Third TSAR. We
       have received the completed supervisory discussions for some of the deputies found to be
       outliers and will comment on the process in subsequent quarterly reports.
       For both the TSMR and TSAR, the analysis has focused on geographic peers; that is, comparing
       deputy activity to deputies that patrol or conduct traffic stops in the same District. This remains
       a rather coarse comparison as Districts can have a variety of social, economic and ethnic
       differences within their boundaries. We will work with MCSO’s new vendor to determine if
       there is a means to focus the analysis so that it might be more useful for shift and squad
       supervisors to identify patterns of concern.
       MCSO is not in compliance with this Subparagraph.
       Paragraph 81.b. requires that MCSO’s EIS protocols include “identification of warning signs or
       other indicia of possible misconduct.”
       The publication of GH-5 (Early Identification System) on March 24, 2017 provides significant
       direction for employees and supervisors alike to understand what type of behaviors will be
       viewed as problematic. As noted above, the intent of the TSAR and TSMR is to identify
       deputies who might be engaged in biased activity regarding who they stop, cite, warn, or search.
       MCSO has been developing new methods for the TSMR, and we have collectively engaged in


                                                 Page 126 of 291




WAI 37022
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 127 of 291




       numerous discussions about the TSAR. We believe many of these issues will be addressed once
       MCSO’s new vendor is able to evaluate what has been completed to date and what MCSO
       would like to do in the future. We are confident that the benchmarks from Paragraph 67 will be
       operational in future monthly analyses, given the progress that MCSO has made to date.
       MCSO is also revising the EIU Operations Manual, which will include sections on data
       protocols and the several analyses based upon the traffic stop data. The manual also includes
       thresholds for behavior ranging from failure to arrive on time for work to external complaints.
       BIO is examining these thresholds to determine why they were set at the present levels. This
       investigation may result in the modification of thresholds that have proven unproductive over
       the last several years. We will review these changes as they are proposed. Regardless of the
       outcome, we believe it is a worthwhile endeavor to test processes that have been in place to
       ensure that they are as efficient as they were intended.
       MCSO is not in compliance with this Subparagraph.
       Paragraph 81.c. requires that MCSO’s EIS protocols include “MCSO Commander and
       Supervisor review, on a regular basis, but not less than bimonthly, of EIS reports regarding each
       officer under the Commander or Supervisor’s direct command and, at least quarterly, broader,
       pattern-based reports.”
       Supervisory Note inspections include four measures to assess how well supervisors are using
       EIS information to oversee the activity and behavior of their subordinates. These actions range
       from making supervisory comments on deputies, reviewing their body-worn camera footage,
       making Employee Performance Appraisal (EPA) notations, and reviewing subordinates’ EIS
       profiles. The overall compliance average across these criteria has remained steady in the upper
       90th percentile for the past several months; including July and August 2018. When deficiencies
       are discovered in this inspection, AIU sends out an Action Form to the immediate supervisor for
       response and remedy. In August, AIU noted that District 5 had deficiencies across several of
       the measures included in the inspection. District 5 conducted a further examination and found
       that all the deficiencies resulted from a single sergeant who had experienced a family FMLA
       event and had taken several days off. During this period, due to miscommunication, the
       supervisory note responsibilities of this sergeant had not been delegated to someone else. As a
       result, District 5 held several meetings to formulate a more thorough approach should an event
       like this occur again. AIU is developing a proposal to better track Action Forms by type,
       individual, and District to ensure that any corrective actions are targeted at the most appropriate
       level.
       MCSO is in compliance with this Subparagraph.
       Paragraph 81.d. requires that MCSO’s EIS protocols include “a requirement that MCSO
       Commanders and Supervisors initiate, implement and assess the effectiveness of interventions
       for individual Deputies, Supervisors, and units, based on assessment of the information
       contained in the EIS.”




                                                 Page 127 of 291




WAI 37023
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 128 of 291




       Aside from interventions stemming from the Second TSAR, which include Action Plans
       requiring 30-, 60-, and 90-day follow-up evaluations, EIU personnel were not able to recall
       other interventions that have been tracked. In August, EIU – in concert with District command
       – found a need to create an Action Plan for a deputy who had received a number of external
       complaints and other alerts. We have reviewed the initial supervisory notes pertaining to this
       Action Plan and have found them to be clear, concise and on target with the intentions of the
       Action Plan. We have also made several recommendations to BIO and EIU during our site
       visits and conference calls discussing the requirements of this Paragraph. MCSO is working to
       develop a tracking protocol and intends to include it in the next draft of the EIU Operations
       Manual.
       The Action Plan interventions stemming from the Second TSAR were tracked through
       Supervisory Notes under a specific heading for the Second TSAR. While helpful, we found that
       the Supervisory Notes were often too general; they should specifically address issues that led to
       the Action Plan to begin with – for instance, the race/ethnicity of driver/passenger contacts
       during traffic stops. Additionally, we noted that several Action Plans were modified before
       completion without significant compelling reason. MCSO has addressed these issues and made
       plans to modify processes for the Third TSAR Action Plans. We will evaluate these as they
       become available.
       While there have been few interventions to track up to this point, apart from those stemming
       from the Second TSAR, EIU stated that the current revision of the EIU Operations Manual will
       include a description of the protocol for tracking interventions. Once it is produced, we will
       evaluate the proposed process.
       MCSO is not in compliance with the Subparagraph.
       Paragraph 81.e. requires MCSO’s EIS protocols include “identification of a range of
       intervention options to facilitate an effective response to suspected or identified problems. In
       any case where a Supervisor believes a Deputy may be engaging in racial profiling, unlawful
       detentions or arrests, or improper enforcement of Immigration-Related Laws or the early
       warning protocol is triggered, MCSO shall notify the Monitor and Plaintiffs and take reasonable
       steps to investigate and closely monitor the situation, and take corrective action to remedy the
       issue. Interventions may include but are not limited to counseling, Training, Supervisor ride-
       alongs, ordering changes in practice or procedure, changing duty assignments, Discipline, or
       other supervised, monitored, and documented action plans and strategies designed to modify
       activity. All interventions will be documented in writing and entered into the automated
       system.”
       GC-17 (Employee Disciplinary Procedures) and GH-5 (Early Identification System) provide a
       wide range of options for supervisor interventions, as well as practical guidelines about how to
       employ those options. As noted above, GH-5 includes Attachment B, “Early Identification
       Alert Response Form.” This form specifies the responsibility of supervisors and serves as a
       checklist of processes the supervisor should use. EIU also attaches any documents, citations, or
       BWC recordings the supervisor might need to conduct an inquiry. We began seeing the use of


                                                Page 128 of 291




WAI 37024
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 129 of 291




       these forms in April 2017. By September 2017, we found that the closure of alert investigations
       by supervisors had improved. Most recently, we have only inquired about the ongoing status of
       PSB inquiries that took priority over alert investigations. MCSO has also created an alert
       inspection review committee (ARC) to ensure that the closure of alerts is supported by
       documentation from supervisors and responsive to the needs of the organization. The number
       of completed investigations has dropped over the past several months as the ARC has taken a
       proactive role to communicate with the Districts and individual supervisors how to effectively
       complete these investigations. This has meant that when the ARC intervenes, the total time to
       complete an investigation has increased; however, once complete, these investigations contain
       sufficient information to support the actions taken by District personnel. During this reporting
       period, the committee has returned four cases that needed additional information or
       investigation from the Districts. We applaud this preemptive move, and will continue to review
       all documents related to alert investigations and closures.
       The monthly alert report produced by MCSO identifies not only the allegation or incident that
       led to the alert (Tables 1-6), but also dispositions available to supervisors investigating the alert
       (Tables 8 and 9). In most cases we reviewed, the disposition is “no further action” or “meeting
       with a supervisor.” However, we have also noted that in July, an alert investigation led to a
       memo of concern to PSB; in August, a supervisor recommended a deputy for a commendation;
       and in September, there were two instances where a supervisor recommended additional
       training related to an Action Plan. EIU and AIU are working jointly on an inspection that
       would track investigations to their completion and evaluate the effect of any intervention
       planned. We will review this proposal when it is finalized.
       MCSO is in compliance with this Subparagraph.
       Paragraph 81.f. requires that MCSO’s EIS protocols include “a statement that the decision to
       order an intervention for an employee or group using EIS data shall include peer group analysis,
       including consideration of the nature of the employee’s assignment, and not solely on the
       number or percentages of incidents in any category of information recorded in the EIS.”
       In the development of GH-5 (Early Identification System), MCSO has taken into consideration
       the nature of the employee’s assignment. In prior versions of GH-5, MCSO created an
       appendix for thresholds that indicated, for example, that the “use of force” threshold was
       different for Detention and Patrol personnel. Detention personnel are much more likely to need
       to employ force than their Patrol counterparts. In the current version of GH-5, MCSO makes
       reference to thresholds that will be included in the EIU Operations Manual. MCSO is also
       evaluating the threshold limits to ensure that they are achieving the goals for which they were
       originally set.
       The hiring of a new vendor for data analysis will allow MCSO to review TSAR processes used
       in the past as well as evaluate proposals for TSMR and TSQR reports to ensure that they meet
       the needs of the Organization and comply with the First Order. Until such time as these are
       approved and put into practice, MCSO will not be in compliance with this Subparagraph.



                                                  Page 129 of 291




WAI 37025
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 130 of 291




       When MCSO conducts patrol data analyses, a portion of those analyses is founded on the notion
       of comparing “geographic peers.” Therefore, deputies are only compared to other deputies who
       make stops within the same District. We, the Parties, and MCSO have often discussed more
       fine-tuned analyses – but at present, no option exists. During our October site visit, we
       discussed this issue with MCSO’s new vendor at length; and we look forward to reviewing the
       vendor’s proposal as it is produced.
       MCSO is not in compliance with this Subparagraph.
       Paragraph 81.g. requires that MCSO’s EIS protocols include “a process for prompt review by
       MCSO Commanders and Supervisors of the EIS records of all Deputies upon transfer to their
       supervision or command.”
       MCSO has noted the need for a prompt review in both the “Supervisor Responsibilities” and
       “Command Staff Responsibilities” sections of GH-5 (Early Identification System). EIU
       specifically addressed this issue during the EIS and SRELE training completed in November
       2017. EIU advised supervisors to document when they conducted their review in Supervisory
       Notes, as well as how long the deputy had been working in their chain of command when the
       review was conducted. During our July and October site visits, both lieutenants and District
       Captains noted that they always try to complete these within the first week of a subordinate’s
       arrival and they prompt their sergeants to do the same. We have found no instances where the
       14-day limit outlined in policy has been problematic.
       MCSO is in compliance with this Subparagraph.
       Paragraph 81.h. requires that MCSO’s EIS protocols include “an evaluation of whether MCSO
       Commanders and Supervisors are appropriately using the EIS to enhance effective and ethical
       policing and reduce risk.”
       EIU has improved the processing and tracking of alert investigations. The development of
       Attachment B to GH-5 (Early Identification System) and training completed in EIS and SRELE
       in November 2017 has dramatically improved the information provided by supervisors when
       closing alerts. Command staff have also taken an active role in ensuring that if investigations
       appear incomplete, that they will return them for revision to the supervisor. EIU is working
       with AIU to develop an inspection that tracks alert investigations and the resultant outcomes. In
       this way, we should better be able to judge whether these investigations are being conducted in
       a timely fashion.




                                                Page 130 of 291




WAI 37026
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 131 of 291




       Since the fourth quarter of 2017 to the current reporting period, AIU has found that all
       supervisors included comments in their Supervisory Notes regarding how they had discussed
       bias-free policing with their subordinates. We have also repeatedly raised this issue with
       District command staff during on-site discussions. The comments we have received indicate
       that command staff and supervisors would like to receive some guidance from the Training
       Bureau about innovative ways to address the topic of bias-free policing. MCSO is further
       developing strategies through its Constitutional Policing Plan to promote ethical policing, as we
       have noted in Paragraph 70. Until such time as these processes are finalized MCSO will not be
       in compliance with this Subparagraph.
       MCSO is not in compliance with this Subparagraph.
       Paragraph 81.i. requires that MCSO’s EIS protocols include “mechanisms to ensure monitored
       and secure access to the EIS to ensure the integrity, proper use, and appropriate confidentiality
       of the data.”
       MCSO has addressed the security and integrity of data in GH-5 (Early Identification System),
       as well as instituted facility inspections throughout the Districts – including the security of
       terminals, access to information, and mobile displays. We spot-check technology and security
       of old forms during each site visit and have found no problems to date. Additionally, on
       November 6, 2017, MCSO published the operating procedure for System Log Audit Requests;
       this became effective on November 30, 2017. The procedure outlines how PSB personnel will
       notify the Technology Management Bureau of any misuse of MCSO information systems
       allegations and request an audit of the suspected breach. We discussed this operating
       procedure, BAS SOP 17-4, during our January 2018 site visit meetings; it meets all of the
       concerns voiced since the February 2017 discovery of two cases where data was compromised,
       but no one notified the Technology Management Bureau. We believe this new procedure will
       ensure that such an oversight does not occur again.
       MCSO is in compliance with this Subparagraph.
       MCSO meets some of the requirements of Paragraph 81, but there remain a variety of activities
       that are currently ongoing that need to be completed before MCSO will be compliant. These
       range from the finalization of the TSMR, TSQR, and TSAR methods to the completion of
       revisions to the EIU Operations Manual. In addition, both EIU and AIU staff are working to
       track the effectiveness of alerts and BIO Action Forms. Finally, the lack of substantive progress
       to institute the Constitutional Policing Plan to target potential bias across the organization has
       kept MCSO from achieving compliance with this Paragraph. We and the Parties remain
       concerned that we have not noted many instances where supervisors proactively intervene with
       their subordinates; rather, the supervisors wait until prompted by EIS alerts. Command staff
       have taken a more active role in evaluating the work of supervisors as evidenced by a number of
       alert investigations returned to supervisors for revision or additional inquiry. We will continue
       to evaluate the progress toward the goals outlined in this Paragraph.




                                                 Page 131 of 291




WAI 37027
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 132 of 291




       Section 9: Supervision and Evaluation of Officer Performance
       COURT ORDER             X.   SUPERVISION          AND       EVALUATIONS         OF    OFFICER
       PERFORMANCE


       Paragraph 82. MCSO and the County shall ensure that an adequate number of qualified first-
       line Supervisors are available to provide the effective supervision necessary to ensure that
       Deputies are following the Constitution and laws of the United States and State of Arizona,
       MCSO policy, and this Order. First-line Supervisors shall ensure that Deputies are policing
       actively and effectively, are provided with the instruction necessary to correct mistakes, and are
       held accountable for misconduct. To achieve these outcomes, MCSO shall undertake the
       following duties and measures:


       Paragraph 83. MCSO Supervisors shall provide the effective supervision necessary to direct
       and guide Deputies. Effective supervision requires that Supervisors: respond to the scene of
       certain arrests; review each field interview card and incident report; confirm the accuracy and
       completeness of Deputies’ daily activity reports; respond to each Complaint of misconduct;
       ensure Deputies are working actively to engage the community and increase public trust and
       safety; provide counseling, redirection, support to Deputies as needed, and are held
       accountable for performing each of these duties.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
       Phase 2: In compliance
       During our October site visit, we interviewed supervisors and commanders from Districts 1 and
       3 to determine compliance with MCSO policies and the requirements of this Paragraph.




                                                 Page 132 of 291




WAI 37028
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 133 of 291




       During our visit to District 1, we met with the District Commander, two lieutenants, and two
       sergeants. The District 1 hours of operation remain the same: Monday-Friday, from 0800-1600.
       With regard to crime, the District 1 Commander reported a 15% increase in property crimes,
       and a 5% decrease in persons crimes. The District 1 Commander advised us there had been a
       “listening session” held in the town of Guadalupe, at the beginning of October. Guadalupe is a
       contract city with a considerable Latino population. The intent of the session was to meet with
       city leaders and residents to hear complaints and concerns. We note that these types of
       exchanges with the community are generally productive if conducted regularly, and the
       community is provided with feedback as to the action taken with regard to their concerns.
       MCSO advised us that the town administrator was concerned with drug-related crime and gang
       activities, and requested that MCSO take a more proactive approach. The District 1
       Commander reported that there is general apprehension among deputies that if they make more
       traffic stops they will likely be identified in the TSAR process. This concern conveyed by the
       District Commander could hamper any proactive efforts to address problems identified by
       community leaders.
       We inquired as to how much time sergeants dedicate to field supervision, and learned that
       supervisors routinely spend half of their days in the office handling administrative matters.
       Some supervisors take their paperwork with them and complete administrative tasks in the field.
       District 1 personnel reported that they were short three sergeants and one deputy. The District 1
       Commander stated that many of the issues they are experiencing would be lessened if the
       District had more supervisors.
       During our visit to District 2, we interviewed the District Commander, one lieutenant, and two
       sergeants. The District 2 hours of operation remain the same: Monday-Friday, from 0800-1600.
       District 2 personnel advised us that the most common types of persons crimes in the District are
       assaults and domestic violence. The most common property crimes are theft, criminal damage,
       and stolen vehicles. District 2 experienced an increase in complaints in the previous quarter;
       most related to accidents and driving complaints. During this reporting period, personnel
       complaints have gone down. District 2 reported that the staff has conducted several outreach
       events in the District, mostly with local area schools. They have done backpack and school
       supply drives, as well as anti-bullying presentations. District 2 also held a “listening session” in
       which District 2 staff met with community leaders and representatives to obtain feedback; the
       suggestions are being tracked on a whiteboard. As noted previously, we recommend that
       District 2 staff provide feedback to stakeholders on the results of any action taken in response to
       their concerns.




                                                 Page 133 of 291




WAI 37029
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 134 of 291




       We reviewed a representative sample of 96 Incident Reports for July 2018, for the randomly
       selected date of July 4, 2018. Ninety-two of the 96 Incident Reports had proper documentation
       of supervisory review. Of the 96 Incident Reports, six were vehicle crashes. We found that two
       of the six Vehicle Crash Reports had no documentation that a supervisor had reviewed and
       approved the reports. The compliance rate for timely supervisory review of Incident Reports in
       July was 96%. With the exceptions noted, supervisors reviewed and approved all other Incident
       Reports, including 18 Arrest Report, within the required timeframes. During our quality control
       review of Incident Reports, we noted some spelling and grammar mistakes; but otherwise, there
       were no glaring errors. For July, MCSO reported 425 hours of community policing.
       We reviewed a representative sample of 72 Incident Reports for August 2018, for the randomly
       selected date of August 18. Seventy of the 72 Incident Reports were reviewed and
       memorialized by a supervisor within the required seven days. There were 10 Vehicle Crash
       Reports submitted in the sample for August, of which nine included documentation of
       supervisory review. The compliance rate for timely supervisory review of Incident Reports in
       August was 97%. We conducted a quality review on a 10% random sample of the reports we
       reviewed, and found no significant deficiencies. For August, MCSO reported 753 hours of
       community policing.
       We reviewed a representative sample of 83 Incident Reports for September 2018, for the
       randomly selected date of September 3. All of the 83 Incident Reports included documentation
       that they had been reviewed and approved by supervisors as required by this Paragraph. There
       were seven vehicle crashes submitted in the sample, all of which included documentation of
       timely supervisory review. The compliance rate for timely supervisory review of Incident
       Reports for September was 100%. Supervisors reviewed and approved all 16 Arrest Reports
       within 72 hours. We conducted a quality review on a 10% random sample of the reports
       submitted and found no significant errors. For September, MCSO reported 734 hours of
       community policing.
       For each month of the quarter, we selected a supervisor and a squad of deputies from each
       District. We requested several documents, including Patrol Activity Logs (PALs), for each
       deputy. We reviewed PALs for each month of the quarter to assess if they were turned in by the
       end of each shift, and if supervisors reviewed each PAL. For July, we reviewed PALs for 31
       deputies and eight supervisors. All 31 deputies’ Patrol Activity Logs contained documentation
       of supervisory review. All eight supervisors’ Patrol Activity Logs contained documentation of
       command-level review. For August, we reviewed Patrol Activity Logs for 27 deputies and
       eight supervisors. All 27 deputies’ PALs contained documentation of supervisory review. All
       eight supervisors’ PALs contained documentation of command-level review. For September,
       we reviewed Patrol Activity Logs for 33 deputies and eight supervisors. All 33 deputies’ PALs
       contained documentation of supervisory review; all eight sergeants’ PALs contained
       documentation of command-level review.




                                               Page 134 of 291




WAI 37030
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 135 of 291




       We also reviewed deputies’ and supervisors’ PALs to determine if supervisors provided on-
       scene supervision, and if those supervisor-deputy contacts were documented. For the sample
       dates selected in July, there were a total of 48 supervisor-deputy field contacts reported by
       deputies and supervisors. For the sample dates selected in August, there were a total of 26
       supervisor-deputy field contacts reported by deputies and supervisors. For the sample dates
       selected in September, there were a total of 68 supervisor-deputy field contacts reported by
       deputies and supervisors.
       For July, August, and September, we reviewed the submissions of non-traffic incidents
       involving stops and detentions, which were recorded in Non-Traffic Contact Forms (NTCFs).
       For July, the Monitoring Team selected 25 NTCFs generated during the month, for review. All
       25 NTCFs had been submitted prior to the end of the shift. Twenty-four of the 25 NTCFs were
       reviewed and approved by supervisors within 72 hours as required by the First Order. The
       compliance rate for timely supervisory review of NTCFs in July was 96%. For August, we
       selected 25 NTCFs to review. All NTCFs were submitted prior to the end of the shift, and all
       25 NTCFs were reviewed and approved by supervisors within the required timeframe. The
       compliance rate for timely supervisory review of NTCFs in August was 100%. For September,
       we selected all 24 NTCFs generated during the month in review. Twenty-three of the 24
       NTCFs were submitted within the required timeframe. Twenty-one of the 24 NTCFs were
       reviewed and approved by supervisors within the required 72 hours. The compliance rate for
       timely supervisory review of NTCFs in September was 88%. For the third quarter, compliance
       with timely supervisory review of NTCFs was 95%.
       In our last quarterly status report, we noted that, timely supervisory reviews of Incident Reports
       and NTCFs did not meet Paragraph requirements. We also noted that community engagement
       activities reported by deputies in the sample of Patrol Activity Logs significantly decreased in
       the second quarter. During this reporting period, timely supervisory review of NTCFs was 95%
       and there were a total of 14 community engagement events reported in the sample of Patrol
       Activity Logs reviewed.


       Paragraph 84. Within 120 days of the Effective Date, all patrol Deputies shall be assigned to a
       single, consistent, clearly identified Supervisor. First-line field Supervisors shall be assigned to
       supervise no more than twelve Deputies.
       Phase 1: In compliance
            •   GB-2 (Command Responsibility), most recently amended on May 10, 2018.
       Phase 2: In compliance
       To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift
       rosters for the third quarter of 2018. During this reporting period, consistent with our
       methodology, for July we reviewed a sample of shift rosters from Districts 1, 2 and 3; for
       August we reviewed a sample of shift rosters from Districts 4, 6, and 7 and Lake Patrol; and for
       September, we reviewed a sample of shift rosters from Districts 1, 2, and 3. Monthly and daily

                                                  Page 135 of 291




WAI 37031
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 136 of 291




       rosters indicated that deputies were assigned to one single consistent supervisor. Of the 60
       shifts we reviewed for this reporting period, all were in compliance. There were 15 span of
       control memos generated during this reporting period, indicating that those shifts or part of
       those shifts exceeded the supervisor-deputy ratio of 1:8. Three of the span of control memos
       were generated by District 1, 10 memos were generated by District 2, and three memos were
       generated by District 3. MCSO did not exceed the 1:10 supervisor-deputy ratio in any of the
       sample shifts we inspected during this reporting period. MCSO remains in compliance with this
       Paragraph.


       Paragraph 85. First-line field Supervisors shall be required to discuss individually the stops
       made by each Deputy they supervise with the respective Deputies no less than one time per
       month in order to ensure compliance with this Order. This discussion should include, at a
       minimum, whether the Deputy detained any individuals stopped during the preceding month, the
       reason for any such detention, and a discussion of any stops that at any point involved any
       immigration issues.
       Phase 1: In compliance
            •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                amended on January 11, 2018.
       Phase 2: In compliance
       Consistent with our methodology, we requested that MCSO provide copies of reports
       documenting that supervisors are meeting with and discussing individually the stops made by
       each deputy, at least once per month. We requested documentation for one randomly selected
       supervisor from each District, for each month of the reporting period, and the squad of deputies
       who reports to that supervisor. Supervisors record the discussion of traffic stops by applying
       the “Discussed with Deputy” option. MCSO documents supervisor-deputy discussions in a
       spreadsheet, which it submits for inspection. The spreadsheet also documents timely
       supervisory review of VSCFs. In addition to the spreadsheet, MCSO submits all VSCFs for the
       month in review. We select a 10% random sample of VSCFs from each District to review for
       content. We also inspect the sample of VSCFs submitted for review of traffic stops under
       Paragraphs 25 and 54, as part of compliance with Paragraph 91, to verify if supervisors are
       addressing deficiencies in the documentation related to the stops.




                                                Page 136 of 291




WAI 37032
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 137 of 291




       Paragraph 85 requires that supervisors discuss traffic stops at least once per month with their
       deputies. To efficiently manage this requirement along with other administrative and
       operational duties, supervisors generally conduct several traffic stop-related discussions with
       each deputy during the month. Supervisor-deputy discussions of traffic stops that occurred
       toward the latter part of the month may not get reviewed until the following month. Our
       selections for these discussions changes every month, so to obtain complete records for each
       deputy, MCSO holds the submission until all of the information requested for the month is
       complete. Accordingly, the documentation of supervisory-deputy discussions of traffic stops is
       submitted 30 days retroactively.
       For July, MCSO submitted the June traffic stops for each deputy, by District. The total number
       of traffic stops for each District was: District 1, two; District 2, 67 District 3, one; District 4,
       14; Lake Patrol, 67; District 6, 130; and District 7, 12. There were a total of 293 traffic-related
       events in July for all Districts, and sergeants discussed 277 of these events with the deputies
       who conducted them, for a compliance rate of 95%.
       For August, MCSO submitted the July traffic stops for each deputy, by District. The total
       number of traffic stops for each District were: District 1, one; District 2, 22; District 3, one;
       District 4, 66; Lake Patrol, 30; District 6, 16; and District 6, four. There were a total of 142
       traffic-related events in July for all Districts, and sergeants discussed all 142 traffic stops with
       the deputies that conducted them, for a compliance rate of 100%.
       For September MCSO submitted the August traffic stops for each deputy, by District. The total
       number of traffic stops for each District were: District 1, three; District 2, two; District 3, four
       District 4, 26; Lake Patrol, 18; District 6, 34; and District 7, five. There were a total of 92
       traffic-related events in August, and sergeants discussed 91 of those with the deputies who
       conducted them, for a compliance rate of 99%.
       The compliance rate for discussion of traffic stops was 98% for this reporting period. We have
       noted an increase in the thoroughness of supervisory reviews of documentation related to traffic
       stops, but supervisors are still not capturing all errors. Additional comments are provided in our
       review of Paragraph 91.


       Paragraph 86. On-duty field Supervisors shall be available throughout their shift to provide
       adequate on-scene field supervision to Deputies under their direct command and, as needed, to
       provide Supervisory assistance to other units. Supervisors shall be assigned to and shall
       actually work the same days and hours as the Deputies they are assigned to supervise, absent
       exceptional circumstances.
       Phase 1: In compliance
            •   GB-2 (Command Responsibility), most recently amended on May 10, 2018.
       Phase 2: In compliance



                                                 Page 137 of 291




WAI 37033
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 138 of 291




       To assess Phase 2 compliance with this Paragraph, we reviewed a sample of daily shift rosters
       for the three months of the reporting period. For July, we reviewed Districts 1, 2 and 3; for
       August, we reviewed Districts 4, 6, and 7, and Lake Patrol; and for September, we reviewed
       Districts 1, 2, and 3. Our reviews of monthly and daily rosters indicated that deputies were
       assigned to and worked the same schedules as their supervisors.
       MCSO deputies’ and sergeants’ activities are captured in Patrol Activity Logs (PALs). We
       selected a random sample of one day per month, and one squad per District, for review. For
       July, we requested PALs for eight sergeants and 31 deputies, which we reviewed. We noted a
       total of 48 field supervisor-deputy contacts between the combined deputies’ and sergeants’
       PALs for the selected dates. For August, we requested PALs for 27 deputies and eight
       sergeants. We received and reviewed all requested PALs, and noted a total of 26 field
       supervisor-deputy contacts between the combined deputies’ and sergeants’ PALs for the
       selected dates. For September, we reviewed PALs for 33 deputies and eight sergeants. We
       noted a total of 68 field supervisor-deputy contacts between the combined deputies’ and
       sergeants’ PALs for the selected dates. We reviewed the monthly shift rosters for each month
       of the reporting period. Our reviews indicate that supervisors work the same hours as the
       deputies under their supervision. Our reviews of Patrol Activity Logs indicate that supervisors
       have been available to provide on-scene supervision.


       Paragraph 87. MCSO shall hold Commanders and Supervisors directly accountable for the
       quality and effectiveness of their supervision, including whether commanders and Supervisors
       identify and effectively respond to misconduct, as part of their performance evaluations and
       through non-disciplinary corrective action, or through the initiation of formal investigation and
       the disciplinary process, as appropriate.
       Phase 1: In compliance
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
       Phase 2: Not in compliance




                                                Page 138 of 291




WAI 37034
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 139 of 291




       Consistent with our methodology, we requested the names of all deputies and supervisors who
       were evaluated during this reporting period. From the lists of employees submitted, we
       requested a representative sample. We received and reviewed performance evaluations
       submitted for 10 deputies and nine supervisors whose performance evaluations were completed
       in July 2018. All 10 deputy EPAs touched on the needed areas of evaluation, but two of the
       EPAs used repetitive language, mostly due to over-reliance on Blue Team notes. As we have
       previously noted, Blue Team notes should be used to support comments related to dimension
       ratings. In these two specific examples, raters used an assortment of Blue Team notes as the
       assessment of performance for the dimensions being rated. The problem we found is that these
       particular Blue Team notes related to specific incidents, and none of them provided an overall
       assessment of performance related to the dimension.
       With regard to supervisors’ EPAs, six of the nine met all requirements. All nine EPAs
       addressed the complaint history and their dispositions, discipline, commendations, awards, civil
       or administrative claims, lawsuits, training history, assignment and rank history, supervisory
       actions, and EIS histories. All of the EPAs had comments on the supervisors’ ability to identify
       and respond to misconduct. Three of the 10 EPAs did not assess the supervisor’s quality of
       internal affairs investigations and/or the quality of the supervisor’s reviews of internal
       investigations, as required by Paragraph 176.
       We received and reviewed performance evaluations submitted for six deputies and 10
       supervisors whose EPAs were completed in August 2018. Five of the six deputy EPAs
       addressed all required areas of assessment. Two deputy EPAs failed to address the
       requirements of Paragraph 99. Paragraph 99 has several requirements listed, all of which need
       to be addressed in the appraisal. Six of the 10 supervisors’ EPAs contained comments on all of
       the required rating dimensions. All 10 of the supervisors’ EPAs rated the supervisors on the
       quality and effectiveness of their supervision. Nine of the 10 EPAs addressed the quality of
       supervisory reviews. Six of the 10 supervisors’ appraisals included comments related to the
       supervisors’ ability to identify and respond to misconduct. Five of the 10 EPAs addressed the
       complaint history and their dispositions, discipline, commendations, awards, civil or
       administrative claims, lawsuits, training history, assignment and rank history, supervisory
       actions, and EIS histories. Seven of the 10 EPAs assessed the supervisors’ quality of internal
       investigations and/or the quality of their reviews of internal affairs investigations.




                                                Page 139 of 291




WAI 37035
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 140 of 291




       We received and reviewed Employee Performance Appraisals submitted for five deputies and
       eight supervisors whose EPAs were completed in September 2018. All five of the deputy EPAs
       addressed all requirements. All eight supervisors’ EPAs rated the employees on the quality and
       effectiveness of their supervision. Seven of the eight EPAs rated the quality of supervisory
       reviews. Four of the eight supervisors’ appraisals included comments related to the supervisors’
       ability to identify and respond to misconduct. Five of the eight EPAs addressed the complaint
       history and their dispositions, discipline, commendations, awards, civil or administrative claims,
       lawsuits, training history, assignment and rank history, supervisory actions, and EIS histories.
       Five of the eight EPAs assessed supervisors on the quality of their internal affairs investigations
       and/or the quality of their reviews of internal affairs investigations, as required by Paragraph
       176.
       Of the 48 EPAs reviewed for the third quarter, 38 were in compliance. The compliance rating
       for the period in review was 79%.


       Paragraph 88. To ensure compliance with the terms of this Order, first-line Supervisors in any
       Specialized Units enforcing Immigration-Related Laws shall directly supervise the law
       enforcement activities of new members of the unit for one week by accompanying them in the
       field, and directly supervise the in-the-field-activities of all members of the unit for at least two
       weeks every year.
       Phase 1: In compliance
            •   GC-7 (Transfer of Personnel), most recently amended on September 27, 2018.
            •   Memorandum from Executive Chief Trombi, dated January 6, 2015.
            •   Memorandum from Sheriff Arpaio, dated February 12, 2015.
            •   Special Investigations Division Operations Manual, published on May 15, 2015.
       Phase 2: In compliance
       MCSO does not have any specialized units that enforce immigration-related laws. We continue
       to monitor arrests and detentions as part of our review process to ensure that MCSO is in
       compliance with its own directives on this issue.
       For July, August, and September, we received lists containing all incidents involving MCSO
       arrests and criminal citations. For each month, we requested a random sample of arrests and
       criminal citations. In total, we reviewed 64 incidents involving arrests and 74 incidents
       involving criminal citations. We also reviewed a random sample of 251 Incident Reports for
       this reporting period. During our reviews of the documentation provided for this reporting
       period, we have found no evidence to indicate any violations of this Paragraph.




                                                  Page 140 of 291




WAI 37036
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 141 of 291




       Paragraph 89. A Deputy shall notify a Supervisor before initiating any immigration status
       investigation, as discussed in Paragraph 28. Deputies shall also notify Supervisors before
       effectuating an arrest following any immigration-related investigation or for an Immigration
       Related Crime, or for any crime related to identity fraud or lack of an identity document. The
       responding Supervisor shall approve or disapprove the Deputy’s investigation or arrest
       recommendation based on the available information and conformance with MCSO policy. The
       Supervisor shall take appropriate action to address any deficiencies in Deputies’ investigation
       or arrest recommendations, including releasing the subject, recommending non-disciplinary
       corrective action for the involved Deputy, and/or referring the incident for administrative
       investigation.
       Phase 1: In compliance
            •   EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
            •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                amended on January 11, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GF-5 (Incident Report Guidelines), most recently amended on January 4, 2019.
       Phase 2: In compliance
       To assess MCSO’s compliance with this Paragraph, we requested all reports related to
       immigration status investigations, any immigration-related crimes, or any incidents or arrests
       involving lack of identity documents. The Incident Reports MCSO submitted covered the
       period of July 1-September 30, 2018. Any incident wherein a deputy requests supervisory
       permission to contact Immigration and Customs Enforcement (ICE) or Customs and Border
       Patrol (CBP) – to ascertain the legal status of an individual involved in a stop, detention, or any
       incident under investigation by MCSO – falls under the reporting requirements of this request.
       MCSO did not report any cases involving immigration status investigations or immigration-
       related crime.
       For this reporting period, MCSO submitted two cases as responsive to this Paragraph. The first
       incident occurred in July. The incident reported in July involved an individual who was
       suspected of drunken driving and was arrested for Driving Under the Influence (DUI). During
       the traffic stop, the subject did not provide a driver’s license, but verbally identified herself with
       her sister’s name and date of birth. The subject was arrested for DUI and also charged with
       identity theft. The second incident occurred in August, and involved an individual who was
       stopped for speeding. The subject did not have a valid driver’s license. He was cited and
       released.




                                                  Page 141 of 291




WAI 37037
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 142 of 291




       We also received a booking list and a criminal citation list for each month of the reporting
       period. From each list, we selected a 10% random sample of incidents. In total, we reviewed
       64 incidents resulting in arrest and 74 incidents involving criminal citations. In addition, we
       reviewed 251 Incident Reports for the quarter. All of the documentation we reviewed during
       this reporting period indicates that MCSO is in compliance with this Paragraph.


       Paragraph 90. MCSO Deputies shall submit documentation of all stops and Investigatory
       Detentions conducted to their Supervisors by the end of the shift in which the action occurred.
       Absent exceptional circumstances, within 72 hours of receiving such documentation, a
       Supervisor shall independently review the information. Supervisors shall review reports and
       forms for Boilerplate or conclusory language, inconsistent information, lack of articulation of
       the legal basis for the action, or other indicia that the information in the reports or forms is not
       authentic or correct. Appropriate disciplinary action should be taken where Deputies routinely
       employ Boilerplate or conclusory language.
       Phase 1: In compliance
            •   EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
       Phase 2: In compliance
       We reviewed 35 incidents involving traffic stops for July 2018. There were 25 stops related to
       speeding, 20 of which resulted in citations and five resulted in warnings. Two stops related to
       equipment violations, and six stops were for moving violations other than speeding. Two stops
       related to registration or license plate violations. Twenty-four of the stops resulted in citations,
       and 10 resulted in warnings. One stop resulted in no action taken; the license plate was illegible
       due to damage. All 35 Vehicle Stop Contact Forms we reviewed noted the serial number of the
       reviewing supervisor, date, and time of supervisory review. All of the 35 VSCFs were reviewed
       within the required 72 hours. MCSO submitted a spreadsheet documenting each VSCF by
       District, for a total of 306 VSCFs in July. Supervisors reviewed all VSCFs within 72 hours, for
       a compliance rate of 100%.
       We reviewed 35 incidents involving traffic stops for August 2018. Twenty-three of the 35
       traffic stops related to speeding. Seventeen citations and six warnings were issued for speeding.
       One stop related to an equipment violation. Six stops involved moving traffic infractions other
       than speeding. Four stops related to registration or license plate violations. Of the 35 stops, 21
       resulted in citations, and 13 resulted in warnings. One stop was in reference to a suspected
       stolen vehicle; it was determined that the driver had no involvement. Supervisors reviewed all
       35 VSCFs within 72 hours. For August, MCSO submitted a spreadsheet documenting each
       VSCF by District, for a total of 157 VSCFs. Supervisors reviewed 154 of 157 VSCFs within 72
       hours, for a compliance rate of 98%.
       We reviewed 35 incidents involving traffic stops for September 2018. Eighteen of the 35 traffic
       stops involved speeding violations. Fourteen of the drivers who were stopped for speeding
       were issued citations; four drivers were issued warnings. Three stops related to equipment

                                                 Page 142 of 291




WAI 37038
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 143 of 291




       violations. Eleven stops involved traffic violations other than speeding. Three stops related to
       registration or license plate violations. Of the 35 stops, 21 resulted in citations and 14 resulted
       in warnings. All 35 Vehicle Stop Contact Forms we reviewed noted the serial number of the
       reviewing supervisor. Thirty-four of the 35 VSCFs were in compliance with timely supervisory
       reviews. For August MCSO submitted a spreadsheet documenting each VSCF by District, for a
       total of 94 VSCFs. We reviewed the data and supervisors reviewed all 94 VSCFs within 72
       hours, for a 100% compliance rate.
       For July, we selected all 25 NTCFs to review. All 25 NTCFs were reviewed and approved by
       supervisors. Twenty-four of the 25 were reviewed within 72 hours for a 96% compliance rate.
       For August, we reviewed a random sample of 25 NTCFs. Of the 25 NTCFs inspected, all were
       reviewed and approved by supervisors, and all were reviewed within 72 hours. The compliance
       rate for timely supervisory review for August was 100%. For September, we reviewed all 24
       NTCFs generated. Twenty-three of the 24 NTCFs were reviewed and approved by supervisors.
       Twenty-one of the 24 NTCFs were reviewed and approved within the required timeframes, for a
       compliance rate of 88%. In total, we reviewed 74 NTCFs for the quarter. Seventy of the 74
       NTCFs were reviewed within the required 72 hours, for a compliance rate of 95%. We take into
       account all stops and detentions, both traffic and non-traffic, when we determine the compliance
       rate for this Paragraph. The compliance rate for timely reviews of all combined stops and
       detentions for this reporting period was 97%. For this reporting period, our inspection of the
       documentation provided has not revealed any evidence of boilerplate or conclusory language,
       inconsistent or inaccurate information, or lack of articulation, as to the legal basis for stops and
       detentions.


       Paragraph 91. As part of the Supervisory review, the Supervisor shall document any
       Investigatory Stops and detentions that appear unsupported by reasonable suspicion or are
       otherwise in violation of MCSO policy, or stops or detentions that indicate a need for corrective
       action or review of agency policy, strategy, tactics, or Training. The Supervisor shall take
       appropriate action to address all violations or deficiencies in Investigatory Stops or detentions,
       including recommending non-disciplinary corrective action for the involved Deputy, and/or
       referring the incident for administrative or criminal investigation.
       Phase 1: In compliance
            •   EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
            •   EB-1 (Traffic Enforcement, Violator Contacts, and Citation Issuance), most recently
                amended on January 11, 2018.
            •   GF-5 (Incident Report Guidelines), most recently amended on January 4, 2019.
       Phase 2: Not in compliance




                                                 Page 143 of 291




WAI 37039
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 144 of 291




       We reviewed traffic stop data reported by MCSO for its July inspection (BI2018-0088). To
       determine compliance with this Paragraph, for July, the Monitoring Team randomly selected 35
       traffic-related events, which BIO then audited for compliance. Of the 35 traffic-related events,
       MCSO reported that 31 or 88% had no deficiencies. This was the same compliance rate as
       June. As a result of the inspection, BIO issued four BIO Action Forms. BIO identified one
       deficiency that related to the deputy failing to run warrants checks on the driver. One
       deficiency related to an incorrect number listed on a VSCF. One deficiency related to BWC
       video showing more than one occupant, but the VSCF listed only the driver. One deficiency
       related to a vehicle number listed in the VSCF that did not match what was listed in CAD. We
       reviewed the same traffic-related events, independent of BIO’s audits, as part of our compliance
       assessment for Paragraphs 25 and 54. Our inspection revealed that eight of the 35 stops had
       deficiencies that supervisors failed to identify during their reviews of documentation related to
       the traffic stops.
       We reviewed a spreadsheet documenting each VSCF by District, for July, to determine if
       supervisors were reviewing VSCFs within the required 72 hours. We reviewed data for 306
       traffic stops, and determined that supervisors had completed timely reviews in 100% of the
       cases.
       For July, we requested all 22 corrective actions generated for the month. Corrective actions are
       documented on Blue Team Supervisory Notes. Of the 22 corrective actions, seven related to
       body-worn camera and recording issues, including: failure to activate the BWC; late activation
       of the BWC; turning off the camera before the event was concluded; or poor positioning of the
       BWC. Nine corrective actions related to inaccurate or missing information on VSCFs, citations,
       or written warnings. Three corrective actions related to procedural or policy violations during
       traffic stops, and one corrective action pertained to a procedural violation not involving a traffic
       stop. There were no corrective actions related to deputy performance or safety procedures
       during traffic stops. One corrective action was associated with a technical malfunction, and one
       corrective action did not specify the deficiency found.
       We reviewed traffic stop data reported by MCSO for its August inspection (BI2018-0101). We
       randomly selected 35 traffic-related events, which BIO then audited for compliance. The
       inspection report noted that 30 stops, or 86%, had no deficiencies. There were two BIO Action
       Forms issued for failure to run warrants checks on the drivers during the stops. One BIO Action
       Form was issued for failure to activate the BWC. One BIO Action Form was issued for an
       incorrect vehicle number listed on the VSCF. One BIO Action Form was issued for an
       incorrect call sign, for an additional deputy who was listed on the VSCF. We reviewed the
       same traffic-related events, independent of BIO’s audits, as part of our compliance assessment
       for Paragraphs 25 and 54. Our examination revealed that the documentation provided for 10 of
       the 35 stops had deficiencies that supervisors did not identify during their reviews.
       We reviewed a spreadsheet documenting each VSCF by District, for August, to determine if
       supervisors were reviewing VSCFs within the required 72 hours. We reviewed 154 VSCFs and
       determined that supervisors had completed timely reviews in 98% of the cases.


                                                 Page 144 of 291




WAI 37040
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 145 of 291




       For August, we selected the total population of 23 corrective actions generated for the month.
       Of the 23 corrective actions, four related to body-worn camera and recording issues: failure to
       activate the BWC; late activation of the BWC; turning off the camera before the event was
       concluded; or poor positioning of the BWC. Six corrective actions related to inaccurate or
       missing information on VSCFs, citations, or written warnings. Eight corrective actions related
       to procedural or policy violations during traffic stops. One corrective action related to a
       procedural or policy violation, not associated with a traffic stop. There was one corrective
       action generated for a deputy safety issue, and two corrective actions related to technical
       failures. There was one corrective action generated for a deputy performance issue.
       We reviewed traffic stop data reported by MCSO for its September inspection (BI2018-0114).
       We randomly selected 35 traffic-related events, which BIO then audited for compliance. The
       inspection report noted that 33 stops, or 94%, had no deficiencies. The results indicated an 8%
       increase in compliance from the August inspection. There were two BIO Action Forms issued.
       One BIO Action Form was issued as a result of a vehicle not towed per policy requirements,
       and the second BIO Action Form was issued for a BWC failure. We reviewed the 35 traffic-
       related events selected by the Monitoring Team for BIO’s September inspection, as part of our
       compliance assessment for Paragraphs 25 and 54. Our examination revealed that the
       documentation associated with eight of the 35 stops had deficiencies that supervisors did not
       identify during their reviews.
       For September, the Monitoring Team selected the total population of 32 corrective actions to
       review for the month. Of the 32 corrective actions, 13 related to body-worn camera and
       recording issues: failure to activate the BWC; late activation of the BWC; turning off the
       camera before the event was concluded; or poor positioning of the BWC. Eight corrective
       actions related to inaccurate or missing information on VSCFs, citations, or written warnings.
       Five corrective actions related to procedural or policy violations involving traffic stops. There
       was one corrective action issued for a deputy safety concern. There were five corrective actions
       generated as a result of technical malfunctions.
       We reviewed a spreadsheet documenting each VSCF by District, for September, to determine if
       supervisors were reviewing VSCFs within the required 72 hours. We reviewed 94 VSCFs and
       determined that supervisors had completed timely reviews in 100% of the cases.
       Paragraph 90 requires timely supervisory reviews of documentation pertaining to stops and
       detentions. Paragraph 91 requires supervisors to identify policy violations, deficiencies, and
       training issues noted in stops and detentions. Of the 105 stops inspected for this reporting
       period, the documentation for 26 of the stops had deficiencies that supervisors failed to identify
       during their reviews. This is a compliance rate of 75%.




                                                 Page 145 of 291




WAI 37041
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 146 of 291




       Paragraph 92. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
       in Investigatory Stops or detentions and the corrective actions taken, in order to identify
       Deputies needing repeated corrective action. Supervisors shall notify IA. The Supervisor shall
       ensure that each violation or deficiency is documented in the Deputy’s performance
       evaluations. The quality and completeness of these Supervisory reviews shall be taken into
       account in the Supervisor’s own performance evaluations. MCSO shall take appropriate
       corrective or disciplinary action against Supervisors who fail to conduct complete, thorough,
       and accurate reviews of Deputies’ stops and Investigatory Detentions.
       Phase 1: In compliance
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
       Phase 2: Not in compliance
       The Employee Performance Appraisals completed for this reporting period, discussed in detail
       under Paragraph 87, did not meet the requirements of this Paragraph. MCSO has not yet
       developed a methodology that will document MCSO’s verification of compliance for this
       Paragraph. We again discussed these issues during our October site visit. MCSO advised us
       that it has contracted with a new vendor, and is focusing their efforts on the TSAR and TSMR
       processes; this has left MCSO short-staffed in this area and unable to devote resources to the
       tracking of alerts. MCSO does not have an audit process for NTCFs, and is not in compliance
       with Paragraph 75.h. District command personnel have continued to improve how they identify
       incomplete alert investigations, but there is still no report on alert investigations and the
       tracking of outcomes or interventions.


       Paragraph 93. Absent extraordinary circumstances, MCSO Deputies shall complete all
       incident reports before the end of shift. MCSO field Supervisors shall review incident reports
       and shall memorialize their review of incident reports within 72 hours of an arrest, absent
       exceptional circumstances.
       Phase 1: In compliance
            •   EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
            •   GF-5 (Incident Report Guidelines), most recently amended on January 4, 2019.
       Phase 2: In compliance
       We reviewed a representative sample of 96 Incident Reports for July 2018, for the randomly
       selected date of July 4, 2018. The sample of 96 Incident Reports included six Vehicle Crash
       Reports. Of the 90 Incident Reports, not related to vehicle crashes, 88 were turned in by the end
       of the shift and reviewed by supervisors within the required timeframes. MCSO submits a
       separate spreadsheet documenting vehicle crash reviews. We confirmed supervisory review and
       approval of four of the six Vehicle Crash Reports. In total, 92 of 96 reports inspected had


                                                Page 146 of 291




WAI 37042
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 147 of 291




       timely documentation of supervisory review. The compliance rate for July was 96%. All 18
       Incident Reports involving arrests and criminal citations were reviewed by supervisors and
       approved, or reviewed and returned for corrections within the required 72 hours. We conducted
       a quality review on a 10% random sample of the reports we reviewed and noted no significant
       errors or deficiencies.
       We reviewed a representative sample of 72 Incident Reports for August 2018, for the randomly
       selected date of August 18, 2018. Of the 72 reports submitted, there were 10 Vehicle Crash
       Reports. Of these, we confirmed supervisory review on nine reports. Of the remaining 62
       Incident Reports, we confirmed timely supervisory review on 61 of the reports. In total, 70 of
       72 Incident Reports for the selected date included documentation of timely supervisory review.
       The compliance rate for August, for timely supervisory reviews of Incident Reports, was 97%.
       We conducted a quality review on a 10% random sample of the reports we reviewed. We noted
       no significant errors.
       We reviewed a representative sample of 83 Incident Reports for September, for the randomly
       selected date of September 3, 2018. Of the 83 Incident Reports, seven were Vehicle Crash
       Reports. We confirmed timely supervisory reviews of all seven Vehicle Crash Reports for the
       selected date. Of the remaining 76 Incident Reports, we confirmed timely supervisory reviews
       on all reports. The compliance rate for timely supervisory reviews of Incident Reports for
       September was 100%. All 16 Arrest Reports were reviewed and approved by supervisors
       within 72 hours. We conducted a quality review on a 10% random sample of the reports and
       noted no significant errors or deficiencies.
       In our last quarterly status report, we noted the compliance rate for timely supervisory reviews
       of Incident Reports had dropped below acceptable standards. This was primarily due to lack of
       documentation or proof of compliance with reviews of Vehicle Crash Reports. MCSO has
       addressed this issue and remains in compliance with this Paragraph.


       Paragraph 94. As part of the Supervisory review, the Supervisor shall document any arrests
       that are unsupported by probable cause or are otherwise in violation of MCSO policy, or that
       indicate a need for corrective action or review of agency policy, strategy, tactics, or Training.
       The Supervisor shall take appropriate action to address violations or deficiencies in making
       arrests, including notification of prosecuting authorities, recommending non-disciplinary
       corrective action for the involved Deputy, and/or referring the incident for administrative or
       criminal investigation.
       Phase 1: In compliance
            •   EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
            •   GF-5 (Incident Report Guidelines), most recently amended on January 4, 2019.
       Phase 2: In compliance



                                                Page 147 of 291




WAI 37043
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 148 of 291




       To determine compliance with this Paragraph, we review documentation related to arrests where
       MCSO found deficiencies and took corrective action, which are documented in Incident
       Memorialization Forms (IMFs), and arrests where the Maricopa County Attorney (MCAO)
       declined prosecution. The Maricopa County Attorney’s Office generally does not provide
       specific details as to the reason arrests cases are declined for prosecution. For each arrest where
       MCAO declined prosecution, and no specific reasons are provided, there must be an inquiry to
       determine if the cause of the rejection was due to unsupported of probable cause, if there was a
       violation of MCSO policy, or there is a need for corrective action or review of MCSO policy,
       strategy, tactics, or training. If the rejection was related to any of these factors, we look for the
       supervisor’s comments and any corrective action taken.
       Starting with this reporting period, we have modified our methodology for review of
       documentation provided as proof of compliance with Paragraphs 94 and 96. Due to the time
       required for processing Blue Team notes through the chain of command, we will review
       monthly documentation that overlaps the standard quarterly periods. For this reporting period,
       we reviewed proof of compliance for the first two months of the quarter, July and August.
       Proof of compliance for September will be reviewed in our next report, which will include
       October and November. For this reporting period, we received four Incident Memorialization
       Forms (IMFs) – one in July, and three in August.
       For July, MCSO submitted one IMF that was generated as a result of an arrest involving an
       assault. In the Incident Report for this case, the deputy did not document the correct
       information reported by the victim. The victim stated that she was beaten by the offender, and
       the deputy wrote in his report that the victim had beaten the offender. This appeared to be a
       typographical error that should have been identified by the supervisor. The commander who
       generated the IMF discussed the deficiency both with the deputy and his supervisor.
       There were no IMFs completed for August. For September, MCSO submitted three IMFs. The
       first two pertained to the same incident. This incident involved a domestic violence case in
       which two deputies wrote reports. The Patrol commander reviewing Arrest Reports for quality
       control discovered the deficiency. The first Arrest Report lacked clear articulation for the
       probable cause for the arrest. The supplemental report written by the second deputy established
       sufficient probable cause for arrest. The first report written should have included the
       information contained in the supplemental report written by the second deputy. In this case, the
       supervisor should have noted the deficiency and addressed it. The second IMF was generated
       for the supervisor who failed to correct the mistake in his review of the documentation. The
       deficiencies were documented in Blue Team and discussed with the deputy and sergeant
       involved in the incident.




                                                  Page 148 of 291




WAI 37044
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 149 of 291




       The fourth IMF generated during this reporting period involved a situation in which a female
       called MCSO to complain that her adult son had trespassed in her home and was unwilling to
       return her house keys. Deputies responded, and when the adult son refused to return the keys,
       the deputies took the keys out of his pocket and returned them to the complainant. Upon review
       of the incident, the supervisor determined it was a civil matter; the deputy had no legal authority
       to intervene. The deputy was coached with regard to search and seizure, as it relates to civil
       cases.
       We reviewed the inspection report for County Attorney Dispositions for July (BI2018-0084).
       BIO reviewed 20 of 63 dismissals of criminal cases from the Maricopa County Justice Court.
       BIO notes that the focus of the inspection is the identification of irreversible errors. For the July
       inspection, MCSO found one irreversible error and seven non-compliance deficiencies outside
       of the scope of the inspection. The inspection resulted in a 98% compliance rating. The
       deficiency identified involved a case in which the defendant failed to comply with a court order.
       The incident occurred in July 2016. The case was submitted for prosecution in June 2018. Not
       only did an inordinate amount of time lapse, but additional aggravated harassment charges
       would have been appropriate since there were several other documented violations. BIO issued
       eight BIO Action Forms for the deficiencies, which included the non-compliance deficiencies.
       In addition, for July, we reviewed 21 Arrest Reports and 24 incidents involving criminal
       citations. All arrests and criminal citations were reviewed by supervisors within the required
       timeframes. We noted no significant deficiencies.
       For cases in which the Maricopa County Attorney’s Office (MCAO) declines prosecution, we
       review MCAO letters, Arrest Reports and supplements, and the Blue Team entries generated by
       the Compliance Division. The Blue Team MCAO Turndown Notice Report is sent by
       Compliance to the involved deputy’s supervisor for investigation. We review the supervisors’
       entries to ensure supervisors note the reason for MCAO’s decision to decline prosecution. In a
       number of cases, MCAO declines to prosecute without with articulating the reason. We look
       for the supervisor to inquire and identify if the turndown was a result of an arrest where there
       was insufficient probable cause, or where there was another type of deficiency requiring
       corrective action. We also expect the supervisor to identify if there is need for a review of the
       agency’s policies, strategy, tactics, or training. For July, we reviewed 20 cases in which the
       Maricopa County Attorney’s Office declined prosecution. In four of the 20 cases we reviewed,
       there were no Blue Team entries. In two of the cases, there was insufficient information noted
       by the supervisor for us to determine the reason for the turndown. Fourteen of 20 cases were in
       compliance. Compliance for August was 63%.
       We reviewed the inspection report for County Attorney Dispositions for August (BI2018-0097).
       BIO reviewed 20 of 98 dismissals, from the Justice Court, and 60 dismissals from the Superior
       Court. The inspection found one irreversible error and seven deficiencies outside of the scope
       of “irreversible errors.” The inspection resulted in a 98% compliance rating. The deficiency
       was noted in an arrest where the deputy did not articulate sufficient probable cause for the
       arrest. The deputy also wrote in the narrative that he did not believe the elements of the crime
       were present, but the arrest was still made. The individual was transported to an MCSO sub-


                                                  Page 149 of 291




WAI 37045
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 150 of 291




       station and later released. BIO issued a total of eight BIO Action Forms, including seven for
       deficiencies found outside the scope of “irreversible errors.” In addition, we reviewed 23 Arrest
       Reports and 24 criminal citations for August. We found one Arrest Report where the deputy
       articulated sufficient probable cause on the Incident Report, but failed to articulate the same
       level of detail for probable cause on Form 4 (form used to submit criminal charges to the
       County Attorney). All of the 23 Arrest Reports documented timely reviews by supervisors.
       There were no deficiencies noted in the 24 criminal citations, and we verified timely
       supervisory review on all 24 cases.
       For August, we reviewed 16 cases in which the Maricopa County Attorney’s Office declined
       prosecution. In four of the 16 cases reviewed there were no Blue Team entries; we could not
       determine the reasons for the turndowns, and we could not determine if there were any actions
       taken. Compliance for August was 75%.
       Based on our reviews of the documentation provided, there were 36 cases involving MCAO
       turndowns reviewed for July and August. Of those 36 cases, we found the documentation in 26
       cases in compliance with the requirements of this Paragraph, for a compliance rate of 72%.
       MCSO has been in compliance with this Paragraph. Therefore, they will retain the compliance
       rating for this reporting period. If MCSO fails to meet the requirements of this Paragraph in the
       next reporting period, we will withdraw compliance.
       Since we have changed our methodology for the review of documentation for this Paragraph,
       September submissions including the BIO Inspection Report, IMFs, and MCAO Turndown
       Notice Reports, will be discussed in our next report.


       Paragraph 95. Supervisors shall use EIS to track each subordinate’s violations or deficiencies
       in the arrests and the corrective actions taken, in order to identify Deputies needing repeated
       corrective action. The Supervisor shall ensure that each violation or deficiency is noted in the
       Deputy’s performance evaluations. The quality of these supervisory reviews shall be taken into
       account in the Supervisor’s own performance evaluations, promotions, or internal transfers.
       MCSO shall take appropriate corrective or disciplinary action against Supervisors who fail to
       conduct reviews of adequate and consistent quality.
       Phase 1: In compliance
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
       Phase 2: Not in compliance




                                                Page 150 of 291




WAI 37046
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 151 of 291




       The Employee Performance Appraisals completed for this reporting period, discussed in detail
       under Paragraph 87, did not meet the requirements of this Paragraph. MCSO has not yet
       developed a methodology that will document MCSO’s verification of compliance for this
       Paragraph. We again discussed these issues during our October site visit. MCSO advised us
       that they have contracted with a new vendor, and are focusing their efforts on the TSAR and
       TSMR processes; this has left them short-staffed and unable to devote resources to the tracking
       of alerts. MCSO does not have an audit process for NTCFs, and is not in compliance with
       Paragraph 75.h. District command personnel have continued to improve how they identify
       incomplete alert investigations, but there is still no report on alert investigations and the
       tracking of outcomes or interventions.


       Paragraph 96. A command-level official shall review, in writing, all Supervisory reviews
       related to arrests that are unsupported by probable cause or are otherwise in violation of
       MCSO policy, or that indicate a need for corrective action or review of agency policy, strategy,
       tactics, or Training. The commander’s review shall be completed within 14 days of receiving
       the document reporting the event. The commander shall evaluate the corrective action and
       recommendations in the Supervisor’s written report and ensure that all appropriate corrective
       action is taken.
       Phase 1: In compliance
            •   EA-11 (Arrest Procedures), most recently amended on June 14, 2018.
       Phase 2: In compliance
       Starting with this reporting period, our methodology for reviews of documentation provided as
       proof of compliance with Paragraphs 94 and 96 has been modified. Due to the time involved in
       processing Blue Team notes through the chain of command, we will review monthly
       documentation that overlaps quarterly periods. For this reporting period, we reviewed proof of
       compliance for the first two months of the quarter, July and August. Proof of compliance for
       September will be reviewed in our next report, which will include October and November. As
       required by this Paragraph, a command-level official is required to review a supervisor’s
       investigation of the circumstances pertaining to any arrest that lacks probable cause, is in
       violation of policy, or where there is a need for corrective action or review of the agency’s
       policy, strategy, tactics, or training. For compliance with this Paragraph, command review of
       the supervisor’s investigation is required within 14 days of the supervisor’s submission.
       This Paragraph requires that a command-level official review a supervisor’s investigation of the
       circumstances pertaining to any arrest that lacks probable cause; is in violation of policy; or
       where there is a need for corrective action or review of the agency’s policy, strategy, tactics, or
       training. The Maricopa County Attorney’s Office (MCAO) generally does not provide specific
       details as to the reason arrests cases are declined for prosecution. For each arrest where MCAO
       declined prosecution and no specific reasons are provided, there must be an inquiry to determine
       if the cause of the rejection was due to any of the factors listed above. If the rejection was


                                                 Page 151 of 291




WAI 37047
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 152 of 291




       related to any of these factors, we look for the supervisor’s comments related to the
       investigation, and any corrective action taken. For compliance with this Paragraph, we review
       the cases submitted for Paragraph 94, to determine if there was Command review of the
       supervisor’s investigation within 14 days of the supervisor’s submission.
       For this reporting period, we received four Incident Memorialization Forms (IMFs) – one in
       July, and three in August. All IMFs are reviewed in detail, as described in Paragraph 94.
       Command personnel reviewed all four IMFs submitted for the period in review, within the
       required 14 days. For July, we reviewed 20 MCAO Turndown Notice Reports. Of the 20
       reports, we confirmed command review within 14 days, as required by this Paragraph, of 13 of
       the 20 cases. For August, we reviewed 16 MCAO Turndown Notice Reports. Of the 16
       reports, we confirmed command review within 14 days, in 11 of the 16 cases reviewed. Based
       on our reviews of the documentation provided, there were 24 of 36 cases in compliance with
       Paragraph 96, for a compliance rate of 67%. MCSO was in compliance with this Paragraph in
       our last quarterly status report. Therefore, they will retain the compliance rating for this
       reporting period. If MCSO fails to meet the requirements of this Paragraph in the next reporting
       period, compliance will be withdrawn.


       Paragraph 97. MCSO Commanders and Supervisors shall periodically review the EIS reports
       and information, and initiate, implement, or assess the effectiveness of interventions for
       individual Deputies, Supervisors, and units based on that review. The obligations of MCSO
       Commanders and Supervisors in that regard are described above in Paragraphs 81(c)–(h).
       Phase 1: In compliance
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Not in compliance
       As per GH-5 (Early Identification System) and GB-2 (Command Responsibility), supervisors
       are required to conduct EIS reviews twice per month for sworn members. Command review of
       EIS profiles of supervisory and command personnel began in February 2017. Review of
       broader pattern-based reports, as required by Paragraph 81.c., and assessments of interventions
       as required by this Paragraph, has not been sufficiently documented to meet compliance with
       this Paragraph. The requirement described in Paragraph 81.c. is covered in GH-5, under
       “Command Staff Responsibilities.”
       Consistent with our methodology, for every month of the quarter, we selected a supervisor and a
       squad of deputies from each District. We then reviewed the documentation provided as
       verification of compliance with this Paragraph. We also requested that EIS reviews of the
       commanders responsible for the selected personnel be included. For July, we reviewed the
       documentation provided for 61 employees – which included the ranks of deputy, sergeant,
       lieutenant, and captain. Of the 61 employees, 59 had the required two EIS reviews in the
       month, for a 97% compliance rate. For August, we reviewed Supervisory Notes requested as

                                                Page 152 of 291




WAI 37048
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 153 of 291




       verification of compliance for 55 employees. Of the 55 selected employees, 51 had appropriate
       documentation of the required EIS reviews, for a compliance rate of 93%. For September, we
       received Supervisory Notes as verification of compliance of EIS reviews for the selected 55
       employees. Of the 55 employees, 53 had appropriate documentation of compliance with this
       Paragraph, for a compliance rate of 96%. The total compliance rate for the quarter was 95%.
       During this reporting period, MCSO did not yet have a methodology for capturing the
       requirements of Paragraphs 81(c)–(h). We have continued to discuss the assessment of
       interventions and the formulation of broader pattern-based reports with MCSO. MCSO has
       continued to work on attaining compliance, in particular, as it pertains to EIS monthly reviews.
       MCSO must continue to work to complete the requirements of this Paragraph regarding broader
       pattern-based reviews in order to attain compliance.


       d. Regular Employee Performance Review and Evaluations
       Paragraph 98. MCSO, in consultation with the Monitor, shall create a system for regular
       employee performance evaluations that, among other things, track each officer’s past
       performance to determine whether the officer has demonstrated a pattern of behavior
       prohibited by MCSO policy or this Order.
       Phase 1: In compliance
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
       Phase 2: Not in compliance
       Employee Performance Appraisal Training was completed during the third quarter of 2017, and
       the new EPA format was initiated on September 1, 2017. Employee Performance Appraisals
       had been slowly improving, and MCSO attained compliance with Paragraph 100 in the last
       reporting period. However, for this reporting period, MCSO was not in compliance with
       Paragraph 100. There are still several areas where EPAs are deficient, as discussed in our
       reviews of Paragraph 87. Of the 48 EPAs reviewed for this reporting period, 38 were in
       compliance. The compliance rating for the period in review was 79%. MCSO did not meet the
       requirements of this Paragraph during this reporting period.


       Paragraph 99. The review shall take into consideration all past Complaint investigations; the
       results of all investigations; Discipline, if any, resulting from the investigation; citizen
       Complaints and commendation; awards; civil or administrative claims and lawsuits related to
       MCSO operations; Training history; assignment and rank history; and past Supervisory actions
       taken pursuant to the early warning protocol.




                                                Page 153 of 291




WAI 37049
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 154 of 291




       Phase 1: In compliance
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
       Phase 2: Not in compliance
       MCSO’s documentation of employee discipline, citizen complaints, past complaint
       investigations, corrective actions, lawsuits, claims, awards, and commendations in Employee
       Performance Appraisals has been slowly improving. MCSO is continuing its effort to update
       GH-5 (Early Identification System), but has not yet completed the procedures for tracking
       violations, deficiencies, and corrective actions in EIS. Although the procedure has not been
       finalized, MCSO supervisors have started to include information pertaining to EIS alerts,
       violations, deficiencies, and corrective actions in EPAs. For this reporting period, 36 of 48
       EPAs had comments pertaining to the requirements of this Paragraph. We commend the effort,
       but we believe the tracking procedure is critical to the accuracy of the information.


       Paragraph 100. The quality of Supervisory reviews shall be taken into account in the
       Supervisor’s own performance evaluations.
       Phase 1: In compliance
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
       Phase 2: In compliance
       We reviewed Employee Performance Appraisals for 27 supervisors and commanders who
       received EPAs during this reporting period. All of the 27 of the appraisals rated the quality and
       effectiveness of supervision. One supervisor had no direct reports. Nineteen of the 27
       appraisals contained comments and/or rated the supervisors’ demonstrated ability to identify
       and effectively respond to misconduct. Twenty-five of 27 appraisals rated supervisors on the
       quality of their reviews, for a 93% compliance rating with this Paragraph. There were two
       EPAs where the raters deferred assessment of this dimension by referring to comments
       pertaining to other sections of the EPA. However, the employees’ performance as to quality of
       supervisory reviews was never established. MCSO attained compliance with this Paragraph in
       our last quarterly status report. MCSO will retain compliance for this reporting period. If the
       EPAs in the next reporting period do not meet the requirements of this Paragraph, we will
       withdraw compliance.




                                                Page 154 of 291




WAI 37050
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 155 of 291




       Paragraph 101. Within 180 days of the Effective Date, MCSO shall develop and implement
       eligibility criteria for assignment to Specialized Units enforcing Immigration-Related Laws.
       Such criteria and procedures shall emphasize the individual’s integrity, good judgment, and
       demonstrated capacity to carry out the mission of each Specialized Unit in a constitutional,
       lawful, and bias-free manner. Deputies assigned to a Specialized Unit who are unable to
       maintain eligibility shall be immediately re-assigned.
       Phase 1: In compliance
            •   Memorandum from Executive Chief Trombi, dated January 6, 2015.
            •   Memorandum from Sheriff Arpaio, dated February 12, 2015.
            •   Special Investigations Division Operations Manual, published on May 15, 2015.
       MCSO has no specialized units whose mission includes the enforcement of human smuggling
       laws as part of their duties. MCSO is in Phase 1 compliance with this Paragraph.
       Phase 2: In compliance
       MCSO does not have any specialized units that enforce immigration-related laws. Therefore,
       by default, MCSO is in Phase 2 compliance with this Paragraph. We continue to monitor
       arrests and detentions as part of our review process to ensure that MCSO is in compliance with
       its own directives on this issue.
       For July, August, and September, we received lists containing all incidents involving MCSO
       arrests and criminal citations. For each month, we requested a random sample of arrests and
       criminal citations. In total, we reviewed 64 incidents involving arrests and 74 incidents
       involving criminal citations. We also reviewed a random sample of 251 Incident Reports for
       this reporting period. We found no evidence of enforcement of immigration-related laws.




                                                Page 155 of 291




WAI 37051
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 156 of 291




       Section 10: Misconduct and Complaints
       COURT ORDER XI. MISCONDUCT AND COMPLAINTS


       a. Internally-Discovered Violations
       Paragraph 102. MCSO shall require all personnel to report without delay alleged or apparent
       misconduct by other MCSO Personnel to a Supervisor or directly to IA that reasonably appears
       to constitute: (i) a violation of MCSO policy or this Order; (ii) an intentional failure to complete
       data collection or other paperwork requirements required by MCSO policy or this Order; (iii)
       an act of retaliation for complying with any MCSO policy; (iv) or an intentional provision of
       false information in an administrative investigation or any official report, log or electronic
       transmittal of information. Failure to voluntarily report or document apparent misconduct
       described in this Paragraph shall be an offense subject to Discipline.
       Phase 1: In compliance
            •   CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                amended on April 10, 2018.
            •   CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
       Phase 2: In compliance
       During our assessments of compliance with this Paragraph, we have reviewed hundreds of
       misconduct investigations involving MCSO personnel. Many of them have been internally
       generated.
       During this reporting period, we reviewed 56 administrative misconduct investigations.
       Twenty-eight were internally generated. Fifteen of these 28 involved sworn employees, 12
       involved Detention personnel, and one involved a civilian employee.
       MCSO has continued to identify and address misconduct that is raised by other employees or
       observed by supervisory personnel. While some of these investigations did not meet all
       requirements for the proper reporting or completion of misconduct investigations, we address
       these failures in other Paragraphs in this report.




                                                  Page 156 of 291




WAI 37052
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 157 of 291




       b. Audit Checks
       Paragraph 103. Within one year of the Effective Date, MCSO shall develop a plan for
       conducting regular, targeted, and random integrity audit checks to identify and investigate
       Deputies possibly engaging in improper behavior, including: Discriminatory Policing; unlawful
       detentions and arrests; improper enforcement of Immigration-Related Laws; and failure to
       report misconduct.
       Phase 1: Not in compliance
            •   Audits and Inspections Unit Operations Manual, Section 303, currently under revision.
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
       Phase 2: Not in compliance
       MCSO established the Audits and Inspections Unit (AIU), a unit of the Bureau of Internal
       Oversight (BIO), to take responsibility for these requirements. AIU continues to develop an
       Operations Manual that will outline how the AIU will fulfill the “targeted” Paragraph 103
       requirements. We and the Parties provided comments on different versions of the relevant
       section of the manual, and currently await the next iteration from MCSO.
       In the meantime, for the last several reporting periods, MCSO has maintained a structure for
       AIU that includes one lieutenant, four sworn sergeants, and one Detention sergeant, three senior
       (civilian) auditors, and an administrative assistant. The AIU lieutenant and the four sworn
       sergeants assigned to the Unit have all completed a two-part training course on law enforcement
       audits and inspections offered by a private consultancy. According to AIU’s lieutenant, as new
       personnel are assigned to the Unit, they will attend the training, as well.
       We continue to work with AIU to explore possible avenues for integrity testing. During our site
       visits and via conference calls, we have discussed with AIU personnel some examples of
       integrity tests that would satisfy the requirements of this Paragraph without placing too many
       demands on personnel and other resources. We have advised AIU to devise tests that rely on
       the many data sources that are already available at MCSO. For example, we recommended that
       AIU consider reviews of body-worn camera footage or deputies with patterns of not sustained
       complaints. AIU personnel have met with analysts from both PSB and the Training Division,
       and EIU personnel, to discuss information on complaint and other trends. During our January
       site visit, AIU personnel advised us that they intended to conduct AIU’s first integrity test, an
       examination of the misidentification of the ethnicity of drivers who are stopped by deputies. As
       we have noted previously, while Paragraph 103 does not require that the integrity tests focus on
       Order-related topics, this first test does; and it is a topic that is of great interest to the Plaintiffs’
       class. As of our October site visit, AIU had not yet initiated this test. AIU personnel reported
       that the Unit’s main priority is completing the AIU Operations Manual. We will inquire with
       AIU as to the progress of this test and other relevant updates during our upcoming site visit.




                                                    Page 157 of 291




WAI 37053
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 158 of 291




       While the review process of the operations manual is still underway, for this reporting period,
       BIO again submitted several completed inspections in support of the “regular” and “random”
       elements of this Paragraph. The inspections examined, for example, Supervisory Notes, Patrol
       Activity Logs, Traffic Stop Discussions, County Attorney turndown dispositions, Patrol Shift
       Rosters, and employee email usage. We reviewed these reports and believe that they comport
       with the Paragraph 103 requirement for “regular” and “random” integrity audit checks.


       c. Complaint Tracking and Investigations
       Paragraph 104. Subject to applicable laws, MCSO shall require Deputies to cooperate with
       administrative investigations, including appearing for an interview when requested by an
       investigator and providing all requested documents and evidence. Supervisors shall be notified
       when a Deputy under their supervision is summoned as part of an administrative investigation
       and shall facilitate the Deputy’s appearance, absent extraordinary and documented
       circumstances.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       In the fall of 2015, MCSO developed a draft checklist and investigative format for
       administrative investigations. All of the requirements in this Paragraph are included in these
       protocols. The checklist and formats were approved for use in early 2016, and all personnel
       through the rank of captain were required to attend a training session regarding the use of these
       forms. Effective June 1, 2016, all administrative investigations were required to use these
       forms. MCSO has consistently met this requirement, and MCSO has included the checklists in
       administrative investigations forwarded for our review.
       During the last reporting period, the Professional Standards Bureau (PSB) drafted revisions to
       the investigation checklist and format to provide additional clarification on procedural
       requirements. We and the Parties reviewed the revisions and provided our feedback. The
       revised format and investigation checklist were approved for use during this reporting period.
       The upcoming Misconduct Investigative Training for personnel outside of PSB will include a
       discussion of the revisions to these forms.
       During this reporting period, we reviewed 56 administrative misconduct investigations. Thirty
       involved sworn MCSO personnel. All but two were completed after June 20, 2016 and
       included the use of the currently approved investigative format and checklist. We continue to
       note that deputies consistently appear for scheduled interviews, provide all required information
       to investigators, and cooperate with investigations. There were no instances where a supervisor
       failed to facilitate a deputy’s attendance at a required interview.




                                                 Page 158 of 291




WAI 37054
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 159 of 291




       Paragraph 105. Investigators shall have access to, and take into account as appropriate, the
       collected traffic stop and patrol data, Training records, Discipline history, and any past
       Complaints and performance evaluations of involved officers.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       Our reviews of investigations conducted by MCSO have verified that the information required
       for compliance with this Paragraph is consistently provided in the checklist and investigative
       reports.
       As a result of the Second Order and effective July 20, 2016, the PSB Commander makes all
       preliminary disciplinary decisions. The PSB and Compliance Bureau Commanders created a
       worksheet that provides information regarding how MCSO makes disciplinary decisions, and
       how MCSO considers employees’ work history. PSB includes this form in the sustained
       investigation documentation that we receive and review for compliance.
       During our reviews for this reporting period, we reviewed 31 sustained administrative
       misconduct investigations. Seventeen involved misconduct by sworn personnel; 13 involved
       Detention personnel; and one involved a civilian employee. Twenty-two of the 31 involved
       personnel were still employed by MCSO at the time final findings and discipline decisions were
       made. In all of these 22 cases, the PSB Commander determined the findings and presumptive
       discipline range for the sustained violations. We found these preliminary decisions to be
       consistent with the Discipline Matrices in effect at the time the decisions were made. We also
       found that generally, where appropriate, discipline history, past complaints, performance
       evaluations, traffic stop and patrol data, and training records were included in the documents
       considered for final discipline findings.


       Paragraph 106. Records of Complaints and investigations shall be maintained and made
       available, un-redacted, to the Monitor and Plaintiffs’ representatives upon request. The
       Monitor and Plaintiffs’ representatives shall maintain the confidentiality of any information
       therein that is not public record. Disclosure of records of pending investigations shall be
       consistent with state law.
       Phase 1: Not applicable
       Phase 2: In compliance
       MCSO has two obligations under this Paragraph: to maintain and make records available. The
       Paragraph also covers the requirement that MCSO make unredacted records of such
       investigations available to the Plaintiffs’ attorneys and Plaintiff-Intervenors as well.




                                                 Page 159 of 291




WAI 37055
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 160 of 291




       MCSO has been responsive to our requests, and neither the Plaintiffs nor Plaintiff-Intervenors
       have raised any concerns related to the requirements of this Paragraph for this or the past
       several reporting periods. MCSO, via its counsel, distributes responses to our document and
       site visit requests via a document-sharing website. The Plaintiffs’ attorneys and Plaintiff-
       Intervenors have access to this information, including documents applicable to this Paragraph,
       at the same time as we do.




                                               Page 160 of 291




WAI 37056
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 161 of 291




       Section 11: Community Engagement
       COURT ORDER XII. COMMUNITY ENGAGEMENT


       a. Community Outreach Program
       Paragraph 107. To rebuild public confidence and trust in the MCSO and in the reform process,
       the MCSO shall work to improve community relationships and engage constructively with the
       community during the time that this order is in place. To this end, the MCSO shall conduct the
       following district community outreach program.


       Paragraph 109. As part of its Community Outreach and Public Information program, the
       MCSO shall hold at least one public meeting per quarter to coincide with the quarterly site
       visits by the Monitor in a location convenient to the Plaintiffs class. The MCSO shall consult
       with Plaintiffs’ representatives and the Community Advisory Board on the locations of the
       meetings. These meetings shall be used to inform community members of the policy changes or
       other significant actions that the MCSO has taken to implement the provisions of this Order.
       Summaries of audits and reports completed by the MCSO pursuant to this Order shall be made
       available. The MCSO shall clarify for the public at these meetings that it does not enforce
       immigration laws except to the extent that it is enforcing Arizona and federal criminal laws.
       Phase 1: In compliance
            •   Court Implementation Division Operations Manual, most recently revised on August 17,
                2018.
       Phase 2: In compliance
       This Paragraph, per the August 3, 2017 Amendments to the Supplemental Permanent
       Injunction/Judgment Order (Document 2100), directs MCSO to conduct a District community
       outreach program. More specifically, it requires that MCSO hold at least one public meeting
       per quarter to coincide with the quarterly site visits by the Monitor in a location convenient to
       the Plaintiffs’ class. This Paragraph requires MCSO to consult with Plaintiffs’ representatives
       and the Community Advisory Board (CAB) on the location of the meetings, and to inform
       community members at the meetings of the policy changes or other significant actions that
       MCSO has taken to implement the provisions of the Order. The Order also requires that MCSO
       provide summaries of audits and reports completed by MCSO pursuant to this Order and that
       MCSO clarify for the public at these meetings that it does not enforce immigration laws except
       to the extent that it is enforcing Arizona and federal criminal laws.




                                                Page 161 of 291




WAI 37057
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 162 of 291




       During this reporting period, MCSO held a public meeting coinciding with our July 2018 site
       visit on July 18, 2018, at Mountain View Recreation Center, at 9749 107th Avenue, in Sun City,
       in MCSO Patrol District 3. MCSO consulted with Plaintiffs’ representatives and the CAB on
       the meeting location, as required. Approximately 250 community members attended this
       meeting.
       The meeting began with a video presentation by MCSO, which included a review of the history
       of the Melendres case, and information on MCSO community relations and the Sheriff’s
       advisory boards. The presentation included a summary of changes in the community
       engagement-related Paragraphs contained in the August 2017 Court Order. The video was
       presented in Spanish with English subtitles. Sheriff Penzone welcomed everyone and stated
       that the video presentation was in Spanish and subtitled in English because MCSO has a
       responsibility to ensure that the MCSO community meetings are communicated to everyone.
       He added that the community meetings were Court-ordered due to the outcomes of the
       Melendres case; and, while MCSO needs to communicate certain information in the meetings,
       the meetings are also to provide the attendees the opportunity to express their concerns.
       At the meeting, MCSO informed community members of the policy changes and other
       significant actions that the agency has taken to implement the provisions of this Order. Sheriff
       Penzone welcomed the attendees, and MCSO also acknowledged the Department of Justice
       (DOJ), the American Civil Liberties Union (ACLU) of Arizona, the CAB, the Monitoring Team
       and the representatives from MCSO, all of whom he indicated would be available to interact
       with the attendees after the meeting if there were any additional concerns or questions. Sheriff
       Penzone stated that MCSO’s top priority is public safety; and that when community members
       have a need, MCSO will respond as a professional, ethical, and law-abiding organization. He
       stated that the purpose of the Orders is to provide oversight to ensure that any acts of bias,
       racism, or unethical law enforcement are appropriately addressed and not tolerated. Sheriff
       Penzone concluded his welcoming remarks by stating that he looked forward to hearing the
       questions and concerns from the community members.
       MCSO made summaries of audits and reports completed by MCSO pursuant to this Order
       available, and MCSO representatives clarified for the attendees that it does not enforce
       immigration laws except to the extent that it is enforcing Arizona and federal criminal laws.
       Sheriff Penzone provided a presentation of MCSO’s progress in attaining compliance with the
       requirements of the Court Order.
       MCSO also held a public meeting coinciding with our October 2018 site visit on October 17,
       2018 at Queen Creek Middle School at 20435 Old Elsworth Road in Queen Creek, in MCSO
       Patrol District 6. MCSO consulted with Plaintiffs’ representatives and the CAB on the meeting
       location, as required. Approximately 10 community members attended this meeting.
       The meeting began with a welcome by an MCSO District 6 representative who introduced
       Sheriff Penzone. Sheriff Penzone stated that issues of the past were due to leadership that failed
       the community and also failed MCSO. He stated that rebuilding the organization to properly
       address these issues takes time, and that MCSO is working to rebuild internally and externally.


                                                 Page 162 of 291




WAI 37058
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 163 of 291




       Sheriff Penzone invited attendees to pick up the handout available by the front door with
       information about Order-related policies that MCSO has published and other information about
       the Court Orders. As required, MCSO made it clear that the agency does not enforce
       immigration laws, and made summaries of audits and reports completed by MCSO available to
       community members.


       Paragraph 110. The meetings present an opportunity for MCSO representatives to listen to
       community members’ experiences and concerns about MCSO practices implementing this
       Order, including the impact on public trust. MCSO representatives shall make reasonable
       efforts to address such concerns during the meetings and afterward as well as explain to
       attendees how to file a comment or complaint.
       Phase 1: In compliance
            •   Court Implementation Division Operations Manual, most recently revised on August 17,
                2018.
       Phase 2: In compliance
       On August 3, 2017, Document 2100, Amendments to the Supplemental Permanent
       Injunction/Judgment Order, amended Document 670 to direct MCSO to conduct a District
       community outreach program. This Paragraph, among the provisions of Document 2100,
       requires that MCSO’s quarterly community meetings present an opportunity for MCSO
       representatives to listen to community members’ experiences and concerns about MCSO
       practices implementing the Order; and that MCSO representatives make reasonable efforts to
       address such concerns during the meetings and afterward as well as explain to attendees how to
       file a comment or complaint.
       As noted above, during this reporting period, MCSO held a public meeting coinciding with our
       July 2018 site visit, on July 18, 2018, at Mountain View Recreation Center, at 9749 107th
       avenue, in Sun City, in MCSO Patrol District 3. The approximately 250 community members
       in attendance were given ample opportunity to ask questions or offer comments. One attendee
       asked how much of the County budget is expended to address the compliance issues and how
       that impacts on the number of deputies MCSO was able to have on patrol in the community.
       Another attendee asked about time delays to 911 calls. An attendee stated that there are still
       some members of MCSO who treat Latinos more harshly than non-Latinos, and was critical of
       the fact that U.S. Immigration and Customs Enforcement (ICE) maintains offices in MCSO
       jails. Another attendee inquired as to why it takes so long to for a volunteer to complete the
       process to become a member of the Posse.
       Members of the CAB addressed the attendees and explained that the CAB was comprised of the
       community dedicated to representing community members. One CAB member stated that the
       CAB is unique because it is responsible for gathering feedback from community members to
       provide to the Monitor and the Court. He stated that the CAB provides opinions to MCSO
       regarding policies and procedures, and he commended MCSO on its progress in working toward

                                                Page 163 of 291




WAI 37059
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 164 of 291




       compliance with the Court Orders. Another CAB member explained that, if a member of the
       community has a complaint of bias against MCSO, that complaint can be filed with the CAB,
       the ACLU, or the Monitor. A representative of the ACLU of Arizona outlined the background
       of the Melendres case and explained the MCSO Immigration Stops and Detention
       Compensation Fund eligibility requirements to receive compensation funds and provided
       contact information for those who wanted to learn more about the program.
       At the meeting, MCSO representatives announced that complaint and comment forms were
       available in the back of the meeting room for any attendees who wished to provide a written
       complaint or comment. After the meeting, representatives of MCSO – as well as
       representatives of the Monitoring Team, the ACLU of Arizona, CAB, and DOJ – remained
       behind to individually answer questions.
       As noted above, MCSO also held a public meeting coinciding with our October 2018 site visit
       on October 17, 2018 at Queen Creek Middle School at 20435 Old Elsworth Road in Queen
       Creek, in MCSO Patrol District 6. MCSO consulted with Plaintiffs’ representatives and the
       CAB on the meeting location, as required. Approximately 10 community members attended
       this meeting. MCSO provided an opportunity for community members to communicate with
       MCSO regarding their experiences and concerns about MCSO practices in implementing the
       Order and explained to the attendees how to file a complaint. Two attendees requested to speak.
       One attendee introduced herself as a board member from SOMOS America, who are the
       Plaintiffs in the Melendres case. She said they met with the CAB the previous night and were
       pleased with their response, and that SOMOS would turn over to them some requests for
       information. A second attendee introduced herself as a local mother who works for a company
       that creates safety apps, and she asked if she could leave information with MCSO.


       Paragraph 111. English and Spanish-speaking MCSO Personnel shall attend these meetings
       and be available to answer questions from the public. At least one MCSO supervisor with
       extensive knowledge of the agency’s implementation of the Order, as well as an MCSO
       Community Liaison, shall participate in the meetings. The Monitor, Plaintiffs’ and Plaintiff-
       Intervenor’s representatives shall be invited to attend and MCSO shall announce their presence
       and state their availability to answer questions.
       Phase 1: In compliance
            •   Court Implementation Division Operations Manual, most recently revised on August 17,
                2018.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance




                                                Page 164 of 291




WAI 37060
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 165 of 291




       On August 3, 2017, Document 2100, Amendments to the Supplemental Permanent
       Injunction/Judgment Order, amended Document 670 to direct MCSO to conduct a District
       community outreach program. This Paragraph, among the provisions of Document 2100,
       requires that both English- and Spanish-speaking MCSO personnel attend MCSO’s quarterly
       community meetings; at least one MCSO supervisor with extensive knowledge of the agency’s
       implementation of the Order participate in these meetings; and that MCSO invite the Monitor,
       Plaintiffs’ and Plaintiff-Intervenors’ representatives to attend the meeting, and announce their
       presence and state their availability to answer questions.
       As noted above, during this reporting period, MCSO held a public meeting coinciding with our
       July 2018 site visit, on July 18, 2018, at Mountain View Recreation Center, at 9749 107th
       Avenue, in Sun City, in MCSO Patrol District 3. MCSO provided a professional Spanish
       interpreter for the meeting at Mountain View Recreation Center MCSO provided live,
       consecutive Spanish interpretation throughout the meeting for the full audience. This method of
       providing interpretation sends a positive message that MCSO wants to be inclusive and
       responsive to the needs of Maricopa County’s Latino and Spanish-speaking residents.
       Several MCSO personnel who participated in and attended the meeting play instrumental roles
       in the implementation of the Orders. In addition, the Monitoring Team and representatives of
       the ACLU of Arizona, DOJ, and the CAB were invited to attend; and MCSO announced their
       presence and stated their availability to answer questions.
       As noted above, MCSO also held a public meeting coinciding with our October 2018 site visit
       on October 17, 2018 at Queen Creek Middle School at 20435 Old Elsworth Road in Queen
       Creek, in MCSO Patrol District 6. MCSO consulted with Plaintiffs’ representatives and the
       CAB on the meeting location, as required. Approximately 10 community members attended
       this meeting. MCSO was prepared to provide live, consecutive Spanish interpretation
       throughout the meeting; but upon inquiry, all attendees indicated that they spoke and understood
       English. As we noted previously, we do not consider this to be an appropriate or effective
       means of providing interpretation for a few reasons. First, there may have been attendees who
       felt uncomfortable raising their hands to acknowledge in front of the audience that they did not
       understand English. Second, attendees arriving late would not be able to avail themselves of the
       interpretation. We recommend that MCSO provide live, consecutive Spanish interpretation
       throughout the meeting for the full audience. This sends a message that MCSO wants to be
       inclusive, and cares about and is responsive to the needs of Maricopa County’s Latino and
       Spanish-speaking residents.
       Several MCSO personnel who participated in and attended the meeting play instrumental roles
       in the implementation of the Orders. In addition, the Monitoring Team and representatives of
       the ACLU of Arizona, DOJ, and the CAB were invited to attend. An MCSO representative
       announced the presence of the ACLU of Arizona and DOJ and stated their availability to answer
       questions. The MCSO representative indicated that members of the CAB were unavailable to
       attend the meeting.



                                                Page 165 of 291




WAI 37061
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 166 of 291




       Paragraph 112. At least ten days before such meetings, the MCSO shall widely publicize the
       meetings in English and Spanish after consulting with Plaintiffs’ representatives and the
       Community Advisory Board regarding advertising methods. Options for advertising include,
       but are not limited to, television, radio, print media, internet and social media, and any other
       means available. If any party determines there is little interest or participation in such
       meetings among community members, or that they have otherwise fulfilled their purpose, it can
       file a request with the Court that this requirement be revised or eliminated.
       Phase 1: In compliance
            •   Court Implementation Division Operations Manual, most recently revised on August 17,
                2018.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance
       On August 3, 2017, Document 2100, Amendments to the Supplemental Permanent
       Injunction/Judgment Order, amended Document 670 to direct MCSO to conduct a District
       community outreach program. This Paragraph, among the provisions of Document 2100,
       requires that MCSO widely publicize, in English and Spanish, its quarterly community meetings
       at least 10 days before such meetings and after consulting with Plaintiffs’ representatives and
       the CAB regarding advertising methods.
       As noted above, during this reporting period, MCSO held a public meeting coinciding with our
       July April 2018 site visit, on July 18, 2018, at Mountain View Recreation Center, at 9749 107th
       Avenue, in Sun City, in MCSO Patrol District 3. As required, MCSO consulted with the CAB
       and the ACLU of Arizona regarding the advertisement in local radio and print media in English
       and Spanish – as well as on the site selection, agenda creation, and meeting logistics. Members
       of the Monitoring Team also participated in discussions with MCSO regarding preparations for
       the public meeting.
       MCSO’s selection of the venue for the meeting was based on accessibility, adequate meeting
       space, adequate parking, and ease in locating the meeting site. MCSO publicized the meeting
       with advertisements in both English and Spanish print media. MCSO also ran radio spots in
       Spanish and English, and distributed flyers in the vicinity of the meeting venue.




                                                Page 166 of 291




WAI 37062
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 167 of 291




       As noted above, MCSO also held a public meeting coinciding with our October 2018 site visit,
       on October 17, 2018, at Queen Creek Middle School at 20435 Old Elsworth Road in Queen
       Creek, in MCSO Patrol District 6. MCSO consulted with Plaintiffs’ representatives and the
       CAB on the meeting location, as required. MCSO also consulted with the CAB and the ACLU
       of Arizona regarding the advertisement in local radio and print media in English and Spanish –
       as well as on the site selection, agenda creation, and meeting logistics. Members of the
       Monitoring Team also participated in discussions with MCSO regarding preparations for the
       public meeting.
       MCSO’s selection of the venue for the meeting was based on accessibility, adequate meeting
       space, adequate parking, and ease in locating the meeting site. MCSO publicized the meeting
       with advertisements in both English and Spanish print media. MCSO also ran radio spots in
       Spanish and English, and distributed flyers in the vicinity of the meeting venue.


       b. MCSO Community Liaison
       Paragraph 113. MCSO shall select or hire a Community Liaison who is fluent in English and
       Spanish. The hours and contact information of the MCSO Community Outreach Division
       (“COD”) shall be made available to the public including on the MCSO website. The COD
       shall be directly available to the public for communications and questions regarding the MCSO.
       Phase 1: In compliance
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance
       On August 3, 2017, Document 2100, Amendments to the Supplemental Permanent
       Injunction/Judgment Order, amended Document 670 to direct MCSO to conduct a District
       community outreach program. This Paragraph, among the provisions of Document 2100,
       requires that MCSO select or hire a Community Liaison who is fluent in English and Spanish;
       and that MCSO post on its public website the hours and contact information of the Community
       Outreach Division (COrD), which is responsible for public communications and questions
       regarding MCSO.
       MCSO has a Community Liaison who is fluent in English and Spanish, and lists on the MCSO
       website the hours and contact information for the Community Liaison Officer and other
       members of the COrD. The MCSO website includes information about the COrD – such as its
       mission and frequently asked questions regarding MCSO.




                                               Page 167 of 291




WAI 37063
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 168 of 291




       Paragraph 114.       The COD shall have the following duties in relation to community
       engagement:
       a.       to coordinate the district community meetings described above in Paragraphs 109 to
                112;
       b.       to provide administrative support for, coordinate and attend meetings of the Community
                Advisory Board described in Paragraphs 117 to 118; and
       c.       to compile any complaints, concerns and suggestions submitted to the COD by members
                of the public about the implementation of this Order and the Court’s order of December
                23, 2011, and its findings of fact and conclusions of law dated May 24, 2013, even if
                they don’t rise to the level of requiring formal action by IA or other component of the
                MCSO, and to respond to Complainants’ concerns; and
       d.       to communicate concerns received from the community at regular meetings with the
                Monitor and MCSO leadership.
       Phase 1: In compliance
            •   Court Implementation Division Operations Manual, most recently revised on August 17,
                2018.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance
       On August 3, 2017, Document 2100, Amendments to the Supplemental Permanent
       Injunction/Judgment Order, amended Document 670 to direct MCSO to conduct a District
       community outreach program. This Paragraph, among the provisions of Document 2100,
       requires that the Community Outreach Division (COrD) be responsible for the following:
       coordinating MCSO’s quarterly community meetings; providing administrative support for,
       coordinating, and attending meetings of the CAB; compiling complaints, concerns, and
       suggestions submitted to the COrD by members of the public about the implementation of the
       Orders, and to respond to the complainants’ concerns; and to communicate such concerns from
       the community at regular meetings with the Monitor and MCSO leadership.
       As noted above, shortly after the issuance of Document 2100, MCSO began the transition to
       assume responsibility for its Community Outreach and Public Information Program; and COrD
       – in collaboration with CID – began coordinating the required community meetings. As noted
       above (in Paragraphs 109-112), during this reporting period, COrD worked with CID to
       coordinate a community meeting coinciding with our site visit.




                                                 Page 168 of 291




WAI 37064
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 169 of 291




       During the last reporting period, Sheriff Penzone designated a Deputy Chief as the CAB’s new
       point of contact. For the second consecutive reporting period, the Deputy Chief worked with
       and provided support to the CAB. She distributed policies and other materials for CAB
       members to review and provide feedback upon, and tracked and responded to CAB members’
       inquiries and requests for information about MCSO’s implementation of the Orders.
       During this reporting period, the CAB held one public meeting, a panel discussion on Melendres
       featuring a CAB member, ACLU attorney, and an MCSO employee. A CAB member
       moderated the meeting. The event was co-sponsored by the Chicano/Latino Law Students
       Association at the Arizona State University Sandra Day O’Connor College of Law, and held at
       the law school. In addition to the MCSO employee who served on the panel, several MCSO
       employees (including COrD personnel) participated in the event, which discussed the history of
       the Melendres case and sought ideas from the law students on how MCSO can build community
       trust. The CAB did not seek assistance from the COrD in coordinating the event. Some CAB
       members also attended a few of the Monitoring Team’s compliance meetings during our
       October site visit. CAB members also exchanged numerous email messages with COrD, CID,
       and the Deputy Chief who is the CAB’s designated point of contact regarding the quarterly
       community meeting, planning meetings between CAB members and MCSO officials, and
       various inquiries and requests for information.
       Following discussions during our October 2017 site visit, COrD created a form for capturing
       information on complaints, concerns, and suggestions submitted by members of the public to
       the COrD. Upon our request, following our January 2018 site visit, MCSO provided
       documentation that all current COrD personnel completed an online Complaint Intake and
       Processing course, to assist them in receiving and appropriately directing any complaints or
       concerns from community members they receive.
       During our October 2018 site visit, we inquired with COrD regarding any complaints or
       concerns from community members they received during this reporting period. COrD
       personnel reported that they occasionally receive complaints from community members, and
       that they forward those that are complaints to PSB. They also reported that they sometimes
       receive inquiries for which COrD staff believe it is appropriate to direct community members to
       written materials or the MCSO website. During this reporting period, COrD did not submit any
       MCSO Complaint and Comment Forms for our review. During our October site visit, we
       inquired with COrD personnel if COrD had received any complaints or concerns during the
       reporting period. When pressed, a COrD staff member noted that community members were
       “happy” COrD members were attending community events; he added that a few community
       members asked questions about available youth programs, but nothing specific to Melendres.
       We are surprised that, given the large number of community events that COrD personnel
       apparently attend each month, COrD did not receive any complaints or concerns from
       community members in a three-month period. During our upcoming site visit, we will discuss
       with COrD personnel how they engage with community residents at events they attend.




                                               Page 169 of 291




WAI 37065
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 170 of 291




       Per this Paragraph, the COrD is required to communicate concerns received from the
       community at regular meetings with the Monitor and MCSO leadership. As in the past, we will
       discuss this topic with COrD personnel during our upcoming site visit. We will also inquire
       with them if – and if so, how – COrD communicates community concerns to the MCSO
       leadership, beyond at our quarterly site visit compliance meetings.


       c. Community Advisory Board
       Paragraph 115.        MCSO and Plaintiffs’ representatives shall work with community
       representatives to create a Community Advisory Board (“CAB”) to facilitate regular dialogue
       between MCSO and the community, and to provide specific recommendations to MCSO about
       policies and practices that will increase community trust and ensure that the provisions of this
       Order and other orders entered by the Court in this matter are met.
       Phase 1: In compliance
            •   Court Implementation Division Operations Manual, most recently revised on August 17,
                2018.
       Phase 2: In compliance
       On August 3, 2017, Document 2100, Amendments to the Supplemental Permanent
       Injunction/Judgment Order, amended Document 670 to direct MCSO to conduct a District
       community outreach program. This Paragraph, among the provisions of Document 2100,
       requires that MCSO have specific duties in relation to the Community Advisory Board (CAB).
       MCSO and Plaintiffs’ representatives are required to work with community representatives to
       create a CAB to facilitate regular dialogue between MCSO and community leaders, and to
       provide specific recommendations to MCSO about policies and practices that will increase
       public trust and ensure that the provisions of this Order and other orders entered by the Court in
       this matter are met.
       Shortly after the issuance of Document 2100, MCSO began the transition to assume
       responsibility for its Community Outreach and Public Information Program; MCSO and the
       Plaintiffs’ counsel selected the CAB members; and MCSO began providing support and
       guidance to the CAB.
       During this reporting period, CAB members and representatives of MCSO – specifically, the
       Deputy Chief who is the CAB’s designated point of contact, COrD, and CID – exchanged
       numerous email messages. In these messages, among other topics, CAB members provided
       specific recommendations to MCSO about policies and practices that will increase community
       trust and ensure that the provisions of this Order and other orders entered by the Court in this
       matter are met. For example, CAB members made recommendations regarding outreach and
       site selection for MCSO’s community meeting; and on behalf of Maricopa County community
       members, inquired about various Office policies and processes.



                                                 Page 170 of 291




WAI 37066
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 171 of 291




       The MCSO and the CAB need to forge an enduring bond that will ensure that agency-
       community collaboration flourishes long past the terms of the Orders. While MCSO does
       interface with the CAB, there needs to be a more intense and sincere attempt on the Office’s
       part to better institutionalize the presence and utility of the CAB’s role.


       Paragraph 116. The CAB shall have five members, two to be selected by MCSO and two to be
       selected by Plaintiffs’ representatives. One member shall be jointly selected by MCSO and
       Plaintiffs’ representatives. Members of the CAB shall not be MCSO Employees or any of the
       named class representatives nor any of the attorneys involved in this case. A member of the
       MCSO COD and at least one representative for Plaintiffs shall attend every meeting of the
       CAB, but the CAB can request that a portion of the meeting occur without COD or the
       Plaintiffs’ representative. The CAB shall continue for at least the length of this Order.
       Phase 1: In compliance
            •   Court Implementation Division Operations Manual, most recently revised on August 17,
                2018.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance
       On August 3, 2017, Document 2100, Amendments to the Supplemental Permanent
       Injunction/Judgment Order, amended Document 670 to direct MCSO to conduct a District
       community outreach program. This Paragraph, among the provisions of Document 2100,
       reconstitutes the CAB so that it is comprised of five members – two selected by MCSO, two
       selected by Plaintiffs’ attorneys, and one member jointly selected by MCSO and Plaintiffs’
       attorneys.
       In September 2017, MCSO and the Plaintiffs’ counsel announced their selection of the CAB
       members. One of the two CAB members who had served prior to the issuance of Document
       2100 resigned, leaving one CAB member previously appointed by the Plaintiffs’
       representatives. The MCSO and Plaintiffs’ representatives appointed four new CAB members,
       resulting in a total of five members; two selected by MCSO, two selected by the Plaintiffs’
       representatives, and one jointly selected by MCSO and Plaintiffs’ representatives. None of the
       CAB members are MCSO employees, named class representatives, or attorneys involved in this
       case.




                                                Page 171 of 291




WAI 37067
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 172 of 291




       As noted above, during this reporting period, the CAB held one public meeting, a panel
       discussion on Melendres featuring a CAB member, ACLU attorney, and an MCSO employee.
       A CAB member moderated the discussion. The event was co-sponsored by the Chicano/Latino
       Law Students Association at the Arizona State University Sandra Day O’Connor College of
       Law, and held at the law school. Some CAB members also attended a few of the Monitoring
       Team’s compliance meetings during our October site visit.


       Paragraph 117. The CAB shall hold meetings at regular intervals. The meetings may be either
       public or private as the purpose of the meeting dictates, at the election of the CAB. The
       Defendants shall provide a suitable place for such meetings. The MCSO shall coordinate the
       meetings and communicate with CAB members, and provide administrative support for the
       CAB.
       Phase 1: In compliance
            •   Court Implementation Division Operations Manual, most recently revised on August 17,
                2018.
       Phase 2: In compliance
       On August 3, 2017, Document 2100, Amendments to the Supplemental Permanent
       Injunction/Judgment Order, amended Document 670 to direct MCSO to conduct a District
       community outreach program. This Paragraph, among the provisions of Document 2100,
       requires that the CAB hold either public or private meetings at regular intervals; and that MCSO
       should provide a suitable place for such meetings, coordinate the meetings and communicate
       with CAB members, and provide administrative support to the CAB.
       During this reporting period, the CAB held one public meeting, a panel discussion on
       Melendres featuring a CAB member, ACLU attorney, and an MCSO employee. A CAB
       member moderated the discussion. The event was co-sponsored by the Chicano/Latino Law
       Students Association at the Arizona State University Sandra Day O’Connor College of Law,
       and held at the law school. The event discussed the history of the Melendres case and sought
       ideas from the law students on how MCSO can build community trust. Some CAB members
       also attended a few of the Monitoring Team’s compliance meetings during our October site
       visit.




                                                Page 172 of 291




WAI 37068
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 173 of 291




       Paragraph 118. During the meetings of the CAB, members will relay or gather concerns from
       the community about MCSO practices that may violate the provisions of this Order and the
       Court’s previous injunctive orders entered in this matter and transmit them to the COD for
       investigation and/or action. Members may also hear from MCSO Personnel on matters of
       concern pertaining to the MCSO’s compliance with the orders of this Court.
       Phase 1: In compliance
            •   Court Implementation Division Operations Manual, most recently revised on August 17,
                2018.
       Phase 2: In compliance
       On August 3, 2017, Document 2100, Amendments to the Supplemental Permanent
       Injunction/Judgment Order, amended Document 670 to direct MCSO to conduct a District
       community outreach program. This Paragraph, among the provisions of Document 2100,
       requires that at their meetings, CAB members relay or gather concerns from the community
       about MCSO practices that may violate the provisions of the Orders; this Paragraph also allows
       for the CAB to hear from MCSO personnel on matters of concern pertaining to MCSO’s
       compliance with the Orders.
       As noted above, during this reporting period, the CAB held one public meeting, a panel
       discussion on Melendres featuring a CAB member, ACLU attorney, and an MCSO employee.
       A CAB member moderated the discussion. The event – which was co-sponsored by the
       Chicano/Latino Law Students Association at the Arizona State University Sandra Day
       O’Connor College of Law – discussed the history of the Melendres case and sought ideas from
       the law students on how MCSO can build community trust.
       Also during this reporting period, CAB members inquired with MCSO officials regarding
       several concerns that they received from the community – on topics including crime trends in
       District 2. CAB members indicated that they would share this information with the community.
       Some CAB members also attended a few of the Monitoring Team’s compliance meetings
       during our October site visit.




                                                Page 173 of 291




WAI 37069
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 174 of 291




       Second Supplemental Permanent Injunction/Judgment Order
       Section 12: Misconduct Investigations, Discipline, and Grievances
       COURT ORDER XV.               MISCONDUCT INVESTIGATIONS, DISCIPLINE, AND
       GRIEVANCES


       Paragraph 163. The Sheriff will ensure that all allegations of employee misconduct, whether
       internally discovered or based on a civilian complaint, are fully, fairly, and efficiently
       investigated; that all investigative findings are supported by the appropriate standard of proof
       and documented in writing; and that all officers who commit misconduct are held accountable
       pursuant to a disciplinary system that is fair, consistent, unbiased and provides due process. To
       achieve these outcomes, the Sheriff shall implement the requirements set out below.


       A. Policies Regarding Misconduct Investigations, Discipline, and Grievances
       Paragraph 165. Within one month of the entry of this Order, the Sheriff shall conduct a
       comprehensive review of all policies, procedures, manuals, and other written directives related
       to misconduct investigations, employee discipline, and grievances, and shall provide to the
       Monitor and Plaintiffs new policies and procedures or revise existing policies and procedures.
       The new or revised policies and procedures that shall be provided shall incorporate all of the
       requirements of this Order. If there are any provisions as to which the parties do not agree,
       they will expeditiously confer and attempt to resolve their disagreements. To the extent that the
       parties cannot agree on any proposed revisions, those matters shall be submitted to the Court
       for resolution within three months of the date of the entry of this Order. Any party who delays
       the approval by insisting on provisions that are contrary to this Order is subject to sanction.
       Phase 1: Not applicable
       Phase 2: Deferred
       MCSO provided us with the following:
            •   CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                amended on April 10, 2018.
            •   CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •   CP-8 (Preventing Racial and Other Bias-Based Profiling), most recently amended on
                September 26, 2018.
            •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •   EA-2 (Patrol Vehicles), most recently amended on December 8, 2017.


                                                Page 174 of 291




WAI 37070
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 175 of 291




            •   GA-1 (Development of Written Orders), most recently amended on January 9, 2018.
            •   GB-2 (Command Responsibility), most recently amended on May 10, 2018.
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
            •   GC-7 (Transfer of Personnel), most recently amended on September 27, 2018.
            •   GC-11 (Employee Probationary Periods), most recently amended on May 30, 2018.
            •   GC-12 (Hiring and Promotional Procedures), most recently amended on April 10, 2018.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                published on October 13, 2017.
            •   GE-4 (Use, Assignment, and Operation of Vehicles), most recently amended on October
                7, 2017.
            •   GG-1 (Peace Officer Training Administration), most recently amended on May 16,
                2018.
            •   GG-2 (Detention/Civilian Training Administration), most recently amended on May 16,
                2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
            •   GI-5 (Voiance Language Services), most recently amended on December 8, 2017.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
            •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended on March 30, 2018.
            •   GJ-27 (Sheriff’s Posse Program), currently under revision.
            •   GJ-35 (Body-Worn Cameras), most recently amended on January 7, 2017.
            •   Audits and Inspections Unit Operations Manual, currently under revision.
            •   Body-Worn Camera Operations Manual, published on December 22, 2016.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.

                                                 Page 175 of 291




WAI 37071
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 176 of 291




            •   Training Division Operations Manual, currently under revision.
       We received a majority of the documents listed above within one month of the entry of the
       Order. The Monitoring Team and the Parties conducted initial reviews and returned the revised
       documents, with additional recommendations, to MCSO for additional work. MCSO continues
       to revise the remaining policies and operations manuals related to misconduct investigations, the
       Sheriff’s Posse Program, Audits and Inspections, and Training. Those remaining policies and
       operations manuals identified by MCSO were in some phase of review by us and the Parties at
       the end of this reporting period.
       This Paragraph implies that the review process and final adoption of the updated policies would
       take two months to complete, assuming that the new or revised policies were provided within
       one month of the Second Order’s issuance. The sheer volume of policies, as well as the
       extensive modifications they contain, rendered that target date unachievable. This is due, in
       large measure, to researched and well-considered recommendations by the Parties; and robust
       discussion about policy language, application, and outcomes during our site visit meetings.


       Paragraph 166. Such policies shall apply to all misconduct investigations of MCSO personnel.


       Paragraph 167. The policies shall include the following provisions:
       a.       Conflicts of interest in internal affairs investigations or in those assigned by the MCSO
                to hold hearings and make disciplinary decisions shall be prohibited. This provision
                requires the following:
                i.     No employee who was involved in an incident shall be involved in or review a
                       misconduct investigation arising out of the incident.
                ii.    No employee who has an external business relationship or close personal
                       relationship with a principal or witness in a misconduct investigation may
                       investigate the misconduct. No such person may make any disciplinary decisions
                       with respect to the misconduct including the determination of any grievance or
                       appeal arising from any discipline.
                iii.   No employee shall be involved in an investigation, whether criminal or
                       administrative, or make any disciplinary decisions with respect to any persons
                       who are superior in rank and in their chain of command. Thus, investigations of
                       the Chief Deputy’s conduct, whether civil or criminal, must be referred to an
                       outside authority. Any outside authority retained by the MCSO must possess the
                       requisite background and level of experience of internal affairs investigators and
                       must be free of any actual or perceived conflicts of interest.
       b.       If an internal affairs investigator or a commander who is responsible for making
                disciplinary findings or determining discipline has knowledge of a conflict of interest


                                                 Page 176 of 291




WAI 37072
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 177 of 291




                affecting his or her involvement, he or she should immediately inform the Commander of
                the Professional Standards Bureau or, if the holder of that office also suffers from a
                conflict, the highest-ranking, non-conflicted chief-level officer at MCSO or, if there is no
                non-conflicted chief-level officer at MCSO, an outside authority. Any outside authority
                retained by the MCSO must possess the requisite background and level of experience of
                internal affairs investigators and must be free of any actual or perceived conflicts of
                interest.
       c.       Investigations into an employee’s alleged untruthfulness can be initiated by the
                Commander of the Professional Standards Bureau or the Chief Deputy. All decisions
                not to investigate alleged untruthfulness must be documented in writing.
       d.       Any MCSO employee who observes or becomes aware of any act of misconduct by
                another employee shall, as soon as practicable, report the incident to a Supervisor or
                directly to the Professional Standards Bureau. During any period in which a Monitor is
                appointed to oversee any operations of the MCSO, any employee may, without
                retaliation, report acts of alleged misconduct directly to the Monitor.
       e.       Where an act of misconduct is reported to a Supervisor, the Supervisor shall
                immediately document and report the information to the Professional Standards Bureau.
       f.       Failure to report an act of misconduct shall be considered misconduct and may result in
                disciplinary or corrective action, up to and including termination. The presumptive
                discipline for a failure to report such allegations may be commensurate with the
                presumptive discipline for the underlying misconduct.
       g.       No MCSO employee with a rank lower than Sergeant will conduct an investigation at
                the District level.
       Phase 1: In compliance
            •   CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                amended on April 10, 2018.
            •   CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance

                                                   Page 177 of 291




WAI 37073
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 178 of 291




       To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
       investigations.
       During this reporting period, we reviewed 56 closed administrative misconduct investigations.
       Twenty-nine cases involved sworn personnel. Twenty-four cases involved Detention personnel;
       one involved a civilian employee; one involved a combination of sworn and non-sworn
       personnel; and one involved unknown MCSO personnel. Sworn or Detention personnel
       assigned to the Professional Standards Bureau (PSB) conducted 38 of the investigations. Sworn
       supervisors in the Districts or Divisions outside of PSB conducted 18 of these investigations.
       Paragraph 167.a.i-iii. prohibits any employee with any conflicts of interest from participating in,
       holding hearings on, or making any disciplinary decisions in a misconduct investigation.
       During this reporting period, there were no instances where any potential conflict of interest was
       identified.
       Paragraph 167.b. requires that if the internal affairs investigator or a commander responsible for
       making disciplinary decisions identifies a conflict of interest, appropriate notifications must be
       made immediately. Our review of the 56 completed administrative investigations for this
       reporting period revealed that there were no instances where MCSO identified a conflict of
       interest by an MCSO member responsible for making disciplinary decisions
       Paragraph 167.c. requires that investigations into truthfulness be initiated by the Chief Deputy
       or the PSB Commander. Of the 56 completed misconduct investigations, there were eight
       during this reporting period where the Chief Deputy or the PSB Commander authorized a
       truthfulness allegation. We did not identify any investigations where we believe a truthfulness
       investigation should have been initiated and was not.
       Paragraph 167.d. requires that any MCSO employee who observes or becomes aware of
       misconduct by another employee shall immediately report such conduct to a supervisor or
       directly to PSB. Per the requirement, during the period in which the Monitor has authority to
       oversee any operations of MCSO, any employee may also report alleged misconduct to the
       Monitor. Of the 56 completed administrative cases we reviewed for this reporting period, there
       were 27 investigations where an employee reported potential misconduct by another employee,
       or a supervisor identified potential employee misconduct. There were no instances identified
       where an employee failed to report potential misconduct to a supervisor as required.
       Paragraph 167.e. requires that when supervisors learn of an act of misconduct, the supervisor
       shall immediately document and report the information to PSB. Of the 27 cases where
       employees brought forward potential misconduct, 26 were properly documented and forwarded
       by the supervisor in a timely manner. In one (4%) of the 27 cases, a supervisor failed to
       immediately report misconduct he was aware of to PSB as required.




                                                 Page 178 of 291




WAI 37074
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 179 of 291




       Paragraph 167.f. provides for the potential for a disciplinary sanction or other corrective action
       if an employee fails to bring forth an act of misconduct. During this reporting period, there
       were no investigations initiated because employees failed to bring forth information regarding
       potential misconduct of another employee that they were aware of. In one (4%) of the 27 cases,
       while the supervisor informed his chain of command of potential misconduct, PSB was not
       immediately notified. No action was taken to address this failure to notify PSB.
       Paragraph 167.g. requires that a sergeant or higher-ranking employee conduct all misconduct
       investigations conducted at the District level. All District-level cases that we reviewed for this
       reporting period complied with this requirement.


       Paragraph 168. All forms of reprisal, discouragement, intimidation, coercion, or adverse
       action against any person, civilian, or employee because that person reports misconduct,
       attempts to make or makes a misconduct complaint in good faith, or cooperates with an
       investigation of misconduct constitute retaliation and are strictly prohibited. This also includes
       reports of misconduct made directly to the Monitor, during any period in which a Monitor is
       appointed to oversee any operations of the MCSO.
       Phase 1: In compliance
            •   CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                amended on April 10, 2018.
            •   CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 56 administrative misconduct
       investigations that were completed during this reporting period.




                                                 Page 179 of 291




WAI 37075
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 180 of 291




       There was one administrative misconduct investigation completed this reporting period where it
       was alleged that an employee had made intimidating and retaliatory statements to other
       employees involved in a separate misconduct investigation. PSB initiated an investigation into
       this alleged misconduct as required for compliance with this Paragraph. MCSO reported that
       there were no grievances or other documents filed with PSB or the Compliance Division that
       alleged any other misconduct related to the requirements of this Paragraph.


       Paragraph 169. Retaliating against any person who reports or investigates alleged misconduct
       shall be considered a serious offense and shall result in discipline, up to and including
       termination.
       Phase 1: In compliance
            •   CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                amended on April 10, 2018.
            •   CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 56 administrative misconduct
       investigations that were completed during this reporting period. As noted in Paragraph 168,
       there was one investigation initiated where intimidation and retaliation was alleged. A
       misconduct investigation was initiated. There were no grievances or other documents submitted
       to PSB or to the Compliance Division that alleged any other retaliation related to the
       requirements of this Paragraph.




                                                 Page 180 of 291




WAI 37076
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 181 of 291




       Paragraph 170. The Sheriff shall investigate all complaints and allegations of misconduct,
       including third-party and anonymous complaints and allegations. Employees as well as
       civilians shall be permitted to make misconduct allegations anonymously.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 56 completed administrative
       misconduct investigations conducted during this reporting period. Twenty-eight of these were
       generated as a result of external complaints, and 28 were generated internally. We also
       reviewed five criminal misconduct investigations, three of which were generated as a result of
       external complaints.
       Of the 56 administrative misconduct investigations we reviewed this reporting period, four
       involved externally generated anonymous complaints. Two involved third-party complaints.
       One of the five criminal misconduct investigations we reviewed during this reporting period
       was also generated due to an anonymous complaint. We have not become aware of any
       evidence that indicates that MCSO refused to accept and complete investigations in compliance
       with the requirements of this Paragraph. None of the 56 administrative misconduct
       investigations we reviewed during this reporting period included any allegations indicating that
       any third-party or anonymous complaints were not appropriately accepted and investigated.


       Paragraph 171. The MCSO will not terminate an administrative investigation solely on the
       basis that the complainant seeks to withdraw the complaint, or is unavailable, unwilling, or
       unable to cooperate with an investigation, or because the principal resigns or retires to avoid
       discipline. The MCSO will continue the investigation and reach a finding, where possible,
       based on the evidence and investigatory procedures and techniques available.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 56 administrative misconduct
       investigations conducted by MCSO personnel and completed during this reporting period.




                                                 Page 181 of 291




WAI 37077
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 182 of 291




       We determined that two of the 56 completed administrative investigations involved
       complainants who sought to withdraw their complaints; or were unavailable, unwilling, or
       unable to cooperate. MCSO completed both investigations and reached a finding as required.
       We also found that in 11 of the 56 investigations, the principal left MCSO employment prior to
       the finalization of the investigation or discipline process. MCSO completed all 11 of these
       investigations and reached a finding. Of the 56 investigations we evaluated for compliance,
       none were prematurely terminated.


       Paragraph 172. Employees are required to provide all relevant evidence and information in
       their custody and control to internal affairs investigators. Intentionally withholding evidence or
       information from an internal affairs investigator shall result in discipline.
       Phase 1: In compliance
            •   CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 56
       completed administrative misconduct investigations conducted by MCSO personnel. There
       were two investigations identified by MCSO where an employee failed to accurately provide all
       information or evidence required during the investigation. In both cases, allegations for
       truthfulness were initiated. We did not identify any cases during our reviews where we believe
       an employee intentionally failed to provide all required information or evidence during an
       investigation and MCSO failed to act.


       Paragraph 173. Any employee who is named as a principal in an ongoing investigation of
       serious misconduct shall be presumptively ineligible for hire or promotion during the pendency
       of the investigation. The Sheriff and/or the MCSO shall provide a written justification for
       hiring or promoting an employee or applicant who is a principal in an ongoing investigation of
       serious misconduct. This written justification shall be included in the employee’s employment
       file and, during the period that the MCSO is subject to Monitor oversight, provided to the
       Monitor.
       Phase 1: In compliance
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
            •   GC-11 (Employee Probationary Periods), most recently amended on April 10, 2018.

                                                 Page 182 of 291




WAI 37078
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 183 of 291




            •   GC-12 (Hiring and Promotional Procedures), most recently amended on April 10, 2018.
       Phase 2: In compliance
       MCSO has established a protocol to address the requirements of this Paragraph. When a
       promotion list is established for sworn or Detention personnel, a copy of the list is forwarded to
       the Professional Standards Bureau (PSB). Before any promotion is finalized, PSB conducts a
       check of each employee’s disciplinary profile in the automated system (IAPro). As part of the
       promotional process, MCSO conducts a meeting with command staff to discuss each
       employee’s qualifications. During this meeting, the results of the IAPro checks are provided to
       the staff for review and consideration. The PSB Commander generally attends the promotion
       meetings for both Detention and sworn personnel, and clarifies any questions regarding the
       disciplinary history that the staff may have. When an employee is moved from a civilian
       employment position to a sworn employment position, MCSO conducts a thorough background
       investigation. The process involves a review and update of the candidate’s PSB files, which is
       completed by Pre-Employment Services. For Detention employees who are moving to sworn
       positions, the information in the employee’s file is updated to include any revised or new
       information.
       During this reporting period, MCSO had no submissions relative to this Paragraph. MCSO
       remains in compliance.


       Paragraph 174. Employees’ and applicants’ disciplinary history shall be considered in all
       hiring, promotion, and transfer decisions, and this consideration shall be documented.
       Employees and applicants whose disciplinary history demonstrates multiple sustained
       allegations of misconduct, or one sustained allegation of a Category 6 or Category 7 offense
       from MCSO’s disciplinary matrices, shall be presumptively ineligible for hire or promotion.
       MCSO shall provide a written justification for hiring or promoting an employee or applicant
       who has a history demonstrating multiple sustained allegations of misconduct or a sustained
       Category 6 or Category 7 offense. This written justification shall be included in the employee’s
       employment file and, during the period that the MCSO is subject to Monitor oversight, provided
       to the Monitor.
       Phase 1: In compliance
            •   GC-12 (Hiring and Promotional Procedures), most recently amended on April 10, 2018.
       Phase 2: In compliance
       During this reporting period, we requested and received the names of employees hired,
       promoted, and transferred for each month of the quarter. There were no transfers to or from
       PSB, CID, and BIO during this reporting period.




                                                 Page 183 of 291




WAI 37079
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 184 of 291




       For employees who are promoted, the documentation submitted by MCSO generally includes
       the disciplinary history for the previous 10 years and any applicable disciplinary actions.
       MCSO also provides the disciplinary history of Detention and civilian employees who have
       been upgraded in classification to sworn status. We reviewed the documentation provided for
       five new employees hired during the third quarter of 2018, and found no issues of concern.
       MCSO submitted memorandums of justification for two promoted employees who had been the
       subjects of serious discipline. The first promotion involved a Detention employee who had
       been engaged in a romantic relationship with another employee assigned to the same facility.
       The employee received a 40-hour suspension. The incident occurred in 2011, and the employee
       did not have any other disciplinary issues. The second promotion involved another Detention
       employee who had three sustained Internal Affairs complaints. The complaints were in 2009,
       2010, and 2014. Two of these resulted in written reprimands, in 2009 and 2014. MCSO could
       not find any record of discipline for the sustained complaint in 2010. This complaint involved
       the use of inappropriate language. None of the investigations involved serious misconduct.
       MCSO promoted 13 Detention sergeants and one Detention lieutenant during this reporting
       period. We reviewed the disciplinary profiles for each employee promoted and determined that
       the promotions met the requirements of this Paragraph. MCSO also promoted five civilian
       employees. We reviewed the profiles submitted for each civilian employee. During our
       October site visit, we reviewed the files of all sworn and Detention employees promoted during
       the period in review. We also reviewed the files of a select sample of civilian employees. We
       noted no issues of concern.


       Paragraph 175. As soon as practicable, commanders shall review the disciplinary history of all
       employees who are transferred to their command.
       Phase 1: In compliance
            •   GC-7 (Transfer of Personnel), most recently amended on September 27, 2018.
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
       Phase 2: Not in compliance
       Per MCSO policy, an EIS review is to be conducted within 14 days of an affected employee’s
       transfer. We requested a list of employees that were transferred during this reporting period.
       From the list, we selected a sample of employees to review and verify that there was
       documentation of the required EIS reviews. We received and reviewed Blue Team Notes
       submitted for the selected employees as verification of compliance with this Paragraph.




                                                Page 184 of 291




WAI 37080
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 185 of 291




       For July, MCSO submitted a list of employees who were transferred during the previous month.
       From the list, we selected a random sample of 25 employees, of which six were sworn and 19
       were Detention. Of the six transferred sworn employees selected, all included documentation of
       command review of their EIS profiles. Of the 19 transferred Detention employees selected, 11
       included documentation of command review of their EIS profiles. One individual was no
       longer employed with the agency. In total, 17 of 24 transfers included documentation of
       supervisory reviews, for a compliance rate of 70% for July.
       For August, MCSO submitted a list of employees who were transferred during July. From the
       list, we selected a sample of 25 employees transferred, to assess MCSO’s compliance with this
       Paragraph. The transfers selected for review included four sworn employees and 21 Detention
       employees. All four sworn employees included documentation of command review of their EIS
       profiles. Of the 21 Detention employees selected, 18 included documentation of timely
       command review of their EIS profiles upon transfer. Two Detention personnel files were
       missing documentation of EIS reviews; one Detention personnel file included documentation of
       EIS review, but it occurred 30 days after the date of transfer. In total, 22 of 25 transfers
       included documentation of supervisory reviews, for a compliance rate of 88% for August.
       For September, MCSO submitted a list of employees who were transferred during August.
       From the list, we selected 25 employees transferred to assess MCSO’s compliance with this
       Paragraph. The transfers included 23 Detention employees and two sworn employees. Of the
       23 Detention employees, all included documentation of command review of their disciplinary
       history after the transfer. Of the two sworn employees selected, one included documentation of
       command review of their disciplinary history upon transfer. In total, 24 of 25 transfers included
       documentation of supervisory reviews, for a compliance rate of 96% for September. For the
       quarter, 63 of 74 transfers were in compliance with this Paragraph, for a compliance rate of
       85%.


       Paragraph 176. The quality of investigators’ internal affairs investigations and Supervisors’
       reviews of investigations shall be taken into account in their performance evaluations.
       Phase 1: In compliance
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
       Phase 2: Not in compliance
       We reviewed Employee Performance Appraisals for 27 supervisors and commanders who
       received EPAs during this reporting period. All 27 appraisals rated the quality and effectiveness
       of supervision. Nineteen of the 27 appraisals contained comments and/or rated the supervisors’
       demonstrated ability to identify and effectively respond to misconduct. Eighteen of the 27
       supervisors’ EPAs assessed the employees’ quality of internal investigations and/or the quality
       of their reviews of internal investigations, as required by this Paragraph. Twenty-five of the 27
       appraisals rated supervisors on the quality of their reviews. Eighteen of the supervisors’ 27

                                                Page 185 of 291




WAI 37081
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 186 of 291




       EPAs that we reviewed for this reporting period were in compliance with the requirements of
       this Paragraph. The number of EPAs that met the requirements of this Paragraph again slightly
       decreased during this reporting period. The compliance rate for the previous quarter was 78%.
       Compliance for this reporting period was 67%.


       Paragraph 177. There shall be no procedure referred to as a “name-clearing hearing.” All
       pre-disciplinary hearings shall be referred to as “pre-determination hearings,” regardless of
       the employment status of the principal.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 56 administrative misconduct
       investigations that were completed during this reporting period.
       In misconduct investigations that resulted in serious discipline and in which the employee was
       afforded the opportunity for an administrative hearing, the only reference to the hearing was
       “pre-determination hearing.”


       B.       Misconduct-Related Training
       Paragraph 178. Within three months of the finalization of these policies consistent with ¶ 65of
       this Order, the Sheriff will have provided all Supervisors and all personnel assigned to the
       Professional Standards Bureau with 40 hours of comprehensive training on conducting
       employee misconduct investigations. This training shall be delivered by a person with subject
       matter expertise in misconduct investigation who shall be approved by the Monitor. This
       training will include instruction in:
       a.       investigative skills, including proper interrogation and interview techniques, gathering
                and objectively analyzing evidence, and data and case management;
       b.       the particular challenges of administrative law enforcement misconduct investigations,
                including identifying alleged misconduct that is not clearly stated in the complaint, or
                that becomes apparent during the investigation;
       c.       properly weighing the credibility of civilian witnesses against employees;
       d.       using objective evidence to resolve inconsistent statements;
       e.       the proper application of the appropriate standard of proof;
       f.       report-writing skills;



                                                  Page 186 of 291




WAI 37082
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 187 of 291




       g.       requirements related to the confidentiality of witnesses and/or complainants;
       h.       considerations in handling anonymous complaints;
       i.       relevant MCSO rules and policies, including protocols related to administrative
                investigations of alleged officer misconduct; and
       j.       relevant state and federal law, including Garrity v. New Jersey, and the requirements of
                this Court’s orders.
       Phase 1: Not applicable
       Phase 2: In compliance
       MCSO did not deliver the 40-hour Misconduct Investigative Training during this reporting
       period. This lesson plan is under review by Training and PSB personnel.


       Paragraph 179. All Supervisors and all personnel assigned to the Professional Standards
       Bureau also will receive eight hours of in-service training annually related to conducting
       misconduct investigations. This training shall be delivered by a person with subject matter
       expertise in misconduct investigation who shall be approved by the Monitor.
       Phase 1: Not in compliance
            •   GG-1 (Peace Officer Training Administration), most recently amended on May 16,
                2018.
            •   GG-2 (Detention/Civilian Training Administration), most recently amended on May 16,
                2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: Deferred
       During our October site visit, Training and PSB jointly advised us of the termination of the
       outside vendor to deliver the required annual in-service training to District personnel. Our
       Team and the Parties had completed an initial review, and Training and PSB continued to
       collaborate on the curriculum. The lesson plan was approved and delivered to District
       personnel in December after our technical assistance site visit.
       The annual in-service for PSB personnel was approved and delivered on November 16, 2018.
       Any PSB personnel unavailable for this training were required to attend the training provided to
       District personnel.




                                                 Page 187 of 291




WAI 37083
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 188 of 291




       Paragraph 180. Within three months of the finalization of these policies consistent with ¶ 165
       of this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and
       type, as determined by the Monitor, to all employees on MCSO’s new or revised policies related
       to misconduct investigations, discipline, and grievances. This training shall include instruction
       on identifying and reporting misconduct, the consequences for failing to report misconduct, and
       the consequences for retaliating against a person for reporting misconduct or participating in a
       misconduct investigation.
       Phase 1: In compliance
            •   CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                amended on April 10, 2018.
            •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •   GB-2 (Command Responsibility), most recently amended on May 10, 2018.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GG-1 (Peace Officer Training Administration), most recently amended on May 16,
                2018.
            •   GG-2 (Detention/Civilian Training Administration), most recently amended on May 16,
                2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   GJ-26 (Sheriff’s Reserve Deputy Program), most recently amended March 30, 2018.
            •   GJ-27 (Sheriff’s Posse Program), currently under revision.
            •   Training Division Operations Manual, most recently amended on September 21, 2017.
       Phase 2: In compliance
       We review documentation of the individual review of the following policies to gauge
       compliance with this Paragraph: CP-2 (Code of Conduct); CP-3 (Workplace Professionalism:
       Discrimination and Harassment; CP-11 (Anti-Retaliation); GB-2 (Command Responsibility);
       GH-2 (Internal Investigations); GC-16 (Employee Grievance Procedures); and GC-17
       (Employee Disciplinary Procedures).
       Annual reviews for each of these policies require new individual reviews by all employees. The
       HUB, a training management system, is utilized to distribute all policies. Employees are
       required to complete personal attestations that indicate that they have read and understand the
       policy. We will continue reviewing policy attestations by all personnel.



                                                 Page 188 of 291




WAI 37084
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 189 of 291




       Paragraph 181. Within three months of the finalization of these policies consistent with ¶ 165
       of this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and
       type, as determined by the Monitor, to all employees, including dispatchers, to properly handle
       civilian complaint intake, including how to provide complaint materials and information, and
       the consequences for failing to take complaints.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GG-1 (Peace Officer Training Administration), most recently amended on May 16,
                2018.
            •   GG-2 (Detention/Civilian Training Administration), most recently amended on May 16,
                2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Training Division Operations Manual, most recently amended on September 21, 2017.
       Phase 2: In compliance
       During this reporting period, the Complaint Intake and Reception Training was approved for
       distribution via the HUB. Posse members recruited after January 1, 2018, were the first to
       receive the training. Training was extended to all other personnel in July. Tracking personnel
       who completed this training has been problematic due to data migration issues between the
       HUB and the Skills Management System. (Skills Management System is the software MCSO
       used to track completed training prior to the HUB.) In 2017, MCSO achieved a 96%
       compliance rate while utilizing the Skills Management System. MCSO was unable to migrate
       this documentation into the HUB. As a result, MCSO has chosen to separate 2017 and 2018
       reporting. After transitioning to the HUB, MCSO identified 369 new hires requiring this
       training. At the end of this reporting period, 251 of 369 (68%) have completed this class. We
       will continue to monitor compliance measures during this transition.


       Paragraph 182. Within three months of the finalization of these policies consistent with ¶ 165
       of this Order, the Sheriff will provide training that is adequate in quality, quantity, scope, and
       type, as determined by the Monitor, to all Supervisors on their obligations when called to a
       scene by a subordinate to accept a civilian complaint about that subordinate’s conduct and on
       their obligations when they are phoned or emailed directly by a civilian filing a complaint
       against one of their subordinates.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GG-1 (Peace Officer Training Administration), most recently amended on May 16,
                2018.


                                                 Page 189 of 291




WAI 37085
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 190 of 291




            •   GG-2 (Detention/Civilian Training Administration), most recently amended on May 16,
                2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Training Division Operations Manual, most recently amended on September 21, 2017.
       Phase 2: In compliance
       During this reporting period, our review of the ACT curriculum continued to affirm the
       inclusion of material compliant with this Paragraph. We continue to reinforce supervisory
       obligations during the review process.


       C.       Administrative Investigation Review
       Paragraph 183. The Sheriff and the MCSO will conduct objective, comprehensive, and timely
       administrative investigations of all allegations of employee misconduct. The Sheriff shall put in
       place and follow the policies set forth below with respect to administrative investigations.


       Paragraph 184. All findings will be based on the appropriate standard of proof. These
       standards will be clearly delineated in policies, training, and procedures, and accompanied by
       detailed examples to ensure proper application by internal affairs investigators.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed 56 completed
       administrative misconduct investigations conducted during this reporting period.
       Of the 56 cases we reviewed, 54 (96%) complied with the requirements of this Paragraph. In
       two cases – both involving Detention employees – we do not believe the findings were based on
       an appropriate standard of proof. In both, we believe that findings of sustained should have
       been made and were not.
       During our next site visit, we will discuss these investigations with PSB personnel.


       Paragraph 185. Upon receipt of any allegation of misconduct, whether internally discovered
       or based upon a civilian complaint, employees shall immediately notify the Professional
       Standards Bureau.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.


                                                 Page 190 of 291




WAI 37086
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 191 of 291




       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed 56 administrative
       misconduct investigations conducted by MCSO personnel and completed during this reporting
       period. In three cases (5%), PSB was not immediately notified at the time of the incidents,
       resulting in a delay in the initiation of the administrative investigations.


       Paragraph 186. Effective immediately, the Professional Standards Bureau shall maintain a
       centralized electronic numbering and tracking system for all allegations of misconduct, whether
       internally discovered or based upon a civilian complaint. Upon being notified of any allegation
       of misconduct, the Professional Standards Bureau will promptly assign a unique identifier to
       the incident. If the allegation was made through a civilian complaint, the unique identifier will
       be provided to the complainant at the time the complaint is made. The Professional Standards
       Bureau’s centralized numbering and tracking system will maintain accurate and reliable data
       regarding the number, nature, and status of all misconduct allegations, from initial intake to
       final disposition, including investigation timeliness and notification to the complainant of the
       interim status, if requested, and final disposition of the complaint. The system will be used to
       determine the status of misconduct investigations, as well as for periodic assessment of
       compliance with relevant policies and procedures and this Order, including requirements of
       timeliness of investigations. The system also will be used to monitor and maintain appropriate
       caseloads for internal affairs investigators.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       During our October 2016, January 2017, and July 2017 site visits, we met with the PSB
       lieutenant who served as the primary administrator for the IAPro database system. The
       lieutenant’s demonstration represented IAPro as a technology instrument that meets the
       compliance criteria of this Paragraph – to include logging of critical dates and times, alerts
       regarding timeframes and deadlines, chronological misconduct investigation status,
       notifications, and dispositions. The lieutenant conducted a weekly evaluation of closed cases to
       ensure that data was entered in to the system, and a monthly review to audit timeframes
       associated with open investigations. The tracking system provides estimates of key timeframes
       for all investigators to ensure that they learn of previous and upcoming investigative milestones.




                                                 Page 191 of 291




WAI 37087
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 192 of 291




       PSB has verified that civil notice claims are entered in the tracking system. The IAPro system
       integrates exceptionally well with the EIS and Blue Team technology systems. The system can
       be accessed remotely. Additionally, PSB hired a management analyst dedicated to the
       administration of the centralized tracking system. The documentation that PSB provided to us
       for review, and the direct user access that a member of our Team has to the centralized
       numbering and tracking system, indicates that the system possesses the functionality as required
       by this Paragraph and is being used according to the requirements of this Paragraph.
       During our January 2018 site visit, a member of our Team met with the management analyst
       assigned to PSB who is now responsible for management of the IAPro database. The
       management analyst again demonstrated the functionality of the tracking system in use. The
       analyst also showed us the documents that are sent out regarding the status of investigations and
       demonstrated how the Blue Team Dashboard can be used to track investigation information.
       During this reporting period, we found that all 56 of the administrative misconduct
       investigations were properly assigned a unique identifier. All but three of these cases were both
       initiated and completed after July 20, 2016. Of the 56 cases, 28 involved an external complaint
       requiring that PSB provide the complainant with this unique identifier. In all of these 28 cases,
       MCSO sent the initial letter that includes this unique identifier to the complainant within seven
       days, or provided an appropriate explanation for not doing so. In some cases, anonymous
       complainants do not provide contact information; and in others, known complainants decline to
       provide MCSO with adequate contact information. PSB has developed a form that identifies
       the reason why a required notification letter is not sent, and includes this document in the cases
       they forward for our review.


       Paragraph 187. The Professional Standards Bureau shall maintain a complete file of all
       documents within the MCSO’s custody and control relating to any investigations and related
       disciplinary proceedings, including pre-determination hearings, grievance proceedings, and
       appeals to the Maricopa County Law Enforcement Merit System Council or a state court.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To determine compliance with this Paragraph, we previously verified that PSB maintains both
       hardcopy and electronic files intended to contain all the documents required for compliance
       with this Paragraph.




                                                 Page 192 of 291




WAI 37088
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 193 of 291




       During past site visits, a member of our Team inspected the file rooms where hardcopies of
       investigations are stored and randomly reviewed case files to verify compliance. We verified
       that criminal and administrative investigation files are stored in separate rooms, and access to
       these rooms is restricted. Our Team member has also used the access granted to IAPro to
       randomly select internal affairs case files to verify that all information is being maintained
       electronically.
       In May 2018, PSB relocated to its new offsite facility. We have since confirmed that PSB
       continues to maintain both hardcopy and electronic files intended to contain all documents
       required for compliance with this Paragraph at the new facility. A member of our Team has
       verified this compliance at the new facility by inspecting both the criminal and administrative
       investigation file rooms and randomly selecting internal affairs case files to verify that all
       information is also being electronically maintained in IAPro.


       Paragraph 188. Upon being notified of any allegation of misconduct, the Professional
       Standards Bureau will make an initial determination of the category of the alleged offense, to be
       used for the purposes of assigning the administrative investigation to an investigator. After
       initially categorizing the allegation, the Professional Standards Bureau will promptly assign an
       internal affairs investigator.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
       investigations and service complaints that were conducted and completed by MCSO personnel
       during the reporting period.
       We previously concurred with MCSO that Phase 2 compliance with this Paragraph would be
       based on PSB’s determination of the initial allegations, and not which category of offense is
       determined once the investigation is completed.
       During this reporting period, we reviewed 56 administrative misconduct investigations and 15
       service complaints. All 56 administrative misconduct investigations and 14 of the 15 service
       complaints we reviewed complied with the requirements of this Paragraph.
       With the approved revisions to the internal investigations and discipline policies in May 2017,
       PSB is authorized to determine that some complaints can be classified as service complaints.
       PSB has initiated both a process and a complaint-tracking system for these complaints. During
       the last reporting period, MCSO completed and closed 64 service complaints. Sixty of the 64
       service complaints complied with the requirements of this Paragraph.



                                                 Page 193 of 291




WAI 37089
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 194 of 291




       During this reporting period, MCSO completed and closed 15 service complaints. Two were
       appropriately reclassified to administrative misconduct investigations after review by PSB. The
       remaining 13 were classified and handled as service complaints. As we have consistently noted
       in our review of service complaints, the majority of these complaints involve laws, policies, or
       procedures where there is no employee misconduct; or are contacts from the public that do not
       include allegations of misconduct. Only two (13%) of the service complaints this reporting
       period were determined not to involve MCSO employees.
       We concur with MCSO’s handling of 14 of these 15 complaints. In one, the complaint clearly
       alleged conduct that, had it occurred, would have been misconduct. MCSO should have
       initiated an administrative misconduct investigation.
       During our April and July 2018 site visits, we discussed service complaints with PSB personnel.
       During both discussions, PSB advised us that the number of service complaints being initiated
       far exceeded their expectations. They also noted in both meetings that between 20-25% of the
       service complaints were determined not to involve MCSO employees, and our reviews for these
       two reporting periods confirmed this assertion. We agreed to review an expedited process for
       handling complaints where it can be immediately determined that the complaint does not
       involve MCSO personnel.
       During our October 2018 site visit, PSB personnel informed us that the number of service
       complaints being initiated has continued to exceed their expectations. As of our October site
       visit meeting, MCSO has initiated 263 service complaints in 2018. Despite MCSO’s expressed
       interest in making additional changes to the service complaint process, MCSO has not yet
       drafted any proposed revisions to the process or form for our Team to review. During our
       October site visit, we discussed some additional modifications PSB personnel would like to
       make to the service complaint process. (These modifications are noted in more detail in
       Paragraph 194.)
       We remain satisfied that generally MCSO continues to properly classify and handle
       administrative misconduct investigations and service complaints and are completing the
       required documentation. We will discuss the one service complaint where we disagree with the
       decision not to initiate a misconduct investigation during the next site visit.
       Consistent with the provisions of the revised policies on internal investigations and discipline,
       the PSB Commander now has the discretion to determine that internal complaints alleging
       minor policy violations can be addressed without a formal investigation if certain criteria exist.
       If the PSB Commander makes this determination, it must be documented. There were no
       internal complaints during this or the last five reporting periods where the PSB Commander
       determined that the internal complaint did not require an administration investigation.




                                                 Page 194 of 291




WAI 37090
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 195 of 291




       Paragraph 189. The Professional Standards Bureau shall administratively investigate:
       a.       misconduct allegations of a serious nature, including any allegation that may result in
                suspension, demotion, or termination; and
       b.       misconduct indicating apparent criminal conduct by an employee.
       Phase 1: In compliance
            •   CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                amended on April 10, 2018.
            •   CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph during this reporting period, we reviewed 56
       completed administrative misconduct investigations conducted by MCSO personnel.
       Division or District personnel outside of PSB investigated 18 of the 56 administrative
       misconduct investigations conducted during this reporting period. PSB investigated 38 of the
       cases. PSB also investigated five allegations of criminal misconduct. We did not identify any
       cases during this reporting period where we believe PSB failed to investigate allegations of
       serious misconduct.


       Paragraph 190. Allegations of employee misconduct that are of a minor nature may be
       administratively investigated by a trained and qualified Supervisor in the employee’s District.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed a total of 61 misconduct
       investigations conducted by MCSO personnel and completed during this reporting period. Of
       these, 56 were administrative investigations, and five involved alleged criminal misconduct.
       PSB personnel conducted all of the criminal investigations.
       Of the 56 administrative misconduct cases we reviewed for this Paragraph, PSB investigators
       conducted 38 of the investigations. Eighteen were investigated at the District or Division level.


                                                 Page 195 of 291




WAI 37091
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 196 of 291




       We did not identify any case where Divisions outside of PSB investigated allegations of serious
       misconduct that we believe should have been investigated by PSB.
       The 40-hour Misconduct Investigative Training was completed prior to January 1, 2018. Of the
       18 administrative misconduct investigations completed outside of PSB during this reporting
       period, 12 were initiated before the Misconduct Investigative Training was completed. Six
       (50%) of these 12 were in compliance with the requirements for completion of misconduct
       investigations. Those not in compliance had a variety of concerns and were returned for
       corrections or additional investigation by PSB. Six of the investigations were both initiated and
       finalized after the completion of the Misconduct Investigative Training. Five of these six (83%)
       were in compliance with all requirements for the completion of administrative misconduct
       investigations. The one case not in compliance lacked a timely request for an extension, which
       cannot be corrected after the fact.
       All supervisors have attended the required Misconduct Investigative Training. While some
       investigations still do not comply with all the requirements for the investigation of misconduct,
       these deficiencies are covered in other Paragraphs. We note again this reporting period that
       those investigations completed after the completion of the Misconduct Investigative Training
       are of overall higher quality and have fewer administrative errors than those completed prior to
       the training.
       MCSO has complied with the requirements to train all supervisors who conduct minor
       misconduct investigations; and they provide a monthly report regarding those supervisors who
       they have determined are not qualified to conduct these investigations.


       Paragraph 191. If at any point during a misconduct investigation an investigating Supervisor
       outside of the Professional Standards Bureau believes that the principal may have committed
       misconduct of a serious or criminal nature, he or she shall immediately notify the Professional
       Standards Bureau, which shall take over the investigation.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed 56 administrative
       misconduct investigations conducted by MCSO personnel and completed during this reporting
       period.
       There were no cases for this reporting period where an investigating supervisor outside of PSB
       discovered potential serious or criminal misconduct during their investigation. Our Team did
       not identify any investigation where the complainant alleged serious misconduct had occurred,
       and the case was not forwarded to PSB for investigation.




                                                 Page 196 of 291




WAI 37092
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 197 of 291




       Paragraph 192. The Professional Standards Bureau shall review, at least semi-annually, all
       investigations assigned outside the Bureau to determine, among the other matters set forth in
       ¶ 251 below, whether the investigation is properly categorized, whether the investigation is
       being properly conducted, and whether appropriate findings have been reached.
       Phase 1: Not in compliance
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: Deferred
       PSB command personnel advised us that they continue to review investigations in “real time” as
       they come into the Bureau. During this reporting period, MCSO provided copies of PSB’s daily
       reviews of 17 completed Division level misconduct investigations that were assigned outside
       the Bureau. The report review template used by PSB includes sections that address whether or
       not the investigation is properly categorized, whether the investigation is properly conducted,
       and whether appropriate findings have been reached. Additionally, copies of emails detailing
       the quality of the investigation, identified deficiencies, and required edits sent electronically to
       affected Division Commanders were provided for each case reviewed.
       PSB included the information required by this Paragraph in its semi-annual public Misconduct
       Investigations Report, which is required under Paragraph 251. The most recent report was
       published on MCSO’s website in July 2018. The report covers the period of July 1-December
       31, 2017; and contains an analysis as to whether cases assigned outside of PSB are properly
       categorized, whether the investigations were properly conducted, and whether appropriate
       findings have been reached. Some of the issues identified in the review of the investigations
       include: failure to conduct a timely investigation; failure to attempt to interview complainants in
       person; failure to interview all parties (e.g., investigative leads and witnesses); failure to audio-
       and video-record all interviews without any documented explanation; failure to properly
       conduct investigative interviews; and findings not supported by the facts of the investigation.
       We are deferring our Phase 2 compliance assessment of this Paragraph until MCSO achieves
       Phase 1 compliance via the publication of the Professional Standards Bureau Operations
       Manual.


       Paragraph 193. When a single act of alleged misconduct would constitute multiple separate
       policy violations, all applicable policy violations shall be charged, but the most serious policy
       violation shall be used for determining the category of the offense. Exoneration on the most
       serious offense does not preclude discipline as to less serious offenses stemming from the same
       misconduct.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.


                                                  Page 197 of 291




WAI 37093
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 198 of 291




            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed 56 administrative
       misconduct investigations conducted by MCSO personnel and completed during this reporting
       period. In all 31 cases with sustained allegations, the most serious policy violation was used to
       determine the category of the offense if more than one policy violation had been alleged. In
       cases where multiple violations of policy occurred, this information was also listed on the
       preliminary discipline document. There were no cases where the exoneration of any offense
       precluded discipline for sustained allegations.


       Paragraph 194. The Commander of the Professional Standards Bureau shall ensure that
       investigations comply with MCSO policy and all requirements of this Order, including those
       related to training, investigators’ disciplinary backgrounds, and conflicts of interest.
       Phase 1: Not in compliance
            •   CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                amended on April 10, 2018.
            •   CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: Not in compliance
       We determine Phase 2 compliance with this Paragraph by a review of completed misconduct
       investigations conducted by MCSO personnel, the review of attendance by internal investigators
       at required Misconduct Investigative Training, the disciplinary backgrounds of internal
       investigators and the efforts being made by the PSB Commander to reach compliance.
       During this reporting period, we reviewed 56 administrative misconduct investigations and five
       criminal investigations. All five (100%) of the criminal investigations complied with MCSO
       policy and the requirements of the Second Order. Of the 56 administrative misconduct
       investigations, 42 (75%) were in compliance with all of the investigative and administrative

                                                 Page 198 of 291




WAI 37094
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 199 of 291




       responsibilities over which the PSB Commander has authority. This is a decrease of 2% from
       the last reporting period. There was one case where we disagreed with the final discipline
       decision of the Appointing Authority, resulting in an overall finding of 73% for compliance
       with all MCSO policy and Second Order requirements.
       There were no administrative misconduct cases completed and reviewed in response to the
       requirements of Paragraphs 249 (investigatory stops) during this reporting period. One case
       submitted in compliance with Paragraph 33, involving an allegation of bias policing not
       involving members of the Plaintiffs class, was reviewed and found not to be in compliance with
       the requirements of the Order. Three cases were submitted and reviewed for Paragraph 275
       Class Remedial Matters (CRMs). All three were in compliance.
       Of the 56 total administrative misconduct cases we reviewed, PSB personnel completed 38.
       Thirty-one (82%) were in compliance with all investigative and administrative requirements
       over which the PSB Commander has authority. This is a decrease from the 86% compliance the
       last reporting period.
       Sworn personnel in PSB conducted 16 of these investigations. Fourteen (88%) were in
       compliance with all of the investigative and administrative responsibilities over which the PSB
       Commander has authority. This is the same percentage of compliance as the last reporting
       period. Of the two cases that were not compliant, one lacked an extension request; and a second
       lacked sufficient follow-up with MCSO employees involved in the investigation.
       Twenty-two of the investigations conducted by PSB were completed by Detention personnel
       assigned to PSB. Of the 22 they investigated, 17 (77%) were in compliance with all of the
       investigative and administrative responsibilities over which the PSB Commander has authority.
       This is a decrease from the 82% compliance rate during the last reporting period. In one case,
       we disagree with the findings; in two, policy concerns were not addressed; in one, there was an
       administrative error in the final disposition letter to the complainant; and in one case, required
       information regarding weapon certification and training was not included.
       Eighteen investigations were conducted by Districts or Divisions outside of PSB. We found 11
       (61%) to be in compliance with investigative and administrative requirements. This is a
       decrease from the 65% compliance during the last reporting period. We noted that
       investigations initiated and completed by District personnel after the completion of the
       Misconduct Investigative Training have a much higher percentage of compliance than those
       completed prior to the training.
       As previously noted, there are many factors that impact the PSB Commander’s ability to ensure
       compliance in all cases. The PSB Commander must rely on other members of PSB staff to
       conduct case reviews and ensure proper documentation is completed. We continue to find that
       PSB personnel are identifying and ensuring, where possible, that corrections are made and all
       documentation is completed in those cases they review, but in some cases, deficiencies cannot
       be corrected after the fact.




                                                 Page 199 of 291




WAI 37095
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 200 of 291




       One of the most significant factors that has adversely impacted compliance for those cases
       completed outside of PSB has been the failure of District Command personnel to identify and
       correct deficiencies prior to forwarding cases to PSB for review. During this reporting period,
       we noted numerous examples of District Command staff identifying and addressing concerns
       and deficiencies in those investigations conducted by their personnel. In the six cases submitted
       for our review that were completed by District personnel after January 1, 2018, only one was
       not compliant with the Orders of the Court and none had to be returned by PSB for corrections
       that could have been found and corrected prior to the case submittals to PSB. We are optimistic
       that the attention being given to District IA investigations by their Command personnel, along
       with the increased overall quality of investigations we have noted since the completion of the
       Misconduct Investigative Training, will continue to result in ongoing improvement and
       increased compliance.
       The final factor affecting the PSB Commander’s ability to ensure all investigations are properly
       completed is that the Appointing Authority – not the PSB Commander – determines the final
       findings and discipline decisions. During this reporting period, there was only one case where
       the final discipline decision of the Appointing Authority resulted in a case being found non-
       compliant. We continue to note an ongoing increase in the number of cases where the
       Appointing Authority either makes a final discipline decision consistent with the presumptive
       discipline, or provides justified mitigation or aggravation for any change to the final decision.
       While PSB continues to experience challenges in ensuring that completed internal investigations
       are reaching full compliance with both MCSO policy and both Court Orders, the Bureau
       continues to make efforts to improve compliance. A member of our Team continues to meet
       personally with the PSB Commander weekly to discuss Class Remedial Matters. We also use
       this opportunity to discuss other ongoing related concerns that affect compliance with the
       Second Order. The PSB Commander is attentive to our concerns. We have raised a number of
       concerns in our weekly meetings during this reporting period, and have found that the PSB
       Commander and his staff our responsive to these concerns. The ability to discuss investigative
       or administrative concerns during these weekly meetings has resulted in concerns being
       immediately addressed; and in some cases, has resulted in necessary actions being taken to
       correct issues that have been identified.
       Since October 2016, during each site visit, we have met with PSB personnel and District and
       Division command personnel to update them on our identification of training and performance
       issues that adversely affect compliance with the Second Order. Since January 2017, Detention
       personnel assigned to PSB to oversee investigations have also participated in these meetings.
       We continue to find them attentive and responsive to our input during these meetings.
       Since we began conducting these site visit meetings, the PSB Commander has taken a number
       of actions to address issues we have raised. Based on concerns regarding those cases
       investigated by Detention supervisors, the PSB Commander assigned a sworn lieutenant in the
       Bureau to serve as a secondary reviewer of these cases, and provided additional training and
       oversight for those who conduct these investigations. We believe that this review and oversight,


                                                Page 200 of 291




WAI 37096
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 201 of 291




       the additional training, and increased experience in conducting these investigations, are all
       factors in the overall improvement we are observing in these cases.
       To address some of the concerns with the cases conducted outside of PSB, the PSB Commander
       continues to assign PSB liaisons to every District. There are also PSB personnel assigned to
       review District cases; provide feedback; and when necessary, return the cases for additional
       investigation or analysis by the District personnel. To address the ongoing backlog of cases that
       need to be reviewed, PSB has now engaged supervisors from the Compliance Division to assist
       with the initial case reviews of District investigations.
       During our April 2018 site visit discussions with the PSB Commander and his staff, we
       discussed both the completion of witness interviews and the handling of instances where
       inappropriate comments are made while a Body-Worn Camera (BWC) or other recording
       device is activated but no members of the public are present.
       In the case of witness interviews, we discussed that in some cases, witnesses have already been
       interviewed during the course of a criminal or traffic-related incident; and in others, there is
       clear and convincing evidence that misconduct did or did not occur without the need to
       interview some potential witnesses. In the cases we have reviewed that involve such witnesses,
       there have been some inconsistencies in whether these witnesses are being interviewed during
       the administrative investigation. We agreed that in some cases, the interview of witnesses
       might be unnecessary, but these types of instances must be clearly defined. We also noted that
       any decision not to interview a witness should be documented and then approved by a
       Command member of the Division where the decision is made.
       In the case of BWC or other recordings, we discussed that while inappropriate comments may
       have been made, they may not be related to the law enforcement contact and may not have been
       made in the presence of any community members. In other cases, though the comments were
       not made in the presence of community members, the comments made have had a direct
       relationship to the law enforcement contact. We believe that there is a clear distinction on how
       such comments should be addressed. We agree that in some cases, an administrative
       misconduct investigation may not be appropriate; but there should be clear direction provided
       on how these instances are handled.
       In both the interview of witnesses and the handling of comments captured on BWC or other
       recording devices, we believe that consistency is necessary; and that MCSO needs to develop
       protocols to address how these instances are handled. The PSB Commander committed to
       drafting protocols for our review and approval prior to making any changes to the current
       procedures.
       During our July 2018 site visit, we again discussed witness interviews and inappropriate
       comments that may be made outside the presence of any community members. PSB personnel
       advised us that they are continuing to work on draft protocols and would forward them for our
       review when they were completed. During this reporting period, PSB submitted the draft
       criteria and checklist for witness interviews. It is currently in the review process by our Team
       and the Parties.

                                                Page 201 of 291




WAI 37097
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 202 of 291




       During the last reporting period, 48 administrative misconduct investigations were completed
       and forwarded for our review. During the reporting period previous to that, 142 investigations
       were forwarded for review. This reporting period, there were 56 misconduct investigations
       completed and forwarded. We have discussed our concerns with the fluctuation in the
       completion of investigations with PSB during previous site visits, to determine what factors
       contribute to MCSO’s ability to complete investigations. The PSB Commander informed us
       during our July 2018 site visit, that in 2013 PSB initiated 76 internal investigations. In 2014,
       PSB initiated 717 cases. In 2015, PSB initiated 986 cases; and in 2016, PSB initiated 847 cases.
       There were more than 1,000 cases initiated in 2017. During the first six months of 2018, 586
       investigations had been initiated, in addition to 155 service complaints that had been opened.
       During our site visit in October 2018, we again discussed with PSB our concerns regarding the
       low number of investigations being completed, and particularly the amount of time
       investigations are taking to complete. PSB personnel advised us that as of our October 2018
       site visit, they have initiated 629 administrative misconduct investigations and 263 service
       complaints for a total of 892 to date in 2018. They continue to expect to meet or exceed the
       number of complaints initiated in 2017. They further advised us that the nine sworn
       investigators in PSB are now carrying a caseload of approximately 36 active cases per month,
       and the 15 Detention supervisors in PSB are averaging 33 active cases per month. There has
       been a continuing increase in the caseloads of PSB investigators each quarter since 2016. There
       are currently 823 active misconduct investigations being conducted by PSB. PSB further
       informed us that the average time for PSB to fully investigate and close an investigation is 204
       days. In addition to those investigations currently active in PSB, there are 182 active cases
       being investigated in Districts and Divisions outside of PSB.
       PSB has been authorized an additional 11 positions in the July 2018 budget. To date, none of
       these positions have been filled. During our October 2018 site visit, PSB advised that they may
       receive two lieutenant positions in early 2019, but due to ongoing sworn staffing vacancies, do
       not expect to fill any of the other positions anytime in the foreseeable future. PSB is now
       working on budget requests for the July 2019 budget. Recognizing that authorized sworn
       positions for the July 2018 budget still have not been filled in PSB, PSB’s requests for the July
       2019 budget will include primarily civilian personnel, including management analysts and
       administrative support personnel instead of sworn personnel. They believe that civilian
       personnel can be more expeditiously hired, and that many functions currently be completed by
       sworn and Detention investigators in PSB could be handled by civilian personnel, freeing up
       more investigation time.
       At the time of our July 2018 site visit, there were 84 sworn vacancies at MCSO. During our
       discussion with MCSO personnel about staffing, MCSO informed us that the Sheriff was
       actively working to secure more funding for positions and the ability to implement a pay plan
       that would assist with the recruitment of qualified applicants.




                                                Page 202 of 291




WAI 37098
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 203 of 291




       PSB personnel also informed us during our July site visit that in its limited research of what an
       adequate number of investigators would be for the number of investigations they conduct, they
       believed an additional 40 investigators would be required. We requested that they provide us
       with any information they could obtain from any studies where the appropriate ratio of
       investigators to investigations has been established. We suggested that the Police Executive
       Research Forum (PERF), the International Association of Police Chiefs (IACP), or the Major
       County Sheriffs of America Organization (MCSA), might have this type of information. In our
       follow-up conversation during our October 2018 site visit, PSB personnel advised us that they
       had been unable to locate any studies that articulated ideal staffing levels for PSB functions.
       Despite the inability to identify a study regarding this topic, we concur with PSB’s assessment
       that the Bureau remains inadequately staffed to handle the current and projected caseloads.
       For numerous reporting periods, we have identified and noted the lack of sufficient staff in PSB.
       We have also continued to note that failure to provide adequate staff to conduct misconduct
       investigations is a disservice to both community members and MCSO employees. While we
       continue to believe this is true, we acknowledge that staffing alone may not be sufficient to
       address the serious backlog and the increase in the number of investigations that are being
       initiated. It also does not appear there will necessarily be any reduction in the amount of
       investigations being initiated, as they have continued to increase since 2013. We have noted the
       increasing number of cases and believe that PSB is making sincere efforts to address the
       investigations and meet the requirements of their policies and the Orders of the Court. We have
       also noted that hundreds of extension memorandums are being authored and approved for these
       investigations. While we agree that the extensions are appropriate, given all of the factors
       involved, it is simply not appropriate to continue to delay completion of these investigations
       without taking some action to address the ongoing concern.
       During our July 2018 site visit meetings with PSB, we discussed several pending investigations
       regarding identifications in the custody of MCSO. One of these cases involves the 1,459 IDs
       that had been impounded at the MCSO Property Room and then checked out by an MCSO
       sergeant. This investigation was initiated in 2015. Since late 2017, this investigation has stalled
       due to other, more immediate priorities for investigators. While PSB has provided updates on
       this investigation, and we acknowledge the many challenges PSB faces with its completion, it
       cannot continue to remain inactive. Two other investigations involving IDs – one from 2015,
       and one from 2016 – also remain outstanding and need to be resolved. We requested during our
       July site visit that PSB provide us with a written update on these investigations, and a plan for
       resolving them.
       During our October site visit, we met with PSB personnel to again discuss the pending
       investigations regarding identifications in the custody of MCSO and the written update MCSO
       provided us regarding these investigations. Three ID cases remain pending. MCSO advised
       that there had been no appreciable progress on these cases due to other priorities. We discussed
       the necessity to ensure that these investigations are properly addressed. We recognize that the
       1459 IDs impounded at the MCSO Property Room and then checked out by an MCSO sergeant,
       represents a monumental task to determine if these IDs were properly seized and impounded.


                                                 Page 203 of 291




WAI 37099
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 204 of 291




       To date, MCSO has searched their databases for 400 of the 596 IDs that appear to belong to
       members of the Plaintiffs class. Only 132 have been linked to any MCSO deputy. In all of
       these 132 cases, MCSO found that the IDs were properly seized and no internal investigations
       were necessary. The remaining 268 IDs now need to be searched through the state Log Scan
       system to determine if MCSO or any other law enforcement officer had run the names. A total
       of 196 of the IDs have not yet been searched through the MCSO databases.
       We acknowledge the limitations in researching these IDs, as in many there is no information
       other than a name on the ID. Without some other information, like a driver’s license number,
       social security number, or other searchable data, name searches can take extensive time with
       little likelihood of obtaining any results. We further acknowledge the limitations of the Log
       Scan system that is used to search the entire state database, as information can only be searched
       for one year at a time, and the process is lengthy and time consuming. After discussion with
       MCSO, we agreed to select a random sample from the 464 IDs that have not been linked
       through MCSO databases, or have not yet been run through any database. The sample selection
       includes IDs that contain searchable information beyond a name, creating a higher likelihood of
       obtaining some result. A suitable sample has been determined to be one in 20. A sample of 24
       has been selected and forwarded to MCSO. Our expectation is that MCSO will complete the
       research on the 24 selected IDs within a 90-day period. We will determine any further course of
       action after reviewing the results of this search.
       During our July 2018 site visit, we had lengthy discussions with PSB command staff regarding
       the challenges they are facing ensuring that misconduct investigations are properly completed
       within established timeframes, given the number of investigations they conduct, the
       requirements for completion, and the lack of adequate staffing. During these discussions, both
       we, and the Parties, expressed our willingness to discuss with them any changes in the
       investigation methodology they might want to propose to address the challenges and obstacles
       that exist. If PSB was prepared to do so, we advised that we would provide an opportunity for
       this discussion during our next site visit. PSB requested further discussion and a meeting was
       scheduled for our October 2018 site visit.
       During our site visit meeting in October 2018, we again had lengthy discussion with MCSO and
       the Parties regarding the ongoing concerns and challenges with the timely completion of IA
       investigations. PSB presented a number of suggestions for modifications to the current
       processes in place in PSB. The suggestions for modifications brought forth by MCSO included:
       changing the requirement for in-person interviews to an offer of an in-person interview;
       discontinuing the investigation of misconduct brought forward to MCSO involving former
       employees unless the misconduct was criminal, would affect law enforcement certification, or
       also involved current employees of MCSO; allowing the PSB Commander the discretion to
       determine if complaints of misconduct that occurred more than three years before the complaint
       was filed would be investigated, unless the complaint involved misconduct that was criminal in
       nature, would affect law enforcement certification, or was determined to be egregious;
       expanding the use of the service complaint process to include complaints on former employees,
       or misconduct that occurred more than three years prior to ensure that the information was


                                                Page 204 of 291




WAI 37100
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 205 of 291




       captured, maintained, and could be reviewed; implementing an expedited discipline process,
       without a full investigation, if there was clear and convincing evidence that the misconduct had
       occurred; increasing the timeframes for the completion of misconduct investigations; and
       exploring the possibility of using alternative administrative closures.
       Each topic brought forward was discussed during our site visit meeting. The Parties articulated
       their understanding of the concerns brought forth by MCSO, but seek additional information on
       each topic so they can review it and confer with both the Community Advisory Board (CAB)
       and the MCSO service population. We also acknowledged our willingness to further review
       these topics once additional information was provided. At the conclusion of the meeting, we
       requested that PSB provide us with a proposal document that would provide additional
       information and detail on the topics we discussed, so that we and the Parties could evaluate each
       topic. We requested that this document also include information on what MCSO has already
       done to address the ongoing concerns with the completion of IAs and what they can do in the
       future, independent of any changes to the current processes. We requested that this proposal be
       forwarded for our review by December 1, 2018, and we will discuss further developments in our
       next report.
       Over our past several site visits, PSB staff have continued to communicate that they are
       properly outsourcing those cases where conflicts of interest exist. PSB has contracted with a
       qualified private vendor to conduct these investigations. Additionally, PSB previously
       outsourced investigations to another local law enforcement agency.
       PSB personnel updated us on these investigations during our October 2018 site visit. Both
       cases outsourced to another law enforcement agency have been previously completed, and no
       additional cases have been outsourced to any another law enforcement agency. The contract
       investigator continues with his investigations. He has completed six of the investigations
       assigned to him; and they have been forwarded to MCSO for review, prior to being forwarded
       to our Team. PSB did not outsource any new cases to this investigator during this reporting
       period.
       MCSO finalized and published the revised internal investigation and discipline policies on May
       18, 2017. The required 40-hour Misconduct Investigative Training was completed during late
       2017, and the 2018 Misconduct Investigative Training is currently being scheduled.
       After the Second Order was implemented, PSB reviewed the disciplinary backgrounds of all
       those who might conduct internal investigations, and notified us of those supervisors who would
       be prohibited from conducting such investigations due to their backgrounds. Two supervisors
       were determined to be ineligible to conduct internal investigations. Since January 2017, PSB
       personnel have reported on a monthly basis that they have not identified any additional
       members of MCSO who are disqualified from conducting misconduct investigations




                                                Page 205 of 291




WAI 37101
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 206 of 291




       Paragraph 195. Within six months of the entry of this Order, the Professional Standards
       Bureau shall include sufficient trained personnel to fulfill the requirements of this Order.
       Phase 1: Not in compliance
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: Not in compliance
       In conjunction with this Paragraph, Paragraph 178 mandates that within three months of the
       finalization of policies consistent with Paragraph 165, all PSB personnel would receive 40 hours
       of comprehensive training. Paragraph 178 requires training of all supervisors within three
       months of the finalization of policies, and further requires sufficient trained personnel in PSB
       within six months of the entry of the Order. The first week of the required Misconduct
       Investigative Training commenced on September 18, 2017 and the training was completed prior
       to the end of 2017.
       During our April 2018 site visit, the PSB Commander informed us that MCSO had been
       approved for six budget positions for PSB for the July 2018 budget year. These positions
       included one sworn lieutenant, three sworn sergeants, and two Detention sergeants. There were
       an additional five positions that PSB requested, but were not approved for the 2018 budget year
       at the time of our site visit. With the number of current vacancies throughout MCSO, and the
       time it takes to train new deputies, PSB did not expect that any of these positions would be
       filled before mid to late 2019.
       During our July 2018 site visit, PSB informed us that a total of 11 additional personnel had been
       approved for PSB in MCSO’s July 2018 budget. PSB personnel informed us that due to
       ongoing staffing shortages they still did not believe any of these positions would be filled before
       2019.
       During our October 2018 site visit, PSB informed us that they have not yet received any of the
       2018 budgeted positions for PSB. PSB advised that there is some possibility that PSB will
       receive two of the budgeted lieutenant positions in early 2019; but due to the continuing sworn
       personnel staffing shortages, it is unlikely that PSB will receive any of the other positions
       anytime in the foreseeable future. PSB continues to note that with the continuing influx of new
       cases, and the ongoing backlog of investigations, even if these personnel were added, the
       Bureau will still be insufficiently staffed to meet its responsibilities.
       The Second Order requires that PSB have “sufficient trained personnel to fulfill the
       requirements of this Order.” MCSO has delivered the required Misconduct Investigative
       Training, and our focus has shifted to the sufficiency of PSB staff to carry out its mission. As
       documented in this and previous reports, PSB, in its command’s estimation, is understaffed.
       We will not find MCSO in compliance with this Paragraph until MCSO addresses PSB’s
       staffing issues.




                                                 Page 206 of 291




WAI 37102
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 207 of 291




       Paragraph 196. Where appropriate to ensure the fact and appearance of impartiality, the
       Commander of the Professional Standards Bureau or the Chief Deputy may refer administrative
       misconduct investigations to another law enforcement agency or may retain a qualified outside
       investigator to conduct the investigation. Any outside investigator retained by the MCSO must
       possess the requisite background and level of experience of Internal Affairs investigators and
       must be free of any actual or perceived conflicts of interest.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       During our April 2017 site visit, the PSB Commander indicated that MCSO had not envisioned
       any need to retain additional contract investigators beyond the one investigator that had been
       already retained. A member of PSB’s staff serves as MCSO’s single point-of-contact to liaise
       and assist with scheduling for the contract investigator. The contract investigator will advance
       the investigations to the level of recommending findings.
       PSB previously outsourced three misconduct investigations to a separate regional law
       enforcement agency. Two of these investigations were completed by the outside law
       enforcement agency and closed by MCSO. One was closed as the Independent Investigator was
       investigating the same alleged misconduct. PSB has not outsourced any additional
       investigations to any outside law enforcement agencies since that time.
       During this and the previous two reporting periods, PSB did not outsource any additional
       investigations to the contract investigator. This investigator has now completed six
       investigations and forwarded them to PSB for review. We have not yet received or reviewed
       these investigations.


       Paragraph 197. The Professional Standards Bureau will be headed by a qualified Commander.
       The Commander of the Professional Standards Bureau will have ultimate authority within the
       MCSO for reaching the findings of investigations and preliminarily determining any discipline
       to be imposed. If the Sheriff declines to designate a qualified Commander of the Professional
       Standards Bureau, the Court will designate a qualified candidate, which may be a Civilian
       Director in lieu of a sworn officer.
       Phase 1: Not in compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.

                                                 Page 207 of 291




WAI 37103
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 208 of 291




       Phase 2: In compliance
       In January 2018, MCSO advised that due to reorganizations within the Office, the responsibility
       to serve as the PSB Commander for purposes of compliance with this Order would be
       transferred to a captain within PSB. The PSB Deputy Chief, who previously had this
       responsibility was promoted, but will maintain overall oversight of PSB as an Executive Chief.
       We have worked with the assigned captain during his tenure in PSB, reviewed his
       qualifications, and believe he possesses the requisite qualifications and capabilities to fulfill the
       requirements of this Paragraph.
       During our site visits, and our regularly scheduled meetings with PSB to discuss CRMs and
       other internal affairs matters since January 2018, we have had numerous opportunities to meet
       and interact with the captain now serving as PSB Commander. He is responsive to our input
       and concerns regarding misconduct investigations, and has immediately addressed any issues
       that we have brought to his attention. We remain optimistic that PSB will continue to make
       necessary improvements under his leadership. As we have previously noted, MCSO must
       support the PSB Commander with resources and executive leadership.


       Paragraph 198. To promote independence and the confidentiality of investigations, the
       Professional Standards Bureau shall be physically located in a facility that is separate from
       other MCSO facilities, such as a professional office building or commercial retail space. This
       facility shall be easily accessible to the public, present a non-intimidating atmosphere, and have
       sufficient space and personnel for receiving members of the public and for permitting them to
       file complaints.
       Phase 1: Not applicable
       Phase 2: In compliance
       In May 2018, PSB moved into the first and second floors of 101 West Jefferson Street. During
       our July and October 2018 site visits, members of the Monitoring Team toured the facility. In
       addition, we inspected the placards and comment and complaint forms at the Districts we visited
       and noted that they all had been updated to reflect PSB’s new address. The address was also
       updated on the comment and complaint form that is accessible to the public on MCSO’s
       website. PSB’s criminal investigators are housed on the first floor, and administrative
       investigators are housed on the second floor of the building. PSB’s off-site facility has two
       dedicated security personnel assigned during normal business hours of 8:00 am-4:00 pm,
       Monday-Friday.




                                                  Page 208 of 291




WAI 37104
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 209 of 291




       Paragraph 199. The MCSO will ensure that the qualifications for service as an internal affairs
       investigator shall be clearly defined and that anyone tasked with investigating employee
       misconduct possesses excellent investigative skills, a reputation for integrity, the ability to write
       clear reports, and the ability to be fair and objective in determining whether an employee
       committed misconduct. Employees with a history of multiple sustained misconduct allegations,
       or one sustained allegation of a Category 6 or Category 7 offense from MCSO’s disciplinary
       matrices, will be presumptively ineligible to conduct misconduct investigations. Employees
       with a history of conducting deficient investigations will also be presumptively ineligible for
       these duties.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       During our October 2018 site visit, we met with the PSB Commander and learned that PSB was
       reviewing the profiles of two supervisors to determine if their qualifications would preclude
       them from conducting internal investigations. We were subsequently informed that command
       review determined that the employees would continue to be eligible to conduct such
       investigations. PSB staff has continued working on the finalization of the PSB Operations
       Manual. The manual will formalize the review process to ensure that, at the time a minor
       misconduct case is referred to a District for investigation, the District Commander is notified of
       any supervisors under his command who are ineligible to conduct misconduct investigations.
       We reviewed the monthly submissions pertaining to this Paragraph for this reporting period, and
       noted no additions to the list of employees prohibited from conducting misconduct
       investigations. GH-2 reflects the directive of this Paragraph, to ensure that only supervisors
       who meet the criteria established by this Paragraph are assigned misconduct investigations. The
       current operational procedures are that if any supervisor is deemed ineligible, the PSB
       commander notifies the supervisor’s commander, and ensures that no misconduct investigations
       are assigned to that employee. This review and notification process is already in place;
       however, it is not documented in writing. We have reviewed a draft of the proposed revision
       that covers the requirements of this Paragraph. We expect to receive the finalized draft of the
       PSB Operations Manual in the first quarter of 2019. Any further delay will jeopardize the
       compliance rating for this Paragraph.




                                                  Page 209 of 291




WAI 37105
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 210 of 291




       Paragraph 200. In each misconduct investigation, investigators shall:
       a.       conduct investigations in a rigorous and impartial manner designed to determine the
                facts;
       b.       approach investigations without prejudging the facts and without permitting any
                preconceived impression of the principal or any witness to cloud the investigation;
       c.       identify, collect, and consider all relevant circumstantial, direct, and physical evidence,
                including any audio or video recordings;
       d.       make reasonable attempts to locate and interview all witnesses, including civilian
                witnesses;
       e.       make reasonable attempts to interview any civilian complainant in person;
       f.       audio and video record all interviews;
       g.       when conducting interviews, avoid asking leading questions and questions that may
                suggest justifications for the alleged misconduct;
       h.       make credibility determinations, as appropriate; and
       i.       attempt to resolve material inconsistencies between employee, complainant, and witness
                statements.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed 56 administrative
       misconduct investigations that were completed by MCSO personnel during this reporting
       period. Fifty-three were completed after the issuance of the Second Order. Forty of these 53
       investigations were initiated after May 18, 2017, and are subject to all requirements of the
       internal affairs policies finalized and published on that date. PSB investigated 38 of the total
       cases. District or Division supervisory personnel not assigned to PSB investigated 18 of the
       cases. Of the cases we reviewed, 28 involved external complaints and 28 were internally
       generated.
       Paragraph 200.a. requires that misconduct investigations be conducted in a rigorous and
       impartial manner. During this and the last reporting period, all investigations complied with the
       requirements of this Subparagraph.
       Paragraph 200.b. requires that investigations be approached without prejudging the facts or
       permitting preconceived impressions.       During this and the last reporting period, all
       investigations complied with the requirements of this Subparagraph.



                                                  Page 210 of 291




WAI 37106
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 211 of 291




       Paragraph 200.c. requires that investigators identify, collect, and consider all relevant evidence.
       During this and the last reporting period, all investigations complied with the requirements of
       this Subparagraph.
       Paragraph 200.d. requires that investigators make reasonable attempts to locate and interview all
       witnesses. During the last reporting period, one investigation (3%) fell short of compliance
       with this Subparagraph. During this reporting period, all investigations complied with the
       requirements of this Subparagraph.
       Paragraph 200.e. requires that investigators make reasonable attempts to interview civilian
       complainants in person. During this and the last reporting period, all investigations complied
       with the requirements of this Subparagraph.
       Paragraph 200.f. requires audio- and video-recording of all interviews. During the last reporting
       period, there were eight investigations that were not both audio- and video-recorded. All
       included documented appropriate reasons why the interviews were not. During this reporting
       period, seven of the 56 investigations were not both audio- and video-recorded. All but one of
       these investigations documented appropriate reasons why they were not.
       Paragraph 200.g. requires that when conducting interviews, investigators avoid asking leading
       questions or questions that may suggest justification for the alleged misconduct. During this
       and the last reporting period, all investigations complied with the requirements of this
       Subparagraph.
       Paragraph 200.h. requires that proper credibility determinations be made. During the last
       reporting period, one completed investigation (3%) fell short of compliance with this
       Subparagraph. During this reporting period, one investigation (2%) fell short of compliance
       with this Subparagraph.
       Paragraph 200.i. requires that investigators attempt to resolve all material inconsistencies.
       During this and the last reporting period, all investigations complied with the requirements of
       this Subparagraph.


       Paragraph 201. There will be no automatic preference for an employee’s statement over a non-
       employee’s statement. Internal affairs investigators will not disregard a witness’s statement
       solely because the witness has some connection to either the complainant or the employee or
       because the witness or complainant has a criminal history, but may consider the witness’s
       criminal history or any adjudicated findings of untruthfulness in evaluating that witness’s
       statement. In conducting the investigation, internal affairs investigators may take into account
       the record of any witness, complainant, or officer who has been determined to have been
       deceptive or untruthful in any legal proceeding, misconduct investigation, or other
       investigation.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.

                                                 Page 211 of 291




WAI 37107
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 212 of 291




            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed 56 administrative
       misconduct investigations conducted by MCSO personnel that were completed during this
       reporting period.
       Of the 56 completed administrative misconduct investigations, 28 involved complainants that
       were not MCSO employees. Twenty-six of the 56 total investigations also included interviews
       with witnesses or investigative leads who were not MCSO employees. We did not identify any
       cases where there was an automatic preference for the statement of an employee over a non-
       employee witness.
       We did not identify any completed investigations where a witness’s statement was disregarded
       solely because of any connection identified in this Paragraph, nor where a witness’s criminal
       history or findings of truthfulness were considered.


       Paragraph 202. Internal affairs investigators will investigate any evidence of potential
       misconduct uncovered during the course of the investigation, regardless of whether the
       potential misconduct was part of the original allegation.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed 56 administrative
       misconduct investigations conducted by MCSO personnel and completed during this reporting
       period. In four of the 56 investigations, MCSO identified additional potential misconduct
       during the course of the investigations and properly added additional allegations or initiated new
       investigations. We did not identify any instances where additional potential misconduct that
       was not part of the original allegation was discovered but not addressed by MCSO.


       Paragraph 203. If the person involved in the encounter with the MCSO pleads guilty or is
       found guilty of an offense, internal affairs investigators will not consider that information alone
       to be determinative of whether an MCSO employee engaged in misconduct, nor will it by itself
       justify discontinuing the investigation. MCSO training materials and policies on internal
       investigations will acknowledge explicitly that the fact of a criminal conviction related to the
       administrative investigation is not determinative of whether an MCSO employee engaged in
       misconduct and that the mission of an internal affairs investigator is to determine whether any
       misconduct occurred.


                                                 Page 212 of 291




WAI 37108
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 213 of 291




       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed 56 administrative
       misconduct investigations conducted by MCSO personnel and completed during this reporting
       period.
       There were no indications in any of the completed investigations we reviewed that any MCSO
       investigators considered alone any pleading or finding of guilty by any person as a reason to
       make any determination regarding the potential misconduct of any MCSO personnel, nor were
       any investigations discontinued for this reason.


       Paragraph 204. Internal affairs investigators will complete their administrative investigations
       within 85 calendar days of the initiation of the investigation (60 calendar days if within a
       Division). Any request for an extension of time must be approved in writing by the Commander
       of the Professional Standards Bureau. Reasonable requests for extensions of time may be
       granted.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we review administrative misconduct
       investigations conducted by MCSO personnel.
       Forty-eight (86%) of the total 56 administrative misconduct investigations reviewed for this
       reporting period were not completed within the 60 or 85-day timeline. Of these 48, two (4%)
       did not contain a timely extension request or approval.
       PSB conducted 38 of the 56 administrative misconduct investigations we reviewed. Thirty-five
       of these investigations were not completed within the required 85-day time period. While all 35
       investigations included a request for, and an approval of an extension, one (2%) of the extension
       requests was not completed or approved in a timely manner.
       As noted in the last reporting period, we now determine the 60-day time period compliance
       findings for those investigations conducted by personnel outside of PSB based on the original
       date the investigation is approved by the District or Division Commander and forwarded to
       PSB. We acknowledge that with the ever-increasing delays in the completion and reviews of
       internal investigations, District and Division personnel may not know that PSB has found
       internal investigations they have submitted to require further investigation or other action, until
       after the 60-day time period has expired. In those cases where deficiencies are identified by


                                                 Page 213 of 291




WAI 37109
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 214 of 291




       PSB, the cases will continue to be found non-compliant in other relevant Paragraphs, and
       specifically in Paragraph 213, which requires the District or Division Commander ensure that
       investigations conducted by their personnel are complete and the findings are supported by the
       evidence prior to their submittal to PSB.
       Districts or Divisions outside of PSB conducted 18 of the administrative misconduct
       investigations. Thirteen of these 18 investigations were not submitted to PSB within the
       required 60-day timeframe. All but one included a timely request and approval for an
       extension.
       In addition to those investigations not completed within 60 or 85 days as required by this
       Paragraph, two of the cases that exceeded the 180-day timeframe did not contain a timely
       request for an extension. Neither of these two investigations resulted in a sustained finding of
       any kind.


       Paragraph 205. The Professional Standards Bureau shall maintain a database to track all
       ongoing misconduct cases, and shall generate alerts to the responsible investigator and his or
       her Supervisor and the Commander of the Professional Standards Bureau when deadlines are
       not met.
       Phase 1: Not in compliance
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   GH-5 (Early Identification System), currently under revision, though the proposed
                revisions do not affect the language pertaining to this Paragraph.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       We determine compliance with this Paragraph by assigning a member of our Team to observe
       demonstrations of the IAPro database during our site visits or other meetings with PSB
       throughout the reporting period. The IAPro technology serves as the centralized electronic
       numbering and tracking system for all allegations of misconduct, whether internally discovered
       or based on an external complaint. This database contains the capacity to manage and store
       information required for compliance with this Paragraph.
       During our January 2018 site visit, we met with PSB personnel and observed IAPro to ensure
       that the system still generates alerts to responsible investigators and PSB
       supervisors/commanders if deadlines are not met. We also reviewed copies of emails PSB
       disseminates to the District/Divisions on the 15th of every month to identify investigatory
       deadlines. The Blue Team Dashboard was also viewed, which uses a color system (green,


                                                 Page 214 of 291




WAI 37110
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 215 of 291




       yellow, red) to identify investigations that are nearing deadlines or are past deadlines. Case
       management information appears in each supervisor’s Blue Team while they are monitoring
       ongoing/open cases. Once again, this demonstration represented IAPro as a technological
       instrument that meets the compliance criteria of this Paragraph – to include logging of critical
       dates and times, alerts regarding timeframes and deadlines, chronological misconduct
       investigation status, notifications, and dispositions.
       The civilian PSB management analyst has the primary responsibility to administer the
       centralized tracking system. In addition, all PSB and Division investigators can access the
       electronic Blue Team database – a system that integrates with IAPro – at any time to view the
       assignment and status of administrative investigations. In response to our previous concerns
       about ensuring system administration redundancy, PSB has trained two lieutenants to administer
       the system, in addition to the analyst.
       In May 2018, PSB relocated to an offsite location. In July 2018, a member of our Team
       verified that the existing tracking mechanisms continue to be used for the tracking of
       investigations at the new facility. We also continue to receive monthly notifications from PSB
       regarding closed administrative investigations, and we evaluate these closed investigations for
       the entirety of a reporting period against a multitude of criteria, including whether the cases
       were completed in a timely fashion. (See Paragraph 204.)


       Paragraph 206. At the conclusion of each investigation, internal affairs investigators will
       prepare an investigation report. The report will include:
       a.     a narrative description of the incident;
       b.     documentation of all evidence that was gathered, including names, phone numbers, and
              addresses of witnesses to the incident. In situations in which there are no known
              witnesses, the report will specifically state this fact. In situations in which witnesses
              were present but circumstances prevented the internal affairs investigator from
              determining the identification, phone number, or address of those witnesses, the report
              will state the reasons why. The report will also include all available identifying
              information for anyone who refuses to provide a statement;
       c.     documentation of whether employees were interviewed, and a transcript or recording of
              those interviews;
       d.     the names of all other MCSO employees who witnessed the incident;
       e.     the internal affairs investigator’s evaluation of the incident, based on his or her review
              of the evidence gathered, including a determination of whether the employee’s actions
              appear to be within MCSO policy, procedure, regulations, orders, or other standards of
              conduct required of MCSO employees;




                                                 Page 215 of 291




WAI 37111
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 216 of 291




       f.     in cases where the MCSO asserts that material inconsistencies were resolved, explicit
              credibility findings, including a precise description of the evidence that supports or
              detracts from the person’s credibility;
       g.     in cases where material inconsistencies must be resolved between complainant,
              employee, and witness statements, explicit resolution of the inconsistencies, including a
              precise description of the evidence relied upon to resolve the inconsistencies;
       h.     an assessment of the incident for policy, training, tactical, or equipment concerns,
              including any recommendations for how those concerns will be addressed;
       i.     if a weapon was used, documentation that the employee’s certification and training for
              the weapon were current; and
       j.     documentation of recommendations for initiation of the disciplinary process; and
       k.     in the instance of an externally generated complaint, documentation of all contacts and
              updates with the complainant.
       Phase 1: In compliance
       •      GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To determine Phase 2 compliance with this Paragraph, we reviewed 56 administrative
       misconduct investigations conducted by MCSO personnel and completed during this reporting
       period.
       Paragraph 206.a. requires a written description on the incident be included in the investigative
       report. All completed investigations that we reviewed complied with the requirements of this
       Subparagraph.
       Paragraph 206.b. requires documentation of all evidence gathered, including all known
       information about witnesses. All completed investigations that we reviewed complied with the
       requirements of this Subparagraph.
       Paragraph 206.c. requires documentation of whether employees were interviewed, and a
       transcript or recording of these interviews. All completed investigations that we reviewed
       complied with the requirements of this Subparagraph.
       Paragraph 206.d. requires that the names of all MCSO employees who witnessed the incident be
       included in the report. All completed investigations that we reviewed complied with the
       requirements of this Subparagraph.
       Paragraph 206.e. requires that the internal affairs investigator’s evaluation of the incident
       includes a determination of whether the employee’s actions appear to be within MCSO policy,
       procedure, regulations, orders, or other standards of conduct required of MCSO employees. All
       completed investigations that we reviewed complied with the requirements of this
       Subparagraph.


                                                Page 216 of 291




WAI 37112
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 217 of 291




       Paragraph 206.f. requires that when MCSO asserts that material inconsistencies were resolved,
       explicit credibility findings, including a precise description of the evidence that supports or
       detracts from the person’s credibility must be provided. All completed investigations that we
       reviewed complied with the requirements of this Subparagraph.
       Paragraph 206.g. requires that when material inconsistencies must be resolved, a precise
       description of the evidence be included in the report. All completed investigations that we
       reviewed complied with the requirements of this Subparagraph.
       Paragraph 206.h. requires that assessment of the incident for policy, training, tactical, or
       equipment concerns be included in the investigative report, to include any recommendations.
       We identified two completed investigations where MCSO identified a policy concern, but the
       documentation provided for our review did not contain any referral to the Policy Section or any
       other action. We will discuss these two cases with PSB during our next site visit.
       Paragraph 206.i. requires that if a weapon was used, documentation that the employee’s
       certification and training for the weapon must be included in the investigative written report.
       During this reporting period, there was one incident where a taser was deployed and the
       investigative file did not contain documentation of the employee’s certification and training.
       Paragraph 206.j. requires that documentation of the initiation of the disciplinary process be
       included in the investigation. Compliance is achieved when the misconduct investigator
       completes the investigation with a finding of sustained, when applicable, and the PSB
       Commander subsequently approves the finding. This is considered the initiation of the
       disciplinary process. Thirty-one of the 56 administrative misconduct investigations we
       reviewed had sustained findings against one or more MCSO employees. All complied with the
       requirements of this Subparagraph.
       Paragraph 206.k. requires that any contacts and updates with the complainant be documented in
       the investigative report. All of the investigations we reviewed for this Subparagraph complied
       with this requirement.


       Paragraph 207. In assessing the incident for policy, training, tactical, or equipment concerns,
       investigation reports will include an assessment of whether:
       a.     the law enforcement action was in compliance with training and legal standards;
       b.     the use of different tactics should or could have been employed;
       c.     the incident indicates a need for additional training, counseling, or other non-
              disciplinary corrective actions; and
       d.     the incident suggests that the MCSO should revise its policies, strategies, tactics, or
              training.
       Phase 1: In compliance



                                                Page 217 of 291




WAI 37113
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 218 of 291




            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       During this reporting period, we reviewed 56 administrative misconduct investigations. MCSO
       properly assessed and documented whether any of the requirements of this Paragraph were
       relevant in all completed cases we reviewed for this reporting period. MCSO identified eight
       cases where action related to this Paragraph was appropriate; and addressed the concerns
       identified with either memorandums of concern, requests for policy review, remedial training,
       or additional supervisory oversight. Of the total 56 cases, there were two cases where MCSO
       identified a policy concern; but the documentation provided for our review did not contain any
       referral to the Policy Section for review or any other action. We will discuss these two cases
       with PSB during our next site visit.
       PSB continues to use an internal tracking form to ensure that those concerns that are forwarded
       to other Divisions within MCSO for action or review are addressed. We receive and review this
       tracking document each month. We have found that the tracking form contains ongoing
       information on the status of concerns that have been identified and is regularly updated.


       Paragraph 208. For each allegation of misconduct, internal affairs investigators shall
       explicitly identify and recommend one of the following dispositions for each allegation of
       misconduct in an administrative investigation:
       a.       “Unfounded,” where the investigation determines, by clear and convincing evidence,
                that the allegation was false or not supported by fact;
       b.       “Sustained,” where the investigation determines, by a preponderance of the evidence,
                that the alleged misconduct did occur and justifies a reasonable conclusion of a policy
                violation;
       c.       “Not Sustained,” where the investigation determines that there is insufficient evidence
                to prove or disprove the allegation; or
       d.       “Exonerated,” where the investigation determines that the alleged conduct did occur
                but did not violate MCSO policies, procedures, or training.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we review administrative misconduct
       investigations conducted by MCSO personnel and completed during the reporting period. We
       evaluate compliance with this Paragraph against the standard of whether a finding was made,
       and whether the finding was correct.


                                                 Page 218 of 291




WAI 37114
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 219 of 291




       During the last reporting period, we concurred with the findings of the PSB Commander in 47
       (97%) of the 48 cases that were completed.
       During this reporting period, we concurred with the findings of the PSB Commander in 55
       (98%) of the 56 administrative misconduct investigations we reviewed. In one case, the PSB
       Commander made a finding of not sustained, where we believe that the preponderance of
       evidence supported a finding of sustained. There were no investigations during this reporting
       period where the Appointing Authority changed the findings made by the PSB Commander. As
       is our practice, we will discuss the cases where we disagree with the findings with PSB during
       our next site visit.


       Paragraph 209. For investigations carried out by Supervisors outside of the Professional
       Standards Bureau, the investigator shall forward the completed investigation report through his
       or her chain of command to his or her Division Commander. The Division Commander must
       approve the investigation and indicate his or her concurrence with the findings.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 18 administrative misconduct
       investigations not conducted by PSB personnel and completed during this reporting period. All
       18 of the investigations completed outside of PSB were forwarded to PSB as required, and all
       contained the approval of the responsible District or Division Commander. As noted in
       previous reporting periods, and again during this reporting period, some of the District-level
       investigations were not in compliance with various requirements of the Second Order – as
       indicated throughout this report. However, we assessed MCSO’s compliance with this
       Paragraph based on these cases being forwarded through the chain of command for approval of
       the investigation and findings.


       Paragraph 210. For investigations carried out by the Professional Standards Bureau, the
       investigator shall forward the completed investigation report to the Commander.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 38 administrative misconduct
       investigations conducted by PSB investigative personnel and completed during this reporting
       period. All 38 complied with the requirements of this Paragraph.



                                                 Page 219 of 291




WAI 37115
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 220 of 291




       Paragraph 211. If the Commander—meaning the Commander of the PSB or the Commander of
       the Division in which the internal affairs investigation was conducted—determines that the
       findings of the investigation report are not supported by the appropriate standard of proof, the
       Commander shall return the investigation to the investigator for correction or additional
       investigative effort, shall document the inadequacies, and shall include this documentation as
       an addendum to the original investigation. The investigator’s Supervisor shall take appropriate
       action to address the inadequately supported determination and any investigative deficiencies
       that led to it. The Commander shall be responsible for the accuracy and completeness of
       investigation reports prepared by internal affairs investigators under his or her command.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: Not in compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 56 administrative misconduct
       investigations conducted by MCSO personnel and completed during this reporting period.
       We previously noted that neither the PSB Commander nor other District or Division
       Commanders appeared to use any formal mechanism to ensure that the investigator’s supervisor
       has taken appropriate action to address any instances of unsupported findings. This issue was
       included in the training curricula required under Paragraph 178.
       PSB investigated 38 of the 56 administrative misconduct investigations we reviewed during this
       reporting period. In 31 (82%) of those cases investigated by PSB, we found the investigations
       to be thorough and well-written; and we concurred with the findings by the PSB Commander.
       This is a decrease in compliance from 86% the last reporting period. We identified seven cases
       conducted by PSB this reporting period that were not fully compliant. In one, we believe a
       finding of sustained should have been made and was not. In two, PSB did not follow up on
       policy or training concerns identified during the investigation. In one case, PSB did not ensure
       that all parties were interviewed or identify and address potential additional misconduct. One
       case did not have a timely extension request, in one the final disposition letter sent to the
       complainant was not consistent with the findings of the investigation; and in one, the
       documentation of certification and training was not included as required. Though we identified
       some deficiencies, we continue to find that many investigations completed by PSB continue to
       display appropriate – and often excellent – investigative efforts.




                                                 Page 220 of 291




WAI 37116
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 221 of 291




       Of the 18 investigations investigated by Districts or Divisions outside of PSB, we identified
       seven (39%) where we had some concerns regarding the investigation and documentation. In
       all seven of these cases, PSB also identified concerns and six cases were returned for additional
       investigation or corrections. We believe that many of the concerns found in these cases could,
       and should, have been identified at the District or Division level prior to forwarding the cases to
       PSB for review. Concerns with these investigations included: failure to interview all witnesses;
       failure to audio and video-record witness interviews without explanation; lack of sufficient
       information in the investigative report; and failure to provide all required documentation.
       Compliance for investigations conducted outside of PSB decreased from 65% the last reporting
       period to 61% this reporting period.
       We have observed that while there is improvement in the overall quality of those investigations
       being conducted by MCSO personnel outside of PSB, there are still many that do not comply
       with all of the Order requirements and MCSO policy. Of the 12 investigations initiated prior to
       the Misconduct Investigative Training, six (50%) were non-compliant. Only one (17%) of the
       six investigations initiated after the Misconduct Investigative Training was found to be non-
       compliant.
       In January 2018, we requested that MCSO begin providing us documentation that reflects the
       actions being taken to address deficient misconduct investigations. We requested that command
       personnel provide a response to this request on a monthly basis. We have consistently received
       the requested documentation since March 2018. We have noted numerous instances this
       reporting period where Command personnel are now addressing needed clarifications,
       corrections, or additional investigation in cases completed or reviewed by their personnel.
       During this reporting period, we noted that Command personnel in Districts 1, 2, 3, 4, and 6 had
       all identified concerns or deficiencies with investigations conducted by their personnel. These
       concerns are being addressed with a variety of intervention strategies to help the employees
       improve, including: one-on-one coachings; mentoring; training; Blue Team notes; and increased
       supervisory oversight. One administrative misconduct investigation was also initiated by
       District Command personnel after a supervisor failed to respond to intervention strategies. We
       did not note any instances during this reporting period where we believe actions other than those
       being taken by MCSO would be necessary. We will continue to review these reports to ensure
       that appropriate actions are being taken to address investigations where corrections are needed
       or deficiencies are found.




                                                 Page 221 of 291




WAI 37117
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 222 of 291




       We have noted in numerous previous reporting periods that both the supervisors who complete
       deficient investigations and the command personnel who approve them must be held
       accountable if MCSO is to achieve Phase 2 compliance with this Paragraph. During this and
       the last reporting period, our reviews of both investigations submitted since the completion of
       the Misconduct Investigative Training and the documentation being provided by command
       personnel indicate that MCSO is making efforts to identify and address areas of concern with
       the completion of misconduct investigations. We continue to be optimistic that we will observe
       continuing improvement in the quality of misconduct investigations being conducted by MCSO
       personnel.


       Paragraph 212. Where an internal affairs investigator conducts a deficient misconduct
       investigation, the investigator shall receive the appropriate corrective and/or disciplinary
       action. An internal affairs investigator’s failure to improve the quality of his or her
       investigations after corrective and/or disciplinary action is taken shall be grounds for demotion
       and/or removal from a supervisory position or the Professional Standards Bureau.
       Phase 1: In compliance
            •   GB-2 (Command Responsibility), most recently amended on May 10, 2018.
            •   GC-4 (Employee Performance Appraisals), most recently amended on September 6,
                2017.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 56 administrative misconduct
       investigations conducted by MCSO personnel and completed during this reporting period.
       The 40-hour Misconduct Investigative Training was completed in late 2017. In January 2018,
       we requested that MCSO begin providing us with a document that reflects what actions are
       being taken to address deficient misconduct investigations on a monthly basis. As discussed in
       Paragraph 211, we have consistently received the required documentation since March 2018.
       During this reporting period MCSO command personnel has continued to identify and address
       concerns they have found with incomplete or deficient investigations conducted and reviewed
       by their personnel. We also noted that one of the investigations we reviewed for this reporting
       period included allegations that an internal affairs investigator had conducted a deficient
       misconduct investigation. This investigation was initiated after other intervention strategies to
       assist the supervisor had been unsuccessful. In addition to receiving appropriate discipline,
       MCSO developed an action plan; and the employee was scheduled to attend training on
       managing priorities and deadlines and was tasked with conducting additional Supervisory Notes
       reviews to develop more effective note-taking skills.
       We will continue to review the monthly reports submitted by MCSO command personnel, along
       with reviewing completed misconduct investigations, to ensure that any additional deficiencies
       are being identified and addressed.


                                                Page 222 of 291




WAI 37118
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 223 of 291




       Paragraph 213. Investigations of minor misconduct conducted outside of the Professional
       Standards Bureau must be conducted by a Supervisor and not by line-level deputies. After such
       investigations, the investigating Supervisor’s Commander shall forward the investigation file to
       the Professional Standards Bureau after he or she finds that the misconduct investigation is
       complete and the findings are supported by the evidence. The Professional Standards Bureau
       shall review the misconduct investigation to ensure that it is complete and that the findings are
       supported by the evidence. The Professional Standards Bureau shall order additional
       investigation when it appears that there is additional relevant evidence that may assist in
       resolving inconsistencies or improving the reliability or credibility of the findings. Where the
       findings of the investigation report are not supported by the appropriate standard of proof, the
       Professional Standards Bureau shall document the reasons for this determination and shall
       include this documentation as an addendum to the original investigation.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 56 administrative misconduct
       investigations conducted by MCSO personnel and completed during this reporting period. Of
       the 56 investigations, 38 were investigated by PSB personnel. Eighteen were investigated by
       MCSO personnel outside of PSB.
       None of the documentation we received regarding investigations conducted outside of PSB
       indicated that any person below the rank of sergeant was responsible for the investigation.
       All 18 District or Division level approved cases were forwarded to, and reviewed by, PSB as
       required. Six (33%) of the 18 cases investigated at the District or Division level were returned
       by PSB personnel for additional investigation, corrections, proper documentation, or other
       changes. One additional case was non-compliant, but corrections could not be made after the
       fact, as the deficiency was the failure to author an appropriate extension request.
       PSB documented all the cases returned to District investigators for additional investigation or
       corrections, and this information was included in the documentation we reviewed.


       Paragraph 214. At the discretion of the Commander of the Professional Standards Bureau, a
       misconduct investigation may be assigned or re-assigned to another Supervisor with the
       approval of his or her Commander, whether within or outside of the District or Bureau in which
       the incident occurred, or may be returned to the original Supervisor for further investigation or
       analysis. This assignment or re-assignment shall be explained in writing.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance


                                                 Page 223 of 291




WAI 37119
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 224 of 291




       To assess Phase 2 compliance with this Paragraph, we reviewed 56 administrative misconduct
       investigations conducted by MCSO personnel and completed during this reporting period.
       Our analysis for this reporting period revealed that of the 18 investigations conducted outside of
       PSB, six were returned by PSB to the original investigating supervisor for further investigation,
       analysis, or corrections. There were no instances where an investigation was assigned or
       reassigned to a different supervisor.


       Paragraph 215. If, after an investigation conducted outside of the Professional Standards
       Bureau, an employee’s actions are found to violate policy, the investigating Supervisor’s
       Commander shall direct and ensure appropriate discipline and/or corrective action. Where the
       incident indicates policy, training, tactical, or equipment concerns, the Commander shall also
       ensure that necessary training is delivered and that policy, tactical, or equipment concerns are
       resolved.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 18 administrative misconduct
       investigations conducted by MCSO personnel outside of PSB and completed during this
       reporting period.
       Eleven of the 18 completed misconduct investigations conducted outside of PSB resulted in
       sustained findings. In all 11 cases, the reports included documentation that appropriate
       discipline or corrective action was taken. In three of the investigations with sustained findings,
       in addition to discipline, the need for additional training and supervisory oversight was
       identified and addressed.


       Paragraph 216. If, after an investigation conducted by the Professional Standards Bureau, an
       employee’s actions are found to violate policy, the Commander of the Professional Standards
       Bureau shall direct and ensure appropriate discipline and/or corrective action. Where the
       incident indicates policy, training, tactical, or equipment concerns, the Commander of the
       Professional Standards Bureau shall also ensure that necessary training is delivered and that
       policy, tactical, or equipment concerns are resolved.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.



                                                 Page 224 of 291




WAI 37120
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 225 of 291




            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed 56 administrative misconduct
       investigations conducted by MCSO personnel and completed during this reporting period.
       Thirty-eight of the completed investigations were conducted by PSB. Twenty resulted in a
       sustained finding against one or more MCSO employees. In 12 of these sustained
       investigations, the PSB Commander ensured that appropriate discipline and/or corrective action
       was recommended. In the eight remaining cases, the employees left MCSO employment prior
       to the determination of discipline., The PSB Commander provided the preliminary
       determination of the range of discipline in all of the 12 cases involving current MCSO
       employees. The PSB Commander cannot ensure that appropriate discipline or corrective action
       are the final outcome of sustained misconduct investigations, as the Appointing Authority
       makes the final decisions for discipline on both minor misconduct cases and in serious
       misconduct cases that result in PDHs. The hearing officer has the authority to change the
       findings or reduce the discipline.
       Of the 20 sustained misconduct investigations conducted by PSB, two indicated a need for
       training or policy review. PSB conducted proper follow-up on one case and ensured that
       extensive training was provided to the employee, but in the second, failed to ensure that a policy
       issue was addressed. We will discuss this case with PSB during our next site visit.


       Paragraph 217. The Professional Standards Bureau shall conduct targeted and random
       reviews of discipline imposed by Commanders for minor misconduct to ensure compliance with
       MCSO policy and legal standards.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: Not applicable
       Based on the requirements of the Second Order, District and Division Commanders will not
       impose discipline for minor misconduct. In all cases, the PSB Commander will determine the
       final findings for internal investigations and the presumptive range of discipline for those cases
       with sustained findings. The Appointing Authority will then make the final determination of
       discipline.




                                                 Page 225 of 291




WAI 37121
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 226 of 291




       Paragraph 218. The Professional Standards Bureau shall maintain all administrative
       investigation reports and files after they are completed for record-keeping in accordance with
       applicable law.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine compliance with this Paragraph, we have observed that PSB maintains both
       hardcopy and electronic files intended to contain all documents required for compliance with
       this Paragraph.
       A member of our Team has inspected the file rooms where hardcopies of administrative
       investigations are stored and randomly reviewed case files to verify compliance on multiple
       occasions when PSB was housed at MCSO Headquarters. Our Team member also used the
       access granted to IAPro to randomly select internal affairs case files to verify that all
       information was being maintained electronically.
       PSB completed the move to its new offsite facility in May 2018. A member of our Team has
       since conducted an inspection of the file rooms in the new facility; and conducted a review of
       random internal investigations in IAPRO to ensure ongoing compliance.


       D.       Discipline
       Paragraph 219. The Sheriff shall ensure that discipline for sustained allegations of misconduct
       comports with due process, and that discipline is consistently applied, fair, and based on the
       nature of the allegation, and that mitigating and aggravating factors are identified and
       consistently applied and documented regardless of the command level of the principal of the
       investigation.


       Paragraph 220. To ensure consistency in the imposition of discipline, the Sheriff shall review
       the MCSO’s current disciplinary matrices and, upon approval of the parties and the Monitor,
       will amend them as necessary to ensure that they:
       a.       establish a presumptive range of discipline for each type of violation;
       b.       increase the presumptive discipline based on an employee’s prior violations;
       c.       set out defined mitigating and aggravating factors;
       d.       prohibit consideration of the employee’s race, gender, gender identity, sexual
                orientation, national origin, age, or ethnicity;
       e.       prohibit conflicts, nepotism, or bias of any kind in the administration of discipline;

                                                   Page 226 of 291




WAI 37122
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 227 of 291




       f.       prohibit consideration of the high (or low) profile nature of the incident, including
                media coverage or other public attention;
       g.       clearly define forms of discipline and define classes of discipline as used in policies and
                operations manuals;
       h.       provide that corrective action such as coaching or training is not considered to be
                discipline and should not be used as a substitute for discipline where the matrix calls for
                discipline;
       i.       provide that the MCSO will not take only non-disciplinary corrective action in cases in
                which the disciplinary matrices call for the imposition of discipline;
       j.       provide that the MCSO will consider whether non-disciplinary corrective action is also
                appropriate in a case where discipline has been imposed;
       k.       require that any departures from the discipline recommended under the disciplinary
                matrices be justified in writing and included in the employee’s file; and
       l.       provide a disciplinary matrix for unclassified management level employees that is at
                least as demanding as the disciplinary matrix for management level employees.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we review completed misconduct
       investigations conducted by MCSO personnel.
       During this reporting period, 31 of the 56 administrative misconduct investigations resulted in
       sustained findings against one or more members of MCSO. Compliance findings for this
       Paragraph are based on the discipline findings for both minor and serious discipline. In those
       cases where serious discipline is recommended, compliance findings specific to those cases are
       addressed in Paragraph 226.
       Paragraph 220.a. requires a presumptive range of discipline for each type of violation. In seven
       of the 31 sustained cases, the employee resigned prior to the completion of the investigative and
       discipline processes. In two cases, discipline was determined and served in 2015 but the cases
       were under appeal until 2018 and were only recently reviewed. In the remaining 22 cases, the
       PSB Commander determined and documented the presumptive discipline range.




                                                  Page 227 of 291




WAI 37123
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 228 of 291




       Paragraph 220.b. requires that presumptive discipline be increased if an employee has prior
       violations. In seven of the 22 sustained investigations where discipline was assessed, the
       employee had prior sustained violations. The PSB Commander considered and increased the
       presumptive discipline or discipline range based on the matrices in place at the time of the
       investigation.
       Paragraph 220.c. requires that mitigating and aggravating factors be defined. Aggravating and
       mitigating factors are not specifically defined in the internal affairs investigation or discipline
       policy in effect prior to May 18, 2017. The revised discipline policy, effective May 18, 2017,
       does define these factors. We note that aggravating or mitigating factors are not identified by
       the PSB Commander, but are identified and considered by the Appointing Authority when
       making the final disciplinary decisions. During this reporting period, the Appointing Authority
       provided justification and documentation for all factors he considered when making the final
       discipline decisions for cases initiated both before and after May 18, 2017. We also found that
       he continues to specifically identify those instances where there are aggravating or mitigating
       factors in the justification documents when appropriate.
       Paragraph 220.d. prohibits the consideration of any prohibited biases when determining
       discipline. None of the sustained cases that resulted in discipline that we reviewed during this
       reporting period included any indication that any biases were considered when determining
       discipline.
       Paragraph 220.e. prohibits any conflicts, nepotism, or bias of any kind in the administration of
       discipline. None of the sustained cases we reviewed during this reporting period had any
       indication of conflicts, nepotism, or bias of any kind when determining the disciplinary
       sanction.
       Paragraph 220.f. prohibits the consideration of the high (or low) profile nature of an incident
       when determining discipline. None of the sustained cases we reviewed during this reporting
       period indicated any consideration of the high- or low-profile nature of the incident when
       considering discipline.
       Paragraph 220.g. requires that clearly defined forms of discipline and classes of discipline be
       defined. Phase 2 compliance is not applicable to this Subparagraph.
       Paragraph 220.h. requires that corrective action such as coaching or training is not considered to
       be discipline and should not be used as a substitute for discipline. None of the sustained
       investigations resulted in the use of coaching or training as a substitute when discipline was
       required.
       Paragraph 220.i. requires that MCSO will not take only non-disciplinary action in cases where
       the Discipline Matrices call for the imposition of discipline. None of the sustained cases we
       reviewed during this reporting period resulted in MCSO taking non-disciplinary action when the
       Discipline Matrices in effect required the imposition of discipline.




                                                 Page 228 of 291




WAI 37124
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 229 of 291




       Paragraph 220.j. requires that MCSO consider whether non-disciplinary corrective action is also
       appropriate in a case where discipline has been imposed. Investigators identified three cases
       where non-disciplinary corrective action was also appropriate.            All resulted in the
       recommendation for training for the involved employees, in addition to the discipline imposed.
       Paragraph 220.k. requires that any departure from the discipline recommended under the
       Discipline Matrices be justified in writing and included in the employee’s file.
       During the last reporting period, 13 of the sustained administrative misconduct investigations
       resulted in the recommendation for minor discipline, and 21 resulted in the recommendation for
       serious discipline. We agreed with the final discipline in 32 of these 34 investigations. In all of
       the cases, the final discipline fell within the discipline range. In two of the 34 sustained
       investigations, we believe the Appointing Authority failed to properly consider the types of
       violations and the employee work history when he made his final discipline decision. While he
       provided mitigating factors for the decisions, we disagreed that these factors were sufficient to
       mitigate the discipline.
       During this reporting period, 22 investigations with sustained findings resulted in employee
       discipline. Twelve involved minor discipline; 10 involved serious discipline. Twenty-four
       employees received discipline. We agree with the final decision of the appointing authority in
       21 (95%) of these 22 cases. In all but one of the cases, the final discipline fell within the
       discipline range. In one case, the Appointing Authority made a final discipline decision that,
       while within the range, was not the presumptive discipline. In this case, we believe the
       Appointing Authority properly documented and supported the mitigating factors he presented,
       and we agree with his decision. In one of the investigations, we found the final decision of the
       Appointing Authority to lack any justification for mitigating the discipline outside of the range
       of discipline prescribed by the discipline matrices in effect at the time of the investigation.
       As we have previously noted, compliance for this Paragraph is based on the final discipline
       outcome for all sustained investigations. Those instances that involve only serious discipline
       are specifically covered in Paragraph 226 of this Order.
       Paragraph 220.l. requires that a Discipline Matrix for unclassified management employees be at
       least as demanding as the Discipline Matrix for management-level employees. We reviewed the
       recently approved policies that affect discipline for unclassified management employees, and
       they comply with this requirement. During this reporting period, MCSO did not complete or
       submit any administrative investigations involving unclassified management employees.
       Of the 22 total sustained investigations where discipline was assessed, four were initiated prior
       to May 18, 2017. In these cases, the Discipline Matrices in effect provided a presumptive
       discipline range. In one of these four cases, the final discipline was mitigated outside of the
       presumptive range. A justification for this mitigation of discipline was not provided. Without
       information as to why this case was mitigated, we are unable to agree that it was appropriate to
       do so. We will discuss this case with the Appointing Authority during the next site visit.




                                                 Page 229 of 291




WAI 37125
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 230 of 291




       Eighteen of the sustained investigations where discipline was assessed were both initiated and
       completed after May 18, 2017, and are subject to all the requirements relative to investigations
       and disciplinary procedures contained in these revised policies. Those investigations initiated
       and completed after May 18, 2018 have both a discipline range and a presumptive discipline.
       Aggravating or mitigating the presumptive discipline requires a justification. In 17 of these
       cases, the final discipline was the presumptive discipline identified in the matrices in effect. In
       one case, though the discipline was within the range of discipline, it was not the presumptive.
       The Appointing Authority provided a written justification and we agree with the mitigation in
       this case.


       Paragraph 221. The Sheriff shall mandate that each act or omission that results in a sustained
       misconduct allegation shall be treated as a separate offense for the purposes of imposing
       discipline.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we review completed misconduct
       investigations conducted by MCSO personnel.
       During this reporting period, we reviewed 22 misconduct investigations with sustained
       allegations that resulted in the recommendation for discipline for current MCSO employees.
       We found that MCSO again met the requirements of this Paragraph.


       Paragraph 222. The Sheriff shall also provide that the Commander of the Professional
       Standards Bureau shall make preliminary determinations of the discipline to be imposed in all
       cases and shall document those determinations in writing, including the presumptive range of
       discipline for the sustained misconduct allegation, and the employee’s disciplinary history.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we review completed misconduct
       investigations conducted by MCSO personnel.




                                                 Page 230 of 291




WAI 37126
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 231 of 291




       During this reporting period, there were 22 sustained investigations that were completed after
       July 20, 2016 where discipline was assessed. In all of these cases, the PSB Commander
       determined and documented in writing the presumptive discipline or presumptive range of
       discipline based on the policies and Discipline Matrices that were in effect at the time of the
       investigation. The documentation submitted for this Paragraph included the category, offense
       number, and employee’s discipline history.


       E.       Pre-Determination Hearings
       Paragraph 223. If the Commander of the Professional Standards Bureau makes a preliminary
       determination that serious discipline (defined as suspension, demotion, or termination) should
       be imposed, a designated member of MCSO’s command staff will conduct a pre-determination
       hearing and will provide the employee with an opportunity to be heard.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we review completed misconduct
       investigations conducted by MCSO personnel where MCSO holds a Pre-Determination Hearing
       (PDH).
       During this reporting period, 22 administrative misconduct investigations resulted in sustained
       findings against current MCSO employees. Ten investigations resulted in the recommendation
       for serious discipline. In nine, MCSO held a Pre-Determination Hearing, as required. In one
       case, the employee declined to attend a hearing so it was not held.


       Paragraph 224. Pre-determination hearings will be audio and video recorded in their entirety,
       and the recording shall be maintained with the administrative investigation file.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
       Phase 2: In compliance
       To assess compliance with this Paragraph, we review completed misconduct investigations
       conducted by MCSO personnel.
       During this reporting period, in all cases where a PDH was held, the hearing was audio- and
       video-recorded as required, included in the administrative file, and reviewed by a member of
       our Team.

                                                 Page 231 of 291




WAI 37127
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 232 of 291




       Paragraph 225. If an employee provides new or additional evidence at a pre-determination
       hearing, the hearing will be suspended and the matter will be returned to the internal affairs
       investigator for consideration or further investigation, as necessary. If after any further
       investigation or consideration of the new or additional evidence, there is no change in the
       determination of preliminary discipline, the matter will go back to the pre-determination
       hearing. The Professional Standards Bureau shall initiate a separate misconduct investigation
       if it appears that the employee intentionally withheld the new or additional evidence during the
       initial misconduct investigation.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
       Phase 2: In compliance
       To assess compliance with this Paragraph, we review completed misconduct investigations
       conducted by MCSO personnel.
       During this reporting period, nine sustained investigations resulted in a PDH and we reviewed
       all of the recordings of these hearings. There were no instances where we, or the Appointing
       Authority, identified any concerns that required additional follow-up related to the requirements
       of this Paragraph.


       Paragraph 226. If the designated member of MCSO’s command staff conducting the pre-
       determination hearing does not uphold the charges recommended by the Professional
       Standards Bureau in any respect, or does not impose the Commander of the Professional
       Standards Bureau’s recommended discipline and/or non-disciplinary corrective action, the
       Sheriff shall require the designated member of MCSO’s command staff to set forth in writing his
       or her justification for doing so. This justification will be appended to the investigation file.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
       Phase 2: Not in compliance
       To assess compliance with this Paragraph, we review completed misconduct investigations
       conducted by MCSO personnel.




                                                Page 232 of 291




WAI 37128
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 233 of 291




       During every site visit, we meet with the Appointing Authority and the Compliance Division to
       discuss our concerns with final outcomes and decisions that result from Pre-Determination
       Hearings. We have emphasized the need to comply with agency policies when determining
       disciplinary outcomes, and encouraged the Appointing Authority to provide detailed written
       justification in those cases where he determines that a sustained finding should be changed or
       discipline should be reduced.
       During this reporting period, 10 cases resulted in serious discipline. In all cases, the Appointing
       Authority provided a justification for the final decisions, and this information was provided to
       our Team in the submissions regarding closed internal affairs investigations. The Appointing
       Authority did not overturn any of the sustained findings by the PSB Commander. In one case
       both initiated and completed after May 2017, the Appointing Authority made the decision to
       mitigate the discipline below the presumptive discipline. We agree with his decision to do so.
       In one case (10%), the Appointing Authority mitigated the discipline outside of the range of
       discipline. The decision to mitigate this discipline outside of the range occurred after the
       employee filed an appeal to the Merit Commission on the initial suspension received. The
       Appointing Authority did not provide any written justification for mitigating the discipline; and
       without any information that supports his decision, we are unable to concur.
       During our January 2018 site visit, we met with the Appointing Authority and personnel from
       the Compliance Division to discuss the PDH process and the final outcomes of cases completed
       during this reporting period. During the meeting, MCSO advised us that the Appointing
       Authority does not have the authority to reduce discipline based only on timeframe concerns
       when an employee appeals discipline in these cases. It is the Maricopa County Attorney’s
       Office (MCAO) that reviews these cases and determines whether the cases should go forward.
       Both the Appointing Authority and the representative from the MCAO advised that they have
       taken some of these cases forward; but in others, they did not believe it was appropriate to do
       so, based on the totality of circumstances. The Parties present at the meeting also commented
       on their concerns regarding cases involving the Plaintiffs’ class that might result in reductions in
       discipline as a result of the failure to complete the case within the 180-day timeframe. We
       discussed the specific requirements of Arizona Revised Statutes 38-1110, and that the statute
       only requires a “good faith” attempt to complete cases that result in suspensions, demotions, or
       dismissals within the 180-day timeframe.
       During that site visit, we also discussed those cases where a decision may be made after a PDH
       that a reduction in discipline will occur, and those cases where a decision to reduce the
       discipline may occur if an appeal is filed. It is our understanding from our meeting with the
       Appointing Authority and other staff who were present that MCSO consults with the MCAO in
       these cases and their input is related to the final outcomes. However, all the documentation we
       receive and review is authored and signed by the Appointing Authority, so our assessment can
       only consider any final decisions as his.




                                                 Page 233 of 291




WAI 37129
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 234 of 291




       During our October site visit, we met with the Appointing Authority and Compliance Division
       to discuss cases where we had concerns with final outcomes. We discussed those cases where
       we disagreed with final discipline decisions; and those where we found that the Appointing
       Authority had provided sufficient justification for his decisions and we were in agreement with
       the final outcomes. As has been our experience during prior site visits, the Appointing
       Authority was attentive to our concerns and provided detailed information and explanations
       regarding the PDH process and the concerns we raised.


       Paragraph 227. The Sheriff shall promulgate MCSO policy which shall provide that the
       designated member of MCSO’s command staff conducting a pre-determination hearing should
       apply the disciplinary matrix and set forth clear guidelines for the grounds on which a deviation
       is permitted. The Sheriff shall mandate that the designated member of MCSO’s command staff
       may not consider the following as grounds for mitigation or reducing the level of discipline
       prescribed by the matrix:
       a.       his or her personal opinion about the employee’s reputation;
       b.       the employee’s past disciplinary history (or lack thereof), except as provided in the
                disciplinary matrix;
       c.       whether others were jointly responsible for the misconduct, except that the MCSO
                disciplinary decision maker may consider the measure of discipline imposed on other
                employees involved to the extent that discipline on others had been previously imposed
                and the conduct was similarly culpable.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
       Phase 2: In compliance
       To assess compliance with this Paragraph, we review completed misconduct investigations
       conducted by MCSO personnel.
       During this reporting period, we reviewed 22 administrative misconduct investigations where
       discipline was imposed. The serious sustained allegations in 10 of these investigations resulted
       in their referrals for Pre-Determination Hearings.
       Paragraph 227.a. prohibits the designated member of command staff conducting a Pre-
       Determination Hearing from considering a personal opinion of an employee’s reputation when
       determining discipline. There were no indications in our reviews of these investigations that
       any opinion was considered in making a disciplinary decision.




                                                 Page 234 of 291




WAI 37130
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 235 of 291




       Paragraph 227.b. prohibits the consideration of the employee’s past disciplinary history (or lack
       thereof), except as provided in the Discipline Matrix. There were no instances where we
       determined that the member of command staff responsible for conducting the PDH considered
       disciplinary history outside of the requirements of this Paragraph.
       Paragraph 227.c. prohibits the consideration of others jointly responsible for misconduct, except
       that the decision-maker may consider such discipline to the extent that discipline on others had
       been previously imposed and the conduct was similarly culpable. There were no indications in
       our reviews that the misconduct of others was improperly considered in the disciplinary
       decisions that were made.


       Paragraph 228. The Sheriff or his designee has the authority to rescind, revoke or alter any
       disciplinary decision made by either the Commander of the Professional Standards Bureau or
       the appointed MCSO disciplinary authority so long as:
       a.       that decision does not relate to the Sheriff or his designee;
       b.       the Sheriff or his designee provides a thorough written and reasonable explanation for
                the grounds of the decision as to each employee involved;
       c.       the written explanation is placed in the employment files of all employees who were
                affected by the decision of the Sheriff or his designee; and
       d.       the written explanation is available to the public upon request.
       Phase 1: In compliance
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
       Phase 2: In compliance
       To assess compliance with this Paragraph, we review completed misconduct investigations
       conducted by MCSO personnel.
       During this reporting period, there were no instances where the Sheriff or his designee
       rescinded, revoked, or altered any disciplinary decision made by either the Commander of PSB
       or the appointed MCSO disciplinary authority.




                                                   Page 235 of 291




WAI 37131
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 236 of 291




       F.       Criminal Misconduct Investigations
       Paragraph 229. Whenever an internal affairs investigator or Commander finds evidence of
       misconduct indicating apparent criminal conduct by an employee, the Sheriff shall require that
       the internal affairs investigator or Commander immediately notify the Commander of the
       Professional Standards Bureau. If the administrative misconduct investigation is being
       conducted by a Supervisor outside of the Professional Standards Bureau, the Sheriff shall
       require that the Professional Standards Bureau immediately take over the administrative
       investigation. If the evidence of misconduct pertains to someone who is superior in rank to the
       Commander of the Professional Standards Bureau and is within the Commander’s chain of
       command, the Sheriff shall require the Commander to provide the evidence directly to what he
       or she believes is the appropriate prosecuting authority—the Maricopa County Attorney, the
       Arizona Attorney General, or the United States Attorney for the District of Arizona—without
       notifying those in his or her chain of command who may be the subject of a criminal
       investigation.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we review completed criminal misconduct
       investigations conducted by MCSO personnel.
       During this reporting period, we reviewed five internal criminal investigations. Three were
       externally generated, and two were internally generated. All were initiated and completed after
       July 20, 2016, and appropriately assigned to criminal investigators in PSB. The potential
       misconduct was brought to the attention of the PSB Commander as required; and in all cases, an
       administrative misconduct investigation was also initiated. None involved someone superior in
       rank to the PSB Commander.


       Paragraph 230. If a misconduct allegation will be investigated criminally, the Sheriff shall
       require that the Professional Standards Bureau not compel an interview of the principal
       pursuant to Garrity v. New Jersey, 385 U.S. 493 (1967), until it has first consulted with the
       criminal investigator and the relevant prosecuting authority. No other part of the
       administrative investigation shall be held in abeyance unless specifically authorized by the
       Commander of the Professional Standards Bureau in consultation with the entity conducting the
       criminal investigation. The Sheriff shall require the Professional Standards Bureau to
       document in writing all decisions regarding compelling an interview, all decisions to hold any
       aspect of an administrative investigation in abeyance, and all consultations with the criminal
       investigator and prosecuting authority.
       Phase 1: In compliance

                                                 Page 236 of 291




WAI 37132
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 237 of 291




            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we review completed misconduct
       investigations conducted by both criminal and administrative investigators to ensure that they
       contain appropriate documentation that complies with the requirements of this Paragraph.
       We previously determined that in many cases, the administrative investigation is not submitted
       and reviewed during the same reporting period as the criminal investigation, as generally,
       administrative investigations are finalized after the completion of the criminal investigation. To
       ensure our ability to verify that MCSO maintains compliance with this Paragraph on an ongoing
       basis, we discussed this issue with PSB during our January 2017 site visit. To resolve the
       concern, PSB agreed to provide us with a copy of any criminal investigation when PSB submits
       the administrative misconduct investigation for our review, even if the criminal investigation
       has been previously submitted. MCSO has been consistently providing copies of these criminal
       investigations with the administrative investigation since that time.
       During this reporting period, we reviewed two administrative misconduct investigations where
       criminal misconduct may have also occurred. One had a companion criminal investigation
       completed by MCSO. In the second case, the criminal investigation was conducted by the
       agency where the criminal offense was alleged to have occurred.


       Paragraph 231. The Sheriff shall require the Professional Standards Bureau to ensure that
       investigators conducting a criminal investigation do not have access to any statements by the
       principal that were compelled pursuant to Garrity.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       PSB is divided into criminal and administrative sections. Criminal investigators and
       administrative investigators are housed on separate floors of the building. Criminal
       investigators do not have access to the IAPro database for administrative investigations, and
       there are separate file rooms for criminal and administrative investigative documents and
       reports. We have previously verified during our site visits that the required separation of
       criminal and administrative investigations and restricted access to IAPro is in place.




                                                 Page 237 of 291




WAI 37133
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 238 of 291




       In May 2018, PSB relocated to a new offsite location. We have since verified that criminal and
       administrative investigators continue to be housed on separate floors in the new facility.
       Criminal investigators do not have access to the IAPro database for administrative
       investigations, and there are separate and secured file rooms for criminal and administrative
       documents and reports.


       Paragraph 232. The Sheriff shall require the Professional Standards Bureau to complete all
       such administrative investigations regardless of the outcome of any criminal investigation,
       including cases in which the prosecuting agency declines to prosecute or dismisses the criminal
       case after the initiation of criminal charges. The Sheriff shall require that all relevant
       provisions of MCSO policies and procedures and the operations manual for the Professional
       Standards Bureau shall remind members of the Bureau that administrative and criminal cases
       are held to different standards of proof, that the elements of a policy violation differ from those
       of a criminal offense, and that the purposes of the administrative investigation process differ
       from those of the criminal investigation process.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine MCSO’s compliance with this Paragraph, we review on a monthly basis
       administrative and criminal misconduct investigations conducted by MCSO.
       During this reporting period, we reviewed five criminal misconduct investigations conducted by
       MCSO personnel. All have a companion administrative misconduct investigation, as required;
       and are in compliance with the requirements of this Paragraph.


       Paragraph 233. If the investigator conducting the criminal investigation decides to close the
       investigation without referring it to a prosecuting agency, this decision must be documented in
       writing and provided to the Professional Standards Bureau. The Commander of the
       Professional Standards Bureau shall separately consider whether to refer the matter to a
       prosecuting agency and shall document the decision in writing.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance




                                                 Page 238 of 291




WAI 37134
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 239 of 291




       To determine MCSO’s compliance with this Paragraph, we review on a monthly basis
       administrative and criminal misconduct investigations conducted by MCSO.
       During this reporting period, three of the five criminal investigations we reviewed were closed
       without submittal to a prosecuting agency. In all three cases, the decisions were supported by
       the facts of the investigation, interviews, or other investigative follow-up. The investigators
       documented their conclusions and decisions to close the cases without submittal and the PSB
       Commander approved these decisions in writing.


       Paragraph 234. If the investigator conducting the criminal investigation decides to refer the
       matter to a prosecuting agency, the Professional Standards Bureau shall review the information
       provided to the prosecuting agency to ensure that it is of sufficient quality and completeness.
       The Commander of the Professional Standards Bureau shall direct that the investigator conduct
       additional investigation when it appears that there is additional relevant evidence that may
       improve the reliability or credibility of the investigation. Such directions shall be documented
       in writing and included in the investigatory file.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine MCSO’s compliance with this Paragraph, we review on a monthly basis
       administrative and criminal misconduct investigations conducted by MCSO.
       During this reporting period, we reviewed five criminal misconduct investigations conducted by
       PSB personnel. Two of the five cases were forwarded to an appropriate prosecutorial agency as
       required. In both cases, MCSO provided documentation that the PSB Commander reviewed
       and approved the submittal. Neither of the cases noted that the PSB Commander had directed
       any further investigation prior to the submittal to the prosecuting agency. In one case, charges
       were filed by the MCAO; and in the second, prosecution was declined by the MCAO based on
       “no reasonable likelihood of conviction.”


       Paragraph 235. If the prosecuting agency declines to prosecute or dismisses the criminal case
       after the initiation of criminal charges, the Professional Standards Bureau shall request an
       explanation for this decision, which shall be documented in writing and appended to the
       criminal investigation report.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.


                                                 Page 239 of 291




WAI 37135
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 240 of 291




       Phase 2: In compliance
       To determine MCSO’s compliance with this Paragraph, we review on a monthly basis
       administrative and criminal misconduct investigations conducted by MCSO.
       During this reporting period, one case submitted for charging resulted in a determination by a
       prosecutorial agency that charges would not be pursued due to “no reasonable likelihood of
       conviction.” The case was properly investigated and there is no indication that the decision by
       MCAO not to prosecute was related in any way to the investigator’s failure to conduct a
       thorough investigation.


       Paragraph 236. The Sheriff shall require the Professional Standards Bureau to maintain all
       criminal investigation reports and files after they are completed for record-keeping in
       accordance with applicable law.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine compliance with this Paragraph, we observed that PSB maintains both hardcopy
       and electronic files that are intended to contain all the documents required per this Paragraph.
       During previous site visits, we have inspected the file rooms where hardcopies of investigations
       are stored. Criminal and administrative investigation files are stored in separate rooms, and
       access to these rooms is restricted. Our random review of criminal investigation case files
       verified that PSB was maintaining files as required. A member of our Team also has access to
       IAPro, and has verified that case files are maintained in an electronic format.
       During our January 2018 site visit, a member of our Team inspected the file rooms where
       hardcopies of criminal investigation are stored and randomly reviewed case files to verify
       compliance.
       In May 2018, PSB relocated to a new offsite location. We have since verified that PSB is
       properly maintaining criminal investigation reports and files at its new facility.




                                                 Page 240 of 291




WAI 37136
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 241 of 291




       G.       Civilian Complaint Intake, Communication, and Tracking
       Paragraph 237. Within six months of the entry of this Order, the Monitor, in consultation with
       the Community Advisory Board, will develop and implement a program to promote awareness
       throughout the Maricopa County community about the process for filing complaints about the
       conduct of MCSO employees.
       Phase 1: Not applicable
       Phase 2: Not applicable
       The Monitoring Team developed and implemented a Complaint Process Community Awareness
       Program to promote awareness throughout the Maricopa County community about the process
       for filing complaints about the conduct of MCSO employees. The program provides for
       distributing brochures describing the complaint process at the Monitoring Team’s community
       meetings and using public service announcements – made via local media outlets and social
       media – to provide basic information (in both English and Spanish) about MCSO’s complaint
       process.
       The Monitoring Team contacted faith organizations and civic groups throughout Maricopa
       County requesting that they make complaint process information forms available to members of
       their congregations and groups. The Complaint Process Community Awareness Program
       incorporates input from the CAB, MCSO, and the ACLU of Arizona.


       Paragraph 238. The Sheriff shall require the MCSO to accept all civilian complaints, whether
       submitted verbally or in writing; in person, by phone, by mail, or online; by a complainant,
       someone acting on the complainant’s behalf, or anonymously; and with or without a signature
       from the complainant. MCSO will document all complaints in writing.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess compliance with this Paragraph, we review completed misconduct investigations
       conducted by MCSO personnel. In addition, we review many initial complaint documents or
       initial phone calls, BWC videos, traffic stop videos, and consider findings in the complaint
       testing process.




                                                 Page 241 of 291




WAI 37137
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 242 of 291




       During the last reporting period, MCSO initiated 131 externally generated administrative
       misconduct investigations and 111 externally generated service complaints. We reviewed 48
       completed administrative misconduct investigations and 64 completed service complaints.
       Twenty of the misconduct investigations and 63 of the service complaints were externally
       generated. We also reviewed traffic stops, BWC videos and the complaint intake tests. We did
       not find any instances were a supervisor failed to accept a complaint from a civilian. We did
       identify two complaint intake tests that had concerns. While in both cases, the complaints were
       accepted, the initial contacts were problematic. These were addressed in Paragraph 254, which
       specifically addresses the complaint intake process.
       During this reporting period, MCSO initiated 127 externally generated administrative
       misconduct investigations. Twenty-eight of the 56 completed administrative investigations we
       reviewed for this reporting period were externally generated. We also reviewed 15 service
       complaints this reporting period, all of which were externally generated. As is our practice, we
       reviewed many of the initial complaint phone calls, emails, complaint forms, or initial in-person
       contact with complainants. In those instances where we reviewed the initial contact with the
       complainant, we did not identify any instances where we believe that any complaint was
       initially refused, or any instances where the employee who received the complaint attempted to
       dissuade the complainant from filing a complaint. As has been true in prior reporting periods,
       we again found instances where a complainant did not want to file a complaint after initially
       speaking to an MCSO employee. In the cases we reviewed this reporting period, MCSO
       personnel properly initiated an administrative investigation or service complaint despite a
       complainant’s reluctance to do so. There were no instances this reporting period where either
       Compliance or BIO identified during their reviews that a supervisor had failed to initiate a
       complaint when appropriate.
       In our review of traffic stops this reporting period, we identified one instance where a subject
       being arrested attempted to make a complaint against MCSO employees. There is no indication
       that any complaint was taken. We requested that PSB review this incident and provide a
       response as to what actions, if any, will be taken. We did not identify any complaint intake tests
       for this reporting period where MCSO failed to accept a complaint.
       Compliance findings for this Paragraph cover all complaint intake. We have found that MCSO
       consistently accepts and records complaints as required for compliance with this Paragraph.




                                                 Page 242 of 291




WAI 37138
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 243 of 291




       Paragraph 239. In locations clearly visible to members of the public at the reception desk at
       MCSO headquarters and at all District stations, the Sheriff and the MCSO will post and
       maintain permanent placards clearly and simply describing the civilian complaint process that
       is visible to the public at all hours. The placards shall include relevant contact information,
       including telephone numbers, email addresses, mailing addresses, and Internet sites. The
       placards shall be in both English and Spanish.
       Phase 1: In compliance
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance
       During this reporting period, the permanent placards were prominently displayed at MCSO
       Headquarters, and Monitoring Team members visiting MCSO Districts found that the
       permanent placards were prominently displayed. The placard states that anyone who has a
       concern regarding the performance of any MCSO employee has the right to file a complaint in
       English or Spanish or their preferred language, to include American Sign Language; in person at
       any District facility or at the Professional Standards Bureau, by mail, by telephone, by fax, or
       online. The placard includes relevant contact information, including telephone numbers, email
       addresses, mailing addresses, and websites.
       During our October site visit, we verified that the placards had been updated to reflect PSB’s
       new address.


       Paragraph 240. The Sheriff shall require all deputies to carry complaint forms in their MCSO
       vehicles. Upon request, deputies will provide individuals with complaint forms and information
       about how to file a complaint, their name and badge number, and the contact information,
       including telephone number and email address, of their immediate supervising officer. The
       Sheriff must provide all supervising officers with telephones. Supervising officers must timely
       respond to such complaints registered by civilians.
       Phase 1: In compliance
            •   EA-2 (Patrol Vehicles), most recently revised on December 8, 2017.
            •   GE-4 (Use, Assignment and Operation of Vehicles), most recently revised on October 7,
                2017.
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance




                                                Page 243 of 291




WAI 37139
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 244 of 291




       During this reporting period, Monitoring Team members visiting District offices verified that
       MCSO maintained adequate supplies of complaint forms for deputies to carry in their vehicles.
       All deputies with whom Monitoring Team members made contact understood their obligations
       to provide individuals with complaint forms and information about how to file a complaint,
       their name and badge number, and the contact information for their immediate supervising
       officer.
       Also during this reporting period, Monitoring Team members verified that the supervisors with
       whom they made contact were in possession of MCSO-issued cellular telephones.


       Paragraph 241. The Sheriff will ensure that the Professional Standards Bureau facility is
       easily accessible to members of the public. There shall be a space available for receiving walk-
       in visitors and personnel who can assist the public with filing complaints and/or answer an
       individual’s questions about the complaint investigation process.
       Phase 1: Not applicable
       Phase 2: In compliance
       In May 2018, PSB moved into the first and second floors of 101 West Jefferson Street. During
       our July 2018 site visit, members of the Monitoring Team toured the facility. In addition, we
       inspected the placards and comment and complaint forms at Districts 1, 2, 3, and 7; and noted
       that they all had been updated to reflect PSB’s new address. The address was also updated on
       the comment and complaint form that is accessible to the public on MCSO’s website.
       The facility, the former East Court Building Library, is easily accessible to members of the
       public. The County Court facilities in the building are separate from the future PSB reception
       area and offices. The PSB area is accessible from First Avenue, a major thoroughfare; and there
       is no required security screening of individuals entering the building through the First Avenue
       entrance. A member of the Monitoring Team visited the PSB facility during this reporting
       period. There was an MCSO employee stationed at the reception area desk in the entrance
       lobby to welcome visitors and provide information and assistance. As noted previously, the
       PSB facility’s outside entrance located on First Avenue was well-marked and easily accessible
       to the public with no required security screening.




                                                Page 244 of 291




WAI 37140
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 245 of 291




       Paragraph 242. The Sheriff will also make complaint forms widely available at locations
       around the County including: the websites of MCSO and Maricopa County government; the
       lobby of MCSO’s headquarters; each patrol District; and the Maricopa County government
       offices. The Sheriff will ask locations, such as public library branches and the offices and
       gathering places of community groups, to make these materials available.
       Phase 1: In compliance
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance
       MCSO has complaint forms available in English and Spanish on the MCSO and Maricopa
       County websites. MCSO maintains a list – of MCSO facilities, County offices, and public
       locations where community groups meet – where Community Outreach Division personnel try
       to make the forms available.
       During our October site visit, we surveyed 10 locations in Maricopa County that were included
       on MCSO’s list of facilities where complaint forms were available to the public. We visited
       these facilities and discovered a significant improvement since our visit in July. Every facility
       visited displayed an ample supply of complaint forms in English and Spanish, were in locations
       readily visible to the public, and contained the new PSB facility address.


       Paragraph 243. The Sheriff shall establish a free, 24-hour hotline for members of the public to
       make complaints.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       The free 24-hour hotline for members of the public to make complaints was established in July
       2016 and continued to be operational during this reporting period. A Monitoring Team
       representative periodically called the hotline during this reporting period and verified that the
       hotline is operational in both English and Spanish, and provides instructions in both languages
       on how to register a complaint. The recording advises callers that if the call is an emergency,
       they are to call 911. Callers are requested to provide their name, telephone number, and a brief
       summary of their complaint. If callers leave a recorded message, they are advised that MCSO
       will contact them as soon as possible. If callers do not wish to leave a recorded message, they
       are provided with a telephone number to call to speak to a supervisor. That number connects
       the callers to the MCSO switchboard operator, who will connect the caller to an appropriate
       supervisor. Callers are further advised of MCSO’s operating hours if they wish to contact PSB
       directly.



                                                 Page 245 of 291




WAI 37141
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 246 of 291




       The hotline is housed in PSB, and PSB personnel access any recorded messages at the
       beginning of each business day. During this reporting period, PSB personnel reported that the
       hotline received three complaints. A member of the Monitoring Team visited PSB during this
       reporting period and received a briefing from MCSO personnel on the procedures followed
       regarding receiving complaints on the 24-hour hotline. The established procedures provide for
       creating a record of every complaint received on the hotline and maintaining a log of follow-up
       actions regarding referral of the complaint.


       Paragraph 244. The Sheriff shall ensure that the MCSO’s complaint form does not contain any
       language that could reasonably be construed as discouraging the filing of a complaint, such as
       warnings about the potential criminal consequences for filing false complaints.
       Phase 1: In compliance
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance
       Our review of the English and Spanish complaint forms’ content did not reveal any language
       that could reasonably be construed as discouraging the filing of a complaint.


       Paragraph 245. Within two months of the entry of this Order, complaint forms will be made
       available, at a minimum, in English and Spanish. The MCSO will make reasonable efforts to
       ensure that complainants who speak other languages (including sign language) and have
       limited English proficiency can file complaints in their preferred language. The fact that a
       complainant does not speak, read, or write in English, or is deaf or hard of hearing, will not be
       grounds to decline to accept or investigate a complaint.
       Phase 1: In compliance
            •   GJ-24 (Community Relations and Youth Programs), most recently revised on September
                7, 2018.
       Phase 2: In compliance
       Complaint forms in English and Spanish are accessible on MCSO’s website. The complaint
       form states that anyone who has a concern regarding the performance of any MCSO employee
       has the right to file a complaint – in English or Spanish or their preferred language, to include
       American Sign Language – in person at any District facility or at the Professional Standards
       Bureau, by mail, by telephone, by fax, or online. The forms provide street addresses, contact
       numbers, and website information.




                                                Page 246 of 291




WAI 37142
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 247 of 291




       During our October site visit, we verified that the forms had been updated to reflect PSB’s new
       address. The address was also updated on the form that is accessible to the public on MCSO’s
       website.


       Paragraph 246. In the course of investigating a civilian complaint, the Professional Standards
       Bureau will send periodic written updates to the complainant including:
       a.       within seven days of receipt of a complaint, the Professional Standards Bureau will send
                non-anonymous complainants a written notice of receipt, including the tracking number
                assigned to the complaint and the name of the investigator assigned. The notice will
                inform the complainant how he or she may contact the Professional Standards Bureau
                to inquire about the status of a complaint;
       b.       when the Professional Standards Bureau concludes its investigation, the Bureau will
                notify the complainant that the investigation has been concluded and inform the
                complainant of the Bureau’s findings as soon as is permitted by law; and
       c.       in cases where discipline is imposed, the Professional Standards Bureau will notify the
                complainant of the discipline as soon as is permitted by law.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess compliance with this Paragraph, we review completed misconduct investigations
       conducted by MCSO personnel.
       During this reporting period, we reviewed 56 administrative misconduct investigations
       conducted by MCSO personnel. Twenty-eight of these complaints were externally generated.
       Paragraph 246.a. requires that a civilian complainant receive a written notice of receipt of
       his/her complaint within seven days. This letter must include the tracking number, the name of
       the investigator assigned, and information regarding how the complainant can inquire about the
       status of their complaint. In 25 of the 28 external complaints, PSB sent the required written
       notice within seven days. In three cases, the complaints were anonymous and no contact
       information was provided. All of the letters sent and reviewed included the name of the
       investigator and information regarding how the complainant could inquire about the status of
       the complaint.
       Paragraph 246.b. requires that PSB notify a civilian complainant of the outcome of the
       investigation. In all of the externally generated complaints, the complainant was provided a
       notice of the outcome when contact information was known. In one case, the outcome letter
       sent to the complainant provided inaccurate information.




                                                 Page 247 of 291




WAI 37143
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 248 of 291




       Paragraph 246.c. requires that PSB notify a civilian complainant of any discipline imposed as
       soon as permitted by law. Ten of the externally generated complaints had sustained findings.
       In eight of these, PSB notified the complainant of the sustained findings and the discipline
       imposed. In the two remaining sustained cases, the complaint was anonymous and no contact
       information had been provided.


       Paragraph 247. Notwithstanding the above written communications, a complainant and/or his
       or her representative may contact the Professional Standards Bureau at any time to determine
       the status of his or her complaint. The Sheriff shall require the MCSO to update the
       complainant with the status of the investigation.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
       Phase 2: In compliance
       To assess compliance with this Paragraph, we review completed misconduct investigations
       conducted by MCSO personnel.
       During this reporting period, we reviewed 56 administrative misconduct investigations
       conducted by MCSO. Externally generated complaints resulted in 28 of the investigations. We
       did not identify any instances where a complainant was discouraged from, or denied, contact
       with MCSO investigators to determine the status of his/her complaint, or to request and receive
       an update. MCSO appropriately had contact with complainants as required in Paragraph 246 in
       all of these cases where the complainant was known. On six occasions, MCSO personnel
       reported that they had additional contact with complainants during the course of the
       investigation.


       Paragraph 248. The Professional Standards Bureau will track, as a separate category of
       complaints, allegations of biased policing, including allegations that a deputy conducted an
       investigatory stop or arrest based on an individual’s demographic category or used a slur
       based on an individual’s actual or perceived race, ethnicity, nationality, or immigration status,
       sex, sexual orientation, or gender identity. The Professional Standards Bureau will require that
       complaints of biased policing are captured and tracked appropriately, even if the complainant
       does not so label the allegation.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance



                                                 Page 248 of 291




WAI 37144
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 249 of 291




       To assess Phase 2 compliance with this Paragraph, we review completed misconduct
       investigations conducted by MCSO personnel.
       Each month, PSB provides a list of new complaints alleging biased policing. PSB also provides
       all closed investigations where biased policing was alleged. For this Paragraph, only allegations
       of biased policing that do not affect the Plaintiffs’ class are reported. Those complaints alleging
       bias against members of the Plaintiffs’ class are captured in a separate category and reported
       under Paragraphs 275-288.
       During the last reporting period, PSB completed one investigation where potential bias was
       alleged that did not affect members of the Plaintiffs’ class. The investigation was initiated and
       completed after July 20, 2016; investigated by PSB; and tracked in a separate category as
       required by this Paragraph.
       During this reporting period, PSB completed one investigation where potential bias was alleged
       that did not affect members of the Plaintiffs’ class. This investigation was initiated and
       completed after July 20, 2016, investigated by PSB, and tracked in a separate category as
       required by this Paragraph.


       Paragraph 249. The Professional Standards Bureau will track, as a separate category of
       complaints, allegations of unlawful investigatory stops, searches, seizures, or arrests.
       Phase 1: In compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To determine Phase 2 compliance for this Paragraph, we review a monthly report from PSB that
       provides the information required for compliance.
       To ensure that we are consistently informed of complaints relative to this Paragraph, PSB
       provides information concerning these investigations in its monthly document submission
       relative to this Paragraph.
       During this and the last reporting period, PSB did not complete, or submit for our review, any
       investigation where reporting under this Paragraph is applicable.




                                                 Page 249 of 291




WAI 37145
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 250 of 291




       Paragraph 250. The Professional Standards Bureau will conduct regular assessments of the
       types of complaints being received to identify and assess potential problematic patterns and
       trends.
       Phase 1: Not in compliance
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       PSB continues to prepare a quarterly assessment of the types of complaints received to identify
       and assess potential problematic patterns or trends. During this reporting period, PSB identified
       potential issues related to the operation of motor vehicles by MCSO employees. MCSO revised
       the Emergency and Pursuit Driving policy during this reporting period to address a continuing
       issue with emergency driving by MCSO employees. In addition, PSB identified that the Lower
       Buckeye Jail was the Division that received the highest number of complaints during the
       reporting period. In addition, during the last reporting period PSB began to include the
       information required by this Paragraph in its semi-annual public Misconduct Investigations
       Report, which is required under Paragraph 251. The most recent report for the period of July 1-
       December 31, 2017, contains the issues identified as potentially problematic patterns or trends
       for that six-month period. We will review the next semi-annual Misconduct Investigations
       Report when it is issued to determine if it contains the information specific to this requirement.
       MCSO remains in compliance with this requirement.


       H.       Transparency Measures
       Paragraph 251. The Sheriff shall require the Professional Standards Bureau to produce a
       semi-annual public report on misconduct investigations, including, at a minimum, the
       following:
       a.       summary information, which does not name the specific employees involved, about any
                sustained allegations that an employee violated conflict-of-interest rules in conducting
                or reviewing misconduct investigations;
       b.       aggregate data on complaints received from the public, broken down by district; rank of
                principal(s); nature of contact (traffic stop, pedestrian stop, call for service, etc.);
                nature of allegation (rudeness, bias-based policing, etc.); complainants’ demographic
                information; complaints received from anonymous complainants or third parties; and
                principals’ demographic information;
       c.       analysis of whether any increase or decrease in the number of civilian complaints
                received from reporting period to reporting period is attributable to issues in the
                complaint intake process or other factors;
       d.       aggregate data on internally-generated misconduct allegations, broken down by similar
                categories as those for civilian complaints;


                                                 Page 250 of 291




WAI 37146
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 251 of 291




       e.       aggregate data on the processing of misconduct cases, including the number of cases
                assigned to Supervisors outside of the Professional Standards Bureau versus
                investigators in the Professional Standards Bureau; the average and median time from
                the initiation of an investigation to its submission by the investigator to his or her chain
                of command; the average and median time from the submission of the investigation by
                the investigator to a final decision regarding discipline, or other final disposition if no
                discipline is imposed; the number of investigations returned to the original investigator
                due to conclusions not being supported by the evidence; and the number of
                investigations returned to the original investigator to conduct additional investigation;
       f.       aggregate data on the outcomes of misconduct investigations, including the number of
                sustained, not sustained, exonerated, and unfounded misconduct complaints; the number
                of misconduct allegations supported by the appropriate standard of proof; the number of
                sustained allegations resulting in a non-disciplinary outcome, coaching, written
                reprimand, suspension, demotion, and termination; the number of cases in which
                findings were changed after a pre-determination hearing, broken down by initial finding
                and final finding; the number of cases in which discipline was changed after a pre-
                determination hearing, broken down by initial discipline and final discipline; the
                number of cases in which findings were overruled, sustained, or changed by the
                Maricopa County Law Enforcement Merit System Council, broken down by the finding
                reached by the MCSO and the finding reached by the Council; and the number of cases
                in which discipline was altered by the Council, broken down by the discipline imposed
                by the MCSO and the disciplinary ruling of the Council; and similar information on
                appeals beyond the Council; and
       g.       aggregate data on employees with persistent or serious misconduct problems, including
                the number of employees who have been the subject of more than two misconduct
                investigations in the previous 12 months, broken down by serious and minor
                misconduct; the number of employees who have had more than one sustained allegation
                of minor misconduct in the previous 12 months, broken down by the number of sustained
                allegations; the number of employees who have had more than one sustained allegation
                of serious misconduct in the previous 12 months, broken down by the number of
                sustained allegations; and the number of criminal prosecutions of employees, broken
                down by criminal charge.
       Phase 1: Not in compliance
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: Deferred




                                                   Page 251 of 291




WAI 37147
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 252 of 291




       The proposed PSB Operations Manual reviewed by the Monitoring Team identifies the PSB
       Commander as responsible for preparing the semi-annual public report on misconduct
       investigations. The proposed manual also contains provisions for the production of summary
       information regarding sustained conflict of interest violations; an analysis of the complaint
       intake process; and aggregate data on complaints (internal and external), processing of
       misconduct cases, outcomes of misconduct cases, and employees with persistent misconduct
       problems.
       In January 2018, PSB issued and posted on the MCSO website its semi-annual public report for
       period of January 1-June 30, 2017. The report contained the relevant information that is
       required by this Paragraph, including whether any sustained allegations exist in which an
       employee violated conflict-of-interest rules when conducting or reviewing misconduct
       investigations; aggregated data on complaints received from the public; an analysis to determine
       whether there is an increase or decrease of complaints that may be attributable to the intake
       process; aggregated data on internally generated misconduct allegations; aggregated data on the
       processing of misconduct investigations; aggregated data on the outcome of misconduct
       investigations; and aggregated data on employees with persistent or serious misconduct
       problems.
       In July 2018, PSB issued and posted on the MCSO website its semi-annual public report for
       period of July 1-December 31, 2017. PSB also incorporated information relevant to Paragraph
       192 in this report, which requires that PSB review, at least semi-annually, all misconduct
       investigations that were assigned outside the Bureau to determine whether or not the
       investigation was properly categorized, whether the investigation was properly conducted, and
       whether appropriate findings were reached. PSB also incorporated information relevant to
       Paragraph 250 in this report, which includes an assessment of potential problematic patterns or
       trends, based on a review on complaints received, for the time period of July 1-December 31,
       2017.
       During our July 2018 site visit, PSB informed us that it was developing a voluntary survey for
       complainants to complete after the conclusion of the investigation, which would capture
       demographic information in relation to the complainants. Once the survey is implemented and
       responses from the complainants are received by PSB, the information will be included in future
       reports. During our October 2018 site visit, PSB informed us that the survey is still under
       development and that demographic information related to complainants will not be included in
       the next semi-annual public report.
       As in the previous reporting period, we are deferring our Phase 2 compliance assessment of this
       Paragraph until MCSO achieves Phase 1 compliance via the publication of the Professional
       Standards Bureau Operations Manual.




                                                Page 252 of 291




WAI 37148
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 253 of 291




       Paragraph 252. The Sheriff shall require the MCSO to make detailed summaries of completed
       internal affairs investigations readily available to the public to the full extent permitted under
       state law, in electronic form on a designated section of its website that is linked to directly from
       the MCSO’s home page with prominent language that clearly indicates to the public that the
       link provides information about investigations of misconduct alleged against MCSO employees.
       Phase 1: Not in compliance
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       PSB provided its template for the information that will be captured from completed misconduct
       investigations for posting as required on the MCSO website. The following data fields have
       been identified for public disclosure: Internal Affairs Number; Date Opened; Incident Type;
       Original Complaint; Policy Violation(s) Alleged/Outcome; Discipline; Investigative Summary;
       and Date Completed. During our April 2017 site visit, we approved the PSB template
       containing detailed summaries of completed misconduct investigations for placement on the
       MCSO website. Each reporting period, we conduct a review of the detailed summaries of
       completed misconduct investigations to ensure that the content is consistent with the
       requirements of this Paragraph. In addition, we verify that the detailed summaries of completed
       misconduct investigations are posted on MCSO’s website for public review.
       During this reporting period, PSB made detailed summaries of completed internal investigations
       readily available to the public in electronic form in a designated section on the homepage of the
       MCSO website. During our review of one of the summaries, which was conducted prior to PSB
       posting the document on the website, we identified some minor errors. We discussed the issue
       with PSB personnel, who advised that corrections would be made to the document. MCSO
       remains in compliance with this requirement.


       Paragraph 253. The MCSO Bureau of Internal Oversight shall produce a semi-annual public
       audit report regarding misconduct investigations. This report shall analyze a stratified random
       sample of misconduct investigations that were completed during the previous six months to
       identify any procedural irregularities, including any instances in which:
       a.       complaint notification procedures were not followed;
       b.       a misconduct complaint was not assigned a unique identifier;
       c.       investigation assignment protocols were not followed, such as serious or criminal
                misconduct being investigated outside of the Professional Standards Bureau;
       d.       deadlines were not met;
       e.       an investigation was conducted by an employee who had not received required
                misconduct investigation training;



                                                  Page 253 of 291




WAI 37149
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 254 of 291




       f.       an investigation was conducted by an employee with a history of multiple sustained
                misconduct allegations, or one sustained allegation of a Category 6 or Category 7
                offense from the MCSO’s disciplinary matrices;
       g.       an investigation was conducted by an employee who was named as a principal or
                witness in any investigation of the underlying incident;
       h.       an investigation was conducted of a superior officer within the internal affairs
                investigator’s chain of command;
       i.       any interviews were not recorded;
       j.       the investigation report was not reviewed by the appropriate personnel;
       k.       employees were promoted or received a salary increase while named as a principal in
                an ongoing misconduct investigation absent the required written justification;
       l.       a final finding was not reached on a misconduct allegation;
       m.       an employee’s disciplinary history was not documented in a disciplinary
                recommendation; or
       n.       no written explanation was provided for the imposition of discipline inconsistent with
                the disciplinary matrix.
       Phase 1: In compliance
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
       Phase 2: In compliance
       During our January 2018 site visit, the Bureau of Internal Oversight (BIO) Commander reported
       that the semi-annual public audit report regarding misconduct investigations had not yet been
       prepared. After a telephone conference between BIO and the Monitoring Team on January 10,
       2018, it was determined that the semi-annual public audit report would be placed on hold while
       BIO’s Audit and Inspections Unit (AIU) developed the appropriate methodology for conducting
       the inspection. On June 26, we approved the methodology for the inspection, which would start
       with an inspection of investigations that commenced after November 1, 2017. MCSO is
       conducting monthly inspections of misconduct investigations in lieu of conducting a semi-
       annual audit. MCSO has conducted two inspections of misconduct investigations; one for
       investigations that closed during the month of July 2018 and one for the investigations that
       closed during month of August 2018. The reports have been made available to the public by
       way of MCSO’s BIO website. MCSO is in compliance with this Paragraph.




                                                 Page 254 of 291




WAI 37150
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 255 of 291




       I.       Testing Program for Civilian Complaint Intake
       Paragraph 254. The Sheriff shall initiate a testing program designed to assess civilian
       complaint intake. Specifically, the testing program shall assess whether employees are
       providing civilians appropriate and accurate information about the complaint process and
       whether employees are notifying the Professional Standards Bureau upon the receipt of a
       civilian complaint.
       Phase 1: Not in compliance
            •   Audits and Inspections Unit Operations Manual, Section 304, currently under revision.
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
       Phase 2: Deferred
       To meet the requirements of this Paragraph, AIU contracted with two vendors: Progressive
       Management Resources (PMR), which is responsible for conducting complaint intake testing
       via telephone, email, U.S. Mail, and MCSO’s website; and the Arizona Fair Housing Center
       (AFHC), which is responsible for conducting in-person tests. We receive and review
       documentation of these tests – including any available audio-recorded documentation – as they
       are completed, as part of our monthly document requests. PMR does not advise AIU of the
       tests in advance; instead, PMR emails AIU once a test has been completed with documentation
       of the test.
       During this reporting period, PMR did not conduct any tests, due to a contract issue with
       Maricopa County; AFHC conducted one test. In this test (conducted in September), the tester
       visited a District office to make a complaint about a deputy she observed driving in the high-
       occupancy vehicle lane and using a cell phone while driving on the highway. Two MCSO
       employees met with her at the District office and asked several follow-up questions about what
       she observed. The tester described both employees with whom she interacted as courteous and
       professional. She noted in her documentation that while the employees did not advise her that
       the information about her complaint would be forwarded to a supervisor with her contact
       information, neither attempted to dissuade her from filing a complaint.
       During the last reporting period, we were concerned with three completed tests – two tests
       conducted via telephone by PMR; one in-person test conducted by AFHC. We inquired with
       MCSO during our October site visit to learn more about how AIU followed up on these tests.
       Regarding the two telephone tests conducted by PMR, AIU responded, “[T]here was no follow-
       up action taken by AIU.” While AIU noted that it “did not believe a clear violation of policy
       occurred,” AIU noted, “[T]he tester marked a box in their test forms that they felt the employees
       attempted to discourage them from filing a complaint.” AIU also noted that the revised relevant
       section (Section 304) of the Audits and Inspections Unit Operations Manual has been revised by
       MCSO, with input from the Monitoring Team and the Parties, to address such concerns. In
       addition, AIU’s forthcoming monthly inspection reports will examine and discuss any complete
       complaint intake tests, as well as any follow-up actions taken by AIU or MCSO. According to
       AIU, “[A]fter the emphasis of employees not discouraging people from filing complaints was

                                                 Page 255 of 291




WAI 37151
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 256 of 291




       expressed, this component was added to the methodology for this inspection and will ensure
       that each test is reviewed for this factor.” We will continue to review documentation of all
       complaint intake tests for discussion in future quarterly status reports.
       For the in-person test conducted by AFHC, AIU noted, “[T]his resulted in the AIU authoring a
       memo of concern to the Professional Standard Bureau based upon concerns that the complaint
       was not accepted by the MCSO employee.” AIU provided us with the memo of concern that
       summarized the complaint intake test, as well as the relevant provisions of GH-2 (Internal
       Investigations) and a notation that “it doesn’t appear that this process was followed.” This was
       the appropriate follow-up by AIU for this test; we will inquire with PSB during our upcoming
       site visit to determine what action, if any, the Bureau took in response.
       We also encouraged MCSO to provide refresher training on the complaint process to all
       employees who interact with the public. AIU reports that it intends to work on this, and we will
       follow up on this issue during our upcoming site visit.
       Earlier in 2018, we inquired with AIU personnel whether PMR and AFHC have deployed test
       complainants with Hispanic surnames. While the complaint intake testing Paragraphs do not
       specifically include this provision, the Plaintiffs’ class in this case is the Latino population of
       Maricopa County. Following our April 2018 site visit, AIU personnel informed us that
       approximately one-third of the test complainants as of that time were lodged by complainants
       with Hispanic surnames – one of whom, as noted above, presented as a monolingual Spanish
       speaker. MCSO also advised us that it would “have internal discussion regarding the possibility
       of adding this aspect to the operations manual or the testing companies’ manuals.” We
       discussed this issue further with MCSO during our July site visit, and emphasized that the
       complaint intake testing process will have more credibility with the Plaintiffs’ class in this case
       and the County at large if the testers represent the diverse communities of Maricopa County.


       Paragraph 255. The testing program is not intended to assess investigations of civilian
       complaints, and the MCSO shall design the testing program in such a way that it does not waste
       resources investigating fictitious complaints made by testers.
       Phase 1: Not in compliance
            •   Audits and Inspections Unit Operations Manual, Section 304, currently under revision.
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
       Phase 2: Deferred
       As noted above, AIU contracted with two vendors to meet the complaint intake testing
       requirements: Progressive Management Resources (PMR), which is responsible for conducting
       testing via telephone, email, U.S. Mail, and MCSO’s website; and the Arizona Fair Housing
       Center (AFHC), which is responsible for conducting in-person tests.




                                                 Page 256 of 291




WAI 37152
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 257 of 291




       AIU has informed both vendors of this requirement. AIU has created several procedures to
       ensure that the Complaint Intake Testing Program does not waste resources investigating
       fictitious complaints made by testers – including setting parameters for the types of inquiries
       that testers make, and creating official identification cards for testers designating them as such.
       For tests conducted by AFHC, the vendor responsible for in-person testing, AFHC has agreed to
       inform AIU in advance of all tests, and AIU personnel make themselves available via telephone
       if testers encounter any issue as they lodge their test complaints.


       Paragraph 256. The testing program shall assess complaint intake for complaints made in
       person at MCSO facilities, complaints made telephonically, by mail, and complaints made
       electronically by email or through MCSO’s website. Testers shall not interfere with deputies
       taking law enforcement action. Testers shall not attempt to assess complaint intake in the
       course of traffic stops or other law enforcement action being taken outside of MCSO facilities.
       Phase 1: Not in compliance
            •   Audits and Inspections Unit Operations Manual, Section 304, currently under revision.
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
       Phase 2: Deferred
       As noted above, AIU contracted with two vendors to meet the complaint intake testing
       requirements: Progressive Management Resources (PMR), which is responsible for conducting
       testing via telephone, email, U.S. Mail, and MCSO’s website; and the Arizona Fair Housing
       Center (AFHC), which is responsible for conducting in-person tests. AIU advised both vendors
       that testers shall not interfere with deputies taking law enforcement action, nor shall they
       attempt to assess complaint intake in the course of traffic stops or other law enforcement action
       being taken outside of MCSO facilities.
       For tests conducted by AFHC, the vendor responsible for in-person testing, AFHC has agreed to
       inform AIU in advance of all tests, and AIU personnel make themselves available via telephone
       if testers encounter any issue as they lodge their test complaints.


       Paragraph 257. The testing program shall include sufficient random and targeted testing to
       assess the complaint intake process, utilizing surreptitious video and/or audio recording, as
       permitted by state law, of testers’ interactions with MCSO personnel to assess the
       appropriateness of responses and information provided.
       Phase 1: Not in compliance
            •   Audits and Inspections Unit Operations Manual, Section 304, currently under revision.
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
       Phase 2: Deferred


                                                 Page 257 of 291




WAI 37153
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 258 of 291




       As noted above, AIU contracted with two vendors to meet the complaint intake testing
       requirements: Progressive Management Resources (PMR), which is responsible for conducting
       testing via telephone, email, U.S. Mail, and MCSO’s website; and the Arizona Fair Housing
       Center (AFHC), which is responsible for conducting in-person tests.
       AIU has informed both vendors of the requirements of this Paragraph. We receive copies of the
       recordings following the completion of the tests. Per the agreed-upon methodology, PMR
       audio-records all testing conducted via telephone; and AFHC video-records all in-person
       testers’ interactions with MCSO personnel to assess the appropriateness of responses and
       information provided.


       Paragraph 258. The testing program shall also assess whether employees promptly notify the
       Professional Standards Bureau of civilian complaints and provide accurate and complete
       information to the Bureau.
       Phase 1: Not in compliance
            •   Audits and Inspections Unit Operations Manual, Section 304, currently under revision.
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
       Phase 2: Deferred
       As noted above, AIU contracted with two vendors to meet the complaint intake testing
       requirements: Progressive Management Resources (PMR), which is responsible for conducting
       testing via telephone, email, U.S. Mail, and MCSO’s website; and the Arizona Fair Housing
       Center (AFHC), which is responsible for conducting in-person tests.
       AIU has informed both vendors of the requirements of this Paragraph so that the tests conducted
       by both vendors shall also assess whether employees promptly notify the PSB of civilian
       complaints and provide accurate and complete information to the Bureau.


       Paragraph 259. MCSO shall not permit current or former employees to serve as testers.
       Phase 1: Not in compliance
            •   Audits and Inspections Unit Operations Manual, Section 304, currently under revision.
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
       Phase 2: Deferred
       AIU has informed both vendors it has contracted with to conduct the tests of this requirement.
       AIU personnel have informed us that no current or former employees have served, or will be
       serving, as testers.




                                                 Page 258 of 291




WAI 37154
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 259 of 291




       Paragraph 260. The MCSO shall produce an annual report on the testing program. This
       report shall include, at a minimum:
       a.       a description of the testing program, including the testing methodology and the number
                of tests conducted broken down by type (i.e., in-person, telephonic, mail, and
                electronic);
       b.       the number and proportion of tests in which employees responded inappropriately to a
                tester;
       c.       the number and proportion of tests in which employees provided inaccurate information
                about the complaint process to a tester;
       d.       the number and proportion of tests in which employees failed to promptly notify the
                Professional Standards Bureau of the civilian complaint;
       e.       the number and proportion of tests in which employees failed to convey accurate
                information about the complaint to the Professional Standards Bureau;
       f.       an evaluation of the civilian complaint intake based upon the results of the testing
                program; and
       g.       a description of any steps to be taken to improve civilian complaint intake as a result of
                the testing program.
       Phase 1: Not in compliance
            •   Audits and Inspections Unit Operations Manual, Section 304, currently under revision.
            •   GH-4 (Bureau of Internal Oversight), most recently amended on October 30, 2018.
       Phase 2: Not in compliance
       AIU is developing a methodology for the process by which it will analyze the findings of the
       completed tests for the required annual report. As it receives documentation about completed
       tests from its two vendors, AIU reviews the information; and issues Action Forms, authors
       memorandums of concern, or takes other appropriate action if a test fails or raises any concerns
       about the conduct of MCSO employees.
       During our July site visit, and in a subsequent conference call, we discussed the requirements of
       this Paragraph further with AIU personnel. Although Paragraph 260 requires that MCSO
       produce an annual report summarizing its complaint intake testing, AIU personnel have also
       elected to complete monthly reports. AIU personnel are currently drafting methodology for the
       monthly and annual reports, and we look forward to discussing this further with AIU during our
       upcoming site visit.




                                                  Page 259 of 291




WAI 37155
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 260 of 291




       Section 13: Community Outreach and Community Advisory Board
       COURT ORDER XVI.             COMMUNITY            OUTREACH          AND       COMMUNITY
       ADVISORY BOARD


       Paragraph 261. The Community Advisory Board may conduct or retain a consultant to conduct
       a study to identify barriers to the filing of civilian complaints against MCSO personnel.
       Phase 1: Not applicable
       Phase 2: Not applicable
       During this reporting period, the CAB continued to explore the possibility of retaining a
       consultant to conduct a study to identify barriers to the filing of civilian complaints against
       MCSO personnel, by researching polling firms that are experienced in working with Latino
       populations.


       Paragraph 262. In addition to the administrative support provided for in the Supplemental
       Permanent Injunction, (Doc. 670 ¶ 117), the Community Advisory Board shall be provided with
       annual funding to support its activities, including but not limited to funds for appropriate
       research, outreach advertising and website maintenance, stipends for intern support,
       professional interpretation and translation, and out-of-pocket costs of the Community Advisory
       Board members for transportation related to their official responsibilities. The Community
       Advisory Board shall submit a proposed annual budget to the Monitor, not to exceed $15,000,
       and upon approval of the annual budget, the County shall deposit that amount into an account
       established by the Community Advisory Board for that purpose. The Community Advisory
       Board shall be required to keep detailed records of expenditures which are subject to review.
       Phase 1: Not applicable
       Phase 2: Not applicable
       The Amendments to the Supplemental Permanent Injunction/Judgment Order (Document 2100)
       issued on August 3, 2017 altered the composition of the Community Advisory Board (CAB)
       and CAB’s responsibilities and relationship to MCSO. As of September 1, 2017, the CAB is
       comprised of five members – two selected by the Plaintiffs, two selected by MCSO, and one
       jointly selected.
       During the last reporting period, the Monitor approved CAB’s proposed budget. The budget
       includes the following categories: community meetings; video production (to produce a short
       video in English and Spanish that provides information about the CAB and the MCSO
       complaint process); marketing materials; stipends for an assistant to help coordinate CAB
       meeting logistics; and reimbursement for CAB members’ meeting expenses.




                                               Page 260 of 291




WAI 37156
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 261 of 291




       During this reporting period, the CAB established a bank account, and the County provided the
       $15,000. CAB members also developed procedures for tracking funds and receiving
       reimbursement.
       During our upcoming site visit, we will meet with CAB members to discuss these procedures
       and review the CAB’s expenditures to date.




                                               Page 261 of 291




WAI 37157
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 262 of 291




       Section 14: Supervision and Staffing
       COURT ORDER XVII.            SUPERVISION AND STAFFING


       Paragraph 263. The following Section of this Order represents additions and amendments to
       Section X of the first Supplemental Permanent Injunction, Supervision and Evaluations of
       Officer Performance, and the provisions of this Section override any conflicting provisions in
       Section X of the first Supplemental Permanent Injunction.


       Paragraph 264. The Sheriff shall ensure that all patrol deputies shall be assigned to a primary,
       clearly identified, first-line supervisor.
       Phase 1: In compliance
            •   GB-2 (Command Responsibility), most recently amended on May 10, 2018.
       Phase 2: In compliance
       To assess Phase 2 compliance with this Paragraph, we reviewed a sample of daily shift rosters
       for the three months of the reporting period. For July and September, we reviewed rosters from
       Districts 1, 2, and 3. For August, we reviewed rosters from Districts 4, 6, and 7, and Lake
       Patrol. Our reviews of monthly and daily rosters indicated that deputies were assigned to a
       clearly identified supervisor, and that they worked the same schedules as their supervisors.


       Paragraph 265. First-line patrol supervisors shall be responsible for closely and consistently
       supervising all deputies under their primary command.
       Phase 1: In compliance
            •   GB-2 (Command Responsibility), most recently amended on May 10, 2018.
       Phase 2: Not in compliance
       Paragraph 265 is a general directive that covers several aspects of supervision. There are
       several requirements covered in other Paragraphs of this Order that directly impact this
       Paragraph; these requirements must be met before MCSO can establish compliance with
       Paragraph 265. We have determined that MCSO is in compliance with Paragraphs 83, 85, 89,
       90, and 93, as they relate to this Paragraph. During this reporting period, MCSO failed to meet
       compliance standards for Paragraph 94. Since MCSO has been in compliance with Paragraph
       94, the compliance rating will be maintained for this reporting period. However, failure to
       remain in compliance with Paragraph 94 will adversely affect the compliance rating for this
       Paragraph. For MCSO to achieve compliance with this Paragraph, it must retain compliance
       with Paragraphs 83, 85, 89, 90, 93, and 94 and attain compliance with Paragraph 91. During
       this reporting period, our reviews of documentation of traffic stops revealed that 26 of the 105


                                                Page 262 of 291




WAI 37158
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 263 of 291




       stops had deficiencies that supervisors overlooked. This is a compliance rate of 75%. The
       number of deficiencies that supervisors miss in their reviews has decreased since our last
       quarterly status report, but the number still falls short of compliance standards.


       Paragraph 266. First-line patrol supervisors shall be assigned as primary supervisor to no
       more persons than it is possible to effectively supervise. The Sheriff should seek to establish
       staffing that permits a supervisor to oversee no more than eight deputies, but in no event should
       a supervisor be responsible for more than ten persons. If the Sheriff determines that assignment
       complexity, the geographic size of a district, the volume of calls for service, or other
       circumstances warrant an increase or decrease in the level of supervision for any unit, squad,
       or shift, it shall explain such reasons in writing, and, during the period that the MCSO is
       subject to the Monitor, shall provide the Monitor with such explanations. The Monitor shall
       provide an assessment to the Court as to whether the reduced or increased ratio is appropriate
       in the circumstances indicated.
       Phase 1: In compliance
            •   GB-2 (Command Responsibility), most recently amended on May 10, 2018.
       Phase 2: In compliance
       To verify Phase 2 compliance with this Paragraph, we reviewed monthly rosters and shift
       rosters. During this reporting period, for July, we reviewed a sample of shift rosters from
       Districts 1, 2 and 3; for August, we reviewed a sample of shift rosters from Districts 4, 6, and 7
       and Lake Patrol; and for September, we reviewed a sample of shift rosters from Districts 1, 2,
       and 3. Monthly and daily rosters indicated that deputies were assigned to one single consistent
       supervisor. Of the 60 shifts we reviewed for this reporting period, all were in compliance.
       There were 15 span of control memos generated during this reporting period, indicating that
       those shifts or part of those shifts exceeded the supervisor-deputy ratio of 1:8. District 1
       generated three span of control memos. District 2 generated 10 span of control memos. District
       3 generated three span of control memos. MCSO did not exceed the 1:10 supervisor-deputy
       ratio in any of the sample shifts inspected during this reporting period.


       Paragraph 267. Supervisors shall be responsible for close and effective supervision of deputies
       under their command. Supervisors shall ensure that all deputies under their direct command
       comply with MCSO policy, federal, state and local law, and this Court’s orders.
       Phase 1: In compliance
            •   GB-2 (Command Responsibility), most recently amended on May 10, 2018.
       Phase 2: Not in compliance




                                                 Page 263 of 291




WAI 37159
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 264 of 291




       Close and effective supervision requires that supervisors consistently apply the concepts
       established in several Paragraphs of the First Order. There are requirements covered in other
       Paragraphs that directly impact Paragraph 267, and must therefore be in compliance for MCSO
       to establish compliance with this Paragraph. During this reporting period, we found MCSO in
       compliance with Paragraphs 83, 85, 89, 90, and 93. During this reporting period, MCSO failed
       to meet compliance standards for Paragraph 96. Since MCSO was in compliance with
       Paragraph 96 in our last quarterly status report, the compliance rating will be maintained for this
       reporting period. However, failure to remain in compliance with Paragraph 96 will adversely
       impact the compliance rating for this Paragraph. For MCSO to achieve compliance with this
       Paragraph, it must remain in compliance with Paragraphs 83, 85, 89, 90, 93, and 96, and achieve
       compliance with Paragraph 91.


       Paragraph 268. During the term that a Monitor oversees the Sheriff and the MCSO in this
       action, any transfer of sworn personnel or supervisors in or out of the Professional Standards
       Bureau, the Bureau of Internal Oversight, and the Court Implementation Division shall require
       advanced approval from the Monitor. Prior to any transfer into any of these components, the
       MCSO shall provide the Court, the Monitor, and the parties with advance notice of the transfer
       and shall produce copies of the individual’s résumé and disciplinary history. The Court may
       order the removal of the heads of these components if doing so is, in the Court’s view,
       necessary to achieve compliance in a timely manner.
       Phase 1: Deferred
            •   Court Implementation Division Operations Manual, most recently amended on August
                17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       During this reporting period, there were two transfers into the Bureau of Internal Oversight
       (BIO) and one transfer into the Professional Standards Bureau (PSB). One of the supervisors
       transferred into BIO had an open Internal Affairs investigation. We reviewed the justification
       memo that was submitted and determined that the transfer was in compliance with this
       Paragraph. We reviewed the documentation for all three incoming transfers and noted no issues
       of concern. During this reporting period, MCSO transferred one employee out of PSB and one
       employee out of BIO. We reviewed the documentation submitted and found the transfers to
       meet the requirements of this Paragraph.




                                                 Page 264 of 291




WAI 37160
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 265 of 291




       Section 15: Document Preservation and Production
       COURT ORDER XVIII.            DOCUMENT PRESERVATION AND PRODUCTION


       Paragraph 269. The Sheriff shall ensure that when the MCSO receives a document
       preservation notice from a litigant, the MCSO shall promptly communicate that document
       preservation notice to all personnel who might possibly have responsive documents.
       Phase 1: In compliance
            •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                published on October 13, 2017.
       Phase 2: In compliance
       To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submittals of
       document preservation notices to MCSO employees for the reporting period. We also reviewed
       a sample of cases during our July 2018 site visit to assess if MCSO is properly preserving
       documents that are requested in the course of litigation.
       Document preservation is set in motion when a party sends a litigation hold notice or written
       directive to MCSO requesting the preservation of relevant documents or records and
       electronically stored information (ESI), in anticipation of future litigation against the agency.
       MCSO’s Legal Liaison Section (LLS) manages litigation holds. Upon the receipt of a litigation
       hold, which is usually sent by the Maricopa County Attorney’s Office (MCAO), the LLS
       conducts an initial research to determine whether the request is something that LLS can provide
       or if LLS has to request it from an MCSO Division. If the LLS requires documents from other
       MCSO Divisions, it must draft a Document Preservation Notice within five business days and
       address it to the required Division. Upon receipt of the Document Preservation Notice, MCSO
       must identify responsive documents and also preserve them in the manner in which they are
       usually kept in the course of business. During this reporting period, the LLS began using the
       online tool OpenAxes in order to manage the litigation holds. The process is conducted
       electronically through the system so that the employees need only access the program to
       complete any forms and identify litigation holds of any responsive document.
       During our October site visit, we reviewed a sample of the third-party source documents that
       generate the litigation holds that the LLS receives from MCAO. The LLS identify possible
       document custodians through OpenAxes, who then receive the Document Preservation Notices.
       MCSO correctly conveys the information contained in the third-party source document into the
       Document Preservation Notices that are then forwarded to the employees in the different
       Divisions. The Document Preservation Notices have been distributed 100% in a timely manner
       to employees who may have responsive documents.




                                                Page 265 of 291




WAI 37161
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 266 of 291




       GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices)
       requires that the employee who receives a document preservation request complete two forms:
       Attachment A, Document Preservation Acknowledgment and Attachment B, Document
       Preservation Questionnaire. Attachment A, the attestation, is due within five days of receipt;
       while Attachment B – which requires more in-depth information such as steps taken to search
       documents, the outcome of the search, and the itemization of the documents identified as
       responsive – is due within 10 days of receipt. Attachment A was returned in a timely manner
       93% of the time, a 3% increase since the last reporting period. Attachment B was returned
       within established timeframes 91% of the time, consistent with the last reporting period.
       During our October site visit, we reviewed completed copies of Attachment B, and found that
       92% of them were properly completed. We noted that the LLS intercepted the improperly
       completed forms and returned them for corrections. We identified the following deficiencies on
       the forms: files that were missing Attachment A and/or Attachment B; and improper completion
       of Attachment B. We discussed our observations with the LLS personnel during our October
       site visit, and commended them for identifying many deficiencies and returning the forms to the
       employees in a timely manner.
       To prepare our assessment of this Paragraph, we also visited the Districts to assess their
       document preservation practices. The Districts confirmed that they are now receiving requests
       for document preservations through OpenAxes; they continue to meet the requirements of GD-9
       when they receive a document preservation hold. For the most part, the Districts do not receive
       requests for production of documents, so there is little knowledge about the procedure to follow
       for those requests.
       During the reporting period, MCSO submitted its final version of the GD-9 User Guide, which
       will more plainly set out deadlines, interchangeable terms, office requirements, helpful hints,
       the Division Commander and employees’ responsibilities, and frequently asked questions and
       answers on the policy.


       Paragraph 270. The Sheriff shall ensure that when the MCSO receives a request for documents
       in the course of litigation, it shall:
       a.     promptly communicate the document request to all personnel who might possibly be in
              possession of responsive documents;
       b.     ensure that all existing electronic files, including email files and data stored on
              networked drives, are sequestered and preserved through a centralized process; and
       c.     ensure that a thorough and adequate search for documents is conducted, and that each
              employee who might possibly be in possession of responsive documents conducts a
              thorough and adequate search of all relevant physical and electronic files.
       Phase 1: Not in compliance



                                                Page 266 of 291




WAI 37162
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 267 of 291




            •   GD-9 (Litigation Initiation, Document Preservation and Document Production Notices),
                published on October 13, 2017.
            •   GM-1 (Electronic Communications, Data, and Voice Mail), most recently amended on
                May 24, 2018.
            •   OpenAxes Operations Manual, not yet drafted.
       Phase 2: Deferred
       To verify MCSO’s Phase 2 compliance with this Paragraph, we reviewed monthly submittals of
       requests for documents to MCSO employees for the reporting period and documents drafted by
       the LLS in search of documents from other Divisions of the agency. For this reporting period,
       we identified a sample of document requests and requested a copy of the responsive documents
       sequestered and/or produced.
       Paragraph 270.a. requires prompt communication of document requests to all personnel who
       might possibly be in possession of responsive documents. GD-9 requires the LLS to enter the
       data into a tracking system within five business days and to draft a Document Production Notice
       within five additional business days. The LLS is required, within five business days, to respond
       to the request for production if sourced within LLS, or to forward to the required MCSO
       Division for production.
       This procedure will be completed through the OpenAxes software. OpenAxes allows for a
       more expedient search by the LLS of possible custodians who may have responsive documents
       to preservation holds or document requests and a faster return of the acknowledgement forms.
       The system seems easy to navigate and encompasses simple tasks so that the custodians can fill
       out the forms and identify responsive documents. A number of system malfunctions have
       occurred that required the LLS to return to the manual system in order to allow the outside
       vendor to make corrections. The main issue has been slow system response times, as well as
       duplicative notices being sent out to custodians. MCSO has confirmed that it continues to work
       with the vendor and the Technology Management Bureau to correct any deficiencies.
       Our review revealed that MCSO is forwarding the Document Production Notices in a timely
       manner to all of its Divisions. In addition, MCSO is sending Attachment C, the Document
       Production Acknowledgement Questionnaire, to all employees. In 92% of the cases, the
       personnel who provided responsive documents properly completed Attachment C; this reflects a
       1% increase from the last reporting period.
       Paragraph 270.b. requires that all responsive ESI be stored, sequestered, and preserved by
       MCSO through a centralized process. MCSO now performs the searches through a centralized
       process through OpenAxes. The preservation of the data is completed at the Division that has
       the actual document while the notation is made in the OpenAxes program, which performs case
       management. LLS can now create a case, assign a case number, make associations with other
       cases, and trigger time alerts to the custodians of documents that they identify through the
       system. OpenAxes searches on the H, W, and U computer hard drives of MCSO, which are
       shared among Headquarters and the Districts.

                                                Page 267 of 291




WAI 37163
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 268 of 291




       During our January 2018 site visit, MCSO informed us that OpenAxes would be in its pilot
       phase in the LLS by March 2018. During our July site visit, we learned that the start date has
       been delayed due to indexing procedures and that the program would be operational by the end
       of July 2018. During our October 2018 site visit, we learned that only a handful of cases had
       been managed through the system for this reporting period. MCSO indicated that with any new
       software, glitches in the system would arise as it continues to be used. Any software
       malfunction is referred to the Technology Management Bureau and the vendor, who work to
       address it. Once the software is fully operational, MCSO will develop an OpenAxes Operations
       Manual outlining the protocols and procedures for the centralized process of document
       preservation, and make any necessary amendments to GD-9 following the deployment of the
       software.
       Paragraph 270.c. requires that MCSO conduct an adequate search for documents, and that each
       employee who might possibly be in possession of responsive documents conducts a thorough
       and adequate search of all relevant physical and electronic files. We reviewed a sample of
       responsive documents for this reporting period, and MCSO identified responsive documents to
       the document production notices in all of the cases we reviewed.


       Paragraph 271. Within three months of the effective date of this Order, the Sheriff shall ensure
       that the MCSO Compliance Division promulgates detailed protocols for the preservation and
       production of documents requested in litigation. Such protocols shall be subject to the approval
       of the Monitor after a period of comment by the Parties.
       Phase 1: In compliance
            •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                published on October 13, 2017.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
       Phase 2: In compliance
       On June 25, 2018, MCSO published the Compliance Division Operations Manual, which details
       the protocols for the preservation and production of documents requested in litigation.




                                                Page 268 of 291




WAI 37164
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 269 of 291




       Paragraph 272. The Sheriff shall ensure that MCSO policy provides that all employees must
       comply with document preservation and production requirements and that violators of this
       policy shall be subject to discipline and potentially other sanctions.
       Phase 1: In compliance
            •   GD-9 (Litigation Initiation, Document Preservation, and Document Production Notices),
                published on October 13, 2017.
        Phase 2: In compliance
       No internal investigations were completed against any MCSO employee during this reporting
       period for failure to preserve or produce documents.




                                                Page 269 of 291




WAI 37165
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 270 of 291




       Section 16: Additional Training
       COURT ORDER XIX.             ADDITIONAL TRAINING


       Paragraph 273. Within two months of the entry of this Order, the Sheriff shall ensure that all
       employees are briefed and presented with the terms of the Order, along with relevant
       background information about the Court’s May 13, 2016 Findings of Fact, (Doc. 1677), upon
       which this Order is based.
       Phase 1: Not applicable
       Phase 2: In compliance
       MCSO previously delivered this training on the E-Policy platform. All personnel (100%)
       determined to be applicable by CID have received this training.




                                               Page 270 of 291




WAI 37166
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 271 of 291




       Section 17: Complaints and Misconduct Investigations Relating to
       Members of the Plaintiff Class
       COURT ORDER XX.   COMPLAINTS AND MISCONDUCT INVESTIGATIONS
       RELATING TO MEMBERS OF THE PLAINTIFF CLASS


       Paragraph 274. In light of the Court’s finding that the MCSO, and in particular Sheriff Arpaio
       and Chief Deputy Sheridan, willfully and systematically manipulated, misapplied, and
       subverted MCSO’s employee disciplinary policies and internal affairs processes to avoid
       imposing appropriate discipline on MCSO deputies and command staff for their violations of
       MCSO policies with respect to members of the Plaintiff class, the Court further orders as
       follows:


       A.     Investigations to be Overseen and/or Conducted by the Monitor
       Paragraph 275. The Monitor is vested with the authority to supervise and direct all of the
       MCSO’s internal affairs investigations pertaining to Class Remedial Matters. The Monitor is
       free from any liability for such matters as is set forth in ¶ 144 of the Supplemental Permanent
       Injunction.


       Paragraph 276. The Monitor shall have the authority to direct and/or approve all aspects of
       the intake and investigation of Class Remedial Matters, the assignment of responsibility for
       such investigations including, if necessary, assignment to his own Monitor team or to other
       independent sources for investigation, the preliminary and final investigation of complaints
       and/or the determination of whether they should be criminally or administratively investigated,
       the determination of responsibility and the imposition of discipline on all matters, and any
       grievances filed in those matters.
       Phase 1: Not applicable
       Phase 2: In compliance
       The Second Order requires oversight by the Monitor for all internal investigations determined to
       be Class Remedial Matters (CRMs). The Professional Standards Bureau (PSB) holds a weekly
       meeting to discuss existing and incoming complaints to determine which, if any, could be
       CRMs. During these meetings, PSB personnel discuss cases pending a CRM decision, cases
       determined to be CRMs, and any cases where the decision may be made that the case would not
       be classified as a CRM. The PSB Commander determines the classification of the cases. A
       member of our Team attends all of these meetings to provide the oversight required for this
       Paragraph.




                                                Page 271 of 291




WAI 37167
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 272 of 291




       At the end of the July-September 2016 reporting period, PSB had reviewed 442 administrative
       investigations that were open as of July 20, 2016; and determined that 42 of them met the basic
       criteria for CRMs. These cases were reviewed during the weekly CRM meetings. In addition, a
       Monitoring Team member randomly selected an additional 52 cases from the 400 remaining
       pending cases; and concurred with PSB’s assessment that the cases did not meet the basic
       criteria for CRMs. In addition to the 42 cases determined to be potential CRMs from the
       pending case list as of July 20, 2016, PSB identified an additional 10 cases that were potential
       CRM cases. At the end of the first reporting period after the Court’s Second Order, nine cases
       had been determined to be CRMs; and one other was pending a CRM decision. The remaining
       cases reviewed were determined not to be CRMs.
       At the end of the last reporting period, PSB had reviewed a total of 201 cases since August
       2016. Of these, 45 had been classified as CRMs.
       During this reporting period, an additional 25 cases were reviewed as possible CRMs. Of these,
       one was determined to be a CRM. As of the end of this reporting period, there are a total of 226
       cases that have been reviewed and 46 cases that have been determined to be CRMs since the
       July 20, 2016 Court Order.
       Since July 20, 2016, MCSO has completed a total of 38 CRM cases, including three during this
       reporting period. In those cases closed during this reporting period, one was sustained for
       misconduct related to search and seizure. The involved deputy received a 16-hour suspension
       and has attended multiple training sessions since this incident. In the second case, a deputy had
       sustained misconduct related to the failure to activate his BWC, but resigned prior to the
       imposition of any discipline. In the third case, involving a Detention employee, an allegation of
       an inappropriate racial comment being made was not sustained. Our Team approved the
       investigation, findings, and, where appropriate, the discipline, in all three of these cases.
       Of the 19 CRM cases that have been closed to date with findings of sustained misconduct and
       reviewed by our Team, nine have involved employees who are deceased or left MCSO
       employment prior to the completion of the investigation or the disciplinary process. Ten
       involve current employees of MCSO. Only one of these 10 cases involved a sustained finding
       of misconduct involving bias related to the Plaintiffs class: a sustained allegation of an
       inappropriate and biased comment.
       During the weekly meetings, case investigators continue to provide investigative updates on all
       cases that could be, or are, CRMs. Their briefings are thorough, and they continue to be
       responsive to any questions or input from members of our Team. In all cases where we have
       provided oversight since July 20, 2016, we have concurred with the decisions made by the PSB
       Commander regarding the case classifications and findings. Where appropriate, we have also
       approved the discipline in all of these cases.




                                                Page 272 of 291




WAI 37168
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 273 of 291




       Paragraph 277. This authority is effective immediately and shall remain vested in the Monitor
       until the MCSO’s internal affairs investigations reach the benchmarks set forth in ¶ 288 below.
       With respect to Class Remedial Matters, the Monitor has plenary authority, except where
       authority is vested in the Independent Investigative and Disciplinary Authorities separately
       appointed by the Court, as is further set forth in ¶¶ 296–337 below.


       Paragraph 278. The Sheriff shall alert the Monitor in writing to all matters that could be
       considered Class Remedial Matters, and the Monitor has the authority to independently identify
       such matters. The Monitor shall provide an effective level of oversight to provide reasonable
       assurance that all Class Remedial Matters come to his attention.
       Phase 1: Not applicable
       Phase 2: In compliance
       Since the first CRM meeting held on August 17, 2016, PSB has consistently completed the
       required notification to us regarding the cases that could be considered CRMs. A Monitoring
       Team member has attended every CRM meeting with PSB where these matters are discussed
       and personally reviewed a number of the cases that were pending on July 20, 2016; and our
       Team member reviews the new cases that are presented each week. There has been no need for
       us to independently identify CRMs, as PSB consistently properly identifies and reports these
       cases as required.


       Paragraph 279. The Monitor shall have complete authority to conduct whatever review,
       research, and investigation he deems necessary to determine whether such matters qualify as
       Class Remedial Matters and whether the MCSO is dealing with such matters in a thorough,
       fair, consistent, and unbiased manner.
       Phase 1: Not applicable
       Phase 2: In compliance
       During the weekly CRM meetings attended by a Monitoring Team member, PSB has
       consistently properly identified cases that could be, or are, CRMs. PSB personnel brief each
       case during the weekly meetings, and their briefings include all appropriate information. They
       have been responsive to any questions from our Team members during the meetings, and have
       responded appropriately to any suggestions we have raised. There has been no need for us to
       independently conduct any review, research, or investigation; as PSB is consistently properly
       identifying and investigating these cases.




                                               Page 273 of 291




WAI 37169
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 274 of 291




       Paragraph 280. The Monitor shall provide written notice to the Court and to the parties when
       he determines that he has jurisdiction over a Class Remedial Matter. Any party may appeal the
       Monitor’s determination as to whether he has jurisdiction over a Class Remedial Matter to this
       Court within seven days of the Monitor’s notice. During the pendency of any such appeal the
       Monitor has authority to make orders and initiate and conduct investigations concerning Class
       Remedial Matters and the Sheriff and the MCSO will fully comply with such action by the
       Monitor.
       Phase 1: Not applicable
       Phase 2: Not applicable
       During this reporting period, cases involving both sworn and non-sworn members of MCSO
       have continued to be reviewed as possible CRMs, when appropriate. There were no appeals by
       any Parties regarding any of the CRM classifications.


       Paragraph 281. Subject to the authority of the Monitor, the Sheriff shall ensure that the MCSO
       receives and processes Class Remedial Matters consistent with: (1) the requirements of this
       Order and the previous orders of this Court, (2) MCSO policies promulgated pursuant to this
       Order, and (3) the manner in which, pursuant to policy, the MCSO handles all other complaints
       and disciplinary matters. The Sheriff will direct that the Professional Standards Bureau and the
       members of his appointed command staff arrive at a disciplinary decision in each Class
       Remedial Matter.
       Phase 1: Not in compliance
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       To evaluate Phase 2 compliance with this Paragraph, a Monitoring Team member has attended
       each weekly meeting conducted by PSB to discuss Class Remedial Matters. PSB has
       consistently provided thorough briefings, and the PSB Commander has made appropriate
       decisions regarding these matters.




                                                 Page 274 of 291




WAI 37170
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 275 of 291




       During this reporting period, PSB completed and closed three CRM cases. We concurred with,
       and approved, all allegations; policy violations; findings; and if sustained, the discipline; for all
       of these cases. The case reports we reviewed were consistent with the briefings that had been
       provided during the weekly CRM meetings. PSB investigators continue to conduct appropriate
       follow-up on these cases, expend extensive efforts to locate and contact all involved parties and
       witnesses, and provided detailed information concerning the allegations and the justifications
       for findings in their investigative reports.
       One of the three cases closed this reporting period was properly not sustained as there was
       inadequate information or evidence to determine if the misconduct had occurred. Two cases
       resulted in sustained allegations of misconduct. In one of the sustained cases, the employee left
       MCSO employment prior to the completion of the investigation. As required, PSB completed
       the investigation despite the resignation and appropriately sustained an allegation of
       misconduct. In the third case, the involved employee received a suspension for the sustained
       misconduct, and also attended multiple training sessions to improve his understanding of
       relevant law and policies.


       Paragraph 282. The Sheriff and/or his appointee may exercise the authority given pursuant to
       this Order to direct and/or resolve such Class Remedial Matters, however, the decisions and
       directives of the Sheriff and/or his designee with respect to Class Remedial Matters may be
       vacated or overridden in whole or in part by the Monitor. Neither the Sheriff nor the MCSO
       has any authority, absent further order of this Court, to countermand any directions or decision
       of the Monitor with respect to Class Remedial Matters by grievance, appeal, briefing board,
       directive, or otherwise.
       Phase 1: Not in compliance
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       There were no CRM cases completed during this, or previous reporting periods, in which the
       Sheriff and/or his appointee exercised their authority to resolve CRMs, which we needed to
       vacate or override.




                                                  Page 275 of 291




WAI 37171
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 276 of 291




       Paragraph 283. The Monitor shall review and approve all disciplinary decisions on Class
       Remedial Matters.
       Phase 1: Not applicable
       Phase 2: Not applicable
       At the end of this reporting period, MCSO has closed a total of 38 CRM cases since July 20,
       2016. Nineteen have resulted in sustained findings. Six had sustained findings on two separate
       deputies who are deceased, and three involved sustained findings on deputies who left MCSO
       employment prior to the determination of discipline. Ten have resulted in sustained findings
       against current deputies. In all of the sustained cases, we have reviewed and approved all of the
       disciplinary decisions.


       Paragraph 284. The Sheriff and the MCSO shall expeditiously implement the Monitor’s
       directions, investigations, hearings, and disciplinary decisions. The Sheriff and the MCSO shall
       also provide any necessary facilities or resources without cost to the Monitor to facilitate the
       Monitor’s directions and/or investigations.
       Phase 1: Not in compliance
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       During this, and previous reporting periods, a Monitoring Team member attended all weekly
       CRM meetings conducted in an appropriate location determined by MCSO. PSB continues to
       provide a password and access to the IAPro system to a member of our Team so that we can
       complete independent case reviews if necessary.
       PSB personnel continue to be professional and responsive to all input, questions, or concerns we
       have raised.




                                                 Page 276 of 291




WAI 37172
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 277 of 291




       Paragraph 285. Should the Monitor decide to deviate from the Policies set forth in this Order
       or from the standard application of the disciplinary matrix, the Monitor shall justify the
       decision in writing and place the written explanation in the affected employee’s (or employees’)
       file(s).
       Phase 1: Not applicable
       Phase 2: Not applicable
       At of the end of this reporting period, there are a total of 19 CRM cases with sustained findings.
       Six had sustained findings on two separate deputies who are deceased, and three involved
       deputies who left MCSO employment prior to the determination of discipline. Ten cases
       involved sustained findings against current MCSO employees. All of these 10 cases have
       resulted in appropriate sanctions based on MCSO policy and the Discipline Matrices in effect at
       the time the investigations were conducted. No action by us has been necessary relative to this
       Paragraph.


       Paragraph 286. Should the Monitor believe that a matter should be criminally investigated, he
       shall follow the procedures set forth in ¶¶ 229–36 above. The Commander of the Professional
       Standards Bureau shall then either confidentially initiate a Professional Standards Bureau
       criminal investigation overseen by the Monitor or report the matter directly and confidentially
       to the appropriate prosecuting agency. To the extent that the matter may involve the
       Commander of the Professional Standards Bureau as a principal, the Monitor shall report the
       matter directly and confidentially to the appropriate prosecuting agency. The Monitor shall
       then coordinate the administrative investigation with the criminal investigation in the manner
       set forth in ¶¶ 229–36 above.
       Phase 1: Not in compliance
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       During this reporting period, there was one CRM case where PSB determined that a criminal
       misconduct investigation should also be conducted. We agree with the decision by PSB. We
       did not identify any other CRM where we believe a criminal investigation should be initiated.
       No action on our part relative to this Paragraph has been necessary.




                                                 Page 277 of 291




WAI 37173
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 278 of 291




       Paragraph 287. Any persons receiving discipline for any Class Remedial Matters that have
       been approved by the Monitor shall maintain any right they may have under Arizona law or
       MCSO policy to appeal or grieve that decision with the following alterations:
       a.       When minor discipline is imposed, a grievance may be filed with the Sheriff or his
                designee consistent with existing MCSO procedure. Nevertheless, the Sheriff or his
                designee shall immediately transmit the grievance to the Monitor who shall have
                authority to and shall decide the grievance. If, in resolving the grievance, the Monitor
                changes the disciplinary decision in any respect, he shall explain his decision in writing.
       b.       disciplined MCSO employee maintains his or her right to appeal serious discipline to
                the Maricopa County Law Enforcement Merit System Council to the extent the employee
                has such a right. The Council may exercise its normal supervisory authority over
                discipline imposed by the Monitor.
       Phase 1: In compliance
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: In compliance
       Nineteen completed CRM cases have had sustained findings of misconduct since the issuance of
       the Second. We concurred with MCSO’s decision in all of these cases.
       During this reporting period, there were no grievances or appeals filed on discipline received by
       employees on any sustained CRM case.


       Paragraph 288. The Monitor’s authority over Class Remedial Matters will cease when both:
       a,       The final decision of the Professional Standards Bureau, the Division, or the Sheriff, or
                his designee, on Class Remedial Matters has concurred with the Monitor’s independent
                decision on the same record at least 95% of the time for a period of three years.
       b.       The Court determines that for a period of three continuous years the MCSO has
                complied with the complaint intake procedures set forth in this Order, conducted
                appropriate internal affairs procedures, and adequately investigated and adjudicated all
                matters that come to its attention that should be investigated no matter how ascertained,
                has done so consistently, and has fairly applied its disciplinary policies and matrices
                with respect to all MCSO employees regardless of command level.
       Phase 1: Not applicable


                                                  Page 278 of 291




WAI 37174
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 279 of 291




       Phase 2: In compliance
       During this and prior reporting periods, we and PSB have agreed on the investigative outcome
       of each CRM investigation completed.
       PSB is responsible for the investigation of all CRM cases, and has continued to appropriately
       identify cases that could be, or are, CRMs. PSB personnel are professional in our contacts with
       them and responsive to any concerns or questions we have raised; and they provide detailed
       information and updates in their weekly briefings. Their written reports are thoroughly
       prepared, and the reports have been consistent with the information provided during the weekly
       case briefings.


       Paragraph 289. To make the determination required by subpart (b), the Court extends the
       scope of the Monitor’s authority to inquire and report on all MCSO internal affairs
       investigations and not those merely that are related to Class Remedial Matters.
       Phase 1: Not in compliance
            •   CP-2 (Code of Conduct), most recently amended on May 9, 2018.
            •   CP-3 (Workplace Professionalism: Discrimination and Harassment), most recently
                amended on April 10, 2018.
            •   CP-5 (Truthfulness), most recently amended on October 24, 2017.
            •   CP-11 (Anti-Retaliation), most recently amended on December 13, 2018.
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
            •   GC-17 (Employee Disciplinary Procedures), most recently amended on April 6, 2018.
            •   GH-2 (Internal Investigations), most recently amended on July 17, 2018.
            •   Compliance Division Operations Manual, most recently amended on June 25, 2018.
            •   Professional Standards Bureau Operations Manual, currently under development.
       Phase 2: Not in compliance
       During the last reporting period, we reviewed a total of 53 internal investigations. All but two
       were both initiated and completed after the issuance of the Second Order. We reviewed 48
       administrative misconduct investigations and five criminal misconduct investigations. All five
       (100%) of the criminal investigations were in compliance with the Second Order requirements,
       and 35 (73%) of the 48 administrative misconduct investigations were in compliance. We
       found MCSO in compliance with all Second Order requirements in 37 (75%) of the 53
       investigations.
       During this reporting period, we reviewed 61 misconduct investigations. Fifty-six were
       administrative investigations and five were criminal investigations. All five of the criminal


                                                 Page 279 of 291




WAI 37175
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 280 of 291




       investigations were in compliance. Of the 56 administrative investigations, 41 (73%) were in
       full compliance. There were no completed investigations submitted for Paragraphs 249
       (investigatory stops). One investigation was submitted for Paragraph 33 (Bias Policing) and
       was found to be non-compliant. Three investigations were submitted under Paragraph 275
       (CRMs) and all three were in compliance. Investigations conducted by PSB sworn personnel
       were compliant in 88% of the cases. PSB investigations conducted by Detention personnel
       were compliant in 77% of the cases. Those conducted by Divisions and Districts outside of
       PSB were compliant in 61% of the cases. The above findings are based on the investigative and
       administrative actions by the investigators and the decisions of the PSB Commander. Overall
       compliance for the 61 investigations was 75%.
       The overall percentage of administrative misconduct cases that were fully compliant did not
       increase during this reporting period. However, we again noted that even those cases found
       non-compliant did not generally contain multiple serious deficiencies as we have noted in the
       past. We continue to note that the overall investigative quality has improved in both PSB and in
       the Districts and Divisions. While MCSO still falls short of compliance, there continues to be
       evidence of improvement.
       During our next site visit, we will discuss overall compliance and the concerns we identified
       with PSB and District and Division personnel, and provide them with specific case examples.
       Effective with the revisions to internal affairs and discipline policies on May 18, 2017, the PSB
       Commander may now determine that a received complaint can be classified as a “service
       complaint” if certain specified criteria exists. Service complaint documentation must then be
       completed and will be reviewed under this Paragraph.
       MCSO handled 64 service complaints during the last reporting period. We concurred with their
       handling of 60 of these complaints. We noted that MCSO properly reclassified four complaints
       to administrative misconduct investigations after their review. Of the remaining 50, we found
       that in 49, MCSO properly completed service complaints. In one case, we disagreed with the
       final classification of service complaint and believe that MCSO should have conducted an
       administrative investigation. MCSO was in 98% compliance with this requirement for this
       reporting period.
       During this reporting period, we reviewed 15 service complaints completed by MCSO. Two
       were properly reclassified to administrative misconduct investigations after review by PSB.
       The remaining 13 were handled as service complaints. Two (15%) of these 13 complaints were
       determined not to involve MCSO personnel. Eleven (85%) involved complaints regarding laws,
       MCSO policies and procedures; or they involved other contacts from the public that did not
       include allegations of employee misconduct. We concur with MCSO’s handling of 12 of the 13
       cases classified as service complaints. In one case, while employee misconduct may not have
       occurred, the complainant was clearly alleging misconduct and an administrative misconduct
       investigation should have been initiated. We continue to find that PSB is generally handling
       these service complaints in an appropriate manner.



                                                Page 280 of 291




WAI 37176
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 281 of 291




       Effective with the revisions to the internal affairs and discipline policies, the PSB Commander
       is now authorized to determine that an internal complaint of misconduct does not necessitate a
       formal investigation if certain criteria exist. The PSB Commander’s use of this discretion will
       also be reported in this Paragraph. No such incidents occurred during this or previous reporting
       periods.


       Paragraph 290. This requirement is necessitated by the Court’s Findings of Fact that show
       that the MCSO manipulates internal affairs investigations other than those that have a direct
       relation to the Plaintiff class. The Court will not return the final authority to the Sheriff to
       investigate matters pertaining to members of the Plaintiff class until it has assurance that the
       MCSO uniformly investigates misconduct and applies appropriate, uniform, and fair discipline
       at all levels of command, whether or not the alleged misconduct directly relates to members of
       the Plaintiff Class.


       Paragraph 291. The Monitor shall report to the Court, on a quarterly basis, whether the
       MCSO has fairly, adequately, thoroughly, and expeditiously assessed, investigated, disciplined,
       and made grievance decisions in a manner consistent with this Order during that quarter. This
       report is to cover all internal affairs matters within the MCSO whether or not the matters are
       Class Remedial Matters. The report shall also apprise the Court whether the MCSO has yet
       appropriately investigated and acted upon the misconduct identified in the Court’s Findings of
       Fact, whether or not such matters constitute Class Remedial Matters.
       Phase 1: Not applicable
       Phase 2: Not applicable
       This report, including all commentary regarding MCSO’s compliance with investigative and
       disciplinary requirements, serves as our report to the Court on these matters. An overall
       summary of our compliance observations and findings is provided here.
       During this reporting period, we reviewed 56 administrative misconduct investigations and five
       criminal misconduct investigations. All five criminal investigations were in full compliance
       with the Second Order. Of the 56 administrative investigations we reviewed, 73% were in full
       compliance with the Second Order. MCSO’s overall compliance for both administrative and
       criminal investigations was 75%.
       During the period of July-December 2016, PSB provided us with a memorandum describing
       PSB’s efforts in meeting the requirements of this Paragraph related to the Court’s Findings of
       Fact. MCSO had outsourced three cases to another law enforcement agency, and an additional
       four investigations were pending outsourcing to an outside investigator. These cases were
       outsourced due to the involvement of the former Chief Deputy, or other conflicts of interest
       identified by MCSO, and included the investigations identified in Paragraph 300. MCSO
       processed a Request for Proposal and retained an outside investigator who met the requirements


                                                Page 281 of 291




WAI 37177
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 282 of 291




       of Paragraphs 167.iii. and 196 to conduct the investigations identified. One potential
       misconduct case identified in the Court’s Findings of Fact was retained and investigated by
       PSB, as no identifiable conflict of interest appeared to exist.
       PSB provided us with a document sent by the Independent Investigator assigned by the Court to
       investigate, or reinvestigate, some of the misconduct that is related to the Plaintiffs’ class. In
       this document, the Independent Investigator clarified his intent to investigate the matters
       assigned to him by the Court, as well as the matters that the Court determined were the
       discretion of the Independent Investigator. He further clarified that his investigations would
       include the initial misconduct alleged, as well as any misconduct that might have occurred
       during the process of review or issuance of discipline by MCSO personnel.
       During each site visit, we meet with PSB personnel to discuss the status of those cases that have
       been outsourced to any contract vendor, other law enforcement agency, or other person or
       entity, so that we can continue to monitor these investigations and ensure that all misconduct
       cases, including those identified in the Findings of Fact, are thoroughly investigated. PSB has
       continued to keep us apprised of the status of all such investigations.
       During our January 2018 site visit, PSB advised us that the two administrative misconduct
       investigations that had been outsourced to a separate law enforcement agency had been
       completed and closed. We received and reviewed both investigations. A third investigation
       that MCSO outsourced to this same law enforcement agency had been previously returned to
       MCSO without investigation, as the allegations duplicated those already under investigation by
       the Independent Investigator. MCSO outsourced six additional investigations to the contract
       investigator.
       During our April and July 2018 site visits, PSB advised us that no additional investigations had
       been outsourced to the contract vendor. There were no cases completed and submitted for our
       review that had been investigated by this investigator. The Independent Investigator continued
       investigations identified by the Court, and notified us of the status of these cases on a regular
       basis. We also receive closed investigations that he completed.
       During our October 2018 site visit, PSB advised us that no additional investigations were
       outsourced to the contract vendor. This investigator has now completed six investigations and
       forwarded them to PSB. They are currently being reviewed by PSB personnel prior to
       forwarding them to our Team.
       The Independent Investigator continues investigations identified by the Court. To date, we have
       reviewed eight investigations he has conducted, including one that was completed this reporting
       period. We have reviewed these cases, only to ensure that the misconduct identified by the
       Court is being addressed.




                                                 Page 282 of 291




WAI 37178
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 283 of 291




       Paragraph 292. To make this assessment, the Monitor is to be given full access to all MCSO
       internal affairs investigations or matters that might have been the subject of an internal affairs
       investigation by the MCSO. In making and reporting his assessment, the Monitor shall take
       steps to comply with the rights of the principals under investigation in compliance with state
       law. While the Monitor can assess all internal affairs investigations conducted by the MCSO to
       evaluate their good faith compliance with this Order, the Monitor does not have authority to
       direct or participate in the investigations of or make any orders as to matters that do not qualify
       as Class Remedial Matters.
       Phase 1: Not applicable
       Phase 2: In compliance
       PSB personnel continue to inform us of ongoing criminal and administrative misconduct
       investigations. A member of our Team attends each weekly CRM meeting, reviews the lists of
       new internal investigations, and has access to the PSB IAPro database. The only cases for
       which any oversight occurs during the investigative process are those that are determined to be
       CRMs. We review all other misconduct investigations once they are completed, reviewed, and
       approved by MCSO personnel.


       Paragraph 293. The Monitor shall append to the quarterly reports it currently produces to the
       Court its findings on the MCSO’s overall internal affairs investigations. The parties, should
       they choose to do so, shall have the right to challenge the Monitor’s assessment in the manner
       provided in the Court’s previous Order. (Doc. 606 ¶¶ 128, 132.)
       Phase 1: Not applicable
       Phase 2: Not applicable
       Since we began reviewing internal investigations conducted by MCSO more than three years
       ago, we have reviewed hundreds of investigations into alleged misconduct by MCSO personnel.
       As noted in our previous quarterly status reports and elsewhere in this report, we continue to
       note concerns with internal investigations, but have also noted many improvements.
       All five of the criminal misconduct investigations that we reviewed for this reporting period
       were investigated by PSB and complied with the Second Order requirements.
       PSB conducted 38 of the 56 total administrative misconduct investigations we reviewed this
       reporting period. PSB’s overall compliance rate for the investigative and administrative
       requirements of the investigations was 82%. This is a decrease from the 86% compliance the
       last reporting period. Sworn investigators conducted 16 of these investigations. Fourteen
       (88%) were in compliance with all investigative and administrative requirements for which the
       PSB Commander has authority. This is the same percentage of compliance as the last reporting
       period. Twenty-two investigations were completed by Detention personnel assigned to PSB.
       Seventeen (77%) of the 22 were in compliance. This is a decrease in compliance from 82% the
       last reporting period.


                                                 Page 283 of 291




WAI 37179
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 284 of 291




       The concerns we identified in PSB investigations include: three administrative errors; two
       failures to address policy issues identified; one investigation that did not address all potential
       misconduct: and one investigation where we believe a finding of sustained should have been
       made and was not. Despite the deficiencies we identified this reporting period, and the decrease
       in overall compliance in PSB cases, we continue to believe that PSB continues to complete
       thorough investigations and the quality of these investigations continues to improve.
       Of the 18 cases investigated outside of PSB, 11 (61%) complied with Second Order
       requirements. This is a decrease from the 65% compliance finding the last reporting period.
       Those investigations conducted outside of PSB that were found not compliant still contain both
       qualitative and administrative documentation concerns as has been noted throughout this report.
       We again note that, in most cases, the deficiencies and errors we have found should have been
       identified prior to them being forwarded to PSB for review. We also note that again this
       reporting period the most significant concerns we found were in those cases that were initiated
       prior to the 40-hour Misconduct Investigative Training. Of the 12 cases initiated and completed
       prior to the Misconduct Investigative Training, six (50%) were in compliance. Of the six
       completed after the training, five (83%) were in compliance.
       For the 56 administrative misconduct investigations we reviewed for this reporting period,
       MCSO’s overall compliance was 75%. This overall compliance finding takes into account
       multiple factors. As we have noted throughout this report, investigators, reviewers, command
       personnel, and the final decision makers all impact the compliance for each case.
       MCSO completed delivery of the 40-hour Misconduct Investigative Training at the end of 2017,
       and all sworn supervisors who investigate administrative misconduct attended the training.
       During our site visit meetings and District visit meetings in October 2018, we continued to
       receive positive feedback on the training and District command personnel told us that they
       believe that investigations completed by their personnel are continuing to improve. We agree
       with this assessment; and our review of a limited number of investigations completed after
       January 1, 2018, continues to indicate that the training is producing the desired outcome and
       that there is additional improvement in the quality of investigations.
       PSB personnel continue to be receptive to our input, and we have had many productive
       meetings and discussions regarding the investigations being conducted. We continue to note
       that PSB addresses issues we raise during our site visit meetings. The quality of the
       investigations conducted and overall compliance, though slow in some cases, continues to
       improve. We continue to stress that compliance is not the sole responsibility of any one
       individual or Division – but dependent on all those who complete, review, or approve internal
       investigations.
       We have noted in numerous previous reporting periods that MCSO’s executive leadership must
       take the appropriate actions to ensure that adequate resources are dedicated to the completion of
       administrative and criminal misconduct investigations. MCSO informed us during our July
       2018 site visit that efforts were being made to increase staffing, both in PSB and in MCSO as a
       whole. We have also noted in numerous reporting periods that the executive leadership must


                                                 Page 284 of 291




WAI 37180
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 285 of 291




       provide appropriate oversight and support for the personnel who conduct these investigations.
       The documents we are now receiving from MCSO on a monthly basis continue to indicate that
       MCSO Command personnel are now noting, documenting, and taking corrective actions when
       incomplete or deficient investigations are completed or approved by their personnel. While
       MCSO is not in compliance with a number of the requirements for the completion of internal
       investigations, we note that efforts are being made to address the obstacles to reaching
       compliance.


       B.     Investigations to be Conducted by the Independent Investigator and the Independent
       Disciplinary Authority
       Paragraph 294. In its Findings of Fact, (Doc. 1677), the Court identified both: (1) internal
       affairs investigations already completed by the MCSO that were inadequate or insufficient;
       (see, e.g., Doc. 1677 at ¶ 903), and (2) misconduct or alleged misconduct that had never been
       investigated by MCSO that should be or should have been investigated. (Id. at ¶ 904.)


       Paragraph 295. In light of MCSO’s failure to appropriately investigate these matters, the
       Court appoints an Independent Investigator and an Independent Disciplinary Authority from
       the candidates set forth by the parties, and vests them with the authority to investigate and
       decide discipline in these matters.


       1.     The Independent Investigator
       Paragraph 298. In assessing the existence of previously uncharged acts of misconduct that may
       be revealed by the Findings of Fact, the Independent Investigator does not have authority to
       investigate acts of misconduct that are not sufficiently related to the rights of the members of the
       Plaintiff class. While the Independent Investigator should identify such acts of misconduct and
       report those acts to the Commander of the Professional Standards Bureau, and to the Monitor
       for purposes of making the Monitor’s assessment identified in ¶¶ 291–93 above, the
       Independent Investigator may not independently investigate those matters absent the
       authorization and the request of the Sheriff.




                                                 Page 285 of 291




WAI 37181
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 286 of 291




       Paragraph 300. The following potential misconduct is not sufficiently related to the rights of
       the members of the Plaintiff class to justify any independent investigation:
       a.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
              Sheridan concerning the Montgomery investigation. (Doc. 1677 at ¶ 385).
       b.     Uninvestigated untruthful statements made to the Court under oath by Chief Deputy
              Sheridan concerning the existence of the McKessy investigation. (Id. at ¶ 816).
       c.     Chief Deputy Sheridan’s untruthful statements to Lieutenant Seagraves made during the
              course of an internal investigation of Detective Mackiewicz to the effect that an
              investigation into the overtime allegations against Detective Mackiewicz had already
              been completed. (Id. at ¶ 823).
       d.     Other uninvestigated acts of misconduct of Chief Deputy Sheridan, Captain Bailey,
              Sergeant Tennyson, Detective Zebro, Detective Mackiewicz, or others that occurred
              during the McKessy investigation. (Id. at ¶¶ 766–825).
       Phase 1: Not applicable
       Phase 2: Deferred
       During our January 2017 site visit, the PSB Commander assured us that all acts of misconduct
       that we identified and discussed during our October 2016 site visit would be provided to a
       contracted independent investigator for investigative purposes.
       Since that time, the PSB Commander has advised us that MCSO has contracted with a licensed
       private investigator. The contract investigator possesses the requisite qualifications and
       experience to conduct the investigations of misconduct outlined in Paragraph 300 (a.-c.), and
       the additional misconduct in the Findings of Fact that directly associates with Paragraph 300
       (d.). PSB has not found it necessary to contract with any additional licensed private
       investigators.
       During our April 2017 site visit, we met with PSB command staff and representatives from the
       Maricopa County Attorney’s Office (MCAO) to verify that all of the acts of misconduct that
       were identified in the Findings of Fact (FOF) are under investigation, either by the Court-
       appointed Independent Investigator or the private licensed contract investigator. Before this
       meeting, PSB command provided us with a roster of related acts of misconduct that PSB
       intended to be assigned to the contract investigator. The roster of intended assignments did not
       include all of the acts of misconduct that we had discussed. The MCAO and PSB command
       personnel explained that many of the acts of potential misconduct identified in the FOF were
       also identified by the Court in Paragraph 301 as sufficiently related to the rights of members of
       the Plaintiffs’ class. In Paragraph 301, the Court documented that because of this
       determination, investigations of the potential misconduct were justified if the Independent
       Investigator deemed that an investigation was warranted.




                                                Page 286 of 291




WAI 37182
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 287 of 291




       To date, the Independent Investigator has completed eight investigations identified by the Court
       in the FOF, including one this reporting period. We do not review these investigations for
       compliance with the investigative requirements in the Second Order, but we review them to
       ensure that the misconduct outlined in the FOF is being addressed.
       Our ability to verify that all potential misconduct outlined in the FOF has been investigated by
       PSB, the PSB contract investigator, or the Independent Investigator remains pending until all
       the investigations are identified and completed. Once this occurs, we can determine if there is
       any additional misconduct identified in the FOF that still requires investigation. Finally, the
       PSB Commander and MCAO advised us that the acts of misconduct involving (former) Sheriff
       Arpaio as identified in the FOF would not be investigated by any entity, as there does not exist
       any statute that addresses how a Sheriff would be disciplined in the event of a sustained finding
       resulting from an administrative misconduct investigation.


       Paragraph 310. The Monitor and the parties are directed to promptly comply with the
       Independent Investigator’s requests for information. The Monitor and the Independent
       Investigator may communicate to coordinate their investigations. Nevertheless, each is
       independently responsible for their respective jurisdiction set forth in this Order, and each
       should make independent decisions within his own delegated responsibility.


       2. The Independent Disciplinary Authority
       Paragraph 337. Nevertheless, when discipline is imposed by the Independent Disciplinary
       Authority, the employee shall maintain his or her appeal rights following the imposition of
       administrative discipline as specified by Arizona law and MCSO policy with the following
       exceptions:
       a.     When minor discipline is imposed, a grievance may be filed with the Sheriff or his
              designee consistent with existing MCSO procedure. Nevertheless, the Sheriff or his
              designee shall transmit the grievance to the Monitor who shall have authority to decide
              the grievance. If in resolving the grievance the Monitor changes the disciplinary
              decision in any respect, he shall explain his decision in writing.
       b.     A disciplined MCSO employee maintains his or her right to appeal serious discipline to
              the Maricopa County Law Enforcement Merit System Council to the extent the employee
              has such a right. The Council may exercise its normal supervisory authority over
              discipline imposed by the Independent Disciplinary Authority with one caveat. Arizona
              law allows the Council the discretion to vacate discipline if it finds that the MCSO did
              not make a good faith effort to investigate and impose the discipline within 180 days of
              learning of the misconduct. In the case of any of the disciplinary matters considered by
              the Independent Disciplinary Authority, the MCSO will not have made that effort. The
              delay, in fact, will have resulted from MCSO’s bad faith effort to avoid the appropriate
              imposition of discipline on MCSO employees to the detriment of the members of the


                                                Page 287 of 291




WAI 37183
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 288 of 291




                Plaintiff class. As such, the Council’s determination to vacate discipline because it was
                not timely imposed would only serve to compound the harms imposed by the Defendants
                and to deprive the members of the Plaintiff class of the remedies to which they are
                entitled due to the constitutional violations they have suffered at the hands of the
                Defendants. As is more fully explained above, such a determination by the Council
                would constitute an undue impediment to the remedy that the Plaintiff class would have
                received for the constitutional violations inflicted by the MCSO if the MCSO had
                complied with its original obligations to this Court. In this rare instance, therefore, the
                Council may not explicitly or implicitly exercise its discretion to reduce discipline on the
                basis that the matter was not timely investigated or asserted by the MCSO. If the
                Plaintiff class believes the Council has done so, it may seek the reversal of such
                reduction with this Court pursuant to this Order.
       Phase 1: In compliance
            •   GC-16 (Employee Grievance Procedures), most recently amended on April 6, 2018.
       Phase 2: In compliance
       During this reporting period, no grievances were filed that met the criteria for transmitting to the
       Monitor.




                                                   Page 288 of 291




WAI 37184
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 289 of 291




       Section 18: Concluding Remarks
       We assess compliance with 99 Paragraphs of the First Order, and 114 Paragraphs of the Second
       Order, for a total of 213 Paragraphs. MCSO is in Phase 1 compliance with 83 of the First Order
       Paragraphs, or 97%; and 81 of the Second Order Paragraphs, or 78%. MCSO is in Phase 2, or
       operational compliance, with 76 of the First Order Paragraphs, or 77%; and 92 of the Second
       Order Paragraphs, or 81%. Combining the requirements of both Orders, MCSO is in Phase 1
       compliance with 164 Paragraphs, or 86%; and in Phase 2 compliance with 168 Paragraphs, or
       79%.
       During this reporting period, the Audit and Inspections Unit (AIU) completed its first two
       inspections of misconduct investigations and published the reports on the Bureau of Internal
       Oversight’s (BIO) website, which allows the public access to the reports. Although the Second
       Order specifies that MCSO is to conduct the inspections semi-annually, MCSO has decided to
       conduct the inspections on a monthly basis, in essence, exceeding the Order’s requirements.
       This is the first reporting period that MCSO has conducted the comprehensive inspections and
       attained compliance with the requirement. With the implementation of this inspection, MCSO
       continues to improve its internal mechanisms to identify potential issues related to the
       conducting of misconduct investigations.
       We note that the Early Intervention Unit (EIU) has taken on an increasingly integral role in
       Traffic Stop Annual Report (TSAR) process, in addition to ensuring that the EIS is more fully
       utilized to its maximum potential. EIU personnel now have primary responsibility for analyses
       of deputies’ traffic stop data, as well as a review of the videos from prior traffic stops and other
       background information, removing this responsibility from field supervisors. This approach
       leverages the expertise gained by EIU from the Second TSAR, and frees up time for field
       supervisors to perform their other duties. However, field supervisors still have an active role in
       the process, particularly in the discussions with deputies.
       EIU has also created an Alert Review Committee (ARC) to ensure that closed alert investigation
       summaries by line supervisors contain sufficient information for command staff to evaluate the
       decisions of the supervisors. While this has led to a decrease in the number of closed cases, the
       investigations are more complete before they are finalized in the Early Identification System
       (EIS).




                                                 Page 289 of 291




WAI 37185
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 290 of 291




       Appendix: Acronyms
       The following is a listing of acronyms frequently used in our quarterly status reports:


             ACLU               American Civil Liberties Union
             ACT                Annual Combined Training
             AIU                Audits and Inspections Unit
             AOC                Arizona Office of Courts
             ASU                Arizona State University
             ATU                Anti-Trafficking Unit
             BIO                Bureau of Internal Oversight
             CAB                Community Advisory Board
             CAD                Computer Aided Dispatch
             CBP                Customs and Border Protection
             CDA                Command Daily Assessment
             CEU                Criminal Employment Unit
             CID                Court Implementation Division
             COrD               Community Outreach Division
             CORT               Court Order Required Training
             CRM                Class Remedial Matter
             DOJ                Department of Justice
             DUI                Driving Under the Influence
             EIS                Early Identification System
             EIU                Early Intervention Unit
             EPA                Employee Performance Appraisal
             FBI                Federal Bureau of Investigation
             FTO                Field Training Officer
             ICE                Immigration and Customs Enforcement
             IIU                Internal Investigations Unit



                                                 Page 290 of 291




WAI 37186
            Case 2:07-cv-02513-GMS Document 2371 Filed 02/21/19 Page 291 of 291




             IMF           Incident Memorialization Form
             IR            Incident Report
             LOS           Length of stop
             LLS           Legal Liaison Section
             MCAO          Maricopa County Attorney’s Office
             MCSO          Maricopa County Sheriff’s Office
             NOI           Notice of Investigation
             NTCF          Non-Traffic Contact Form
             PAL           Patrol Activity Log
             PDH           Pre-Determination Hearing
             POST          Peace Officers Standards and Training
             PPMU          Posse Personnel Management Unit
             PSB           Professional Standards Bureau
             SID           Special Investigations Division
             SMS           Skills Manager System
             SPSS          Statistical Package for the Social Science
             SRT           Special Response Team
             TraCS         Traffic Stop Data Collection System
             TSAR          Traffic Stop Annual Report
             TSMR          Traffic Stop Monthly Report
             TSQR          Traffic Stop Quarterly Report
             VSCF          Vehicle Stop Contact Form




                                             Page 291 of 291




WAI 37187
